                     Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 1 of 386




     One Bala Plaza, Suite 100, Bala Cynwyd, Pennsylvania 19004
     610.617.7900 • Fax 610.617.7940 • PHLY.com



     05/17/2019

     GOODWILL INDUSTRIES OF CENTRAL
     OKLAHOMA INC
     316 S Blackwelder Ave
     Oklahoma City, OK 73108-1418



     5H PHPK1972850


     Dear Valued Customer:


     Thank you very much for choosing Philadelphia Indemnity Insurance Company for your insurance needs. Our first
     class customer service, national presence and A++ (Superior) A. M. Best financial strength rating have made us the
     selection by over 550,000 policyholders nationwide. I realize you have a choice in insurance companies and truly
     appreciate your business.
     I wish you much success this year and look forward to building a mutually beneficial business partnership which
     will prosper for years to come. Welcome to PHLY and please visit PHLY.com to learn more about our Company!


     Sincerely,




     Robert D. O’Leary Jr.
     President & CEO
     Philadelphia Insurance Companies

     RDO/sm




                                                                    EXHIBIT
                                                                       4
Philadelphia Consolidated Holding Corp. • Philadelphia Indemnity Insurance Company • Tokio Marine Specialty Insurance Co • Maguire Insurance Agency, Inc.


                                                                                                                                PIIC POL 1
                          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 2 of 386




WHY MyPHLY?
MyPHLY provides easy access to a safe, secure, and environmentally friendly
way to manage your account 24/7. Visit our website at PHLY.com/MyPHLY
to experience the benefits of managing your account.

Available options include:
                           Pay Bill Online                                                                              Direct Bill Recurring Payments

                           View Invoices Electronically                                                                 View Policy Documents

                           Edit User Profile                                                                            Report and Search Claims




                                                                                                              877.438.7459
                                                                                                              PHLY.com

Philadelphia Insurance Companies is the marketing name for the insurance company subsidiaries of the Philadelphia Consolidated Holding Corp., a Member of the Tokio Marine Group. Your insurance
policy, and not the information contained in this document, forms the contract between you and your insurance company. If there is a discrepancy or conflict between the information contained herein
and your policy, your policy takes precedence. All coverages are not available in all states due to state insurance regulations. Certain coverage(s) may be provided by a surplus lines insurer. Surplus
lines insurers do not generally participate in state guaranty funds and insureds are therefore not protected by such funds. | © 2007-2017 Philadelphia Consolidated Holding Corp., All Rights Reserved.

                                                                                                                                                                            PIIC POL 2
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 3 of 386




Making Things Easier for You!
PHLY CUSTOMER SERVICE
Customer-Exclusive Resources
        Customer Optimization of Renewals and                                 Convenient Online Portal
        Endorsements (CORE)                                                   Log into MyPHLY.com to handle all your review billing
        PHLY has a dedicated team of customer care                            and payment history, view and print invoices and
        professionals so we can deliver quality and efficient                 policy documents, and update your PHLY account
        service to our customers.                                             profile information.

        Loss Assistance Hotline                                               Easy Installments Available
        PHLY provides our Management & Professional Liability                 We provide payment installments for accounts
        policyholders with 2 FREE HOURS of legal consultation                 that generate at least $2,000 in premium.
        with knowledgeable attorneys on any matter that could
        potentially result in a claim under a PHLY policy.


Payment is easy!
        Mail Your Payment                          Pay By Phone                                 Pay Online
        Philadelphia Insurance Companies           877.438.7459 (Payment is Option 1)           PHLY.com/MyPHLY
        P.O. Box 70251
        Philadelphia, PA 19176-02051


Claims                                                             Risk Management Services
 • First party automobile losses settled in ten days or less          • Product specific web-based Risk Management Services
 • Newly reported and opened claims acknowledged the same               solutions through PHLY.com
   or next business day                                               • Free Learning Management System with over 40 courses
 • National claims representation with Commercial Liability           • Build a Customized Risk Management Program through our
   Claims Examiner niche expertise                                      complimentary portal
 • Subrogation and Recovery Examiners are exclusively                 • Regular e-flyer communications on current Risk Management
   dedicated to recovering policyholder paid losses                     Services issues and Large Loss Lessons Learned
 • 24/7 experienced and efficient claims service - consistent         • Strategic partnership with best in class vendor for discounted
   staff and industry leading paperless capabilities                    background and motor vehicle record (MVR) checks



Contact PHLY Customer Service                             Available Monday – Friday from 8:30 a.m. to 8:00 p.m.

     Call 877.438.7459
                                              service@phly.com                   PHLY.com                         Live Chat
     Fax 866.847.4046




Honors, Awards and Ratings




                                                                                                               PIIC POL 3
                                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 4 of 386




        Risk Management Services
         PHLY RISK MANAGEMENT SERVICES
         Welcome to PHLY Risk Management Services, PHLY is familiar with the unique Risk Management Services programming needs of you organization
         and has achieved superior results in this area. We are committed to delivering quality and timely loss prevention services and risk control products
         to your organization. Customer satisfaction through the delivery of these professional products to achieve measurable risk improvement results is our
         goal. We know the fulfillment of our Risk Management Services commitment is not complete until we deliver upon our promises.
         OUR MISSION: We welcome the opportunity to demonstrate how we can tailor a risk management program suitable to our customer’s needs.
         We are committed to providing our customers with improved communications, quicker implementation of loss control servicing initiatives, and specific
         benchmarking goals that help us quantify the true value of our services.
         OUR MOTTO: “Innovative Services Producing Optimum Results:” This mantra reflects our commitment to utilize innovative products and solutions to
         help our customers achieve measurable results. Customer satisfaction through the delivery of these quality professional products is our goal. We know
         the fulfillment of our Risk Management Services commitment is not complete until we deliver upon our promises.
         In order to gain full access to these resources and others, please take a moment to register on our website. If you already have an id to PHLY.com,
         please login to access Risk Management Services resources.

        Risk Management Resources
        • AbusePrevention Systems/Ministry Safe
        • Human Services - Abuse Prevention Training
        • Home Health Aides - Abuse Prevention Training
        • PHLY Risk Management Services e-training
        • PureSafety (online driver training course)
        • PureSafety (online safety training & software for incident, injury and illness management)
        • Nonprofit Risk Management Center
        • IntelliCorp Records, Inc.
        • SafetyFirst (fleet monitoring program)
        • WEMED Loss Assistance Hotline
        • in2vate: Web-enabled EPLI (employment practices liability insurance) Risk Management Services
        • Safe-Wise: Youth Services Organizations & Aquatics

        Proprietary Risk Management Services
        • PHLY Risk Management Services E-flyers
        • Large Account Service Capabilities
        • Loss Trend Analysis/Risk Management Information System
        • Responding to Risk Management Services Recommendations

        Outside the Box
        • ePIC Risk Management Services (unbundled – for fee)

        Contact
        • For more information please contact: Customer Service




        800.873.4552
         IMPORTANT NOTICE - The information and suggestions presented by Philadelphia Indemnity Insurance Company in this e-brochure is for your consideration in your loss prevention efforts.
         They are not intended to be complete or definitive in identifying all hazards associated with your business, preventing workplace accidents, or complying with any safety related, or other, laws
         or regulations. You are encouraged to alter them to fit the specific hazards of your business and to have your legal counsel review all of your plans and company policies.

         Philadelphia Insurance Companies is the marketing name for the insurance company subsidiaries of the Philadelphia Consolidated Holding Corp., a Member of the Tokio Marine Group. Your insurance
         policy, and not the information contained in this document, forms the contract between you and your insurance company. If there is a discrepancy or conflict between the information contained herein
         and your policy, your policy takes precedence. All coverages are not available in all states due to state insurance regulations. Certain coverage(s) may be provided by a surplus lines insurer. Surplus




                                                                                    PHLY.com
         lines insurers do not generally participate in state guaranty funds and insureds are therefore not protected by such funds. | © 2013 Philadelphia Consolidated Holding Corp., All Rights Reserved.




Ed. 081613
                                                                                                                                                                                   PIIC POL 4
      Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 5 of 386




Philadelphia Indemnity Insurance Company




Commercial
Lines
Policy




THIS POLICY CONSISTS OF:

–   DECLARATIONS
–   COMMON POLICY CONDITIONS
–   ONE OR MORE COVERAGE PARTS. A COVERAGE PART CONSISTS OF:
•   ONE OR MORE COVERAGE FORMS
•   APPLICABLE FORMS AND ENDORSEMENTS



                                                                   BJP-190-1 (12-98)

                                                                 PIIC POL 5
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 6 of 386




IN WITNESS WHEREOF, we have caused this policy to be executed and attested, and, if required by state
law, this policy shall not be valid unless signed by our authorized representative.




             President & CEO                                                          Secretary




                                                                                                        BJP-190-1 (12-98)




                                                                                                           PIIC POL 6
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 7 of 386

                                                                      PI-REINS-NOTICE 1 (03/18)




                                       NOTICE
                                 REINSTATEMENT FEE


 Please be advised that if your policy is cancelled due to non-payment of the premium
 and we agree to reinstate your policy, you will be charged a reinstatement fee of $50*
 (where permitted).

 This fee is in addition to any premium owed on the policy.




*$25 in Delaware, Georgia, New Hampshire and New Mexico; and $15 in Kansas and Nebraska

PI-REINS-NOTICE 1 (03/18)
                                           Page 1 of 1
                                                                                    PIIC POL 7
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 8 of 386




GOODWILL INDUSTRIES OF CENTRAL
OKLAHOMA INC
316 S Blackwelder Ave
Oklahoma City, OK 73108-1418




                         OKLAHOMA NOTICE REGARDING:
   EARTHQUAKES RESULTING FROM OIL AND GAS ACTIVITIES

The Oklahoma Department of Insurance is requiring all companies to send this
notice.

The following applies if your policy contains Earthquake coverage:
Subject to all policy provisions, the coverage provided by this policy IS NOT intended to cover
earthquake damage resulting from:

a. extracting oil or gas from below the earth's surface by any process, including but not limited
   to hydraulic fracturing or drilling; or

b. injecting or inserting any substance, including but not limited to, water and wastewater,
   below the earth's surface for any purpose; or

c. storage of any substance, including but not limited to, water and wastewater below the
   earth's surface for any purpose; or

ANY COMBINATION OF A. - C. ABOVE.

Please note that your producer is also receiving this notice.




OK Fracking Notice (12/15)
                                                                                   PIIC POL 8
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 9 of 386

                                                                                                             PP 20 15 (06/15)

         PHILADELPHIA INSURANCE COMPANIES PRIVACY POLICY NOTICE
                                     Philadelphia Indemnity Insurance Company
          _________________________________________________________________________________

The Philadelphia Insurance Companies value your privacy and we are committed to protecting personal information that
we collect during the course of our business relationship with you. The collection, use and disclosure of certain nonpublic
personal information are regulated by law.

This notice is for your information only and requires no action on your part. It will inform you about the types of information
that we collect and how it may be used or disclosed. This does not reflect a change in the way we do business or handle
your information.

Information We Collect:

We collect personal information about you from the following sources:
•       Applications or other forms such as claims forms or underwriting questionnaires completed by you;
•       Information about your transactions with us, our affiliates or others; and
•       Depending on the type of transaction you are conducting with us, information may be collected from
        consumer reporting agencies, health care providers, employers and other third parties.

Information We Disclose:

We will only disclose the information described above to our affiliates and non-affiliated third parties, as permitted by
law, and when necessary to conduct our normal business activities.

For example, we may make disclosures to the following types of third parties:
•      Your agent or broker (producer);
•      Parties who perform a business, professional or insurance functions for our company, including our reinsurance
•      companies;
•      Independent claims adjusters, investigators, attorneys, other insurers or medical care providers who need
       information to investigate, defend or settle a claim involving you;
•      Regulatory agencies in connection with the regulation of our business; and
•      Lienholders, mortgagees, lessors or other persons shown on our records as having a legal or beneficial interest
       in your policy.

We do not sell your information to others for marketing purposes. We do not disclose the personal information of persons
who have ceased to be our customers.

Protection of Information:

The Philadelphia Insurance Companies maintain physical, electronic and procedural safeguards that comply with state
and federal regulations to protect the confidentiality of your personal information. We also limit employee access to
personally identifiable information to those with a business reason for knowing such information.

Use of Cookies and Opt-Out:

We may place electronic “cookies” in the browser files of your computer when you access our website. Cookies are text
files placed on your computer to enable our systems to recognize your browser and so that we may tailor information on
our website to your interests. We or our third party service providers or business partners may place cookies on your
computer’s hard drive to enable us to match personal information that we maintain about you so that we are able to pre-
populate on-line forms with your information. We also use cookies to help us analyze traffic on our website to better
understand your interests. Although we do not use your non-public personal information for this purpose, you may opt-
out of cookies and advertising features through one of the available options including but not limited to Ads Settings in
Google.com or the Network Advertising Initiative (NAI) Consumer Opt-out. Opting out does not mean you will no longer
receive online advertising. It does mean that companies from which you opted out will no longer customize ads based on
your interests and web usage patterns using cookies.


How to Contact Us: Philadelphia Insurance Companies, One Bala Plaza, Suite 100, Bala Cynwyd, PA 19004
Attention: Chief Privacy Officer
                                                                                                          PIIC POL 9
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 10 of 386




                           Philadelphia Indemnity Insurance Company
                             COMMON POLICY DECLARATIONS
Policy Number: PHPK1972850

Named Insured and Mailing Address:                                           Producer: 4071
GOODWILL INDUSTRIES OF CENTRAL                                               UNIVERSAL INSURANCE AGENCY, INC.
OKLAHOMA INC                                                                 P.O. BOX 6327
316 S Blackwelder Ave                                                        MOORE, OK 73153
Oklahoma City, OK 73108-1418

                                                                             (405)799-3311
Policy Period From: 05/01/2019 To: 05/01/2020                                 at 12:01 A.M. Standard Time at your mailing
                                                                              address shown above.

Business Description: Non Profit Organization


IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.
THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS
INDICATED. THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
                                                                       PREMIUM
Commercial Property Coverage Part                                      95,830.00
Commercial General Liability Coverage Part                                                                        60,893.00
Commercial Crime Coverage Part
Commercial Inland Marine Coverage Part                                                                             2,235.00
Commercial Auto Coverage Part                                                                                   100,563.00

Businessowners
Workers Compensation




Professional Liability                                                                                             4,470.00

Sexual/Physical Abuse                                                                                              5,835.00




                                                                              Total                       $   269,826.00

Total Includes Federal Terrorism Risk Insurance Act Coverage                                                         738.00



FORM (S) AND ENDORSEMENT (S) MADE A PART OF THIS POLICY AT THE TIME OF ISSUE
Refer To Forms Schedule

*Omits applicable Forms and Endorsements if shown in specific Coverage Part/Coverage Form Declarations



CPD- PIIC (06/14)
                                           Secretary                                     President and CEO
                                                                                                                PIIC POL 10
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 11 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – Policy
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:
Form                          Edition Description
WHY MyPHLY                    0000    WHY MyPHLY?
CSNotice-1                    0818    Making Things Easier
BJP-190-1                     1298    Commercial Lines Policy Jacket
PI-REINS-NOTICE 1             0318    Notice Reinstatement Fee
OK Fracking Notice            1215    OK Notice: Earthquakes From Oil And Gas Activities
PP2015                        0615    Privacy Policy Notice
CPD-PIIC                      0614    Common Policy Declarations
Location Schedule             0100    Location Schedule
Mortgagee Schedule            0100    Mortgagee Schedule
Loss Payee Schedule           0100    Loss Payee Schedule
Additional Insured Schedule   0100    Additional Insured Schedule
Named Insured Sched           0100    Named Insured Schedule
PI-BELL-1                     1109    Bell Endorsement
PI-CME-1                      1009    Crisis Management Enhancement Endorsement
IL0017                        1198    Common Policy Conditions
IL0021                        0908    Nuclear Energy Liability Exclusion Endorsement
IL0174                        0705    Oklahoma Changes - Appraisal
IL0177                        1010    Oklahoma Chgs-Concealment, Misrepresentation or Fraud
IL0179                        1002    Oklahoma Notice
IL0236                        0907    Oklahoma Changes - Cancellation and Nonrenewal
IL0952                        0115    Cap On Losses From Certified Acts Of Terrorism
PI-CANXAICH-002               0511    Cancellation Notice To Sched Addl Insd Or Cert Holder
PI-TER-DN1                    0115    Disclosure Notice Of Terrorism Ins Coverage Rejection




                                            Page    1   of   1
                                                                                        PIIC POL 11
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 12 of 386

                           Philadelphia Indemnity Insurance Company

Locations Schedule
Policy Number: PHPK1972850


Prems.   Bldg.
No.      No.     Address


0001     0001    151 12th Ave SE
                 Norman, OK 73071-4958

0002     0001    6830 E Reno Ave
                 Midwest City, OK 73110-2150

0003     0001    2109 SW 89th St
                 Oklahoma City, OK 73159-6310

0004     0001    8015 NW Expressway
                 Oklahoma City, OK 73162

0005     0001    1324 N Kelly Ave # 14
                 Edmond, OK 73003-3906

0006     0001    7420 N May Ave
                 Oklahoma City, OK 73116-3202

0007     0001    1204 N Interstate Dr Ste 100
                 Norman, OK 73072-3348

0008     0001    8301 N Western Ave
                 Oklahoma City, OK 73114-1931

0009     0001    1401 SW 3rd St
                 Oklahoma City, OK 73108-1413

0010     0001    1315 SW 3rd St
                 Oklahoma City, OK 73108-1411

0011     0001    2124 NW 23rd St
                 Oklahoma City, OK 73107-2402

0012     0001    316 S Blackwelder Ave
                 Oklahoma City, OK 73108-1418

0013     0001    111 N Eastern Ave
                 Moore, OK 73160-6957

0014     0001    200 N Mustang Mall Ter Ste 200
                 Mustang, OK 73064-5135

0015     0001    741 NW 12th St
                 Moore, OK 73160-3606

0016     0001    13325 N MacArthur Blvd Ste 600
                 Oklahoma City, OK 73142-3029




                                           Page   1   of   4
                                                                      PIIC POL 12
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 13 of 386

                           Philadelphia Indemnity Insurance Company

Locations Schedule
Policy Number: PHPK1972850


Prems.   Bldg.
No.      No.     Address


0017     0001    1011D Garth Brooks Blvd
                 Yukon, OK 73099-4104

0018     0001    12302 N May Ave
                 Oklahoma City, OK 73120-1944

0019     0001    9903 SE 15th St
                 Midwest City, OK 73130-5505

0020     0001    914 Arlington St
                 Ada, OK 74820-4035

0021     0001    2917 W Britton Rd
                 Oklahoma City, OK 73120-4433

0022     0001    13801 N Bryant
                 Edmond, OK 73013

0023     0001    4605 NW 23rd St
                 Oklahoma City, OK 73127-2128

0024     0001    2016 NW 39th St
                 Oklahoma City, OK 73118-2614

0025     0001    6817 N Broadway
                 Edmond, OK 73034-7818

0026     0001    9118 S Western Ave Ste F
                 Oklahoma City, OK 73139-2725

0027     0001    201 N Porter Ave
                 Norman, OK 73071-5836

0028     0001    2430 W Main St
                 Norman, OK 73069-6328

0029     0001    1930 N Kickapoo Ave
                 Shawnee, OK 74804-2723

0030     0001    3048 Classen Blvd
                 Norman, OK 73071-4055

0031     0001    620 N Santa Fe Ave Ste B
                 Moore, OK 73160-2146

0032     0001    2209 SW 104th St Ste C
                 Oklahoma City, OK 73159-7521




                                           Page   2   of   4
                                                                      PIIC POL 13
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 14 of 386

                           Philadelphia Indemnity Insurance Company

Locations Schedule
Policy Number: PHPK1972850


Prems.   Bldg.
No.      No.     Address


0033     0001    5819 E Covell Rd
                 Edmond, OK 73034-7651

0034     0001    7000 NW 122nd St Ste C
                 Oklahoma City, OK 73142-3907

0035     0001    440 NW 23rd St
                 Oklahoma City, OK 73103-1508

0036     0001    1900 NW 164th St
                 Edmond, OK 73013-8959

0037     0001    7001 W Hefner Rd # C
                 Oklahoma City, OK 73162-4712

0038     0001    7501 SE 15th St
                 Midwest City, OK 73110-5425

0039     0001    741 SW 19th St
                 Moore, OK 73160-2918

0040     0001    904 NW 150th
                 Oklahoma City, OK 73108

0041     0001    6305 N MacArthur Blvd
                 Warr Acres, OK 73122-7224

0042     0001    1020 NW 192nd St Ste G
                 Edmond, OK 73012-4296

0043     0001    904 N Rockford Pl
                 Ardmore, OK 73401-2241

0044     0001    5801 S Sooner Rd Ste B
                 Oklahoma City, OK 73135-5605

0045     0001    2400 12th Ave NE Ste 120
                 Norman, OK 73071-6841

0046     0001    3729 S Western Ave
                 Oklahoma City, OK 73109-3401

0047     0001    801 E Lakeview Rd
                 Stillwater, OK 74075-2837

0048     0001    805 S Eastern Ave
                 Moore, OK 73160-6121




                                           Page   3   of   4
                                                                      PIIC POL 14
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 15 of 386

                           Philadelphia Indemnity Insurance Company

Locations Schedule
Policy Number: PHPK1972850


Prems.   Bldg.
No.      No.     Address


0049     0001    921 NE 13th St
                 Oklahoma City, OK 73104-5007

0050     0001    2525 W Danforth
                 Edmond, OK 73012

0051     0001    501 S Division St
                 Guthrie, OK 73044-4824

0052     0001    28 E 15th St
                 Edmond, OK 73013-4301

0053     0001    1915 Classen Blvd
                 Norman, OK 73071-4677




                                          Page   4   of   4
                                                                      PIIC POL 15
Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 16 of 386

  Philadelphia Indemnity Insurance Company

  Mortgagee Schedule
  Policy Number: PHPK1972850


 Mortgagee
 Midfirst Bank
 PO Box 54385
 Oklahoma City, OK 73154-1385
 OK - Loc #9 - Bld #1 - BUILDING (WAREHOUSES-PUBLIC)
 OK - Loc #10 - Bld #1 - BUILDING (WAREHOUSES-PUBLIC)
 OK - Loc #12 - Bld #1 - BUILDING (WAREHOUSE-MINI WAREHOUSE)

 OK - Loc #28 - Bld #1 - BUILDING (CLOTHING/WEAR APPAREL)
 Mortgagee
 Investors Warranty of America
 4333 Edgewood Rd NE
 MS 5533
 Cedar Rapids, IA 52499-3830
 OK - Loc #2 - Bld #1 - BUILDING (CLOTHING/WEAR APPAREL DISTRIB)
 Mortgagee

 First National Bank of Syracuse
 2414 E Kansas Ave
 Garden City, KS 67846-6961
 OK - Loc #48 - Bld #1 - BUILDING (CLOTHING/WEAR APPAREL)
 Mortgagee
 STORE Master Funding X, LLC,
 its successors and/or assigns
 c/o KeyBank National Association
 11501 Outlook St Ste 300
 Overland Park, KS 66211-1807

 OK - Loc #29 - Bld #1 - BUILDING (CLOTHING/WEAR APPAREL)
 LOAN # 030294690
 OK - Loc #36 - Bld #1 - BUILDING (CLOTHING/WEAR APPAREL)
 LOAN # 030295337




                                     Page   1   of     2
                                                             PIIC POL 16
Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 17 of 386

     Philadelphia Indemnity Insurance Company

     Mortgagee Schedule
     Policy Number: PHPK1972850


     Mortgagee
     U.S. Bank N.A
     808 S Roosevelt Ave
     Burlington, IA 52601
     OK - Loc #51 - Bld #1 - BUILDING (CLOTHING/WEAR APPAREL)
     RE; 2nd Mortgagee
     Mortgagee
     Elliott & Gloria Birnberg
     Scottok, LLC
     6133 Capri Ct
     Long Beach, CA 90803-4858
     OK - Loc #48 - Bld #1 - BUILDING (CLOTHING/WEAR APPAREL)




                                         Page   2   of   2
                                                                PIIC POL 17
     Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 18 of 386

Philadelphia Indemnity Insurance Company

Loss Payee Schedule
Policy Number: PHPK1972850



Loss Payee-Auto

XTRA Leasing, LLC
4301 SW 134th St
Oklahoma City, OK 73173-8328

Commercial Automobile

Loss Payee-Auto

Summit Idealease
1645 W Reno Ave
Oklahoma City, OK 73106-3213

OK - Veh #24 2016 INTERNATIONAL 4000 - 3HAMMMML1GL132694

OK - Veh #54 2019 INTERNATIONAL 4000 - 1HTMMMML6KH760135

OK - Veh #55 2019 INTERNATIONAL 4000 - 1HTMMMML5KH760210

OK - Veh #56 2019 INTERNATIONAL 4000 - 1HTMMMML0KH760213

Loss Payee

Midfirst Bank
PO Box 54385
Oklahoma City, OK 73154-1385

OK - Loc #9 - Bld #1 - BUSINESS PERS PROPERTY (WAREHOUSES-PUBLIC)

OK - Loc #10 - Bld #1 - BUSINESS PERS PROPERTY (WAREHOUSES-PUBLIC)

OK - Loc #12 - Bld #1 - BUSINESS PERS PROPERTY (WAREHOUSE-MINI WAREHOUSE)

Loss Payee

Investors Warranty of America
4333 Edgewood Rd NE
MS 5533
Cedar Rapids, IA 52499-3830

OK - Loc #2 - Bld #1 - BUSINESS PERS PROPERTY (CLOTHING/WEAR APPAREL DISTRIB)

Loss Payee

Wells Fargo Equipment Finance
PO Box 3547
Bellevue, WA 98009-3547

OK - Loc #12 - Bld #1 - BUSINESS PERS PROPERTY (WAREHOUSE-MINI WAREHOUSE)




                                    Page   1   of   4
                                                                     PIIC POL 18
    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 19 of 386

Philadelphia Indemnity Insurance Company

Loss Payee Schedule
Policy Number: PHPK1972850



Loss Payee

BancFirst
PO Box 26788
Oklahoma City, OK 73126-0788

OK - Loc #11 - Bld #1 - BUSINESS PERS PROPERTY (WAREHOUSE-MINI WAREHOUSE)
LOAN # 4009115020

Loss Payee

Advantage Financial Services
PO Box 660831
Dallas, TX 75266-0831

OK - Loc #12 - Bld #1 - BUSINESS PERS PROPERTY (WAREHOUSE-MINI WAREHOUSE)

Loss Payee

Leaf Capital Funding LLC
ISAOA
c/o Insurance Service Center
PO Box 979127
Miami, FL 33197-9127

OK - Loc #12 - Bld #1 - BUSINESS PERS PROPERTY (WAREHOUSE-MINI WAREHOUSE)
103-6060222-003; 103-6060222-004

Loss Payee

Leaf Capital Funding, LLC
c/o Insurance Service Center
PO Box 979127
Miami, FL 33197-9127

OK - Loc #12 - Bld #1 - BUSINESS PERS PROPERTY (WAREHOUSE-MINI WAREHOUSE)
Re: Copystar CS 4550CI Copier System Lease #1006060222005




                                   Page   2   of   4
                                                                PIIC POL 19
  Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 20 of 386

Philadelphia Indemnity Insurance Company

Loss Payee Schedule
Policy Number: PHPK1972850



Loss Payee

Rock Creek Shopping Center
PO Box 720637
Norman, OK 73070-4481

OK - Loc #45 - Bld #1 - BUSINESS PERS PROPERTY (WAREHOUSES-PUBLIC)

Loss Payee

Agree Limited Partnership, a Delaware
limited partnership
70 E Long Lake Rd
Bloomfield Hills, MI 48304-2356

OK - Loc #43 - Bld #1 - BUSINESS PERS PROPERTY (CLOTHING/WEAR APPAREL)

Loss Payee

Midfirst Bank ISAOA Business Banking
PO Box 54385
Oklahoma City, OK 73154-1385

OK - Loc #47 - Bld #1 - BUSINESS PERS PROPERTY (CLOTHING/WEAR APPAREL)

Loss Payee

STORE Master Funding X, LLC,
its successors and/or assigns
c/o KeyBank National Association
11501 Outlook St Ste 300
Overland Park, KS 66211-1807

OK - Loc #29 - Bld #1 - BUSINESS PERS PROPERTY (CLOTHING/WEAR APPAREL)

OK - Loc #36 - Bld #1 - BUSINESS PERS PROPERTY (CLOTHING/WEAR APPAREL)




                                        Page   3   of   4
                                                               PIIC POL 20
     Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 21 of 386

Philadelphia Indemnity Insurance Company

Loss Payee Schedule
Policy Number: PHPK1972850



Loss Payee

Danforth Development, LLC
PO Box 424
Spencer, OK 73084-0424

OK - Loc #50 - Bld #1 - BUSINESS PERS PROPERTY (CLOTHING/WEAR APPAREL)

Loss Payee

MailFinance Inc.
PO Box 3547
c/o Insurance Center
Bellevue, WA 98009-3547

OK - Loc #12 - Bld #1 - BUSINESS PERS PROPERTY (WAREHOUSE-MINI WAREHOUSE)

Loss Payee

Canon Financial Services, Inc.
PO Box 5008
Mount Laurel, NJ 08054-5008

OK - Loc #12 - Bld #1 - BUSINESS PERS PROPERTY (WAREHOUSE-MINI WAREHOUSE)
Re: Graphics Equipment, Model WF-C20590 Serial# X3FV000858




                                    Page   4   of   4
                                                                 PIIC POL 21
Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 22 of 386

       Philadelphia Indemnity Insurance Company

       Additional Insured Schedule
       Policy Number: PHPK1972850



       Additional Insured

       Roberts Truck Center
       1645 W Reno
       Oklahoma City, OK 73106-3213

       CA2001 - Commercial Automobile

       Additional Insured

       Buckners Leasing Company
       PO Box 410679
       c/o Lockton Risk Services
       Kansas City, MO 64141-0679

       CA2048 - Commercial Automobile

       Additional Insured

       Waiver and Primary/Non-Contributory
       VRE Edmond, LLC
       1211 S White Chapel Blvd
       Southlake, TX 76092-9303

       CG2026 - OK - Loc #36

       Additional Insured

       MEBS Development Co., LLC
       Attn: Ethan Slavin
       5830 NW Expressway # 338
       Warr Acres, OK 73132-5239

       CG2026 - OK - Loc #37

       Additional Insured

       DDSD
       PO Box 25352
       Oklahoma City, OK 73125-0352

       CG2026 - General Liability
       required for audit




                                             Page   1   of   3
                                                                 PIIC POL 22
Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 23 of 386

Philadelphia Indemnity Insurance Company

Additional Insured Schedule
Policy Number: PHPK1972850



Additional Insured

Danforth Development, LLC
PO Box 424
Spencer, OK 73084-0424

CG2026 - OK - Loc #50

Additional Insured

XTRA Leasing, LLC
4301 SW 134th St
Oklahoma City, OK 73173-8328

CA2048 - Commercial Automobile

Additional Insured

TSG Properties, LLC
PO Box 71507
Salt Lake City, UT 84171-0507

CG2011 - OK - Loc #47

Additional Insured

DDDD, LLC
PO Box 964
El Reno, OK 73036-0964

CG2011 - OK - Loc #24

Additional Insured

Summit Idealease
1645 W Reno Ave
Oklahoma City, OK 73106-3213

CA2001 - OK - Veh #24 2016 INTERNATIONAL 4000 - 3HAMMMML1GL132694




                                  Page   2   of   3
                                                           PIIC POL 23
Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 24 of 386

Philadelphia Indemnity Insurance Company

Additional Insured Schedule
Policy Number: PHPK1972850



Additional Insured

Summit Idealease
1645 W Reno Ave
Oklahoma City, OK 73106-3213

CA2001 - OK - Veh #54 2019 INTERNATIONAL 4000 - 1HTMMMML6KH760135

CA2001 - OK - Veh #55 2019 INTERNATIONAL 4000 - 1HTMMMML5KH760210

CA2001 - OK - Veh #56 2019 INTERNATIONAL 4000 - 1HTMMMML0KH760213

Additional Insured

Dell Marketing L.P.
c/o Dell Legal
Attn: Sr. Real Estate Counsel
1 Dell Way
Round Rock, TX 78682-7000

CA2048 - Commercial Automobile




                                  Page   3   of   3
                                                           PIIC POL 24
Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 25 of 386

       Philadelphia Indemnity Insurance Company

       Named Insured Schedule
       Policy Number: PHPK1972850



       Goodwill Accepts, LLC

       Goodwill Serves, LLC

       Goodwill Shops North, LLC

       Goodwill Shops South, LLC

       Goodwill Industries of Central
       Oklahoma, Inc.
       DBA Goodwill Career Pathways Institute




                                                Page   1   of   1
                                                                    PIIC POL 25
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 26 of 386

                                                                                    COMMERCIAL PROPERTY
                                                                                            CP P 003 07 06

     EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
         ADVISORY NOTICE TO POLICYHOLDERS
This Notice does not form a part of your insurance contract. No coverage is provided by this Notice, nor can it be
construed to replace any provisions of your policy (including its endorsements). If there is any conflict between
this Notice and the policy (including its endorsements), the provisions of the policy (including its endorsements)
shall prevail.
Carefully read your policy, including the endorsements attached to your policy.
This Notice provides information concerning the following new endorsement, which applies to your new or re-
newal policy being issued by us:
                   Exclusion Of Loss Due To Virus Or Bacteria Endorsement CP 01 40 07 06
This endorsement makes an explicit statement regarding a risk that is not covered under your Commercial Prop-
erty insurance. It points out that there is no coverage under such insurance for loss or damage caused by or re-
sulting from any virus, bacterium or other microorganism that induces or is capable of inducing physical distress,
illness or disease. The exclusion in this endorsement applies to all coverages provided by your Commercial Prop-
erty insurance, including (if any) property damage and business income coverages.




CP P 003 07 06                             © ISO Properties, Inc., 2006                              Page 1 of 1
                                                                                                PIIC POL 26
                     Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 27 of 386



Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL

   See Supplemental Schedule                                          Agent # 4071


BUSINESS DESCRIPTION: Non Profit Organization

DESCRIPTION OF PREMISES:
Prem.       Bldg
No.         No.         Location, Fire Protection/Construction and Occupancy

                    SEE SCHEDULE ATTACHED


COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is shown or
for which an entry is made.

Prem.       Bldg.                                             Limit of           Causes of
No.         No.         Coverage                              Insurance          Loss Form (1)      Coinsurance(2)    Deductible

                     SEE SCHEDULE ATTACHED




OPTIONAL COVERAGES:
Prem.      Bldg.                                          Agreed Value                           Replacement Cost          Inflation
No.        No.          Coverage                Amount        Expiration Date                           Incl. Stock        Guard

                    SEE SCHEDULE ATTACHED

OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.     Bldg.       Agreed Value       Agreed Value          Monthly Limit of        Maximum Period of          Extended Period of
No.       No.         Date               Amount                Indemnity (Fraction)    Indemnity                  Indemnity (Days)

                   SEE SCHEDULE ATTACHED

DEDUCTIBLE:
     SEE SCHEDULE ATTACHED
MORTGAGE HOLDERS:
Refer To Mortgagee/Loss Payee Schedule

FORM(S) AND ENDORSEMENT(S) APPLICABLE TO THIS COVERAGE PART:
Refer To Forms Schedule


TOTAL PREMIUM FOR THIS COVERAGE PART $                       95,830.00

(1) EQ (if shown) = Earthquake       (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol




                                              Countersignature Date                      Authorized Representative

                                                                                                            PIIC POL 27
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 28 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – Property
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:

                                       FORMS APPLICABLE TO ALL PREMISES AND COVERAGES

Form                         Edition   Description

CP P 003                     0706      Excl of Loss Due to Virus or Bacteria Advisory Notice
Property Dec                 0100      Property Declarations
Property Schedule            0100      Property Supplemental Schedule
CP0090                       0788      Commercial Property Conditions
CP0140                       0706      Exclusion Of Loss Due To Virus Or Bacteria
CP0320                       1092      Multiple Deductible Form (Fixed Dollar Deductibles)
CP0321                       0607      Windstorm or Hail Percentage Deductible
CP1032                       0808      Water Exclusion Endorsement
CP1218                       0607      Loss Payable Provisions
PI-BM-001                    0313      Equipment Breakdown Protection Endorsement
PI-NP-008                    0803      Valuation of Donated Stock




                                       Page   1   of   12
                                                                             PIIC POL 28
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 29 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – Property
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:

                                      FORMS APPLICABLE TO SPECIFIC PREMISES AND COVERAGES

Form                              Edition   Description

Property Blanket Schedule          0100     Property Blanket Schedule
     OK PREMS 001 BLDG 001       BUSINESS PERS PROPERTY
                                 BUSINESS INCOME-BASIC
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 002 BLDG 001   BUILDING
                                 BUSINESS PERS PROPERTY
                                 BUSINESS INCOME-BASIC
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 003 BLDG 001   BUSINESS PERS PROPERTY
                                 BUSINESS INCOME-BASIC
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 004 BLDG 001   BUSINESS PERS PROPERTY
                                 BUSINESS INCOME-BASIC
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 005 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 006 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 007 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 008 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 009 BLDG 001   BUILDING
                                 BUSINESS PERS PROPERTY
       OK   PREMS 010 BLDG 001   BUILDING
                                 BUSINESS PERS PROPERTY
       OK   PREMS 011 BLDG 001   BUILDING
                                 BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 012 BLDG 001   BUILDING
                                 BUSINESS PERS PROPERTY
                                 BUSINESS INCOME-BASIC
       OK   PREMS 013 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 014 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 015 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 016 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 017 BLDG 001   BUSINESS PERS PROPERTY
                                 BUSINESS INCOME-BASIC
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 018 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 019 BLDG 001   BUSINESS PERS PROPERTY




                                            Page   2   of   12
                                                                                 PIIC POL 29
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 30 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – Property
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 020 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 021 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 022 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 023 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 024 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 025 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 026 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 027 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 028 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 029 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 030 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 031 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 032 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 033 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 034 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 035 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 036 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 037 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 038 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS




                                       Page    3   of   12
                                                                     PIIC POL 30
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 31 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – Property
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:
    OK   PREMS 039 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 040 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 041 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 042 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 043 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 044 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 045 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 046 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 047 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 048 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 049 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 050 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 051 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 052 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS




                                       Page    4   of   12
                                                                     PIIC POL 31
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 32 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – Property
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:

                                      FORMS APPLICABLE TO SPECIFIC PREMISES AND COVERAGES

Form                              Edition   Description

CP0010                             0607     Building and Personal Property Coverage Form
     OK     PREMS 001 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 002 BLDG 001   BUILDING
                                 BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 003 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 004 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 005 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 006 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 007 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 008 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 009 BLDG 001   BUILDING
                                 BUSINESS PERS PROPERTY
       OK   PREMS 010 BLDG 001   BUILDING
                                 BUSINESS PERS PROPERTY
       OK   PREMS 011 BLDG 001   BUILDING
                                 BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 012 BLDG 001   BUILDING
                                 BUSINESS PERS PROPERTY
       OK   PREMS 013 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 014 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 015 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 016 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 017 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 018 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 019 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 020 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 021 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 022 BLDG 001   BUSINESS PERS PROPERTY




                                            Page   5   of   12
                                                                                  PIIC POL 32
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 33 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – Property
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 023 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 024 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 025 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 026 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 027 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 028 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 029 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 030 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 031 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 032 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 033 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 034 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 035 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 036 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 037 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 038 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 039 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 040 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 041 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 042 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 043 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 044 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 045 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS




                                       Page    6   of   12
                                                                     PIIC POL 33
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 34 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – Property
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:
    OK   PREMS 046 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 047 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 048 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 049 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 050 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 051 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 052 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 053 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS




                                       Page    7   of   12
                                                                     PIIC POL 34
            Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 35 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – Property
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:

                                          FORMS APPLICABLE TO SPECIFIC PREMISES AND COVERAGES

Form                                  Edition     Description

CP0030                                 0607       Business Income (And Extra Expense) Coverage Form
     OK   PREMS   001   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   002   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   003   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   004   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   012   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   017   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   020   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   021   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   023   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   024   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   026   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   028   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   029   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   036   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   038   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   039   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   041   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   043   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   046   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   047   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   048   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   050   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   051   BLDG   001   BUSINESS   INCOME-BASIC
     OK   PREMS   052   BLDG   001   BUSINESS   INCOME-BASIC




                                                Page    8   of   12
                                                                                        PIIC POL 35
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 36 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – Property
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:

                                      FORMS APPLICABLE TO SPECIFIC PREMISES AND COVERAGES

Form                              Edition   Description

CP1030                             0607     Causes of Loss - Special Form
     OK     PREMS 001 BLDG 001   BUSINESS PERS PROPERTY
                                 BUSINESS INCOME-BASIC
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 002 BLDG 001   BUILDING
                                 BUSINESS PERS PROPERTY
                                 BUSINESS INCOME-BASIC
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 003 BLDG 001   BUSINESS PERS PROPERTY
                                 BUSINESS INCOME-BASIC
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 004 BLDG 001   BUSINESS PERS PROPERTY
                                 BUSINESS INCOME-BASIC
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 005 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 006 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 007 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 008 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 009 BLDG 001   BUILDING
                                 BUSINESS PERS PROPERTY
       OK   PREMS 010 BLDG 001   BUILDING
                                 BUSINESS PERS PROPERTY
       OK   PREMS 011 BLDG 001   BUILDING
                                 BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 012 BLDG 001   BUILDING
                                 BUSINESS PERS PROPERTY
                                 PERSONAL PROPERTY OTHERS
                                 BUSINESS INCOME-BASIC
       OK   PREMS 013 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 014 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 015 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 016 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 017 BLDG 001   BUSINESS PERS PROPERTY
                                 BUSINESS INCOME-BASIC
                                 BLDG IMPR & BETTERMENTS
       OK   PREMS 018 BLDG 001   BUSINESS PERS PROPERTY
                                 BLDG IMPR & BETTERMENTS




                                            Page   9   of   12
                                                                                 PIIC POL 36
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 37 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – Property
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:
    OK   PREMS 019 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 020 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 021 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 022 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 023 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 024 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 025 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 026 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 027 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 028 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 029 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 030 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 031 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 032 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 033 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 034 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 035 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 036 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 037 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 038 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC




                                       Page   10   of   12
                                                                     PIIC POL 37
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 38 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – Property
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 039 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 040 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 041 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 042 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 043 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 044 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 045 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 046 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 047 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 048 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 049 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 050 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 051 BLDG 001   BUILDING
                              BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 052 BLDG 001   BUSINESS PERS PROPERTY
                              BUSINESS INCOME-BASIC
                              BLDG IMPR & BETTERMENTS
    OK   PREMS 053 BLDG 001   BUSINESS PERS PROPERTY
                              BLDG IMPR & BETTERMENTS




                                       Page   11   of   12
                                                                     PIIC POL 38
            Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 39 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – Property
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:

                                        FORMS APPLICABLE TO SPECIFIC PREMISES AND COVERAGES

Form                                Edition     Description

PI-EPE-HS                           0609        Elite Property Enhancement: Human Services

PI-NP-007                            0401       Loss of Income Due to Workplace Violence
     OK PREMS   001   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   002   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   003   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   004   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   012   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   017   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   020   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   021   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   023   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   024   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   026   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   028   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   029   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   036   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   038   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   039   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   041   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   043   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   046   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   047   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   048   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   050   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   051   BLDG   001   BUSINESS   INCOME-BASIC
     OK PREMS   052   BLDG   001   BUSINESS   INCOME-BASIC




                                              Page   12   of   12
                                                                                      PIIC POL 39
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 40 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0001       001       151 12th Ave SE Norman, OK 73071-4958
                     CLOTHING/WEAR APPAREL DISTRIB
                     PC 03     NON-COMBUSTIBLE

0002       001       6830 E Reno Ave Midwest City, OK 73110-2150
                     CLOTHING/WEAR APPAREL DISTRIB
                     PC 01     MASONRY NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0001     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0001     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0001     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000
0002     001   BUILDING                                                   BKT   #01     SPECIAL               BKT   #01              10,000
0002     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02              10,000
0002     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.


OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0001     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%

0001     001 BLDG IMPR & BETTERMENTS                                                                    (X)                           4%
0002     001 BUILDING                                             BKT #01       05/01/2020              (X)                           4%
0002     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%



OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)

0001       001       05/01/2020                 BKT #03




0002       001       05/01/2020                 BKT #03



Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 40
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 41 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0002       001       6830 E Reno Ave Midwest City, OK 73110-2150
                     CLOTHING/WEAR APPAREL DISTRIB
                     PC 01     MASONRY NON-COMBUSTIBLE

0003       001       2109 SW 89th St Oklahoma City, OK 73159-6310
                     CLOTHING/WEAR APPAREL STOR-NFP
                     PC 01    MASONRY NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0002     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04              10,000
0003     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0003     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0003     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000




OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0002     001 BLDG IMPR & BETTERMENTS                                                                    (X)                           4%
0003     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%

0003     001 BLDG IMPR & BETTERMENTS                                                                    (X)                           4%




OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)


0003       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 41
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 42 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0004       001       8015 NW Expressway Oklahoma City, OK 73162
                     CLOTHING/WEAR APPAREL STOR-NFP
                     PC 01    NON-COMBUSTIBLE

0005       001       1324 N Kelly Ave # 14 Edmond, OK 73003-3906
                     WAREHOUSE-MINI WAREHOUSE
                     PC 03      NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0004     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0004     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0004     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000
0005     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0005     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000



OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0004     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%

0004     001 BLDG IMPR & BETTERMENTS                                                                    (X)                           4%
0005     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)
0005     001 BLDG IMPR & BETTERMENTS                                                                    (X)                           4%



OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)

0004       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 42
                    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 43 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0006       001       7420 N May Ave Oklahoma City, OK 73116-3202
                     WAREHOUSE
                     PC 01     FRAME

0007       001       1204 N Interstate Dr Ste 100 Norman, OK 73072-3348
                     WAREHOUSE-MINI WAREHOUSE
                     PC 03      JOISTED MASONRY

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0006     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02                  1,000
0006     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04                  1,000
0007     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02                  1,000
0007     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04                  1,000




OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0006     001     BUSINESS PERS PROPERTY                           BKT #02       05/01/2020              (X)            (X)
0006     001     BLDG IMPR & BETTERMENTS                                                                (X)                           4%
0007     001     BUSINESS PERS PROPERTY                           BKT #02       05/01/2020              (X)            (X)
0007     001     BLDG IMPR & BETTERMENTS                                                                (X)                           4%




OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 43
                    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 44 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0008       001       8301 N Western Ave Oklahoma City, OK 73114-1931
                     WAREHOUSE-MINI WAREHOUSE
                     PC 01     FRAME

0009       001       1401 SW 3rd St Oklahoma City, OK 73108-1413
                     WAREHOUSES-PUBLIC
                     PC 03     NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0008     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0008     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000
0009     001   BUILDING                                                   BKT   #01     SPECIAL               BKT   #01              10,000
0009     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02              10,000




OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0008     001     BUSINESS PERS PROPERTY                           BKT #02       05/01/2020              (X)            (X)
0008     001     BLDG IMPR & BETTERMENTS                                                                (X)                           4%
0009     001     BUILDING                                         BKT #01       05/01/2020              (X)                           4%
0009     001     BUSINESS PERS PROPERTY                           BKT #02       05/01/2020              (X)            (X)            4%




OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 44
                    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 45 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0010       001       1315 SW 3rd St Oklahoma City, OK 73108-1411
                     WAREHOUSES-PUBLIC
                     PC 03     FRAME

0011       001       2124 NW 23rd St Oklahoma City, OK 73107-2402
                     WAREHOUSE-MINI WAREHOUSE
                     PC 01    NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                         Insurance     Loss Form           Coinsurance(2)          Deductible
0010     001   BUILDING                                                   BKT   #01     SPECIAL               BKT   #01                  1,000
0010     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02                  1,000
0011     001   BUILDING                                                   BKT   #01     SPECIAL               BKT   #01                  5,000
0011     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02                  5,000
0011     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04                  1,000



OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0010     001     BUILDING                                         BKT   #01     05/01/2020              (X)                           4%
0010     001     BUSINESS PERS PROPERTY                           BKT   #02     05/01/2020              (X)            (X)            4%
0011     001     BUILDING                                         BKT   #01     05/01/2020              (X)                           4%
0011     001     BUSINESS PERS PROPERTY                           BKT   #02     05/01/2020              (X)            (X)            4%
0011     001     BLDG IMPR & BETTERMENTS                                                                (X)                           4%



OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 45
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 46 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0012       001       316 S Blackwelder Ave Oklahoma City, OK 73108-1418
                     WAREHOUSE-MINI WAREHOUSE
                     PC 03      MODIFIED FIRE RESISTIVE

0013       001       111 N Eastern Ave Moore, OK 73160-6957
                     WAREHOUSE-MINI WAREHOUSE
                     PC 02      FRAME

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of    Causes of (1)
No.      No.           Coverage                                        Insurance     Loss Form           Coinsurance(2)         Deductible
0012     001   BUILDING                                                   BKT #01       SPECIAL              BKT #01               10,000
0012     001   BUSINESS PERS PROPERTY                                     BKT #02       SPECIAL              BKT #02               10,000
0012     001   PERSONAL PROPERTY OTHERS                                    25,000       SPECIAL               90%                  10,000
0012     001   BUSINESS INCOME-BASIC (1)                                  BKT #03       SPECIAL              BKT #03               72 HR.
0013     001   BUSINESS PERS PROPERTY                                     BKT #02       SPECIAL              BKT #02                1,000
0013     001   BLDG IMPR & BETTERMENTS                                    BKT #04       SPECIAL              BKT #04                1,000


OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                       Replacement Cost             Inflation
No.        No.                   Coverage                    Amount       Expiration Date                     Incl. Stock          Guard
0012     001 BUILDING                                             BKT #01       05/01/2020             (X)                          4%
0012     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020             (X)          (X)             4%
0012     001 PERSONAL PROPERTY OTHERS                                                                  (X)                          4%

0013     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020             (X)          (X)
0013     001 BLDG IMPR & BETTERMENTS                                                                   (X)                          4%


OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of         Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                 Indemnity (Days)




0012       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                  PIIC POL 46
                    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 47 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0014       001       200 N Mustang Mall Ter Ste 200 Mustang, OK 73064-5135
                     WAREHOUSE-MINI WAREHOUSE
                     PC 04     FRAME

0015       001       741 NW 12th St Moore, OK 73160-3606
                     WAREHOUSE-MINI WAREHOUSE
                     PC 02     FRAME

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0014     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02                  1,000
0014     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04                  1,000
0015     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02                  1,000
0015     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04                  1,000




OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0014     001     BUSINESS PERS PROPERTY                           BKT #02       05/01/2020              (X)            (X)
0014     001     BLDG IMPR & BETTERMENTS                                                                (X)                           4%
0015     001     BUSINESS PERS PROPERTY                           BKT #02       05/01/2020              (X)            (X)
0015     001     BLDG IMPR & BETTERMENTS                                                                (X)                           4%




OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 47
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 48 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0016       001       13325 N MacArthur Blvd Ste 600 Oklahoma City, OK 73142-3029
                     WAREHOUSES-PUBLIC
                     PC 03     MASONRY NON-COMBUSTIBLE

0017       001       1011D Garth Brooks Blvd Yukon, OK 73099-4104
                     OFFICE
                     PC 03     MASONRY NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0016     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0016     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000
0017     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0017     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0017     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000



OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0016     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%
0016     001 BLDG IMPR & BETTERMENTS                                                                    (X)                           4%
0017     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%

0017     001 BLDG IMPR & BETTERMENTS                                                                    (X)                           4%



OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)




0017       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 48
                    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 49 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0018       001       12302 N May Ave Oklahoma City, OK 73120-1944
                     WAREHOUSES-PUBLIC
                     PC 03     MASONRY NON-COMBUSTIBLE

0019       001       9903 SE 15th St Midwest City, OK 73130-5505
                     WAREHOUSES-PUBLIC
                     PC 01     MASONRY NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0018     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02                  1,000
0018     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04                  1,000
0019     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02                  1,000
0019     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04                  1,000




OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0018     001     BUSINESS PERS PROPERTY                           BKT #02       05/01/2020              (X)            (X)            4%
0018     001     BLDG IMPR & BETTERMENTS                                                                (X)                           4%
0019     001     BUSINESS PERS PROPERTY                           BKT #02       05/01/2020              (X)            (X)            4%
0019     001     BLDG IMPR & BETTERMENTS                                                                (X)                           4%




OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 49
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 50 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0020       001       914 Arlington St Ada, OK 74820-4035
                     CLOTHING/WEAR APPAREL
                     PC 04      MASONRY NON-COMBUSTIBLE

0021       001       2917 W Britton Rd Oklahoma City, OK 73120-4433
                     CLOTHING/WEAR APPAREL
                     PC 03      MASONRY NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0020     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0020     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0020     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000
0021     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               5,000
0021     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0021     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               5,000


OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0020     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%

0020     001 BLDG IMPR & BETTERMENTS                                                                    (X)                           4%
0021     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%

0021     001 BLDG IMPR & BETTERMENTS                                                                    (X)                           4%


OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)

0020       001       05/01/2020                 BKT #03



0021       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 50
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 51 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0022       001       13801 N Bryant Edmond, OK 73013
                     WAREHOUSES-PUBLIC
                     PC 04     MASONRY NON-COMBUSTIBLE

0023       001       4605 NW 23rd St Oklahoma City, OK 73127-2128
                     CLOTHING/WEAR APPAREL DISTRIB
                     PC 01    NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0022     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0022     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000
0023     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0023     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0023     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000



OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0022     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%
0022     001 BLDG IMPR & BETTERMENTS                                                                    (X)                           4%
0023     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%

0023     001 BLDG IMPR & BETTERMENTS                                                                    (X)                           4%



OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)




0023       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 51
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 52 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0024       001       2016 NW 39th St Oklahoma City, OK 73118-2614
                     CLOTHING/WEAR APPAREL
                     PC 01    MASONRY NON-COMBUSTIBLE

0025       001       6817 N Broadway Edmond, OK 73034-7818
                     OFFICE
                     PC 04     FRAME

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0024     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0024     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0024     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000
0025     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0025     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000



OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0024     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%

0024     001 BLDG IMPR & BETTERMENTS                                                                    (X)                           4%
0025     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)
0025     001 BLDG IMPR & BETTERMENTS                                                                    (X)                           4%



OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)

0024       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 52
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 53 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0026       001       9118 S Western Ave Ste F Oklahoma City, OK 73139-2725
                     CLOTHING/WEAR APPAREL
                     PC 01     MASONRY NON-COMBUSTIBLE

0027       001       201 N Porter Ave Norman, OK 73071-5836
                     WAREHOUSES-PUBLIC
                     PC 03      FRAME

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0026     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0026     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0026     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000
0027     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0027     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000



OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0026     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%

0026     001 BLDG IMPR & BETTERMENTS                                                                    (X)                           4%
0027     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)
0027     001 BLDG IMPR & BETTERMENTS                                                                    (X)                           4%



OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)

0026       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 53
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 54 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0028       001       2430 W Main St Norman, OK 73069-6328
                     CLOTHING/WEAR APPAREL
                     PC 03     MASONRY NON-COMBUSTIBLE

0029       001       1930 N Kickapoo Ave Shawnee, OK 74804-2723
                     CLOTHING/WEAR APPAREL
                     PC 03      MASONRY NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0028     001   BUILDING                                                   BKT   #01     SPECIAL               BKT   #01              10,000
0028     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02              10,000
0028     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0028     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04              10,000
0029     001   BUILDING                                                   BKT   #01     SPECIAL               BKT   #01              10,000
0029     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02              10,000


OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0028     001 BUILDING                                             BKT #01       05/01/2020              (X)                           4%
0028     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)

0028     001 BLDG IMPR & BETTERMENTS                                                                    (X)
0029     001 BUILDING                                             BKT #01       05/01/2020              (X)                           4%
0029     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)


OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)


0028       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 54
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 55 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0029       001       1930 N Kickapoo Ave Shawnee, OK 74804-2723
                     CLOTHING/WEAR APPAREL
                     PC 03      MASONRY NON-COMBUSTIBLE

0030       001       3048 Classen Blvd Norman, OK 73071-4055
                     WAREHOUSES-PUBLIC
                     PC 03      MASONRY NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0029     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0029     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04              10,000
0030     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0030     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000




OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard

0029     001 BLDG IMPR & BETTERMENTS                                                                    (X)
0030     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)
0030     001 BLDG IMPR & BETTERMENTS                                                                    (X)




OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)
0029       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 55
                    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 56 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0031       001       620 N Santa Fe Ave Ste B Moore, OK 73160-2146
                     WAREHOUSES-PUBLIC
                     PC 02     MASONRY NON-COMBUSTIBLE

0032       001       2209 SW 104th St Ste C Oklahoma City, OK 73159-7521
                     WAREHOUSES-PUBLIC
                     PC 02    MASONRY NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0031     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02                  1,000
0031     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04                  1,000
0032     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02                  1,000
0032     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04                  1,000




OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0031     001     BUSINESS PERS PROPERTY                           BKT #02       05/01/2020              (X)            (X)
0031     001     BLDG IMPR & BETTERMENTS                                                                (X)
0032     001     BUSINESS PERS PROPERTY                           BKT #02       05/01/2020              (X)            (X)
0032     001     BLDG IMPR & BETTERMENTS                                                                (X)




OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 56
                    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 57 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0033       001       5819 E Covell Rd Edmond, OK 73034-7651
                     WAREHOUSES-PUBLIC/35 OK99 020353
                     PC 02     NON-COMBUSTIBLE

0034       001       7000 NW 122nd St Ste C Oklahoma City, OK 73142-3907
                     WAREHOUSES-PUBLIC
                     PC 01    MASONRY NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0033     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02                  1,000
0033     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04                  1,000
0034     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02                  1,000
0034     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04                  1,000




OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0033     001     BUSINESS PERS PROPERTY                           BKT #02       05/01/2020              (X)            (X)
0033     001     BLDG IMPR & BETTERMENTS                                                                (X)
0034     001     BUSINESS PERS PROPERTY                           BKT #02       05/01/2020              (X)            (X)
0034     001     BLDG IMPR & BETTERMENTS                                                                (X)




OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 57
                    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 58 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0035       001       440 NW 23rd St Oklahoma City, OK 73103-1508
                     WAREHOUSES-PUBLIC
                     PC 01     MASONRY NON-COMBUSTIBLE

0036       001       1900 NW 164th St Edmond, OK 73013-8959
                     CLOTHING/WEAR APPAREL
                     PC 04    MASONRY NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0035     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0035     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000
0036     001   BUILDING                                                   BKT   #01     SPECIAL               BKT   #01              10,000
0036     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02              10,000
0036     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0036     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04              10,000


OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0035     001     BUSINESS PERS PROPERTY                           BKT #02       05/01/2020              (X)            (X)
0035     001     BLDG IMPR & BETTERMENTS                                                                (X)
0036     001     BUILDING                                         BKT #01       05/01/2020              (X)                           4%
0036     001     BUSINESS PERS PROPERTY                           BKT #02       05/01/2020              (X)            (X)

0036     001 BLDG IMPR & BETTERMENTS                                                                    (X)


OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)




0036       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 58
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 59 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0037       001       7001 W Hefner Rd # C Oklahoma City, OK 73162-4712
                     WAREHOUSES-PUBLIC
                     PC 05     MASONRY NON-COMBUSTIBLE

0038       001       7501 SE 15th St Midwest City, OK 73110-5425
                     CLOTHING/WEAR APPAREL
                     PC 01     MASONRY NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0037     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0037     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000
0038     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0038     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0038     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000



OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0037     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)
0037     001 BLDG IMPR & BETTERMENTS                                                                    (X)
0038     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)

0038     001 BLDG IMPR & BETTERMENTS                                                                    (X)



OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)




0038       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 59
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 60 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0039       001       741 SW 19th St Moore, OK 73160-2918
                     CLOTHING/WEAR APPAREL
                     PC 02     MASONRY NON-COMBUSTIBLE

0040       001       904 NW 150th Oklahoma City, OK 73108
                     OFFICE
                     PC 03    MASONRY NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0039     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0039     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0039     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000
0040     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0040     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000



OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0039     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)

0039     001 BLDG IMPR & BETTERMENTS                                                                    (X)
0040     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)
0040     001 BLDG IMPR & BETTERMENTS                                                                    (X)



OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)

0039       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 60
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 61 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0041       001       6305 N MacArthur Blvd Warr Acres, OK 73122-7224
                     CLOTHING/WEAR APPAREL
                     PC 04     MASONRY NON-COMBUSTIBLE

0042       001       1020 NW 192nd St Ste G Edmond, OK 73012-4296
                     WAREHOUSES-PUBLIC
                     PC 03    MASONRY NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0041     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0041     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0041     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000
0042     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0042     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000



OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0041     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%

0041     001 BLDG IMPR & BETTERMENTS                                                                    (X)
0042     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)
0042     001 BLDG IMPR & BETTERMENTS                                                                    (X)



OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)

0041       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 61
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 62 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0043       001       904 N Rockford Pl Ardmore, OK 73401-2241
                     CLOTHING/WEAR APPAREL
                     PC 04     MASONRY NON-COMBUSTIBLE

0044       001       5801 S Sooner Rd Ste B Oklahoma City, OK 73135-5605
                     WAREHOUSES-PUBLIC
                     PC 03     MASONRY NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0043     001   BUILDING                                                   BKT   #01     SPECIAL               BKT   #01              10,000
0043     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02              10,000
0043     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0043     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04              10,000
0044     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0044     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000


OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0043     001 BUILDING                                             BKT #01       05/01/2020              (X)                           4%
0043     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)

0043     001 BLDG IMPR & BETTERMENTS                                                                    (X)
0044     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)
0044     001 BLDG IMPR & BETTERMENTS                                                                    (X)


OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)


0043       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 62
                    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 63 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0045       001       2400 12th Ave NE Ste 120 Norman, OK 73071-6841
                     WAREHOUSES-PUBLIC
                     PC 03     MASONRY NON-COMBUSTIBLE

0046       001       3729 S Western Ave Oklahoma City, OK 73109-3401
                     CLOTHING/WEAR APPAREL
                     PC 03     MASONRY NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0045     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0045     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000
0046     001   BUILDING                                                   BKT   #01     SPECIAL               BKT   #01               1,000
0046     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0046     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0046     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000


OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0045     001     BUSINESS PERS PROPERTY                           BKT #02       05/01/2020              (X)            (X)
0045     001     BLDG IMPR & BETTERMENTS                                                                (X)
0046     001     BUILDING                                         BKT #01       05/01/2020              (X)                           4%
0046     001     BUSINESS PERS PROPERTY                           BKT #02       05/01/2020              (X)            (X)

0046     001 BLDG IMPR & BETTERMENTS                                                                    (X)


OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)




0046       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 63
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 64 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0047       001       801 E Lakeview Rd Stillwater, OK 74075-2837
                     CLOTHING/WEAR APPAREL
                     PC 03     MASONRY NON-COMBUSTIBLE

0048       001       805 S Eastern Ave Moore, OK 73160-6121
                     CLOTHING/WEAR APPAREL
                     PC 02      MASONRY NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0047     001   BUILDING                                                   BKT   #01     SPECIAL               BKT   #01              10,000
0047     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02              10,000
0047     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0047     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04              10,000
0048     001   BUILDING                                                   BKT   #01     SPECIAL               BKT   #01              10,000
0048     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02              10,000


OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0047     001 BUILDING                                             BKT #01       05/01/2020              (X)                           4%
0047     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%

0047     001 BLDG IMPR & BETTERMENTS                                                                    (X)
0048     001 BUILDING                                             BKT #01       05/01/2020              (X)                           4%
0048     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%


OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)


0047       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 64
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 65 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0048       001       805 S Eastern Ave Moore, OK 73160-6121
                     CLOTHING/WEAR APPAREL
                     PC 02      MASONRY NON-COMBUSTIBLE

0049       001       921 NE 13th St Oklahoma City, OK 73104-5007
                     OFFICE
                     PC 03     FIRE RESISTIVE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0048     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0048     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04              10,000
0049     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0049     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000




OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard

0048     001 BLDG IMPR & BETTERMENTS                                                                    (X)
0049     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%
0049     001 BLDG IMPR & BETTERMENTS                                                                    (X)




OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)
0048       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 65
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 66 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0050       001       2525 W Danforth Edmond, OK 73012
                     CLOTHING/WEAR APPAREL
                     PC 04    MASONRY NON-COMBUSTIBLE

0051       001       501 S Division St Guthrie, OK 73044-4824
                     CLOTHING/WEAR APPAREL
                     PC 04       MASONRY NON-COMBUSTIBLE

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0050     001   BUILDING                                                   BKT   #01     SPECIAL               BKT   #01              10,000
0050     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02              10,000
0050     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0050     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04              10,000
0051     001   BUILDING                                                   BKT   #01     SPECIAL               BKT   #01              10,000
0051     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02              10,000


OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard
0050     001 BUILDING                                             BKT #01       05/01/2020              (X)                           4%
0050     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%

0050     001 BLDG IMPR & BETTERMENTS                                                                    (X)
0051     001 BUILDING                                             BKT #01       05/01/2020              (X)                           4%
0051     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%


OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)


0050       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 66
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 67 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                 Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0051       001       501 S Division St Guthrie, OK 73044-4824
                     CLOTHING/WEAR APPAREL
                     PC 04       MASONRY NON-COMBUSTIBLE

0052       001       28 E 15th St Edmond, OK 73013-4301
                     CLOTHING/WEAR APPAREL DISTRIB
                     PC 02      JOISTED MASONRY

COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of     Causes of (1)
No.      No.           Coverage                                        Insurance      Loss Form           Coinsurance(2)          Deductible
0051     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0051     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04              10,000
0052     001   BUSINESS PERS PROPERTY                                     BKT   #02     SPECIAL               BKT   #02               1,000
0052     001   BUSINESS INCOME-BASIC (1)                                  BKT   #03     SPECIAL               BKT   #03              72 HR.
0052     001   BLDG IMPR & BETTERMENTS                                    BKT   #04     SPECIAL               BKT   #04               1,000



OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                        Replacement Cost              Inflation
No.        No.                   Coverage                    Amount       Expiration Date                      Incl. Stock           Guard

0051     001 BLDG IMPR & BETTERMENTS                                                                    (X)
0052     001 BUSINESS PERS PROPERTY                               BKT #02       05/01/2020              (X)            (X)            4%

0052     001 BLDG IMPR & BETTERMENTS                                                                    (X)



OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of             Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                     Indemnity (Days)
0051       001       05/01/2020                 BKT #03



0052       001       05/01/2020                 BKT #03




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                      PIIC POL 67
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 68 of 386




Philadelphia Indemnity Insurance Company
COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
Policy Number: PHPK1972850
Named Insured: GOODWILL INDUSTRIES OF CENTRAL                                                                Agent # 4071
DESCRIPTION OF PREMISES:
Prem.  Bldg.
No.    No.   Location, Fire Protection/Construction and Occupancy
0053       001       1915 Classen Blvd Norman, OK 73071-4677
                     WAREHOUSE-MINI WAREHOUSE
                     PC 05      JOISTED MASONRY




COVERAGES PROVIDED: Insurance at the described premises applies only for coverages for which a limit of insurance is
shown or for which an entry is made.
Prem.    Bldg.                                                           Limit of    Causes of (1)
No.      No.           Coverage                                        Insurance     Loss Form           Coinsurance(2)         Deductible
0053     001 BUSINESS PERS PROPERTY                                          5,000      SPECIAL               90%                    1,000
0053     001 BLDG IMPR & BETTERMENTS                                         3,000      SPECIAL               90%                    1,000
             BOILER & MACHINERY
              PROPERTY ELITE




OPTIONAL COVERAGES:
Prem. Bldg.                                                       Agreed Value                       Replacement Cost             Inflation
No.        No.                   Coverage                    Amount       Expiration Date                     Incl. Stock          Guard
0053     001 BUSINESS PERS PROPERTY                                 5,000       05/01/2020             (X)           (X)
0053     001 BLDG IMPR & BETTERMENTS                                                                   (X)                          4%




OPTIONAL COVERAGES: APPLIES TO BUSINESS INCOME ONLY
Prem.      Bldg.     Agreed Value      Agreed Value         Monthly Limit of          Maximum Period of         Extended Period of
No.        No.       Date              Amount               Indemnity(Fraction)       Indemnity                 Indemnity (Days)




Deductible Exceptions: See CP0320, CP0321

(1) EQ (if shown) = Earthquake              (2) Coinsurance %, Extra Expense %, Limits on Loss Payment or Value Reporting Form Symbol


(5) 10% or $5,000 minimum




                                                                                                                    PIIC POL 68
                     Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 69 of 386

 Philadelphia Indemnity Insurance Company
 COMMERCIAL PROPERTY COVERAGE PART SUPPLEMENTAL SCHEDULE
  Policy Number: PHPK1972850
  Named Insured: GOODWILL INDUSTRIES OF CENTRAL                            Agent # 4071

  COMMERCIAL PROPERTY COVERAGE PART – BLANKET STATEMENT OF VALUES
Blanket                                                                       Limit of        Co-
No.       Blanket Description                                                 Insurance       Insurance

001       BUILDING                                                           $ 26,285,775        90%
002       BUSINESS PERSONAL PROPERTY                                         $ 1,455,000         90%
003       Business Income                                                    $ 11,700,000       100%
004       Blanket Improvements & Betterments                                 $    749,574        90%




                                                                                PIIC POL 69
                  Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 70 of 386



Philadelphia Indemnity Insurance Company
         COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS
Policy Number: PHPK1972850
                                                                                        Agent # 4071
   See Supplemental Schedule
LIMITS OF INSURANCE
       $      3,000,000        General Aggregate Limit (Other Than Products – Completed Operations)
       $      3,000,000        Products/Completed Operations Aggregate Limit
       $      1,000,000        Personal and Advertising Injury Limit (Any One Person or Organization)
       $      1,000,000        Each Occurrence Limit
       $        100,000        Rented To You Limit (Any One Premises)
       $          5,000        Medical Expense Limit (Any One Person)
FORM OF BUSINESS: NON PROFIT ORGANIZATION
     Business Description: Non Profit Organization

         Location of All Premises You Own, Rent or Occupy:          SEE SCHEDULE ATTACHED


AUDIT PERIOD, ANNUAL, UNLESS OTHERWISE STATED: This policy is not subject to premium audit.
                                                                    Rates                       Advance Premiums

                                            Premium        Prem./             Prod./      Prem./               Prod./
Classifications         Code No.              Basis         Ops.            Comp. Ops      Ops.              Comp. Ops.




  SEE SCHEDULE ATTACHED




                  TOTAL PREMIUM FOR THIS COVERAGE PART:                                 $ 47,826.00     $   13,067.00

RETROACTIVE DATE (CG 00 02 ONLY)
This insurance does not apply to "Bodily Injury", "Property Damage", or "Personal and Advertising Injury" which
occurs before the retroactive date, if any, shown below.

Retroactive Date: NONE

FORM (S) AND ENDORSEMENT (S) APPLICABLE TO THIS COVERAGE PART: Refer To Forms Schedule


                                   Countersignature Date            Authorized Representative



                                                                                                       PIIC POL 70
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 71 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – General Liability
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:
Form                    Edition Description
Gen Liab Dec             1004   Commercial General Liability Coverage Part Declaration
Gen Liab Schedule        0100   General Liability Schedule
CG0001                   0413   Commercial General Liability Coverage Form
CG0109                   1185   Kansas and Oklahoma Transfer of Rights
CG2011                   0413   Additional Insured - Managers Or Lessors Of Premises
CG2026                   0413   Additional Insured - Designated Person Or Organization
CG2106                   0514   Excl-Access/Disclosure-With Ltd Bodily Injury Except
CG2147                   1207   Employment-Related Practices Exclusion
CG2167                   1204   Fungi or Bacteria Exclusion
CG2170                   0115   Cap On Losses From Certified Acts Of Terrorism
CG2401                   1204   Non-Binding Arbitration
CG2404                   0509   Waiver of Transfer of Rights of Recovery Against Other
CG2504                   0509   Designated Location(s) General Aggregate Limit
PI-GL-001                0894   Exclusion - Lead Liability
PI-GL-002                0894   Exclusion - Asbestos Liability
PI-GL-005                0712   Additional Insured Primary And Non-Contributory Ins
PI-GL-019 OK             0916   Oklahoma Chgs - Political Subdivisions (Limits Of Ins)
PI-GLD-HS                1011   General Liability Deluxe Endorsement: Human Services
PI-HS-005                0704   Exclusion - Professional Liability Coverage
PI-MANU-1                0100   30 Day Notice of Cancellation
PI-MANU-1                0100   Non Stacking of Limits
PI-MANU-1                0100   Additional Insured Primary and Non-contributory Insurance
PI-MANU-1                0100   SPECIAL EVENTS ENDORSEMENT - PI-SE-001 (07/18)
PI-SAM-006               0117   Abuse Or Molestation Exclusion




                                      Page     1   of   1
                                                                                    PIIC POL 71
                       Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 72 of 386

         Philadelphia Indemnity Insurance Company
               COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                     SUPPLEMENTAL SCHEDULE

     Policy Number: PHPK1972850

                                                                                     Agent # 4071

                                                        Premium              Rates             Advance Premiums
                                                         Basis      Prem./        Prod./      Prem./        Prod./
     Classifications                  Code No.                       Ops.       Comp. Ops.     Ops.       Comp. Ops.
OK           PREM NO. 001
STORE-N/FOOD/DRINK-NOC-NFP              18438           1,000,000     1.610          0.620          1,616          622
                                                 GROSS SALES




OK           PREM NO. 002
STORE-N/FOOD/DRINK-NOC-NFP              18438           1,300,000     1.610          0.620          2,101          809
                                                 GROSS SALES




OK           PREM NO. 003
STORE-N/FOOD/DRINK-NOC-NFP              18438           1,000,000     1.311          0.620          1,316          622
                                                 GROSS SALES




OK           PREM NO. 004
STORE-N/FOOD/DRINK-NOC-NFP              18438             900,000     1.311          0.620          1,185          560
                                                 GROSS SALES




OK           PREM NO. 005
WAREHOUSE-PRIVATE-NFP                   68707               1,200    13.307           INCL             17         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 006
WAREHOUSE-PRIVATE-NFP                   68707               1,300    16.297           INCL             22         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 007
WAREHOUSE-PRIVATE-NFP                   68707               1,200    13.307           INCL             17         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT




                                                                                             PIIC POL 72
                       Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 73 of 386

         Philadelphia Indemnity Insurance Company
               COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                     SUPPLEMENTAL SCHEDULE

     Policy Number: PHPK1972850

                                                                                      Agent # 4071

                                                        Premium               Rates             Advance Premiums
                                                         Basis       Prem./        Prod./      Prem./        Prod./
     Classifications                  Code No.                        Ops.       Comp. Ops.     Ops.       Comp. Ops.
OK           PREM NO. 008
WAREHOUSE-PRIVATE-NFP                   68707                  600    16.297           INCL             11         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 009
WAREHOUSE-PRIVATE-NFP                   68707               19,100    16.297           INCL            312         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 010
WAREHOUSE-PRIVATE-NFP                   68707                4,080    16.297           INCL             67         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 011
WAREHOUSE-PRIVATE-NFP                   68707                  704    16.297           INCL             12         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 012
STORE-N/FOOD/DRINK-NOC-NFP              18438              700,000     1.311          0.620            922          436
                                                 GROSS SALES




OK           PREM NO. 012
JANITORIAL SERVICE                      96816           1,200,000      7.310           INCL          8,807         INCL
                                                 PAYROLL
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 012
WAREHOUSE-PRIVATE-NFP                   68707               54,560    16.297           INCL            893         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT




                                                                                              PIIC POL 73
                       Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 74 of 386

         Philadelphia Indemnity Insurance Company
               COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                     SUPPLEMENTAL SCHEDULE

     Policy Number: PHPK1972850

                                                                                      Agent # 4071

                                                        Premium               Rates             Advance Premiums
                                                         Basis       Prem./        Prod./      Prem./        Prod./
     Classifications                  Code No.                        Ops.       Comp. Ops.     Ops.       Comp. Ops.
OK           PREM NO. 013
WAREHOUSE-PRIVATE-NFP                   68707               1,200     13.307           INCL             17         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 014
WAREHOUSE-PRIVATE-NFP                   68707               1,200     16.297           INCL             21         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 015
WAREHOUSE-PRIVATE-NFP                   68707               2,419     13.307           INCL             33         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 016
WAREHOUSE-PRIVATE-NFP                   68707               1,360     16.297           INCL             23         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 017
STORE-N/FOOD/DRINK-NOC-NFP              18438             900,000      1.610          0.620          1,455          560
                                                 GROSS SALES




OK           PREM NO. 018
WAREHOUSE-PRIVATE-NFP                   68707                  930    16.297           INCL             16         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 019
WAREHOUSE-PRIVATE-NFP                   68707               1,300     13.307           INCL             18         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT




                                                                                              PIIC POL 74
                       Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 75 of 386

         Philadelphia Indemnity Insurance Company
               COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                     SUPPLEMENTAL SCHEDULE

     Policy Number: PHPK1972850

                                                                                      Agent # 4071

                                                        Premium               Rates             Advance Premiums
                                                         Basis       Prem./        Prod./      Prem./        Prod./
     Classifications                  Code No.                        Ops.       Comp. Ops.     Ops.       Comp. Ops.
OK           PREM NO. 020
STORE-N/FOOD/DRINK-NOC-NFP              18438             900,000      1.610          0.620          1,455          560
                                                 GROSS SALES




OK           PREM NO. 021
STORE-N/FOOD/DRINK-NOC-NFP              18438             900,000      1.311          0.620          1,185          560
                                                 GROSS SALES




OK           PREM NO. 022
WAREHOUSE-PRIVATE-NFP                   68707               1,337     13.307           INCL             19         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 023
STORE-N/FOOD/DRINK-NOC-NFP              18438             800,000      1.311          0.620          1,053          498
                                                 GROSS SALES




OK           PREM NO. 024
STORE-N/FOOD/DRINK-NOC-NFP              18438             900,000      1.311          0.620          1,185          560
                                                 GROSS SALES




OK           PREM NO. 025
WAREHOUSE-PRIVATE-NFP                   68707                  800    13.307           INCL             12         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 026
STORE-N/FOOD/DRINK-NOC-NFP              18438             800,000      1.311          0.620          1,053          498
                                                 GROSS SALES




                                                                                              PIIC POL 75
                       Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 76 of 386

         Philadelphia Indemnity Insurance Company
               COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                     SUPPLEMENTAL SCHEDULE

     Policy Number: PHPK1972850

                                                                                     Agent # 4071

                                                        Premium              Rates             Advance Premiums
                                                         Basis      Prem./        Prod./      Prem./        Prod./
     Classifications                  Code No.                       Ops.       Comp. Ops.     Ops.       Comp. Ops.
OK           PREM NO. 027
WAREHOUSE-PRIVATE-NFP                   68707               1,400    13.307           INCL             20         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 028
STORE-N/FOOD/DRINK-NOC-NFP              18438           1,000,000     1.610          0.620          1,616          622
                                                 GROSS SALES




OK           PREM NO. 029
STORE-N/FOOD/DRINK-NOC-NFP              18438           1,400,000     1.610          0.620          2,263          871
                                                 GROSS SALES




OK           PREM NO. 030
WAREHOUSE-PRIVATE-NFP                   68707               1,490    13.307           INCL             21         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 031
WAREHOUSE-PRIVATE-NFP                   68707               1,342    13.307           INCL             19         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 032
WAREHOUSE-PRIVATE-NFP                   68707               1,400    16.297           INCL             24         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 033
WAREHOUSE-PRIVATE-NFP                   68707               1,670    13.307           INCL             23         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT




                                                                                             PIIC POL 76
                       Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 77 of 386

         Philadelphia Indemnity Insurance Company
               COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                     SUPPLEMENTAL SCHEDULE

     Policy Number: PHPK1972850

                                                                                     Agent # 4071

                                                        Premium              Rates             Advance Premiums
                                                         Basis      Prem./        Prod./      Prem./        Prod./
     Classifications                  Code No.                       Ops.       Comp. Ops.     Ops.       Comp. Ops.
OK           PREM NO. 034
WAREHOUSE-PRIVATE-NFP                   68707               1,500    16.297           INCL             25         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 035
WAREHOUSE-PRIVATE-NFP                   68707               1,200    16.297           INCL             21         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 036
STORE-N/FOOD/DRINK-NOC-NFP              18438             900,000     1.610          0.620          1,455          560
                                                 GROSS SALES




OK           PREM NO. 037
WAREHOUSE-PRIVATE-NFP                   68707               1,700    16.297           INCL             29         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 038
STORE-N/FOOD/DRINK-NOC-NFP              18438             800,000     1.610          0.620          1,293          498
                                                 GROSS SALES




OK           PREM NO. 039
STORE-N/FOOD/DRINK-NOC-NFP              18438             600,000     1.610          0.620            970          373
                                                 GROSS SALES




OK           PREM NO. 040
WAREHOUSE-PRIVATE-NFP                   68707               1,200    16.297           INCL             21         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT




                                                                                             PIIC POL 77
                       Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 78 of 386

         Philadelphia Indemnity Insurance Company
               COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                     SUPPLEMENTAL SCHEDULE

     Policy Number: PHPK1972850

                                                                                     Agent # 4071

                                                        Premium              Rates             Advance Premiums
                                                         Basis      Prem./        Prod./      Prem./        Prod./
     Classifications                  Code No.                       Ops.       Comp. Ops.     Ops.       Comp. Ops.
OK           PREM NO. 041
STORE-N/FOOD/DRINK-NOC-NFP              18438             900,000     1.311          0.620          1,185          560
                                                 GROSS SALES




OK           PREM NO. 042
WAREHOUSE-PRIVATE-NFP                   68707               1,600    13.307           INCL             22         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 043
STORE-N/FOOD/DRINK-NOC-NFP              18438             900,000     1.610          0.620          1,455          560
                                                 GROSS SALES




OK           PREM NO. 044
WAREHOUSE-PRIVATE-NFP                   68707               1,300    16.297           INCL             22         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 045
WAREHOUSE-PRIVATE-NFP                   68707               1,500    13.307           INCL             21         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 046
STORE-N/FOOD/DRINK-NOC-NFP              18438             600,000     1.311          0.620            790          373
                                                 GROSS SALES




OK           PREM NO. 047
STORE-N/FOOD/DRINK-NOC-NFP              18438             700,000     1.610          0.620          1,132          436
                                                 GROSS SALES




                                                                                             PIIC POL 78
                       Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 79 of 386

         Philadelphia Indemnity Insurance Company
               COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                     SUPPLEMENTAL SCHEDULE

     Policy Number: PHPK1972850

                                                                                      Agent # 4071

                                                        Premium               Rates             Advance Premiums
                                                         Basis       Prem./        Prod./      Prem./        Prod./
     Classifications                  Code No.                        Ops.       Comp. Ops.     Ops.       Comp. Ops.
OK           PREM NO. 048
STORE-N/FOOD/DRINK-NOC-NFP              18438             600,000      1.610          0.620            970          373
                                                 GROSS SALES




OK           PREM NO. 049
BLDG/PREMS-OFFICE-NOC-NFP               61227                  129    61.232           INCL              9         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK           PREM NO. 050
STORE-N/FOOD/DRINK-NOC-NFP              18438             700,000      1.610          0.620          1,132          436
                                                 GROSS SALES




OK           PREM NO. 051
STORE-N/FOOD/DRINK-NOC-NFP              18438             600,000      1.610          0.620            970          373
                                                 GROSS SALES




OK           PREM NO. 052
STORE-N/FOOD/DRINK-NOC-NFP              18438           1,200,000      1.610          0.620          1,940          747
                                                 GROSS SALES




OK           PREM NO. 053
WAREHOUSE-PRIVATE-NFP                   68707               1,539     13.307           INCL             21         INCL
                                                 AREA
PROD/COMP OP SUBJ TO
GEN AGG LIMIT



OK
LIABILITY DELUXE                        44444                                                        5,514




                                                                                              PIIC POL 79
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 80 of 386

Philadelphia Indemnity Insurance Company
COMMERCIAL INLAND MARINE COVERAGE PART DECLARATIONS
Policy Number: PHPK1972850



  See Supplemental Schedule                                                        Agent # 4071


FORM OF BUSINESS: NON PROFIT ORGANIZATION

       Business Description: Non Profit Organization


       Location of All Premises You Own, Rent or Occupy:   SEE SCHEDULE ATTACHED


ITEM     LIMIT OF
NO.      INSURANCE               DEDUCTIBLE                    DESCRIPTION




                     SEE SCHEDULE ATTACHED




DEDUCTIBLE:         SEE SCHEDULE ATTACHED

MORTGAGE HOLDERS:
Refer To Mortgagee/Loss Payee Schedule

FORM(S) AND ENDORSEMENT(S) APPLICABLE TO THIS COVERAGE PART:
Refer To Forms Schedule


TOTAL PREMIUM FOR THIS COVERAGE PART $                 2,235.00




                                       Countersignature Date                 Authorized Representative




                                                Insurance Policy
                                                                                             PIIC POL 80
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 81 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – Inland Marine
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:
Form                       Edition Description
Inland Marine Dec            0100   Commercial Inland Marine Coverage Part Declarations
Inland Marine Schedule       0100   Inland Marine Schedule
Inl Marine Schedule Items Sc 0100   Inland Marine Scheduled Items Schedule
CM0001                       0904   Commercial Inland Marine Conditions
CM0028                       0113   Signs Coverage Form
PI-CIM-032                   0503   Miscellaneous Coverage Form
PI-CIM-053                   1206   Computer Coverage Form




                                          Page    1    of   1
                                                                                          PIIC POL 81
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 82 of 386



     Philadelphia Indemnity Insurance Company
    COMMERCIAL INLAND MARINE COVERAGE PART SUPPLEMENTAL SCHEDULE
    Policy Number: PHPK1972850
                                                                        Agent #: 4071

    For PERILS COVERED see applicable form attached.

         ITEM     LIMIT OF
ST/LOC    NO.    INSURANCE        DEDUCTIBLE           DESCRIPTION
OK N/A   001 $        440,000               500 COMPUTER COVERAGE


OK N/A   002 $         15,200               500 MISCELLANEOUS - NOC
                                                Scheduled equipment
                                                SEE SCHEDULE
OK N/A   003 $         20,000             1,000 MISCELLANEOUS - NOC
                                                Unscheduled Equipment

OK 001   004 $         14,000      5% OF LIMIT SIGNS


OK 002   005 $         27,000      5% OF LIMIT SIGNS


OK 003   006 $         16,000      5% OF LIMIT SIGNS


OK 004   007 $         18,000      5% OF LIMIT SIGNS


OK 005   008 $          7,000      5% OF LIMIT SIGNS


OK 007   009 $         12,140      5% OF LIMIT SIGNS


OK 008   010 $          9,319      5% OF LIMIT SIGNS
                                               SEE SCHEDULE

OK 011   011 $          6,424      5% OF LIMIT SIGNS


OK 012   012 $         21,665      5% OF LIMIT SIGNS


OK 013   013 $          6,245      5% OF LIMIT SIGNS


OK 015   014 $         16,485      5% OF LIMIT SIGNS




                                                                        Page   1   of   4
                                                                         PIIC POL 82
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 83 of 386



     Philadelphia Indemnity Insurance Company
    COMMERCIAL INLAND MARINE COVERAGE PART SUPPLEMENTAL SCHEDULE
    Policy Number: PHPK1972850
                                                                      Agent #: 4071

    For PERILS COVERED see applicable form attached.

         ITEM     LIMIT OF
ST/LOC    NO.    INSURANCE        DEDUCTIBLE           DESCRIPTION
OK 016   015 $          8,000      5% OF LIMIT SIGNS


OK 017   016 $         23,641      5% OF LIMIT SIGNS


OK 018   017 $          7,000      5% OF LIMIT SIGNS


OK 019   018 $          7,000      5% OF LIMIT SIGNS


OK 020   019 $         19,500      5% OF LIMIT SIGNS
                                               SEE SCHEDULE

OK 021   020 $         17,000      5% OF LIMIT SIGNS


OK 022   021 $          7,000      5% OF LIMIT SIGNS


OK 023   022 $         18,000      5% OF LIMIT SIGNS


OK 024   023 $         16,950      5% OF LIMIT SIGNS


OK 025   024 $          8,000      5% OF LIMIT SIGNS


OK 026   025 $         26,000      5% OF LIMIT SIGNS


OK 027   026 $          8,000      5% OF LIMIT SIGNS


OK 028   027 $         28,000      5% OF LIMIT SIGNS


OK 029   028 $         22,215      5% OF LIMIT SIGNS




                                                                      Page     2   of   4
                                                                       PIIC POL 83
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 84 of 386



     Philadelphia Indemnity Insurance Company
    COMMERCIAL INLAND MARINE COVERAGE PART SUPPLEMENTAL SCHEDULE
    Policy Number: PHPK1972850
                                                                      Agent #: 4071

    For PERILS COVERED see applicable form attached.

         ITEM     LIMIT OF
ST/LOC    NO.    INSURANCE        DEDUCTIBLE           DESCRIPTION
OK 030   029 $          8,000      5% OF LIMIT SIGNS


OK 031   030 $          8,000      5% OF LIMIT SIGNS


OK 032   031 $          8,000      5% OF LIMIT SIGNS


OK 033   032 $          8,000      5% OF LIMIT SIGNS


OK 034   033 $          8,000      5% OF LIMIT SIGNS


OK 035   034 $          8,000      5% OF LIMIT SIGNS


OK 036   035 $         20,000      5% OF LIMIT SIGNS


OK 037   036 $          8,000      5% OF LIMIT SIGNS


OK 038   037 $         20,000      5% OF LIMIT SIGNS


OK 039   038 $         20,000      5% OF LIMIT SIGNS


OK 040   039 $          8,000      5% OF LIMIT SIGNS


OK 041   040 $         24,000      5% OF LIMIT SIGNS


OK 042   041 $          8,000      5% OF LIMIT SIGNS


OK 043   042 $         40,000      5% OF LIMIT SIGNS




                                                                      Page     3   of   4
                                                                       PIIC POL 84
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 85 of 386



     Philadelphia Indemnity Insurance Company
    COMMERCIAL INLAND MARINE COVERAGE PART SUPPLEMENTAL SCHEDULE
    Policy Number: PHPK1972850
                                                                      Agent #: 4071

    For PERILS COVERED see applicable form attached.

         ITEM     LIMIT OF
ST/LOC    NO.    INSURANCE        DEDUCTIBLE           DESCRIPTION
OK 044   043 $          8,000      5% OF LIMIT SIGNS


OK 045   044 $          8,000      5% OF LIMIT SIGNS


OK 046   045 $         23,000      5% OF LIMIT SIGNS


OK 047   046 $         40,000      5% OF LIMIT SIGNS


OK 048   047 $         30,000      5% OF LIMIT SIGNS


OK 050   048 $         30,000      5% OF LIMIT SIGNS


OK 051   049 $         30,000      5% OF LIMIT SIGNS


OK 052   050 $         25,000      5% OF LIMIT SIGNS


OK 053   051 $          8,000      5% OF LIMIT SIGNS




                                                                      Page     4   of   4
                                                                       PIIC POL 85
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 86 of 386


Philadelphia Indemnity Insurance Company
COMMERCIAL INLAND MARINE SCHEDULED ITEMS COVERAGE PART
Policy Number: PHPK1972850
                                                                             Agent #: 4071




ITEM         LIMIT OF
NO.          INSURANCE       DESCRIPTION
001         $      7,000      991081
                             000125
                             Gravely Zero Turn Mower
002         $      8,200     2006 Skyjack 32' Electric Scissor Lift


003         $      2,533     Refab Pole CAM Sign attch metal frame & plastic front


004         $      6,786     4'X14' S/Sided lit Sign Attch metal frame & plastic fro


005         $     19,500     2 attached 3x8




                                                                              Page 1    of 1
                                                                                PIIC POL 86
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 87 of 386

POLICY NUMBER: PHPK1972850                                                                  COMMERCIAL AUTO
                                                                                               CA DS 03 10 13

                       BUSINESS AUTO DECLARATIONS

ITEM ONE

Company Name: Philadelphia Indemnity Insurance Company

Producer Name: UNIVERSAL INSURANCE AGENCY, INC.

Named Insured And Mailing Address:
GOODWILL INDUSTRIES OF CENTRAL
OKLAHOMA INC
316 S Blackwelder Ave
Oklahoma City, OK 73108-1418




                                         Policy Period
From: 05/01/2019
To:   05/01/2020                    At 12:01 AM Standard Time at your mailing address shown above
Previous Policy Number: PHPK1813646


Form Of Business: NON PROFIT ORGANIZATION




In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to provide
the insurance as stated in this policy.

 Premium Shown Is Payable At Inception:         $
 Audit Period (if applicable):          Annually          Semiannually            Quarterly          Monthly

                                    Endorsements Attached To This Policy

                                              SEE SCHEDULE




CA DS 03 10 13                       © Insurance Services Office, Inc., 2011                         Page 1 of 14
                                                                                                 PIIC POL 87
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 88 of 386


                               Countersignature Of Authorized Representative
Name:

Title:

Signature:

Date:


Note
Officers' facsimile signatures may be inserted here, on the policy cover or elsewhere at the company's option.




Page 2 of 14                         © Insurance Services Office, Inc., 2011                     CA DS 03 10 13

                                                                                               PIIC POL 88
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 89 of 386


ITEM TWO
Schedule Of Coverages And Covered Autos

This policy provides only those coverages where a charge is shown in the premium column below. Each of these
coverages will apply only to those "autos" shown as covered "autos". "Autos" are shown as covered "autos"
for a particular coverage by the entry of one or more of the symbols from the Covered Autos section of
the Business Auto Coverage Form next to the name of the coverage.

                           Covered
      Coverages             Autos                           Limit                             Premium
 Covered Autos               01          $ 1,000,000                CSL               $    59,556.00
 Liability
 Personal Injury                         Separately Stated In Each Personal           $
 Protection                              Injury Protection Endorsement Minus
 (Or Equivalent                          $                          Deductible
 No-fault Coverage)
 Added Personal                          Separately Stated In Each Added              $
 Injury Protection                       Personal Injury Protection
 (Or Equivalent                          Endorsement
 Added
 No-fault Coverage)
 Property Protection                     Separately Stated In The Property            $
 Insurance                               Protection Insurance Endorsement
 (Michigan Only)                         Minus
                                         $                          Deductible
                                         For Each Accident
 Auto Medical                 02         $                  5,000                    $       2,483.00
 Payments                                                           Each Insured
 Medical Expense                         Separately Stated In The Medical            $
 And Income Loss                         Expense And Income Loss Benefits
 Benefits (Virginia                      Endorsement
 Only)
 Uninsured Motorists          02         $ 1,000,000                CSL              $     18,088.00
 Underinsured                 02         $ 1,000,000                CSL              $          INCL
 Motorists
 (When Not Included
 In Uninsured
 Motorists Coverage)




CA DS 03 10 13                     © Insurance Services Office, Inc., 2011                     Page 3 of 14


                                                                                            PIIC POL 89
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 90 of 386


ITEM TWO
Schedule Of Coverages And Covered Autos (Cont'd)

  Coverages           Covered Autos                              Limit                           Premium
Physical                 07, 08               Actual Cash Value Or Cost Of Repair,         $     6,695.00
Damage                                        Whichever Is Less, Minus
Comprehensive
Coverage                                      $        SCHEDULE     Deductible
                                              For Each Covered Auto, But No
                                              Deductible Applies To Loss Caused By
                                              Fire Or Lightning

                                              See Item Four for Hired or Borrowed Autos.
Physical                                      Actual Cash Value Or Cost Of Repair,         $
Damage                                        Whichever Is Less, Minus
Specified                                     $  Deductible
Causes Of
Loss                                          For Each Covered Auto For Loss Caused
Coverage                                      By Mischief Or Vandalism

                                              See Item Four for Hired or Borrowed Autos.
Physical                   07, 08             Actual Cash Value Or Cost Of Repair,         $    13,607.00
Damage                                        Whichever Is Less, Minus
Collision
Coverage                                      $       SCHEDULE     Deductible
                                              For Each Covered Auto

                                              See Item Four for Hired or Borrowed Autos.
Physical                                      $                         For Each           $
Damage Towing
And Labor                                     Disablement Of A Private Passenger Auto
Terrorism           All                       Per Coverage Endorsement                     $       134.00



                                                              Premium For Endorsements $
                                                                Estimated Total Premium* $     100,563.00
*This policy may be subject to final audit.




Page 4 of 14                          © Insurance Services Office, Inc., 2011                  CA DS 03 10 13


                                                                                               PIIC POL 90
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 91 of 386


ITEM THREE
Schedule Of Covered Autos You Own

Covered Auto Number:
Town And State Where The Covered Auto Will Be Principally Garaged:          SEE SCHEDULE


                                       Covered Auto Description
Year:                Model:                                       Trade Name:
Body Type:                                                        Serial Number(s):
Vehicle Identification Number (VIN):
                                              Classification

                                    Business       Size GVW,
                                       Use          GCW Or
                                    s=service       Vehicle                      Secondary
                    Radius Of        r=retail       Seating          Age           Rating
 Original Cost New Operation      c=commercial      Capacity        Group       Classification       Code
$               SEE SCHEDULE

Except For Towing, All Physical Damage Loss Is Payable To You And The Loss Payee Named Below
According To Their Interests In The Auto At The Time Of The Loss:
SEE SCHEDULE, IF APPLICABLE




CA DS 03 10 13                    © Insurance Services Office, Inc., 2011                        Page 5 of 14


                                                                                         PIIC POL 91
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 92 of 386


ITEM THREE
Schedule Of Covered Autos You Own (Cont'd)

                               Coverages – Premiums, Limits And Deductibles
        (Absence of a deductible or limit entry in any column below means that the limit or deductible entry
                            in the corresponding Item Two column applies instead.)
      Coverages                                  Limit                                     Premium
Covered Autos           $                   SEE SCHEDULE                   $
Liability
Personal Injury         Stated In Each Personal Injury Protection          $
Protection              Endorsement Minus
                        $                                      Deductible

Added Personal           Stated In Each Added Personal Injury         $
Injury Protection        Protection Endorsement
Property Protection      Stated In The Property Protection Insurance $
Insurance                Endorsement Minus
(Michigan Only)          $                                 Deductible

Auto Medical             $                                     $
Payments                                          Each Insured
Medical Expense And Stated In The Medical Expense And Income $
Income Loss Benefits Loss Benefits Endorsement For Each
(Virginia Only)      Person
Comprehensive        Stated In Item Two Minus                  $
                     $                              Deductible

Specified Causes         Stated In Item Two Minus                           $
Of Loss                  $                                     Deductible

Collision                Stated In Item Two Minus                           $
                         $                                     Deductible

Towing And Labor         $                              Per Disablement $


                                                  Total Premiums                SEE SCHEDULE
Covered Autos Liability                                                     $
Personal Injury Protection                                                  $
Added Personal Injury Protection                                            $
Property Protection Insurance (Michigan Only)                               $
Auto Medical Payments                                                       $
Medical Expense And Income Loss Benefits (Virginia Only)                    $
Comprehensive                                                               $
Specified Causes Of Loss                                                    $
Collision                                                                   $
Towing And Labor                                                            $




Page 6 of 14                         © Insurance Services Office, Inc., 2011                      CA DS 03 10 13


                                                                                                PIIC POL 92
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 93 of 386


ITEM FOUR
Schedule Of Hired Or Borrowed Covered Auto Coverage And Premiums

  Covered Autos Liability Coverage – Cost Of Hire Rating Basis For Autos Used In Your Motor Carrier
                          Operations (Other Than Mobile Or Farm Equipment)
  Covered Autos Liability              Estimated Annual
        Coverage                   Cost Of Hire For All States                          Premium
Primary Coverage               $ SEE SCHEDULE, IF APPLICABLE             $

Excess Coverage                $ SEE SCHEDULE, IF APPLICABLE             $

                                           Total Hired Auto Premium $

For "autos" used in your motor carrier operations, cost of hire means:
1. The total dollar amount of costs you incurred for the hire of automobiles (includes "trailers" and
     semitrailers) and, if not included therein,
2. The total remunerations of all operators and drivers' helpers, of hired automobiles, whether hired with a
     driver by lessor or an "employee" of the lessee, or any other third party, and
3. The total dollar amount of any other costs (e.g., repair, maintenance, fuel, etc.) directly associated with
     operating the hired automobiles, whether such costs are absorbed by the "insured", paid to the lessor or
     owner, or paid to others.


Covered Autos Liability Coverage – Cost Of Hire Rating Basis For Autos NOT Used In Your Motor Carrier
                          Operations (Other Than Mobile Or Farm Equipment)

  Covered Autos                       Estimated Annual
 Liability Coverage    State      Cost Of Hire For Each State                            Premium
Primary Coverage               $ SEE SCHEDULE, IF APPLICABLE             $

Excess Coverage                $ SEE SCHEDULE, IF APPLICABLE             $

                                            Total Hired Auto Premium $
For "autos" NOT used in your motor carrier operations, cost of hire means the total amount you incur for the hire
of "autos" you don't own (not including "autos" you borrow or rent from your partners or "employees" or their
family members). Cost of hire does not include charges for services performed by motor carriers of property or
passengers.




CA DS 03 10 13                       © Insurance Services Office, Inc., 2011                         Page 7 of 14


                                                                                                PIIC POL 93
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 94 of 386


ITEM FOUR
Schedule Of Hired Or Borrowed Covered Auto Coverage And Premiums (Cont'd)

               Physical Damage Coverages – Cost Of Hire Rating Basis For All Autos
                              (Other Than Mobile Or Farm Equipment)
                                                            Estimated Annual
                                                          Cost Of Hire For Each
                                                                  State
                                                            (Excluding Autos
   Coverage     State           Limit Of Insurance         Hired With A Driver)                 Premium
Comprehensive          Actual Cash Value Or Cost Of       $                     $
                       Repair, Whichever Is Less, Minus     SEE SCHEDULE,
                       $                      Deductible    IF APPLICABLE
                       For Each Covered Auto, But No
                       Deductible Applies To Loss
                       Caused By Fire Or Lightning
Specified              Actual Cash Value Or Cost Of       $                     $
Causes Of Loss         Repair, Whichever Is Less, Minus

                            $                        Deductible
                            For Each Covered Auto For Loss
                            Caused By Mischief Or Vandalism
Collision                   Actual Cash Value Or Cost Of             $                         $
                            Repair, Whichever Is Less, Minus
                            $                        Deductible
                            For Each Covered Auto
                                                                 Total Hired Auto Premium $
For Physical Damage Coverages, cost of hire means the total amount you incur for the hire of "autos" you don't
own (not including "autos" you borrow or rent from your partners or "employees" or their family members). Cost
of hire does not include charges for any "auto" that is leased, hired, rented or borrowed with a driver.




Page 8 of 14                        © Insurance Services Office, Inc., 2011                    CA DS 03 10 13


                                                                                             PIIC POL 94
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 95 of 386


ITEM FOUR
Schedule Of Hired Or Borrowed Covered Auto Coverage And Premiums (Cont'd)

  Cost Of Hire Rating Basis For Mobile Or Farm Equipment – Other Than Physical Damage Coverages
                                   Estimated Annual
                               Cost Of Hire For Each State                           Premium


   Coverage     State Mobile Equipment Farm Equipment                Mobile Equipment          Farm Equipment
Covered Autos         $                $                            $                      $
Liability –             SEE SCHEDULE,
Primary                 IF APPLICABLE
Coverage
Covered Autos         $                $                            $                      $
Liability –
Excess
Coverage
Personal Injury       $                $                            $                      $
Protection

Medical                  $                     $                    $                      $
Expense
                   VA
Benefits
(Virginia Only)
Income Loss              $                     $                    $                      $
Benefits           VA
(Virginia Only)
Auto Medical             $                     $                    $                      $
Payments

                                                                       $                      $
                                       Total Hired Auto Premiums
Cost of hire means the total amount you incur for the hire of "autos" you don't own (not including "autos" you
borrow or rent from your partners or "employees" or their family members). Cost of hire does not include charges
for services performed by motor carriers of property or passengers.




CA DS 03 10 13                      © Insurance Services Office, Inc., 2011                         Page 9 of 14


                                                                                                PIIC POL 95
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 96 of 386


ITEM FOUR
Schedule Of Hired Or Borrowed Covered Auto Coverage And Premiums (Cont'd)


           Cost Of Hire Rating Basis For Mobile Or Farm Equipment – Physical Damage Coverages
                                                     Estimated Annual
                                                 Cost Of Hire For Each State
                                               (Excluding Autos Hired With A
                                                           Driver)                    Premium

                                                          Mobile              Farm           Mobile         Farm
 Coverage State          Limit Of Insurance            Equipment           Equipment       Equipment     Equipment
Compre-             Actual Cash Value Or          $                       $              $             $
hensive             Cost Of Repair,                 SEE SCHEDULE,
                    Whichever Is Less, Minus        IF APPLICABLE
                    $                     Ded.
                    For Each Covered Auto,
                    But No Deductible
                    Applies To Loss Caused
                    By Fire Or Lightning
Specified           Actual Cash Value Or          $                       $              $             $
Causes              Cost Of Repair,
Of Loss             Whichever Is Less, Minus
                    $                     Ded.
                    For Each Covered Auto
                    For Loss Caused By
                    Mischief Or Vandalism
Collision           Actual Cash Value Or          $                       $              $             $
                    Cost Of Repair,
                    Whichever Is Less, Minus
                    $                     Ded.
                    For Each Covered Auto
                                                          Total Hired Auto Premiums $                  $
For Physical Damage Coverages, cost of hire means the total amount you incur for the hire of "autos" you don't own
(not including "autos" you borrow or rent from your partners or "employees" or their family members). Cost of hire
does not include charges for any auto that is leased, hired, rented or borrowed with a driver.




Page 10 of 14                       © Insurance Services Office, Inc., 2011                   CA DS 03 10 13


                                                                                              PIIC POL 96
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 97 of 386


ITEM FOUR
Schedule Of Hired Or Borrowed Covered Auto Coverage And Premiums (Cont'd)

                        Rental Period Rating Basis For Mobile Or Farm Equipment
                                       Estimated Number Of
                                       Days Equipment Will
                                            Be Rented                         Premium
                      Town And State
                      Where The Job     Mobile    Farm
    Coverage          Site Is Located Equipment Equipment        Mobile Equipment   Farm Equipment
Covered Autos                                                   $                 $
Liability – Primary
Coverage
Covered Autos                                                   $                 $
Liability – Excess
Coverage
Personal Injury                                                 $                 $
Protection

Medical Expense                                                 $                 $
Benefits
(Virginia Only)
Income Loss                                                     $                 $
Benefits
(Virginia Only)
Auto Medical                                                    $                 $
Payments

                                                                $                 $
                                  Total Hired Auto Premiums




CA DS 03 10 13                    © Insurance Services Office, Inc., 2011               Page 11 of 14


                                                                                      PIIC POL 97
            Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 98 of 386


ITEM FIVE
Schedule For Non-ownership Covered Autos Liability


      Named Insured's
          Business                    Rating Basis           Number                    Premium
Other Than Garage Service    Number Of Employees                           $
Operations And Other Than    Number Of Partners                            $
Social Service Agencies      (Active And Inactive)
Garage Service Operations    Number Of Employees Whose                     $
                             Principal Duty Involves
                             The Operation Of Autos
                             Number Of Partners                            $
                             (Active And Inactive)
Social Service Agencies      Number Of Employees                 350       $      1,642.00
                             Number Of Volunteers Who             21       $           252.00
                             Regularly Use Autos
                             To Transport Clients
                             Number Of Partners                            $
                             (Active And Inactive)
                 Total Non-ownership Covered Autos Liability Premium       $      1,894.00

ITEM SIX
Schedule For Gross Receipts Or Mileage Basis

Address Of Business Headquarters Location:



Type Of Risk (Check one):       Public Autos                      Leasing Or Rental Concerns

Rating Basis (Check one):       Gross Receipts (Per $100)         Mileage (Per Mile)
Estimated Yearly (Gross Receipts Or Mileage):
                                              Premiums
Covered Autos Liability                                          $
Personal Injury Protection                                       $
Added Personal Injury Protection                                 $
Property Protection Insurance (Michigan Only)                    $
Auto Medical Payments                                            $
Medical Expense And Income Loss Benefits (Virginia Only)         $
Comprehensive                                                    $
Specified Causes Of Loss                                         $
Collision                                                        $
Towing And Labor                                                 $




Page 12 of 14                    © Insurance Services Office, Inc., 2011                   CA DS 03 10 13

                                                                                          PIIC POL 98
            Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 99 of 386


ITEM SIX
Schedule For Gross Receipts Or Mileage Basis (Cont'd)

Address Of Business Headquarters Location:



Type Of Risk (Check one):       Public Autos                      Leasing Or Rental Concerns

Rating Basis (Check one):       Gross Receipts (Per $100)         Mileage (Per Mile)
Estimated Yearly (Gross Receipts Or Mileage):
                                                Premiums
Covered Autos Liability                                          $
Personal Injury Protection                                       $
Added Personal Injury Protection                                 $
Property Protection Insurance (Michigan Only)                    $
Auto Medical Payments                                            $
Medical Expense And Income Loss Benefits (Virginia Only)         $
Comprehensive                                                    $
Specified Causes Of Loss                                         $
Collision                                                        $
Towing And Labor                                                 $


Address Of Business Headquarters Location:



Type Of Risk (Check one):       Public Autos                      Leasing Or Rental Concerns

Rating Basis (Check one):       Gross Receipts (Per $100)         Mileage (Per Mile)
Estimated Yearly (Gross Receipts Or Mileage):
                                                Premiums
Covered Autos Liability                                          $
Personal Injury Protection                                       $
Added Personal Injury Protection                                 $
Property Protection Insurance (Michigan Only)                    $
Auto Medical Payments                                            $
Medical Expense And Income Loss Benefits (Virginia Only)         $
Comprehensive                                                    $
Specified Causes Of Loss                                         $
Collision                                                        $
Towing And Labor                                                 $




CA DS 03 10 13                   © Insurance Services Office, Inc., 2011                  Page 13 of 14

                                                                                       PIIC POL 99
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 100 of 386

ITEM SIX
Schedule For Gross Receipts Or Mileage Basis (Cont'd)

When used as a premium basis:
  FOR PUBLIC AUTOS
  Gross receipts means the total amount earned by the named insured for transporting passengers, mail and
  merchandise.
  Gross receipts does not include:
     1. Amounts paid to air, sea or land carriers operating under their own permits.
     2. Advertising revenue.
     3. Taxes collected as a separate item and paid directly to the government.
     4. C.O.D. collections for cost of mail or merchandise including collection fees.
  Mileage means the total live and dead mileage of all revenue producing "autos" during the policy period.
  FOR RENTAL OR LEASING CONCERNS
  Gross receipts means the total amount earned by the named insured for the leasing or renting of "autos" to
  others without drivers.
   Mileage means the total live and dead mileage of all "autos" you leased or rented to others without drivers.




Page 14 of 14                        © Insurance Services Office, Inc., 2011                      CA DS 03 10 13

                                                                                               PIIC POL 100
            Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 101 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – Commercial Auto
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:
Form                      Edition Description
CADS03                      1013   Business Auto Declarations
Auto Schedule               0100   Business Auto Schedule
Hired Or Borrowed Auto Sche 0706   Schedule Of Hired Or Borrowed Covered Auto
CA0001                      1013   Business Auto Coverage Form
CA0132                      1013   Oklahoma Changes
CA0444                      1013   Waiver Of Trans Of Rights Of Rec Against Others To Us
CA2001                      1013   Lessor - Additional Insured And Loss Payee
CA2048                      1013   Designated Insured For Covered Autos Liability Cov
CA2054                      1001   Employee Hired Autos
CA3143                      1115   Oklahoma Uninsured Motorists Coverage - Non-Stacked
CA9903                      1013   Auto Medical Payments Coverage
CA9934                      1293   Social Service Agencies - Volunteers as Insureds
CA9944                      1013   Loss Payable Clause
PI-AUT-001                  0116   Cap On Losses From Certified Acts Of Terrorism




                                         Page    1    of   1
                                                                                     PIIC POL 101
                        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 102 of 386




                                                     BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN
 Covered                                          DESCRIPTION                                                                            TERRITORY
  Auto                                 Year Model; Trade Name; Body Type                                                  Town or City & Zip where the Covered Auto
   No.                         Serial Number (S); Vehicle Identification Number (VIN)                                             will be principally garaged
      1    2004   HONDA CIVIC LX, 2HGES16574H544183                                                                      102    Oklahoma     City,        OK   73162
      2    2005   HONDA CIVIC HYBRID, JHMES96695S013968                                                                  102    Oklahoma     City,        OK   73107
      3    2005   Hyundai Elantra GLS/GT, KMHDN46DX5U158085                                                              121    Oklahoma     City,        OK   73170
      4    2004   CHEVROLET SILVERADO C1500, 2GCEC19T941419118                                                           102    Oklahoma     City,        OK   73112
      5    2011   UTILITY Trailer 10x6, 5Z0UT1011BP002708                                                                102    Oklahoma     City,        OK   73105
      6    1997   FORD F150, 1FTEX17L0VKC52656                                                                           102    Oklahoma     City,        OK   73112
 Covered                                             CLASSIFICATION                                                                        PURCHASED
  Auto                     Business Use
                                          Size GVW, CGW               Primary Rating Factor      Sec. Rating Factor
            Radius of       s = service                       Age
   No.      Operation        r = retail
                                             or Vehicle
                                                             Group
                                                                                                                               Code   Original Cost New    Stated Amount
                                          Seating Capacity
                            c = comml.                                  Liab.      Phy. Dam.      Liab.      Phy. Dam.
      1                                                       12      1.000         1.000                                   7398            16,160
      2                                                       12      1.000         1.000                                   7398            20,800
      3                                                       12      1.000         1.000                                   7398            13,299
      4       LOCAL            S                 5,000        12      1.000         1.000                                  01499            24,970
      5       LOCAL                                            9      0.100                                                68499             1,860
      6       LOCAL            S                 5,000        12      1.000                                                01499            16,500
   Total
 Premium
                             LIABILITY                                    AUTO. MED.                               MEDICAL EXPENSE AND INCOME LOSS
 Covered                                                                                                                     BENEFITS (VA ONLY)
  Auto                Limit                                                                                    Limit Stated In Each Med.
   No.          (in thousands)               Premium                  Limit                   Premium           Exp. And Inc. Loss Ben.        Premium
                                                                                                                 End. For Each Person
      1                       1,000           1,015.00                        5,000              34.00
      2                       1,000           1,015.00                        5,000              34.00
      3                       1,000             779.00                        5,000              27.00
      4                       1,000           1,226.00                        5,000              70.00
      5                       1,000             126.00                        5,000               7.00
      6                       1,000           1,226.00                        5,000              70.00
   Total
 Premium                                      5,387.00                                          242.00
 Covered       PERSONAL INJURY PROTECTION                              P.P.I. (Mich, Only)                                UNINSURED/UNDERINSURED
  Auto     Limit stated in each P.I.P.                         Limit stated in each                                    Limit
                                              Premium                                         Premium                                Premium   UM                      UIM
   No.                end.                                          P.P.I. end.                                  (in thousands)
      1                                                                                                                    1,000             329.00             X          X
      2                                                                                                                    1,000             329.00             X          X
      3                                                                                                                    1,000             329.00             X          X
      4                                                                                                                    1,000             229.00             X          X
      5                                                                                                                    1,000             229.00             X          X
      6                                                                                                                    1,000             229.00             X          X
                                                                                                                                           1,674.00
   Total
 Premium
                                                                                                                                      Page    1 of  24




                                                                                                                                       PIIC POL 102
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 103 of 386




                                             BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN (Cont’d)
                                                     SPEC. CAUSES
                     COMPREHENSIVE                                                              COLLISION
 Covered                                               OF LOSS
  Auto
              Deductible                 Premium       Premium                        Deductible                           Premium
   No.
          1         500                      59.00                                          1,000                               141.00
          2         500                      66.00                                          1,000                               149.00
          3         500                      58.00                                          1,000                                95.00
          4         500                      84.00                                          1,000                               100.00
          5
          6
Total                                      267.00                                                                               485.00
Premium
 Covered                        TOWING & LABOR                      Except for towing all physical damage loss is           TOTAL
  Auto                                                              payable to you and the loss payee named
   No.           Limit per disablement               Premium        below as interests may appear at the time of           Premium
                                                                    the loss.
          1                                                                                                                 1,578.00
          2                                                                        See Schedule(s)                          1,593.00
          3                                                                                                                 1,288.00
          4                                                                                                                 1,709.00
          5                                                                                                                   362.00
          6                                                                                                                 1,525.00
Total                                                                                                                       8,055.00
Premium
                                                                                                      Page          2 of   24




                                                                                                      PIIC POL 103
                        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 104 of 386




                                                     BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN
 Covered                                          DESCRIPTION                                                                            TERRITORY
  Auto                                 Year Model; Trade Name; Body Type                                                  Town or City & Zip where the Covered Auto
   No.                         Serial Number (S); Vehicle Identification Number (VIN)                                             will be principally garaged
     7     2003   DODGE RAM 1500 QUAD ST/SLT, 1D7HA18N43S292546                                                          102    Oklahoma     City,        OK   73112
     8     2011   UTILITY Trailer 10x6, 4DGEB1215BC027748                                                                102    Oklahoma     City,        OK   73105
     9     2009   DODGE GRAND CARAVAN SE, 2D8HN44E79R526356                                                              102    Oklahoma     City,        OK   73109
    10     1998   BUICK SKYLARK CUSTOM, 1G4NJ52M9WC406636                                                                102    Oklahoma     City,        OK   73109
    11     2013   FORD E350 SUPER DUTY, 1FDWE3FS6DDA93123                                                                102    Oklahoma     City,        OK   73109
    12     1996   TOYOTA AVALON XL/XLS, 4T1BF12B5TU109364                                                                102    Oklahoma     City,        OK   73108
 Covered                                             CLASSIFICATION                                                                        PURCHASED
  Auto                     Business Use
                                          Size GVW, CGW               Primary Rating Factor      Sec. Rating Factor
            Radius of       s = service                       Age
   No.      Operation        r = retail
                                             or Vehicle
                                                             Group
                                                                                                                               Code   Original Cost New    Stated Amount
                                          Seating Capacity
                            c = comml.                                  Liab.      Phy. Dam.      Liab.      Phy. Dam.
     7        LOCAL            S                 5,000        12      1.000                                                01499             7,500
     8        LOCAL                                            9      0.100                                                68499             2,500
     9        LOCAL                                      5    11      0.550         1.200 -0.20                             6481            23,530
    10                                                        12      1.000                                                 7398            16,230
    11        LOCAL                                    15      7      0.550         1.200 -0.15                             6482            51,132
    12                                                        12      1.000                                                 7398            23,418
   Total
 Premium
                             LIABILITY                                    AUTO. MED.                               MEDICAL EXPENSE AND INCOME LOSS
 Covered                                                                                                                     BENEFITS (VA ONLY)
  Auto                Limit                                                                                    Limit Stated In Each Med.
   No.          (in thousands)               Premium                  Limit                   Premium           Exp. And Inc. Loss Ben.        Premium
                                                                                                                 End. For Each Person
     7                        1,000          1,226.00                         5,000              70.00
     8                        1,000            126.00                         5,000               7.00
     9                        1,000          1,624.00                         5,000              58.00
    10                        1,000          1,015.00                         5,000              34.00
    11                        1,000          1,856.00                         5,000              67.00
    12                        1,000          1,015.00                         5,000              34.00
   Total
 Premium                                    12,249.00                                           512.00
 Covered       PERSONAL INJURY PROTECTION                              P.P.I. (Mich, Only)                                UNINSURED/UNDERINSURED
  Auto     Limit stated in each P.I.P.                         Limit stated in each                                    Limit
                                              Premium                                         Premium                                Premium   UM                      UIM
   No.                end.                                          P.P.I. end.                                  (in thousands)
      7                                                                                                                    1,000             229.00             X          X
      8                                                                                                                    1,000             229.00             X          X
      9                                                                                                                    1,000             229.00             X          X
     10                                                                                                                    1,000             329.00             X          X
     11                                                                                                                    1,000             229.00             X          X
     12                                                                                                                    1,000             329.00             X          X
                                                                                                                                           3,248.00
   Total
 Premium
                                                                                                                                      Page    3 of  24




                                                                                                                                       PIIC POL 104
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 105 of 386




                                          BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN (Cont’d)
                                                  SPEC. CAUSES
                  COMPREHENSIVE                                                              COLLISION
 Covered                                            OF LOSS
  Auto
           Deductible                 Premium       Premium                        Deductible                           Premium
   No.
       7
       8
       9         500                      92.00                                          1,000                               102.00
      10
      11         500                    163.00                                           1,000                               287.00
      12
Total                                   522.00                                                                               874.00
Premium
 Covered                     TOWING & LABOR                      Except for towing all physical damage loss is           TOTAL
  Auto                                                           payable to you and the loss payee named
   No.        Limit per disablement               Premium        below as interests may appear at the time of           Premium
                                                                 the loss.
       7                                                                                                                 1,525.00
       8                                                                        See Schedule(s)                            362.00
       9                                                                                                                 2,105.00
      10                                                                                                                 1,378.00
      11                                                                                                                 2,602.00
      12                                                                                                                 1,378.00
Total                                                                                                                   17,405.00
Premium
                                                                                                   Page          4 of   24




                                                                                                   PIIC POL 105
                        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 106 of 386




                                                     BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN
 Covered                                          DESCRIPTION                                                                            TERRITORY
  Auto                                 Year Model; Trade Name; Body Type                                                  Town or City & Zip where the Covered Auto
   No.                         Serial Number (S); Vehicle Identification Number (VIN)                                             will be principally garaged
    13     2015   FORD FOCUS SE, 1FADP3F20FL368232                                                                       102    Oklahoma     City,        OK   73108
    14     2015   FORD FOCUS, 1FADP3F24FL368363                                                                          102    Oklahoma     City,        OK   73108
    15     2015   FORD FUSION S, 3FA6P0G77FR136584                                                                       102    Oklahoma     City,        OK   73108
    16     2017   HINO 258/268, 5PVNE8JV0H4S56188                                                                        102    Oklahoma     City,        OK   73109
    17     2017   HINO 258/268, 5PVNE8JV7H4S56186                                                                        102    Oklahoma     City,        OK   73109
    18     2007   DODGE GRAND CARAVAN, 2D4GP44L77R117308                                                                 102    Oklahoma     City,        OK   73109
 Covered                                             CLASSIFICATION                                                                        PURCHASED
  Auto                     Business Use
                                          Size GVW, CGW               Primary Rating Factor      Sec. Rating Factor
            Radius of       s = service                       Age
   No.      Operation        r = retail
                                             or Vehicle
                                                             Group
                                                                                                                               Code   Original Cost New    Stated Amount
                                          Seating Capacity
                            c = comml.                                  Liab.      Phy. Dam.      Liab.      Phy. Dam.
    13                                                         5      1.000         1.000                                   7398            13,000
    14                                                         5      1.000         1.000                                   7398            13,000
    15                                                         5      1.000         1.000                                   7398            16,000
    16        LOCAL            S               30,000          3      1.100         0.750                                  31499            87,758
    17        LOCAL            S               30,000          3      1.100         0.750                                  31499            87,758
    18        LOCAL                                 5         12      0.550         1.200 -0.20                             6481            27,775
   Total
 Premium
                             LIABILITY                                    AUTO. MED.                               MEDICAL EXPENSE AND INCOME LOSS
 Covered                                                                                                                     BENEFITS (VA ONLY)
  Auto                Limit                                                                                    Limit Stated In Each Med.
   No.          (in thousands)               Premium                  Limit                   Premium           Exp. And Inc. Loss Ben.        Premium
                                                                                                                 End. For Each Person
    13                        1,000          1,015.00                         5,000              34.00
    14                        1,000          1,015.00                         5,000              34.00
    15                        1,000          1,015.00                         5,000              34.00
    16                        1,000          1,495.00                         5,000              70.00
    17                        1,000          1,495.00                         5,000              70.00
    18                        1,000          1,624.00                         5,000              58.00
   Total
 Premium                                    19,908.00                                           812.00
 Covered       PERSONAL INJURY PROTECTION                              P.P.I. (Mich, Only)                                UNINSURED/UNDERINSURED
  Auto     Limit stated in each P.I.P.                         Limit stated in each                                    Limit
                                              Premium                                         Premium                                Premium   UM                      UIM
   No.                end.                                          P.P.I. end.                                  (in thousands)
     13                                                                                                                    1,000             329.00             X          X
     14                                                                                                                    1,000             329.00             X          X
     15                                                                                                                    1,000             329.00             X          X
     16                                                                                                                    1,000             229.00             X          X
     17                                                                                                                    1,000             229.00             X          X
     18                                                                                                                    1,000             229.00             X          X
                                                                                                                                           4,922.00
   Total
 Premium
                                                                                                                                      Page    5 of  24




                                                                                                                                       PIIC POL 106
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 107 of 386




                                          BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN (Cont’d)
                                                 SPEC. CAUSES
                  COMPREHENSIVE                                                             COLLISION
 Covered                                           OF LOSS
  Auto
           Deductible                 Premium      Premium                        Deductible                           Premium
   No.
      13         500                    107.00                                          1,000                             304.00
      14         500                    107.00                                          1,000                             304.00
      15         500                    119.00                                          1,000                             322.00
      16         500                    201.00                                          1,000                             498.00
      17         500                    201.00                                          1,000                             498.00
      18         500                     85.00                                          1,000                             106.00
Total                                 1,342.00                                                                          2,906.00
Premium
 Covered                     TOWING & LABOR                     Except for towing all physical damage loss is           TOTAL
  Auto                                                          payable to you and the loss payee named
   No.        Limit per disablement              Premium        below as interests may appear at the time of           Premium
                                                                the loss.
      13                                                                                                                1,789.00
      14                                                                       See Schedule(s)                          1,789.00
      15                                                                                                                1,819.00
      16                                                                                                                2,493.00
      17                                                                                                                2,493.00
      18                                                                                                                2,102.00
Total                                                                                                                  29,890.00
Premium
                                                                                                  Page          6 of   24




                                                                                                  PIIC POL 107
                        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 108 of 386




                                                     BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN
 Covered                                          DESCRIPTION                                                                            TERRITORY
  Auto                                 Year Model; Trade Name; Body Type                                                  Town or City & Zip where the Covered Auto
   No.                         Serial Number (S); Vehicle Identification Number (VIN)                                             will be principally garaged
    19     2017   FORD ESCAPE, 1FMCU0J9XHUD93195                                                                         102    Oklahoma     City,        OK   73108
    20     2017   FORD FUSION, 3FA6P0H77HR104848                                                                         102    Oklahoma     City,        OK   73108
    21     2017   FORD FOCUS, 1FADP3E24HL313755                                                                          102    Oklahoma     City,        OK   73101
    22     2017   FORD TRANSIT CONNECT, NM0LS6E79H1303300                                                                102    Oklahoma     City,        OK   73109
    23     2018   FORD FUSION, 3FA6P0G73JR109682                                                                         102    Oklahoma     City,        OK   73101
    24     2016   INTERNATIONAL 4000, 3HAMMMML1GL132694                                                                  102    Oklahoma     City,        OK   73109
 Covered                                             CLASSIFICATION                                                                        PURCHASED
  Auto                     Business Use
                                          Size GVW, CGW               Primary Rating Factor      Sec. Rating Factor
            Radius of       s = service                       Age
   No.      Operation        r = retail
                                             or Vehicle
                                                             Group
                                                                                                                               Code   Original Cost New    Stated Amount
                                          Seating Capacity
                            c = comml.                                  Liab.      Phy. Dam.      Liab.      Phy. Dam.
    19                                                          3     1.000         1.000                                   7398            30,011
    20                                                          3     1.000         1.000                                   7398            23,610
    21                                                          3     1.000         1.000                                   7398            16,775
    22        LOCAL                                      5      3     0.550         1.200 -0.20                             6481            22,900
    23                                                          2     1.000         1.000                                   7398            22,700
    24        LOCAL            S               30,000           4     1.100         0.750                                  31499            87,758
   Total
 Premium
                             LIABILITY                                    AUTO. MED.                               MEDICAL EXPENSE AND INCOME LOSS
 Covered                                                                                                                     BENEFITS (VA ONLY)
  Auto                Limit                                                                                    Limit Stated In Each Med.
   No.          (in thousands)               Premium                  Limit                   Premium           Exp. And Inc. Loss Ben.        Premium
                                                                                                                 End. For Each Person
    19                        1,000          1,015.00                         5,000              34.00
    20                        1,000          1,015.00                         5,000              34.00
    21                        1,000          1,015.00                         5,000              34.00
    22                        1,000          1,624.00                         5,000              58.00
    23                        1,000          1,015.00                         5,000              34.00
    24                        1,000          1,495.00                         5,000              70.00
   Total
 Premium                                    27,087.00                                         1,076.00
 Covered       PERSONAL INJURY PROTECTION                              P.P.I. (Mich, Only)                                UNINSURED/UNDERINSURED
  Auto     Limit stated in each P.I.P.                         Limit stated in each                                    Limit
                                              Premium                                         Premium                                Premium   UM                      UIM
   No.                end.                                          P.P.I. end.                                  (in thousands)
     19                                                                                                                    1,000             329.00             X          X
     20                                                                                                                    1,000             329.00             X          X
     21                                                                                                                    1,000             329.00             X          X
     22                                                                                                                    1,000             229.00             X          X
     23                                                                                                                    1,000             329.00             X          X
     24                                                                                                                    1,000             229.00             X          X
                                                                                                                                           6,696.00
   Total
 Premium
                                                                                                                                      Page    7 of  24




                                                                                                                                       PIIC POL 108
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 109 of 386




                                          BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN (Cont’d)
                                                 SPEC. CAUSES
                  COMPREHENSIVE                                                             COLLISION
 Covered                                           OF LOSS
  Auto
           Deductible                 Premium      Premium                        Deductible                           Premium
   No.
      19         500                    166.00                                          1,000                             424.00
      20         500                    148.00                                          1,000                             402.00
      21         500                    132.00                                          1,000                             382.00
      22         500                    140.00                                          1,000                             202.00
      23         500                    148.00                                          1,000                             402.00
      24         500                    191.00                                          1,000                             473.00
Total                                 2,267.00                                                                          5,191.00
Premium
 Covered                     TOWING & LABOR                     Except for towing all physical damage loss is           TOTAL
  Auto                                                          payable to you and the loss payee named
   No.        Limit per disablement              Premium        below as interests may appear at the time of           Premium
                                                                the loss.
      19                                                                                                                1,968.00
      20                                                                       See Schedule(s)                          1,928.00
      21                                                                                                                1,892.00
      22                                                                                                                2,253.00
      23                                                                                                                1,928.00
      24                                                                                                                2,458.00
Total                                                                                                                  42,317.00
Premium
                                                                                                  Page          8 of   24




                                                                                                  PIIC POL 109
                        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 110 of 386




                                                     BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN
 Covered                                          DESCRIPTION                                                                            TERRITORY
  Auto                                 Year Model; Trade Name; Body Type                                                  Town or City & Zip where the Covered Auto
   No.                         Serial Number (S); Vehicle Identification Number (VIN)                                             will be principally garaged
    25     2015   FORD TRANSIT, 1FTNE1YM9FKB30103                                                                        102    Oklahoma     City,        OK   73109
    26     2006   STRICK TRAILERS Trailer, 1S12E95306E                                                                   102    Oklahoma     City,        OK   73105
    27     2006   WABASH NATIONAL CORP Trailer, 1JJV532W45L971043                                                        102    Oklahoma     City,        OK   73105
    28     2005   GREAT DANE TRAILERS Trailer, 1GRAA06245J607584                                                         102    Oklahoma     City,        OK   73105
    29     2005   WABASH NATIONAL CORP Trailer, 1JJV532W35L912564                                                        102    Oklahoma     City,        OK   73105
    30     2005   GREAT DANE TRAILERS Trailer, 1GRAA06215J60655                                                          102    Oklahoma     City,        OK   73105
 Covered                                             CLASSIFICATION                                                                        PURCHASED
  Auto                     Business Use
                                          Size GVW, CGW               Primary Rating Factor      Sec. Rating Factor
            Radius of       s = service                       Age
   No.      Operation        r = retail
                                             or Vehicle
                                                             Group
                                                                                                                               Code   Original Cost New    Stated Amount
                                          Seating Capacity
                            c = comml.                                  Liab.      Phy. Dam.      Liab.      Phy. Dam.
    25        LOCAL                                      5     5      0.550         1.200 -0.20                             6481            29,715
    26        LOCAL                                           12      0.100         0.450                                  68499            25,000
    27        LOCAL                                           12      0.100         0.450                                  68499            25,000
    28        LOCAL                                           12      0.100         0.450                                  68499            25,000
    29        LOCAL                                           12      0.100         0.450                                  68499            25,000
    30        LOCAL                                           12      0.100         0.450                                  68499            25,000
   Total
 Premium
                             LIABILITY                                    AUTO. MED.                               MEDICAL EXPENSE AND INCOME LOSS
 Covered                                                                                                                     BENEFITS (VA ONLY)
  Auto                Limit                                                                                    Limit Stated In Each Med.
   No.          (in thousands)               Premium                  Limit                   Premium           Exp. And Inc. Loss Ben.        Premium
                                                                                                                 End. For Each Person
    25                        1,000          1,624.00                         5,000              58.00
    26                        1,000            126.00                         5,000               7.00
    27                        1,000            126.00                         5,000               7.00
    28                        1,000            126.00                         5,000               7.00
    29                        1,000            126.00                         5,000               7.00
    30                        1,000            126.00                         5,000               7.00
   Total
 Premium                                    29,341.00                                         1,169.00
 Covered       PERSONAL INJURY PROTECTION                              P.P.I. (Mich, Only)                                UNINSURED/UNDERINSURED
  Auto     Limit stated in each P.I.P.                         Limit stated in each                                    Limit
                                              Premium                                         Premium                                Premium   UM                      UIM
   No.                end.                                          P.P.I. end.                                  (in thousands)
     25                                                                                                                    1,000             229.00             X          X
     26                                                                                                                    1,000             229.00             X          X
     27                                                                                                                    1,000             229.00             X          X
     28                                                                                                                    1,000             229.00             X          X
     29                                                                                                                    1,000             229.00             X          X
     30                                                                                                                    1,000             229.00             X          X
                                                                                                                                           8,070.00
   Total
 Premium
                                                                                                                                      Page    9 of  24




                                                                                                                                       PIIC POL 110
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 111 of 386




                                          BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN (Cont’d)
                                                 SPEC. CAUSES
                  COMPREHENSIVE                                                             COLLISION
 Covered                                           OF LOSS
  Auto
           Deductible                 Premium      Premium                        Deductible                       Premium
   No.
      25         500                    154.00                                          1,000                         240.00
      26         500                     38.00                                          1,000                          45.00
      27         500                     38.00                                          1,000                          45.00
      28         500                     38.00                                          1,000                          45.00
      29         500                     38.00                                          1,000                          45.00
      30         500                     38.00                                          1,000                          45.00
Total                                 2,611.00                                                                      5,656.00
Premium
 Covered                     TOWING & LABOR                     Except for towing all physical damage loss is       TOTAL
  Auto                                                          payable to you and the loss payee named
   No.        Limit per disablement              Premium        below as interests may appear at the time of       Premium
                                                                the loss.
      25                                                                                                            2,305.00
      26                                                                       See Schedule(s)                        445.00
      27                                                                                                              445.00
      28                                                                                                              445.00
      29                                                                                                              445.00
      30                                                                                                              445.00
Total                                                                                                              46,847.00
Premium
                                                                                                  Page     10 of   24




                                                                                                  PIIC POL 111
                        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 112 of 386




                                                     BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN
 Covered                                          DESCRIPTION                                                                            TERRITORY
  Auto                                 Year Model; Trade Name; Body Type                                                  Town or City & Zip where the Covered Auto
   No.                         Serial Number (S); Vehicle Identification Number (VIN)                                             will be principally garaged
    31     2006   GREAT DANE TRAILERS Trailer, 1GRAA06266J613288                                                         102    Oklahoma     City,        OK   73105
    32     2005   HYUNDAI STEEL INDUST Trailer, 3H3V532C95T153084                                                        102    Oklahoma     City,        OK   73105
    33     2012   HYUNDAI STEEL INDUST Trailer, 3H3V532C0CT115045                                                        102    Oklahoma     City,        OK   73105
    34     2009   GREAT DANE TRAILERS Trailer, 1GRAA062X9T548874                                                         102    Oklahoma     City,        OK   73105
    35     2013   GREAT DANE TRAILERS Trailer, 1GRAP0627DD448586                                                         102    Oklahoma     City,        OK   73105
    36     2013   GREAT DANE TRAILERS Trailer, 1GRAP0629DK23321                                                          102    Oklahoma     City,        OK   73105
 Covered                                             CLASSIFICATION                                                                        PURCHASED
  Auto                     Business Use
                                          Size GVW, CGW               Primary Rating Factor      Sec. Rating Factor
            Radius of       s = service                       Age
   No.      Operation        r = retail
                                             or Vehicle
                                                             Group
                                                                                                                               Code   Original Cost New    Stated Amount
                                          Seating Capacity
                            c = comml.                                  Liab.      Phy. Dam.      Liab.      Phy. Dam.
    31        LOCAL                                           12      0.100         0.450                                  68499            25,000
    32        LOCAL                                           12      0.100         0.450                                  68499            25,000
    33        LOCAL                                            8      0.100         0.450                                  68499            25,000
    34        LOCAL                                           11      0.100         0.450                                  68499            25,000
    35        LOCAL                                            7      0.100         0.450                                  68499            25,000
    36        LOCAL                                            7      0.100         0.450                                  68499            25,000
   Total
 Premium
                             LIABILITY                                    AUTO. MED.                               MEDICAL EXPENSE AND INCOME LOSS
 Covered                                                                                                                     BENEFITS (VA ONLY)
  Auto                Limit                                                                                    Limit Stated In Each Med.
   No.          (in thousands)               Premium                  Limit                   Premium           Exp. And Inc. Loss Ben.        Premium
                                                                                                                 End. For Each Person
    31                        1,000            126.00                         5,000               7.00
    32                        1,000            126.00                         5,000               7.00
    33                        1,000            126.00                         5,000               7.00
    34                        1,000            126.00                         5,000               7.00
    35                        1,000            126.00                         5,000               7.00
    36                        1,000            126.00                         5,000               7.00
   Total
 Premium                                    30,097.00                                         1,211.00
 Covered       PERSONAL INJURY PROTECTION                              P.P.I. (Mich, Only)                                UNINSURED/UNDERINSURED
  Auto     Limit stated in each P.I.P.                         Limit stated in each                                    Limit
                                              Premium                                         Premium                                Premium   UM                      UIM
   No.                end.                                          P.P.I. end.                                  (in thousands)
     31                                                                                                                    1,000            229.00              X          X
     32                                                                                                                    1,000            229.00              X          X
     33                                                                                                                    1,000            229.00              X          X
     34                                                                                                                    1,000            229.00              X          X
     35                                                                                                                    1,000            229.00              X          X
     36                                                                                                                    1,000            229.00              X          X
                                                                                                                                          9,444.00
   Total
 Premium
                                                                                                                                      Page 11 of   24




                                                                                                                                      PIIC POL 112
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 113 of 386




                                          BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN (Cont’d)
                                                 SPEC. CAUSES
                  COMPREHENSIVE                                                             COLLISION
 Covered                                           OF LOSS
  Auto
           Deductible                 Premium      Premium                        Deductible                       Premium
   No.
      31         500                     38.00                                          1,000                          45.00
      32         500                     38.00                                          1,000                          45.00
      33         500                     57.00                                          1,000                          73.00
      34         500                     49.00                                          1,000                          57.00
      35         500                     61.00                                          1,000                          85.00
      36         500                     61.00                                          1,000                          85.00
Total                                 2,915.00                                                                      6,046.00
Premium
 Covered                     TOWING & LABOR                     Except for towing all physical damage loss is       TOTAL
  Auto                                                          payable to you and the loss payee named
   No.        Limit per disablement              Premium        below as interests may appear at the time of       Premium
                                                                the loss.
      31                                                                                                              445.00
      32                                                                       See Schedule(s)                        445.00
      33                                                                                                              492.00
      34                                                                                                              468.00
      35                                                                                                              508.00
      36                                                                                                              508.00
Total                                                                                                              49,713.00
Premium
                                                                                                  Page     12 of   24




                                                                                                  PIIC POL 113
                        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 114 of 386




                                                     BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN
 Covered                                          DESCRIPTION                                                                            TERRITORY
  Auto                                 Year Model; Trade Name; Body Type                                                  Town or City & Zip where the Covered Auto
   No.                         Serial Number (S); Vehicle Identification Number (VIN)                                             will be principally garaged
    37     2005   WABASH NATIONAL CORP Trailer, 1JJV532WX5L912769                                                        102    Oklahoma     City,        OK   73105
    38     2010   WABASH NATIONAL CORP Trailer, 1JJV532D5AL414018                                                        102    Oklahoma     City,        OK   73105
    39     2013   VANGUARD Trailer, 5V8C5329DM306813                                                                     102    Oklahoma     City,        OK   73105
    40     2013   GREAT DANE TRAILERS Trailer, 1GRAP062XDJ638254                                                         102    Oklahoma     City,        OK   73105
    41     2013   GREAT DANE TRAILERS Trailer, 1GRAP0623DK231225                                                         102    Oklahoma     City,        OK   73105
    42     2013   GREAT DANE TRAILERS Trailer, 1GRAP0627DT581760                                                         102    Oklahoma     City,        OK   73105
 Covered                                             CLASSIFICATION                                                                        PURCHASED
  Auto                     Business Use
                                          Size GVW, CGW               Primary Rating Factor      Sec. Rating Factor
            Radius of       s = service                       Age
   No.      Operation        r = retail
                                             or Vehicle
                                                             Group
                                                                                                                               Code   Original Cost New    Stated Amount
                                          Seating Capacity
                            c = comml.                                  Liab.      Phy. Dam.      Liab.      Phy. Dam.
    37        LOCAL                                           12      0.100         0.450                                  68499            25,000
    38        LOCAL                                           10      0.100         0.450                                  68499            25,000
    39        LOCAL                                            7      0.100         0.450                                  68499            25,000
    40        LOCAL                                            7      0.100         0.450                                  68499            25,000
    41        LOCAL                                            7      0.100         0.450                                  68499            25,000
    42        LOCAL                                            7      0.100         0.450                                  68499            25,000
   Total
 Premium
                             LIABILITY                                    AUTO. MED.                               MEDICAL EXPENSE AND INCOME LOSS
 Covered                                                                                                                     BENEFITS (VA ONLY)
  Auto                Limit                                                                                    Limit Stated In Each Med.
   No.          (in thousands)               Premium                  Limit                   Premium           Exp. And Inc. Loss Ben.        Premium
                                                                                                                 End. For Each Person
    37                        1,000            126.00                         5,000               7.00
    38                        1,000            126.00                         5,000               7.00
    39                        1,000            126.00                         5,000               7.00
    40                        1,000            126.00                         5,000               7.00
    41                        1,000            126.00                         5,000               7.00
    42                        1,000            126.00                         5,000               7.00
   Total
 Premium                                    30,853.00                                         1,253.00
 Covered       PERSONAL INJURY PROTECTION                              P.P.I. (Mich, Only)                                UNINSURED/UNDERINSURED
  Auto     Limit stated in each P.I.P.                         Limit stated in each                                    Limit
                                              Premium                                         Premium                                Premium   UM                      UIM
   No.                end.                                          P.P.I. end.                                  (in thousands)
     37                                                                                                                    1,000            229.00              X          X
     38                                                                                                                    1,000            229.00              X          X
     39                                                                                                                    1,000            229.00              X          X
     40                                                                                                                    1,000            229.00              X          X
     41                                                                                                                    1,000            229.00              X          X
     42                                                                                                                    1,000            229.00              X          X
                                                                                                                                         10,818.00
   Total
 Premium
                                                                                                                                      Page 13 of   24




                                                                                                                                      PIIC POL 114
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 115 of 386




                                          BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN (Cont’d)
                                                 SPEC. CAUSES
                  COMPREHENSIVE                                                             COLLISION
 Covered                                           OF LOSS
  Auto
           Deductible                 Premium      Premium                        Deductible                       Premium
   No.
      37         500                     38.00                                          1,000                          45.00
      38         500                     53.00                                          1,000                          62.00
      39         500                     61.00                                          1,000                          85.00
      40         500                     61.00                                          1,000                          85.00
      41         500                     61.00                                          1,000                          85.00
      42         500                     61.00                                          1,000                          85.00
Total                                 3,250.00                                                                      6,493.00
Premium
 Covered                     TOWING & LABOR                     Except for towing all physical damage loss is       TOTAL
  Auto                                                          payable to you and the loss payee named
   No.        Limit per disablement              Premium        below as interests may appear at the time of       Premium
                                                                the loss.
      37                                                                                                              445.00
      38                                                                       See Schedule(s)                        477.00
      39                                                                                                              508.00
      40                                                                                                              508.00
      41                                                                                                              508.00
      42                                                                                                              508.00
Total                                                                                                              52,667.00
Premium
                                                                                                  Page     14 of   24




                                                                                                  PIIC POL 115
                        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 116 of 386




                                                     BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN
 Covered                                          DESCRIPTION                                                                            TERRITORY
  Auto                                 Year Model; Trade Name; Body Type                                                  Town or City & Zip where the Covered Auto
   No.                         Serial Number (S); Vehicle Identification Number (VIN)                                             will be principally garaged
    43     2019   INTERNATIONAL LT625, 3HCDYAPN3KL143907                                                                 102    Oklahoma     City,        OK   73109
    44     2017   INTERNATIONAL 4000, 3HAMMMML4HL752733                                                                  102    Oklahoma     City,        OK   73109
    45     2007   GREAT DANE TRAILERS Trailer, 1GRAA06277J619523                                                         102    Oklahoma     City,        OK   73109
    46     2009   GREAT DANE TRAILERS TRAILER, 1GRAA06229T549016                                                         102    Oklahoma     City,        OK   73109
    47     2007   GREAT DANE TRAILERS Trailer, 1GRAA06217J619601                                                         102    Oklahoma     City,        OK   73109
    48     2007   GREAT DANE TRAILERS Trailer, 1GRAA06227J619610                                                         102    Oklahoma     City,        OK   73109
 Covered                                             CLASSIFICATION                                                                        PURCHASED
  Auto                     Business Use
                                          Size GVW, CGW               Primary Rating Factor      Sec. Rating Factor
            Radius of       s = service                       Age
   No.      Operation        r = retail
                                             or Vehicle
                                                             Group
                                                                                                                               Code   Original Cost New    Stated Amount
                                          Seating Capacity
                            c = comml.                                  Liab.      Phy. Dam.      Liab.      Phy. Dam.
    43        LOCAL            S               30,000          1      1.100         0.750                                  31499           124,516
    44        LOCAL            S               30,000          3      1.100         0.750                                  31499            79,642
    45        LOCAL            S               30,000         12      1.100         0.750                                  31499             8,000
    46        LOCAL            S                              11      1.000         1.000                                  01499             8,000
    47        LOCAL            S                              12      1.000         1.000                                  01499             8,000
    48        LOCAL            S                              12      1.000         1.000                                  01499             8,000
   Total
 Premium
                             LIABILITY                                    AUTO. MED.                               MEDICAL EXPENSE AND INCOME LOSS
 Covered                                                                                                                     BENEFITS (VA ONLY)
  Auto                Limit                                                                                    Limit Stated In Each Med.
   No.          (in thousands)               Premium                  Limit                   Premium           Exp. And Inc. Loss Ben.        Premium
                                                                                                                 End. For Each Person
    43                        1,000          1,495.00                         5,000              70.00
    44                        1,000          1,495.00                         5,000              70.00
    45                        1,000          1,495.00                         5,000              70.00
    46                        1,000          1,226.00                         5,000              70.00
    47                        1,000          1,226.00                         5,000              70.00
    48                        1,000          1,226.00                         5,000              70.00
   Total
 Premium                                    39,016.00                                         1,673.00
 Covered       PERSONAL INJURY PROTECTION                              P.P.I. (Mich, Only)                                UNINSURED/UNDERINSURED
  Auto     Limit stated in each P.I.P.                         Limit stated in each                                    Limit
                                              Premium                                         Premium                                Premium   UM                      UIM
   No.                end.                                          P.P.I. end.                                  (in thousands)
     43                                                                                                                    1,000            229.00              X          X
     44                                                                                                                    1,000            229.00              X          X
     45                                                                                                                    1,000            229.00              X          X
     46                                                                                                                    1,000            229.00              X          X
     47                                                                                                                    1,000            229.00              X          X
     48                                                                                                                    1,000            229.00              X          X
                                                                                                                                         12,192.00
   Total
 Premium
                                                                                                                                      Page 15 of   24




                                                                                                                                      PIIC POL 116
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 117 of 386




                                          BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN (Cont’d)
                                                 SPEC. CAUSES
                  COMPREHENSIVE                                                             COLLISION
 Covered                                           OF LOSS
  Auto
           Deductible                 Premium      Premium                        Deductible                       Premium
   No.
      43         500                    230.00                                          1,000                         671.00
      44         500                    201.00                                          1,000                         498.00
      45         500                     45.00                                          1,000                          27.00
      46         500                     76.00                                          1,000                          44.00
      47         500                     60.00                                          1,000                          35.00
      48         500                     60.00                                          1,000                          35.00
Total                                 3,922.00                                                                      7,803.00
Premium
 Covered                     TOWING & LABOR                     Except for towing all physical damage loss is       TOTAL
  Auto                                                          payable to you and the loss payee named
   No.        Limit per disablement              Premium        below as interests may appear at the time of       Premium
                                                                the loss.
      43                                                                                                            2,695.00
      44                                                                       See Schedule(s)                      2,493.00
      45                                                                                                            1,866.00
      46                                                                                                            1,645.00
      47                                                                                                            1,620.00
      48                                                                                                            1,620.00
Total                                                                                                              64,606.00
Premium
                                                                                                  Page     16 of   24




                                                                                                  PIIC POL 117
                        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 118 of 386




                                                     BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN
 Covered                                          DESCRIPTION                                                                            TERRITORY
  Auto                                 Year Model; Trade Name; Body Type                                                  Town or City & Zip where the Covered Auto
   No.                         Serial Number (S); Vehicle Identification Number (VIN)                                             will be principally garaged
    49     2019   INTERNATIONAL 4000, 1HTMMMML8KH759598                                                                  121    Oklahoma     City,        OK   73170
    50     2019   INTERNATIONAL 4000, 1HTMMMMLXKH760137                                                                  121    Oklahoma     City,        OK   73170
    51     2006   HYUNDAI STEEL INDUST TRAILER, 3H3V532C96T131037                                                        121    Oklahoma     City,        OK   73170
    52     2013   VANGUARD NATIONAL TRAILER, 5V8VC5324DM306850                                                           102    Oklahoma     City,        OK   73105
    53     2013   GREAT DANE TRAILER, 1GRAP0620DJ637873                                                                  102    Oklahoma     City,        OK   73105
    54     2019   INTERNATIONAL 4000, 1HTMMMML6KH760135                                                                  102    Oklahoma     City,        OK   73107
 Covered                                             CLASSIFICATION                                                                        PURCHASED
  Auto                     Business Use
                                          Size GVW, CGW               Primary Rating Factor      Sec. Rating Factor
            Radius of       s = service                       Age
   No.      Operation        r = retail
                                             or Vehicle
                                                             Group
                                                                                                                               Code   Original Cost New    Stated Amount
                                          Seating Capacity
                            c = comml.                                  Liab.      Phy. Dam.      Liab.      Phy. Dam.
    49        LOCAL            S               30,000          1      1.100         0.750                                  31499            92,736
    50        LOCAL            S               30,000          1      1.100         0.750                                  31499            92,736
    51        LOCAL                                           12      0.100         0.450                                  68499            25,000
    52        LOCAL                                            7      0.100         0.450                                  68499            25,000
    53        LOCAL                                            7      0.100         0.450                                  68499            25,000
    54        LOCAL            S               30,000          1      1.100         0.750                                  31499            72,957
   Total
 Premium
                             LIABILITY                                    AUTO. MED.                               MEDICAL EXPENSE AND INCOME LOSS
 Covered                                                                                                                     BENEFITS (VA ONLY)
  Auto                Limit                                                                                    Limit Stated In Each Med.
   No.          (in thousands)               Premium                  Limit                   Premium           Exp. And Inc. Loss Ben.        Premium
                                                                                                                 End. For Each Person
    49                        1,000          1,225.00                         5,000              57.00
    50                        1,000          1,225.00                         5,000              57.00
    51                        1,000            103.00                         5,000               6.00
    52                        1,000            126.00                         5,000               7.00
    53                        1,000            126.00                         5,000               7.00
    54                        1,000          1,495.00                         5,000              70.00
   Total
 Premium                                    43,316.00                                         1,877.00
 Covered       PERSONAL INJURY PROTECTION                              P.P.I. (Mich, Only)                                UNINSURED/UNDERINSURED
  Auto     Limit stated in each P.I.P.                         Limit stated in each                                    Limit
                                              Premium                                         Premium                                Premium   UM                      UIM
   No.                end.                                          P.P.I. end.                                  (in thousands)
     49                                                                                                                    1,000            229.00              X          X
     50                                                                                                                    1,000            229.00              X          X
     51                                                                                                                    1,000            229.00              X          X
     52                                                                                                                    1,000            229.00              X          X
     53                                                                                                                    1,000            229.00              X          X
     54                                                                                                                    1,000            229.00              X          X
                                                                                                                                         13,566.00
   Total
 Premium
                                                                                                                                      Page 17 of   24




                                                                                                                                      PIIC POL 118
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 119 of 386




                                          BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN (Cont’d)
                                                 SPEC. CAUSES
                  COMPREHENSIVE                                                             COLLISION
 Covered                                           OF LOSS
  Auto
           Deductible                 Premium      Premium                        Deductible                       Premium
   No.
      49         500                    218.00                                          1,000                         525.00
      50         500                    218.00                                          1,000                         525.00
      51         500                     41.00                                          1,000                          46.00
      52         500                     61.00                                          1,000                          85.00
      53         500                     61.00                                          1,000                          85.00
      54         500                    201.00                                          1,000                         498.00
Total                                 4,722.00                                                                      9,567.00
Premium
 Covered                     TOWING & LABOR                     Except for towing all physical damage loss is       TOTAL
  Auto                                                          payable to you and the loss payee named
   No.        Limit per disablement              Premium        below as interests may appear at the time of       Premium
                                                                the loss.
      49                                                                                                            2,254.00
      50                                                                       See Schedule(s)                      2,254.00
      51                                                                                                              425.00
      52                                                                                                              508.00
      53                                                                                                              508.00
      54                                                                                                            2,493.00
Total                                                                                                              73,048.00
Premium
                                                                                                  Page     18 of   24




                                                                                                  PIIC POL 119
                        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 120 of 386




                                                     BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN
 Covered                                          DESCRIPTION                                                                            TERRITORY
  Auto                                 Year Model; Trade Name; Body Type                                                  Town or City & Zip where the Covered Auto
   No.                         Serial Number (S); Vehicle Identification Number (VIN)                                             will be principally garaged
    55     2019   INTERNATIONAL 4000, 1HTMMMML5KH760210                                                                  102    Oklahoma     City,        OK   73107
    56     2019   INTERNATIONAL 4000, 1HTMMMML0KH760213                                                                  102    Oklahoma     City,        OK   73107
    57     2014   WABASH NATIONAL CORP TRAILER, 1JJV532D8EL812717                                                        102    Oklahoma     City,        OK   73162
    58     2017   WABASH NATIONAL CORP TRAILER, 1JJV532DXHL026289                                                        102    Oklahoma     City,        OK   73162
    59     2018   FORD ESCAPE, 1FMCU0F72JUB24475                                                                         102    Oklahoma     City,        OK   73108
    60     2018   FORD ESCAPE, 1FMCU0F73JUA09433                                                                         102    Oklahoma     City,        OK   73108
 Covered                                             CLASSIFICATION                                                                        PURCHASED
  Auto                     Business Use
                                          Size GVW, CGW               Primary Rating Factor      Sec. Rating Factor
            Radius of       s = service                       Age
   No.      Operation        r = retail
                                             or Vehicle
                                                             Group
                                                                                                                               Code   Original Cost New    Stated Amount
                                          Seating Capacity
                            c = comml.                                  Liab.      Phy. Dam.      Liab.      Phy. Dam.
    55        LOCAL            S               30,000           1     1.100         0.750                                  31499            72,957
    56        LOCAL            S               30,000           1     1.100         0.750                                  31499            72,957
    57        LOCAL                                             6     0.100         0.450                                  68499            28,000
    58        LOCAL                                             3     0.100         0.450                                  68499            28,000
    59                                                          2     1.000         1.000                                   7398            23,850
    60                                                          2     1.000         1.000                                   7398            23,850
   Total
 Premium
                             LIABILITY                                    AUTO. MED.                               MEDICAL EXPENSE AND INCOME LOSS
 Covered                                                                                                                     BENEFITS (VA ONLY)
  Auto                Limit                                                                                    Limit Stated In Each Med.
   No.          (in thousands)               Premium                  Limit                   Premium           Exp. And Inc. Loss Ben.        Premium
                                                                                                                 End. For Each Person
    55                        1,000          1,495.00                         5,000              70.00
    56                        1,000          1,495.00                         5,000              70.00
    57                        1,000            126.00                         5,000               7.00
    58                        1,000            126.00                         5,000               7.00
    59                        1,000          1,015.00                         5,000              34.00
    60                        1,000          1,015.00                         5,000              34.00
   Total
 Premium                                    48,588.00                                         2,099.00
 Covered       PERSONAL INJURY PROTECTION                              P.P.I. (Mich, Only)                                UNINSURED/UNDERINSURED
  Auto     Limit stated in each P.I.P.                         Limit stated in each                                    Limit
                                              Premium                                         Premium                                Premium   UM                      UIM
   No.                end.                                          P.P.I. end.                                  (in thousands)
     55                                                                                                                    1,000            229.00              X          X
     56                                                                                                                    1,000            229.00              X          X
     57                                                                                                                    1,000            229.00              X          X
     58                                                                                                                    1,000            229.00              X          X
     59                                                                                                                    1,000            329.00              X          X
     60                                                                                                                    1,000            329.00              X          X
                                                                                                                                         15,140.00
   Total
 Premium
                                                                                                                                      Page 19 of   24




                                                                                                                                      PIIC POL 120
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 121 of 386




                                          BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN (Cont’d)
                                                 SPEC. CAUSES
                  COMPREHENSIVE                                                             COLLISION
 Covered                                           OF LOSS
  Auto
           Deductible                 Premium      Premium                        Deductible                       Premium
   No.
      55         500                    201.00                                          1,000                         498.00
      56         500                    201.00                                          1,000                         498.00
      57         500                     74.00                                          1,000                         118.00
      58         500                     92.00                                          1,000                         148.00
      59         500                    148.00                                          1,000                         402.00
      60         500                    148.00                                          1,000                         402.00
Total                                 5,586.00                                                                     11,633.00
Premium
 Covered                     TOWING & LABOR                     Except for towing all physical damage loss is       TOTAL
  Auto                                                          payable to you and the loss payee named
   No.        Limit per disablement              Premium        below as interests may appear at the time of       Premium
                                                                the loss.
      55                                                                                                            2,493.00
      56                                                                       See Schedule(s)                      2,493.00
      57                                                                                                              554.00
      58                                                                                                              602.00
      59                                                                                                            1,928.00
      60                                                                                                            1,928.00
Total                                                                                                              83,046.00
Premium
                                                                                                  Page     20 of   24




                                                                                                  PIIC POL 121
                        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 122 of 386




                                                     BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN
 Covered                                          DESCRIPTION                                                                            TERRITORY
  Auto                                 Year Model; Trade Name; Body Type                                                  Town or City & Zip where the Covered Auto
   No.                         Serial Number (S); Vehicle Identification Number (VIN)                                             will be principally garaged
    61     2012   WABASH NATIONAL CORP TRAILER, 1JJV532D7CL727154                                                        102    Oklahoma     City,        OK   73108
    62     2012   WABASH NATIONAL CORP TRAILER, 1JJV532D5CL639168                                                        102    Oklahoma     City,        OK   73108
    63     2012   WABASH NATIONAL CORP TRAILER, 1JJV532D4CL727189                                                        102    Oklahoma     City,        OK   73108
    64     2001   FORD F150, 1FTRW07L91KF05658                                                                           102    Oklahoma     City,        OK   73108
    65     2009   FORD F350, 1FDWX30559EB30306                                                                           102    Oklahoma     City,        OK   73108
    66     2015   FORD TRANSIT, 1FTNE1YG4FKA94928                                                                        102    Oklahoma     City,        OK   73108
 Covered                                             CLASSIFICATION                                                                        PURCHASED
  Auto                     Business Use
                                          Size GVW, CGW               Primary Rating Factor      Sec. Rating Factor
            Radius of       s = service                       Age
   No.      Operation        r = retail
                                             or Vehicle
                                                             Group
                                                                                                                               Code   Original Cost New    Stated Amount
                                          Seating Capacity
                            c = comml.                                  Liab.      Phy. Dam.      Liab.      Phy. Dam.
    61        LOCAL                                            8      0.100         0.450                                  68499            28,000
    62        LOCAL                                            8      0.100         0.450                                  68499            28,000
    63        LOCAL                                            8      0.100         0.450                                  68499            28,000
    64        LOCAL            S                 5,000        12      1.000         1.000                                  01499            26,090
    65        LOCAL            S                 5,000        11      1.000         1.000                                  01499            27,765
    66        LOCAL                                 15         5      0.550         1.200 -0.15                             6482            29,735
   Total
 Premium
                             LIABILITY                                    AUTO. MED.                               MEDICAL EXPENSE AND INCOME LOSS
 Covered                                                                                                                     BENEFITS (VA ONLY)
  Auto                Limit                                                                                    Limit Stated In Each Med.
   No.          (in thousands)               Premium                  Limit                   Premium           Exp. And Inc. Loss Ben.        Premium
                                                                                                                 End. For Each Person
    61                        1,000            126.00                         5,000               7.00
    62                        1,000            126.00                         5,000               7.00
    63                        1,000            126.00                         5,000               7.00
    64                        1,000          1,226.00                         5,000              70.00
    65                        1,000          1,226.00                         5,000              70.00
    66                        1,000          1,856.00                         5,000              67.00
   Total
 Premium                                    53,274.00                                         2,327.00
 Covered       PERSONAL INJURY PROTECTION                              P.P.I. (Mich, Only)                                UNINSURED/UNDERINSURED
  Auto     Limit stated in each P.I.P.                         Limit stated in each                                    Limit
                                              Premium                                         Premium                                Premium   UM                      UIM
   No.                end.                                          P.P.I. end.                                  (in thousands)
     61                                                                                                                    1,000            229.00              X          X
     62                                                                                                                    1,000            229.00              X          X
     63                                                                                                                    1,000            229.00              X          X
     64                                                                                                                    1,000            229.00              X          X
     65                                                                                                                    1,000            229.00              X          X
     66                                                                                                                    1,000            229.00              X          X
                                                                                                                                         16,514.00
   Total
 Premium
                                                                                                                                      Page 21 of   24




                                                                                                                                      PIIC POL 122
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 123 of 386




                                          BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN (Cont’d)
                                                 SPEC. CAUSES
                  COMPREHENSIVE                                                             COLLISION
 Covered                                           OF LOSS
  Auto
           Deductible                 Premium      Premium                        Deductible                       Premium
   No.
      61         500                     69.00                                          1,000                          96.00
      62         500                     69.00                                          1,000                          96.00
      63         500                     69.00                                          1,000                          96.00
      64         500                    103.00                                          1,000                         132.00
      65         500                    134.00                                          1,000                         164.00
      66         500                    154.00                                          1,000                         240.00
Total                                 6,184.00                                                                     12,457.00
Premium
 Covered                     TOWING & LABOR                     Except for towing all physical damage loss is       TOTAL
  Auto                                                          payable to you and the loss payee named
   No.        Limit per disablement              Premium        below as interests may appear at the time of       Premium
                                                                the loss.
      61                                                                                                              527.00
      62                                                                       See Schedule(s)                        527.00
      63                                                                                                              527.00
      64                                                                                                            1,760.00
      65                                                                                                            1,823.00
      66                                                                                                            2,546.00
Total                                                                                                              90,756.00
Premium
                                                                                                  Page     22 of   24




                                                                                                  PIIC POL 123
                        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 124 of 386




                                                     BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN
 Covered                                          DESCRIPTION                                                                            TERRITORY
  Auto                                 Year Model; Trade Name; Body Type                                                  Town or City & Zip where the Covered Auto
   No.                         Serial Number (S); Vehicle Identification Number (VIN)                                             will be principally garaged
    67     2016   DODGE GRAND CARAVAN, 2C4RDGCG7GR152001                                                                 102    Oklahoma     City,        OK   73108
    68     2018   FORD ESCAPE, 1FMCU0F71JUD50359                                                                         102    Oklahoma     City,        OK   73108
    69     2019   BUICK ENCORE, KL4CJASB6KB710326                                                                        102    Oklahoma     City,        OK   73108
    70     2018   UTILITY Trailer 6X12, 5UTBU1220JM010202                                                                102    Oklahoma     City,        OK   73107
    71     2010   UTILITY Trailer 6X18, 5BEBU1828AC156037                                                                102    Oklahoma     City,        OK   73107
    72     2009   UTILITY Trailer 82X16, 1B9TB212991245316                                                               102    Oklahoma     City,        OK   73107
 Covered                                             CLASSIFICATION                                                                        PURCHASED
  Auto                     Business Use
                                          Size GVW, CGW               Primary Rating Factor      Sec. Rating Factor
            Radius of       s = service                       Age
   No.      Operation        r = retail
                                             or Vehicle
                                                             Group
                                                                                                                               Code   Original Cost New    Stated Amount
                                          Seating Capacity
                            c = comml.                                  Liab.      Phy. Dam.      Liab.      Phy. Dam.
    67        LOCAL                                    15      4      0.550         1.200 -0.15                             6482            28,295
    68                                                         2      1.000         1.000                                   7398            23,850
    69                                                         1      1.000         1.000                                   7398            24,600
    70        LOCAL                                            2      0.100                                                68499             8,000
    71        LOCAL                                           10      0.100                                                68499             8,000
    72        LOCAL                                           11      0.100                                                68499             8,000
   Total
 Premium
                             LIABILITY                                    AUTO. MED.                               MEDICAL EXPENSE AND INCOME LOSS
 Covered                                                                                                                     BENEFITS (VA ONLY)
  Auto                Limit                                                                                    Limit Stated In Each Med.
   No.          (in thousands)               Premium                  Limit                   Premium           Exp. And Inc. Loss Ben.        Premium
                                                                                                                 End. For Each Person
    67                        1,000          1,856.00                         5,000              67.00
    68                        1,000          1,015.00                         5,000              34.00
    69                        1,000          1,015.00                         5,000              34.00
    70                        1,000            126.00                         5,000               7.00
    71                        1,000            126.00                         5,000               7.00
    72                        1,000            126.00                         5,000               7.00
   Total
 Premium                                    57,538.00                                         2,483.00
 Covered       PERSONAL INJURY PROTECTION                              P.P.I. (Mich, Only)                                UNINSURED/UNDERINSURED
  Auto     Limit stated in each P.I.P.                         Limit stated in each                                    Limit
                                              Premium                                         Premium                                Premium   UM                      UIM
   No.                end.                                          P.P.I. end.                                  (in thousands)
     67                                                                                                                    1,000            229.00              X          X
     68                                                                                                                    1,000            329.00              X          X
     69                                                                                                                    1,000            329.00              X          X
     70                                                                                                                    1,000            229.00              X          X
     71                                                                                                                    1,000            229.00              X          X
     72                                                                                                                    1,000            229.00              X          X
                                                                                                                                         18,088.00
   Total
 Premium
                                                                                                                                      Page 23 of   24




                                                                                                                                      PIIC POL 124
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 125 of 386




                                          BUSINESS AUTO SCHEDULE
POLICY NUMBER: PHPK1972850

SCHEDULE OF COVERED AUTOS YOU OWN (Cont’d)
                                                 SPEC. CAUSES
                  COMPREHENSIVE                                                             COLLISION
 Covered                                           OF LOSS
  Auto
           Deductible                 Premium      Premium                        Deductible                       Premium
   No.
      67         500                    163.00                                          1,000                           252.00
      68         500                    148.00                                          1,000                           402.00
      69         500                    148.00                                          1,000                           424.00
      70
      71
      72
Total                                 6,643.00                                                                     13,535.00
Premium
 Covered                     TOWING & LABOR                     Except for towing all physical damage loss is       TOTAL
  Auto                                                          payable to you and the loss payee named
   No.        Limit per disablement              Premium        below as interests may appear at the time of       Premium
                                                                the loss.
      67                                                                                                            2,567.00
      68                                                                       See Schedule(s)                      1,928.00
      69                                                                                                            1,950.00
      70                                                                                                              362.00
      71                                                                                                              362.00
      72                                                                                                              362.00
Total                                                                                                              98,287.00
Premium
                                                                                                  Page     24 of   24




                                                                                                  PIIC POL 125
     Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 126 of 386


Policy Number:   PHPK1972850




      Schedule Of Hired Or Borrowed Covered Auto Coverage And Premiums



Coverage                       State Cost of Hire Deductible     Rate Premium
Liability Coverage             OK               5,000           2.47800 $      124

Physical Damage - Comp         OK               5,000     100 1.04400 $         52

Physical Damage - Collision    OK               5,000   1,000 1.44700 $         72


                                                        Total Premium -    $   248




                                Page   1   of   1


                                                                          PIIC POL 126
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 127 of 386




                                                                                                                     PI-HS-003D (07/04)
                        PHILADELPHIA INDEMNITY INSURANCE COMPANY
           HUMAN SERVICES ORGANIZATION PROFESSIONAL LIABILITY COVERAGE PART
                                    DECLARATIONS


POLICY NO. PHPK1972850                                                                                 Effective Date: 05/01/2019
                                                                                                       12:01 A.M. Standard Time

LIMITS OF INSURANCE


AGGREGATE LIMIT                                                         $         3,000,000


EACH PROFESSIONAL INCIDENT LIMIT                                        $         1,000,000


BUSINESS DESCRIPTION


Form of Business: NON PROFIT ORGANIZATION

Business Description: Non Profit Organization




PREMIUM:       $    4,470.00



FORMS AND ENDORSEMENTS (Other than Applicable Forms and Endorsements Shown Elsewhere in the Policy)

Forms and Endorsements Applying to this Coverage Part and Made Part of this Policy at Time of Issue:


SEE SCHEDULE




THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.




                          Includes Copyrighted Material of the Insurance Service Office, Inc Used with its Permission.
                                                                Page 1 of 1




                                                                                                                   PIIC POL 127
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 128 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – Professional Liability
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:
Form                     Edition Description
PI-HS-003D               0704    Human Services Org Professional Liability Cov Part Dec
PI-ARB-2                 0403    Non-Binding Arbitration
PI-HS-003                0704    Human Services Organization Professional Liability Cov
PI-HS-024                0418    Amendment Of Excl - Prescription/Nonprescription Drugs
PI-HS-OK-1               0704    Oklahoma Changes - Cancellation and Nonrenewal




                                       Page    1    of   1
                                                                                   PIIC POL 128
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 129 of 386


                                                                                                       PI-SO-008D (11-98)


                                POLICY DECLARATIONS PAGE
                         SEXUAL OR PHYSICAL ABUSE OR MOLESTATION
                            VICARIOUS LIABILITY COVERAGE FORM
                                       PLEASE READ THIS POLICY CAREFULLY.


POLICY NO. PHPK1972850                                                           Effective date: 05/01/2019
                                                                                  12:01 A.M. Standard Time

LIMIT OF INSURANCE


AGGREGATE LIMIT                                                   $      3,000,000

EACH ABUSIVE CONDUCT LIMIT                                        $      1,000,000


BUSINESS DESCRIPTION

Form of Business: NON PROFIT ORGANIZATION

Business Description: Non Profit Organization



FORMS AND ENDORSEMENTS (Other than Applicable Forms and Endorsements Shown Elsewhere in the Policy)

Forms and Endorsements Applying to this Coverage Part and Made Part of this Policy at Time of Issue:

SEE SCHEDULE




                       THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS
                      CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.




                                                       Page 1 of 1
               Includes copyright material of the Insurance Services Office, Inc. used with its permission.


                                                                                                   PIIC POL 129
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 130 of 386

Philadelphia Indemnity Insurance Company

Form Schedule – Sexual or Physical Abuse or Molestation
Policy Number: PHPK1972850

Forms and Endorsements applying to this Coverage Part and made a part of this
policy at time of issue:
Form                     Edition Description
PI-SO-008D               1198    Policy Dec - Sexual or Physical Abuse or Molestation
PI-ARB-2                 0403    Non-Binding Arbitration
PI-SO-008                0199    Sexual or Physical Abuse or Molest Liab - Occurrence
PI-SO-013                0205    Employee Defense Coverage




                                        Page    1   of    1
                                                                                        PIIC POL 130
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 131 of 386

                                                                                          PI-BELL-1 (11/09)


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     BELL ENDORSEMENT




Unless otherwise stated herein, the terms, conditions, exclusions and other limitations set forth in this
endorsement are solely applicable to coverage afforded by this endorsement, and the policy is amended
as follows:

I.     SCHEDULE OF ADDITIONAL COVERAGES AND LIMITS

       The following is a summary of Limits of Liability or Limits of Insurance and/or additional coverages
       provided by this endorsement. This endorsement is subject to the provisions of the policy to which
       it is attached.

       COVERAGE                                                         LIMITS OF INSURANCE

       Business Travel Accident Benefit                                         $50,000

       Conference Cancellation                                                  $25,000

       Donation Assurance                                                       $50,000

       Emergency Real Estate Consulting Fee                                     $50,000

       Fundraising Event Blackout                                               $25,000

       Identity Theft Expense                                                   $50,000

       Image Restoration and Counseling                                         $50,000

       Key Individual Replacement Expenses                                      $50,000

       Kidnap Expense                                                           $50,000

       Political Unrest                                                         $5,000 per employee:
                                                                                $25,000 policy limit

       Temporary Meeting Space Reimbursement                                    $25,000

       Terrorism Travel Reimbursement                                           $50,000

       Travel Delay Reimbursement                                               $1,500

       Workplace Violence Counseling                                            $50,000




                                               Page 1 of 8
                                 © 2009 Philadelphia Insurance Companies
                                                                                             PIIC POL 131
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 132 of 386

                                                                                          PI-BELL-1 (11/09)


II.    CONDITIONS

       A. Applicability of Coverage

          Coverage provided by your policy and any endorsements attached thereto is amended by this
          endorsement where applicable.

       B. Limits of Liability or Limits of Insurance

          1. When coverage is provided by this endorsement and another coverage form or
             endorsement attached to this policy, the greater limits of liability or limits of insurance will
             apply. In no instance will multiple limits apply to coverages which may be duplicated within
             this policy. Additionally, if this policy and any other coverage part or policy issued to you by
             us, or any company affiliated with us, apply to the same occurrence, offense, wrongful act,
             accident or loss, the maximum limits of liability or limits of insurance under all such
             coverage parts or policies combined shall not exceed the highest applicable limits of liability
             or limits of insurance under any one coverage part or policy.

          2. Limits of liability or limits of insurance identified in Section I. SCHEDULE OF ADDITIONAL
             COVERAGES AND LIMITS above are not excess of, but are in addition to the applicable
             Limits of Liability or Limits of Insurance stated in the Declarations.

       C. Claim Expenses

          Coverages provided herein are not applicable to the generation of claim adjustment costs
          by you; such as fees you may incur by retaining a public adjuster or appraiser.

III.   ADDITIONAL COVERAGES

       A. Business Travel Accident Benefit

          We will pay a Business Travel Accident Benefit to the insured if a director or officer suffers
          injury or death while traveling on a common carrier for your business during the policy period.

          For the purpose of Business Travel Accident Benefit coverage, injury means:

          1. Physical damage to the body caused by violence, fracture, or an accident that results in
             loss of life not later than one hundred eighty (180) days after the policy expiration, the date
             of cancellation or the date of non-renewal;

          2. Accidental loss of limbs or multiple fingers;

          3. Total loss of sight, speech or hearing.

          The limit of insurance for this coverage is $50,000 per policy period for all insureds combined.
          No deductible applies to this coverage.

          The Business Travel Accident Benefit shall not be payable if the cause of the injury was:

          1. An intentional act by the insured;

          2. An act of suicide or attempted suicide;

          3. An act of war; or

          4.   A disease process.

                                               Page 2 of 8
                                 © 2009 Philadelphia Insurance Companies
                                                                                             PIIC POL 132
        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 133 of 386

                                                                                   PI-BELL-1 (11/09)


B. Conference Cancellation

   We will reimburse the insured for any business-related conference expenses, paid by the
   insured and not otherwise reimbursed, for a canceled conference that an employee was
   scheduled to attend. The cancellation must be due directly to a “natural catastrophe” or a
   “communicable disease” outbreak that forces the cancellation of the conference.

   With respect to a conference cancellation claim, it is further agreed as follows:

   1. The insured employee must have registered for the conference at least thirty (30) days prior
      to the cancellation; and

   2. The cancellation must be ordered by a local, state or federal Board of Health or other
      governmental authority having jurisdiction over the location of the conference.

   The limit of insurance for this coverage is $25,000 per policy period for all insureds combined.
   No deductible applies to this coverage.

C. Donation Assurance

   If the insured is a 501(c)(3) status non-profit organization as defined in the United States
   Internal Revenue Code, we will reimburse the insured for “failed donation claim(s).”

   With respect to any “failed donation claim,” it is further agreed as follows:

   1. The donor must not have been in bankruptcy, nor have filed for bankruptcy or
      reorganization in the past seven (7) years prior to the time said pledge was made to the
      insured;

   2. For non-cash donations, our payment of a “failed donation claim” shall be based on the fair
      market value of said non-cash donation at the time of the “failed donation claim”;

   3. In the case of unemployment or incapacitation of a natural person donor and as a condition
      of payment of the “failed donation claim”:

        a. Neither the natural person donor nor the insured shall have had reason to believe the
           donor would become unemployed or incapacitated subsequent to the donation date;
           and

        b. The donor shall be unemployed for at least sixty (60) days prior to a claim being
           submitted by the insured;

   4.   No coverage shall be afforded for a written pledge of funds or other measurable, tangible
        property to the insured dated prior to the policy period; and

   5.   A donation amount which is to be collected by the insured over more than a twelve (12)
        month period shall be deemed a single donation.

   The limit of insurance for this coverage is $50,000 per policy period for all insureds combined.
   No deductible applies to this coverage.

D. Emergency Real Estate Consulting Fee

   We will reimburse the insured any realtor’s fee or real estate consultant’s fee necessitated by
   the insured’s need to relocate due to the “unforeseeable destruction” of the insured’s “principal
   location” listed in the Declarations during the policy period. The limit of insurance for this

                                       Page 3 of 8
                         © 2009 Philadelphia Insurance Companies
                                                                                          PIIC POL 133
        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 134 of 386

                                                                                      PI-BELL-1 (11/09)


     coverage is $50,000 per policy period for all insureds combined. No deductible applies to this
     coverage.

E. Fundraising Event Blackout

     We will reimburse the insured for “fundraising expenses” that are incurred due to the
     cancellation of a fundraising event caused by the lack of electric supply resulting in a power
     outage, provided the fundraising event is not re-scheduled. The fundraising event must have
     been planned at least thirty (30) days prior to the power outage. The limit of insurance for this
     coverage is $25,000 per policy period for all insureds combined. No deductible applies to this
     coverage.

F. Identity Theft Expense

     We will reimburse any present director or officer of the named insured for “identity theft
     expenses” incurred as the direct result of any “identity theft” first discovered and reported during
     the policy period; provided that it began to occur subsequent to the effective date of the
     insured’s first policy with us. The limit of insurance for this coverage is $50,000 per policy
     period for all insureds combined. No deductible applies to this coverage.

G. Image Restoration and Counseling

     We will reimburse the insured for expenses incurred for image restoration and counseling
     arising out of “improper acts” by any natural person.

     Covered expenses are limited to:

     1. The costs of rehabilitation and counseling for the accused natural person insured, provided
        the natural person insured is not ultimately found guilty of criminal conduct; this
        reimbursement to occur after acquittal of the natural person insured;

     2. The costs charged by a recruiter or expended on advertising, for replacing an officer as a
        result of “improper acts”; and

     3. The costs of restoring the named insured’s reputation and consumer confidence through
        image consulting.

     The limit of insurance for this coverage is $50,000 per policy period for all insureds combined.
     No deductible applies to this coverage.

H. Key Individual Replacement Expenses

     We will pay “key individual replacement expenses” if the Chief Executive Officer or Executive
     Director suffers an “injury” during the policy period which results in the loss of life during the
     policy period. The limit of insurance for this coverage is the lesser of $50,000 or ten (10) times
     the annual premium paid for this policy. No deductible applies to this coverage.

I.   Kidnap Expense

     We will pay on behalf of any director or officer of the insured, reasonable fees incurred as a
     result of the kidnapping of them or their spouse, “domestic partner,” parent or child during the
     policy period. Coverage will not apply to any kidnapping by or at the direction of any present or
     former family member of the victim.

     Reasonable fees will include:


                                         Page 4 of 8
                           © 2009 Philadelphia Insurance Companies
                                                                                            PIIC POL 134
      Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 135 of 386

                                                                                     PI-BELL-1 (11/09)


   1. Fees and costs of independent negotiators;

   2. Interest costs for any loan from a financial institution taken by you to pay a ransom demand
      or extortion threat;

   3. Travel costs and accommodations incurred by the named insured;

   4. Reward money paid to an informant which leads to the arrest and conviction of parties
      responsible for loss covered under this insurance; and

   5. Salary, commissions and other financial benefits paid by you to a director or officer. Such
      compensation applies at the level in effect on the date of the kidnap and ends upon the
      earliest of:

       a. Up to thirty (30) days after their release, if the director or officer has not yet returned to
          work;

       b. Discovery of their death;

       c. One hundred twenty (120) days after the last credible evidence following abduction that
          they are still alive; or

       d. Twelve (12) months after the date of the kidnapping.

   The limit of insurance for this coverage is $50,000 each policy period for all insureds combined.
   No deductible applies to this coverage.

J. Political Unrest Coverage

   We will reimburse any present director, officer, employee or volunteer of the named insured
   while traveling outside the United States of America for “emergency evacuation expenses” that
   are incurred as a result of an incident of “political unrest.” This “political unrest” must occur
   during the policy period. No coverage is granted for travel to countries in a state of “political
   unrest” at the time of departure of the travel. The limit of insurance for this coverage is $5,000
   per covered person, subject to a maximum of $25,000 per policy period for all insureds
   combined. No deductible applies to this coverage.

K. Temporary Meeting Space Reimbursement

   We will reimburse the insured for rental of meeting space which is necessitated by the
   temporary unavailability of the insured’s primary office space due to the failure of a climate
   control system, or leakage of a hot water heater during the policy period. Coverage will exist
   only for the renting of temporary meeting space required for meeting with parties who are not
   insured under this policy. The limit of insurance for this coverage is $25,000 per policy period
   for all insureds combined. No deductible applies to this coverage.

L. Terrorism Travel Reimbursement

   We will reimburse any present director or officer of the named insured in the event of a
   “certified act of terrorism” during the policy period which necessitates that he/she incurs
   “emergency travel expenses.” The limit of insurance for this coverage is $50,000 per policy
   period for all insureds combined. No deductible applies to this coverage.




                                       Page 5 of 8
                         © 2009 Philadelphia Insurance Companies
                                                                                            PIIC POL 135
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 136 of 386

                                                                                         PI-BELL-1 (11/09)


      M. Travel Delay Reimbursement

          We will reimburse any present director or officer of the named insured for any “non-
          reimbursable expenses” they incur as a result of the cancellation of any regularly scheduled
          business travel on a common carrier. The limit of insurance for this coverage is $1,500 per
          policy period for all insureds combined. A seventy-two (72) hour waiting period deductible
          applies to this coverage.

      N. Workplace Violence Counseling

          We will reimburse the insured for emotional counseling expenses incurred directly as a result of
          a “workplace violence” incident at any of the insured’s premises during the policy period. The
          emotional counseling expenses incurred must have been for:

          1.   Your employees who were victims of, or witnesses to the “workplace violence”;

          2. The spouse, “domestic partner,” parents or children of your employees who were victims of,
             or witnesses to the “workplace violence”; and

          3.   Any other person or persons who directly witnessed the “workplace violence” incident.

          The limit of insurance for this coverage is $50,000 per policy period for all insureds combined.
          No deductible applies to this coverage.

IV.   DEFINITIONS

      For the purpose of this endorsement, the following definitions apply:

      A. “Certified act of terrorism” means any act so defined under the Terrorism Risk Insurance Act,
         and its amendments or extensions.

      B. “Communicable disease” means an illness, sickness, condition or an interruption or disorder of
         body functions, systems or organs that is transmissible by an infection or a contagion directly or
         indirectly through human contact, or contact with human fluids, waste, or similar agent, such as,
         but not limited to Meningitis, Measles or Legionnaire’s Disease.

      C. “Domestic partner” means any person who qualifies as a domestic partner under the provisions
         of any federal, state or local statute or regulation, or under the terms and provisions of any
         employee benefit or other program established by the named insured.

      D. “Emergency evacuation expenses” mean:

          1. Additional lodging expenses;

          2. Additional transportation costs;

          3. The cost of obtaining replacements of lost or stolen travel documents necessary for
             evacuation from the area of “political unrest”; and

          4. Translation services, message transmittals and other communication expenses.

          provided that these expenses are not otherwise reimbursable.

      E. “Emergency travel expenses” mean:




                                             Page 6 of 8
                               © 2009 Philadelphia Insurance Companies
                                                                                             PIIC POL 136
     Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 137 of 386

                                                                                     PI-BELL-1 (11/09)


     1. Hotel expenses incurred which directly result from the cancellation of a scheduled transport
        by a commercial transportation carrier, resulting directly from and within forty-eight (48)
        hours of a “certified act of terrorism”; and

     2. The increased amount incurred which may result from re-scheduling comparable transport,
        to replace a similarly scheduled transport canceled by a commercial transportation carrier
        in direct response to a “certified act of terrorism”;

     provided that these expenses are not otherwise reimbursable.

F. “Failed donation claim” means written notice to the insured during the policy period of:

     1. The bankruptcy or reorganization of any donor whereby such bankruptcy or reorganization
        prevents the donor from honoring a prior written pledge of funds or other measurable,
        tangible property to the insured; or

     2. The unemployment or incapacitation of a natural person donor preventing him/her from
        honoring a prior written pledge of funds or other measurable, tangible property to the
        insured.

G. “Fundraising expenses” mean deposits forfeited and other charges paid by you for catering
   services, property and equipment rentals and related transport, venue rentals, accommodations
   (including travel), and entertainment expenses less any deposits or other fees refunded or
   refundable to you.

H. “Identity theft” means the act of knowingly transferring or using, without lawful authority, a
   means of identification of any director or officer (or spouse or “domestic partner” thereof) of the
   named insured with the intent to commit, or to aid or abet another to commit, any unlawful
   activity that constitutes a violation of federal law or a felony under any applicable state or local
   law.

I.   “Identity theft expenses” mean:

     1. Costs for notarizing affidavits or similar documents attesting to fraud required by financial
        institutions or similar credit grantors or credit agencies;

     2. Costs for certified mail to law enforcement agencies, credit agencies, financial institutions
        or similar credit grantors; and

     3. Loan application fees for re-applying for a loan or loans when the original application is
        rejected solely because the lender received incorrect credit information.

J. “Improper acts” means any actual or alleged act of:

     1. Sexual abuse;

     2. Sexual intimacy;

     3. Sexual molestation; or

     4. Sexual assault;

     committed by an insured against any natural person who is not an insured. Such “improper
     acts” must have been committed by the insured while in his or her capacity as an insured.

K. “Injury” whenever used in this endorsement, other than in Section III. A. Business Travel,

                                         Page 7 of 8
                           © 2009 Philadelphia Insurance Companies
                                                                                        PIIC POL 137
    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 138 of 386

                                                                                   PI-BELL-1 (11/09)


    means any physical damage to the body caused by violence, fracture or an accident.

L. “Key individual replacement expenses” mean the following necessary expenses:

    1. Costs of advertising the employment position opening;

    2. Travel, lodging, meal and entertainment expenses incurred in interviewing job applicants
       for the employment position opening; and

    3. Miscellaneous extra expenses incurred in finding, interviewing and negotiating with the job
       applicants, including, but not limited to, overtime pay, costs to verify the background and
       references of the applicants and legal expenses incurred to draw up an employment
       contract.

M. “Natural catastrophe” means hurricane, tornado, earthquake or flood.

N. “Non-reimbursable expenses” means the following travel-related expenses incurred after a
   seventy-two (72) hour waiting period, beginning from the time documented on the proof of
   cancellation, and for which your director or officer produces a receipt:

    1. Meals and lodging;

    2. Alternative transportation;

    3. Clothing and necessary toiletries; and

    4. Emergency prescription and non-prescription drug expenses.

O. “Political unrest” means:

    1. A short-term condition of disturbance, turmoil or agitation within a foreign country that
       poses imminent risks to the security of citizens of the United States;

    2. A long-term condition of disturbance, turmoil or agitation that makes a foreign country
       dangerous or unstable for citizens of the United States; or

    3. A condition of disturbance, turmoil or agitation in a foreign country that constrains the
       United States Government’s ability to assist citizens of the United States, due to the closure
       or inaccessibility of an embassy or consulate or because of a reduction of its staff

    for which either an alert or travel warning has been issued by the United States Department of
    State.

P. “Principal location” means the headquarters, home office or main location where most business
   is substantially conducted.

Q. “Unforeseeable destruction” means damage resulting from a “certified act of terrorism,” fire,
   collision or collapse which renders all of the insured’s “principal locations” completely unusable.

R. “Workplace violence” means any intentional use of or threat to use deadly force by any person
   with intent to cause harm and that results in bodily “injury” or death of any person while on the
   insured’s premises.




                                        Page 8 of 8
                          © 2009 Philadelphia Insurance Companies
                                                                                       PIIC POL 138
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 139 of 386

                                                                                           PI-CME-1 (10/09)




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           CRISIS MANAGEMENT ENHANCEMENT ENDORSEMENT

Unless otherwise stated herein, the terms, conditions, exclusions and other limitations set forth in this
endorsement are solely applicable to coverage afforded by this endorsement, and the policy is amended
as follows:

Solely for the purpose of this endorsement: 1) The words “you” and “your” refer to the Named Insured
shown in the Declarations, and any other person or organization qualifying as a Named Insured under
this policy. 2) The words “we,” “us” and “our” refer to the company providing this insurance.

I.     SCHEDULE OF ADDITIONAL COVERAGE AND LIMITS

       The following is the Limit of Liability provided by this endorsement. This endorsement is subject to
       the provisions of the policy to which it is attached.

        Crisis Management Expense                                                                  $25,000

II.    CONDITIONS

       A. Applicability of Coverage

           Coverage provided by your policy and any endorsements attached thereto is amended by this
           endorsement where applicable. All other terms and conditions of the policy or coverage part to
           which this endorsement is attached remain unchanged.

       B. Limits of Liability or Limits of Insurance

           When coverage is provided by this endorsement and any other coverage form or endorsement
           attached to this policy, we will pay only for the amount of covered loss or damage in excess of
           the amount due from that other insurance, whether you can collect on it or not. But we will not
           pay more than the applicable Limit of Liability or Limit of Insurance.

       C. Claim Expenses

           Coverages provided herein are not applicable to the generation of claim adjustment costs by
           you; such as fees you may incur by retaining a public adjuster or appraiser.

III.   ADDITIONAL COVERAGES

       A. We will reimburse you for “crisis management emergency response expenses” incurred
          because of an “incident” giving rise to a “crisis” to which this insurance applies. The amount of
          such reimbursement is limited as described in Section II. CONDITIONS, B. Limits of Liability
          or Limits of Insurance. No other obligation or liability to pay sums or perform acts or services
          is covered.

       B. We will reimburse only those “crisis management emergency response expenses” which are
          incurred during the policy period as shown in the Declarations of the policy to which this
          coverage is attached and reported to us within six (6) months of the date the “crisis” was
          initiated.



                                               Page 1 of 2
                                                                                              PIIC POL 139
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 140 of 386

                                                                                      PI-CME-1 (10/09)


IV.   DEFINITIONS

      A. “Crisis” means the public announcement that an “incident” occurred on your premises or at an
         event sponsored by you.

      B. “Crisis management emergency response expenses” mean those expenses incurred for
         services provided by a “crisis management firm.” However, “crisis management emergency
         response expenses” shall not include compensation, fees, benefits, overhead, charges or
         expenses of any insured or any of your employees, nor shall “crisis management emergency
         response expenses” include any expenses that are payable on your behalf or reimbursable to
         you under any other valid and collectible insurance.

      C. “Crisis management firm” means any service provider you hire that is acceptable to us. Our
         consent will not be unreasonably withheld.

      D. “Incident” means an accident or other event, including the accidental discharge of pollutants,
         resulting in death or serious bodily injury to three or more persons.

      E. “Serious bodily injury” means any injury to a person that creates a substantial risk of death,
         serious permanent disfigurement, or protracted loss or impairment of the function of any bodily
         member or organ.




                                            Page 2 of 2
                                                                                         PIIC POL 140
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 141 of 386

                                                                                                    IL 00 17 11 98


                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                     b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara-                     and
       tions may cancel this policy by mailing or de-               c. Recommend changes.
       livering to us advance written notice of cancel-         2. We are not obligated to make any inspections,
       lation.                                                      surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deliv-                such actions we do undertake relate only to in-
       ering to the first Named Insured written notice              surability and the premiums to be charged. We
       of cancellation at least:                                    do not make safety inspections. We do not un-
       a. 10 days before the effective date of cancel-              dertake to perform the duty of any person or
           lation if we cancel for nonpayment of pre-               organization to provide for the health or safety
           mium; or                                                 of workers or the public. And we do not warrant
                                                                    that conditions:
       b. 30 days before the effective date of cancel-
           lation if we cancel for any other reason.                a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first               b. Comply with laws, regulations, codes or
       Named Insured's last mailing address known to                    standards.
       us.                                                      3. Paragraphs 1. and 2. of this condition apply
   4. Notice of cancellation will state the effective               not only to us, but also to any rating, advisory,
       date of cancellation. The policy period will end             rate service or similar organization which
       on that date.                                                makes insurance inspections, surveys, reports
                                                                    or recommendations.
   5. If this policy is cancelled, we will send the first
       Named Insured any premium refund due. If we              4. Paragraph 2. of this condition does not apply
       cancel, the refund will be pro rata. If the first            to any inspections, surveys, reports or recom-
       Named Insured cancels, the refund may be                     mendations we may make relative to certifica-
       less than pro rata. The cancellation will be ef-             tion, under state or municipal statutes, ordi-
       fective even if we have not made or offered a                nances or regulations, of boilers, pressure ves-
       refund.                                                      sels or elevators.
   6. If notice is mailed, proof of mailing will be suf-     E. Premiums
       ficient proof of notice.                                 The first Named Insured shown in the Declara-
B. Changes                                                      tions:
   This policy contains all the agreements between              1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                    and
   The first Named Insured shown in the Declara-                2. Will be the payee for any return premiums we
   tions is authorized to make changes in the terms                 pay.
   of this policy with our consent. This policy's terms      F. Transfer Of Your Rights And Duties Under
   can be amended or waived only by endorsement                 This Policy
   issued by us and made a part of this policy.
                                                                Your rights and duties under this policy may not
C. Examination Of Your Books And Records                        be transferred without our written consent except
   We may examine and audit your books and rec-                 in the case of death of an individual named in-
   ords as they relate to this policy at any time during        sured.
   the policy period and up to three years afterward.           If you die, your rights and duties will be trans-
D. Inspections And Surveys                                      ferred to your legal representative but only while
   1. We have the right to:                                     acting within the scope of duties as your legal rep-
                                                                resentative. Until your legal representative is ap-
       a. Make inspections and surveys at any time;             pointed, anyone having proper temporary custody
                                                                of your property will have your rights and duties
                                                                but only with respect to that property.




IL 00 17 11 98                   Copyright, Insurance Services Office, Inc., 1998                       Page 1 of 1     o
                                                                                                  PIIC POL 141
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 142 of 386

                                                                                                  IL 00 21 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                 (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                             C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"          or "property damage" resulting from "hazard-
      or "property damage":                                     ous properties" of "nuclear material", if:
     (1) With respect to which an "insured" under              (1) The "nuclear material" (a) is at any "nuclear
         the policy is also an insured under a nu-                 facility" owned by, or operated by or on be-
         clear energy liability policy issued by Nu-               half of, an "insured" or (b) has been dis-
         clear Energy Liability Insurance Associa-                 charged or dispersed therefrom;
         tion, Mutual Atomic Energy Liability                  (2) The "nuclear material" is contained in
         Underwriters, Nuclear Insurance Associa-                  "spent fuel" or "waste" at any time pos-
         tion of Canada or any of their successors,                sessed, handled, used, processed, stored,
         or would be an insured under any such pol-                transported or disposed of, by or on behalf
         icy but for its termination upon exhaustion               of an "insured"; or
         of its limit of liability; or                         (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                 arises out of the furnishing by an "insured"
         of "nuclear material" and with respect to                 of services, materials, parts or equipment in
         which (a) any person or organization is re-               connection with the planning, construction,
         quired to maintain financial protection pur-              maintenance, operation or use of any "nu-
         suant to the Atomic Energy Act of 1954, or                clear facility", but if such facility is located
         any law amendatory thereof, or (b) the "in-               within the United States of America, its terri-
         sured" is, or had this policy not been issued             tories or possessions or Canada, this ex-
         would be, entitled to indemnity from the                  clusion (3) applies only to "property dam-
         United States of America, or any agency                   age" to such "nuclear facility" and any
         thereof, under any agreement entered into                 property thereat.
         by the United States of America, or any          2. As used in this endorsement:
         agency thereof, with any person or organi-
         zation.                                             "Hazardous properties" includes radioactive, toxic
                                                             or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily in-          "Nuclear material" means "source material", "spe-
      jury" resulting from the "hazardous properties"        cial nuclear material" or "by-product material".
      of "nuclear material" and arising out of the op-
      eration of a "nuclear facility" by any person or
      organization.




IL 00 21 09 08                            © ISO Properties, Inc., 2007                                Page 1 of 2     

                                                                                               PIIC POL 142
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 143 of 386

   "Source material", "special nuclear material", and             (c) Any equipment or device used for the proc-
   "by-product material" have the meanings given                      essing, fabricating or alloying of "special
   them in the Atomic Energy Act of 1954 or in any                    nuclear material" if at any time the total
   law amendatory thereof.                                            amount of such material in the custody of
   "Spent fuel" means any fuel element or fuel com-                   the "insured" at the premises where such
   ponent, solid or liquid, which has been used or ex-                equipment or device is located consists of
   posed to radiation in a "nuclear reactor".                         or contains more than 25 grams of pluto-
                                                                      nium or uranium 233 or any combination
   "Waste" means any waste material (a) containing                    thereof, or more than 250 grams of uranium
   "by-product material" other than the tailings or                   235;
   wastes produced by the extraction or concentra-
   tion of uranium or thorium from any ore processed              (d) Any structure, basin, excavation, premises
   primarily for its "source material" content, and (b)               or place prepared or used for the storage or
   resulting from the operation by any person or or-                  disposal of "waste";
   ganization of any "nuclear facility" included under         and includes the site on which any of the foregoing
   the first two paragraphs of the definition of "nu-          is located, all operations conducted on such site
   clear facility".                                            and all premises used for such operations.
   "Nuclear facility" means:                                   "Nuclear reactor" means any apparatus designed
      (a) Any "nuclear reactor";                               or used to sustain nuclear fission in a self-
                                                               supporting chain reaction or to contain a critical
      (b) Any equipment or device designed or used             mass of fissionable material.
           for (1) separating the isotopes of uranium or
           plutonium, (2) processing or utilizing "spent       "Property damage" includes all forms of radioac-
           fuel", or (3) handling, processing or packag-       tive contamination of property.
           ing "waste";




Page 2 of 2                                 © ISO Properties, Inc., 2007                           IL 00 21 09 08    
                                                                                                PIIC POL 143
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 144 of 386

                                                                                                        IL 01 74 07 05

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     OKLAHOMA CHANGES – APPRAISAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   FARM COVERAGE PART

A. Except as provided in B. below, the Appraisal                  2. Business Income Coverage Form (Without
   Condition is replaced by the following:                             Extra Expense) CP 00 32; and
   APPRAISAL                                                      3. Capital Assets Program Coverage Form (Out-
   If we and you disagree on the value of the prop-                    put Policy), OP 00 01, Paragraph A.7. Busi-
   erty or the amount of loss ("loss"), either party may               ness Income And Extra Expense
   make written demand for an appraisal of the loss.              is replaced by the following:
   In this event, only the party which demanded the               APPRAISAL
   appraisal will be bound by the results of that ap-
   praisal.                                                       If we and you disagree on the amount of Net In-
                                                                  come and operating expense or the amount of
   Each party will select a competent and impartial               loss, either party may make written demand for an
   appraiser and notify the other of the appraiser se-            appraisal of the loss. In this event, only the party
   lected within 20 days after the written demand for             which demanded the appraisal will be bound by
   an appraisal has been made. The two appraisers                 the results of that appraisal.
   will select an umpire. If they cannot agree upon an
   umpire within 15 days, then, at the request of ei-             Each party will select a competent and impartial
   ther you or us, and after notice of hearing to the             appraiser and notify the other of the appraiser se-
   nonrequesting party by certified mail, selection of            lected within 20 days after the written demand for
   the umpire will be made by a judge of a district               an appraisal has been made. The two appraisers
   court in the county where the loss ("loss") oc-                will select an umpire. If they cannot agree upon an
   curred. The appraisers will state separately the               umpire within 15 days, then, at the request of ei-
   value of the property and amount of loss ("loss"). If          ther you or us, and after notice of hearing to the
   the appraisers submit a written report of agree-               nonrequesting party by certified mail, selection of
   ment to us, the amounts agreed upon will be the                the umpire will be made by a judge of a district
   value of the property and the amount of loss                   court in the county where the loss occurred. The
   ("loss") and will be binding on the party which de-            appraisers will state separately the amount of Net
   manded the appraisal. If the appraisers fail to                Income and operating expense or amount of loss.
   agree, they will submit their differences to the um-           If the appraisers submit a written report of agree-
   pire. A decision agreed to by any two will be bind-            ment to us, the amounts agreed upon will be the
   ing on the party which demanded the appraisal.                 value of the property and the amount of loss and
   Each party will:                                               will be binding on the party which demanded the
                                                                  appraisal. If the appraisers fail to agree, they will
   a. Pay its chosen appraiser; and                               submit their differences to the umpire. A decision
   b. Bear the other expenses of the appraisal and                agreed to by any two will be binding on the party
        umpire equally.                                           which demanded the appraisal. Each party will:
   If there is an appraisal, we will still retain our right      (1) Pay its chosen appraiser; and
   to deny the claim.                                            (2) Bear the other expenses of the appraisal and
B. The Appraisal Condition in the:                                     umpire equally.
   1. Business Income Coverage Form (And Extra                    If there is an appraisal, we will still retain our right
        Expense) CP 00 30;                                        to deny the claim.




IL 01 74 07 05                                © ISO Properties, Inc., 2004                                  Page 1 of 1      

                                                                                                      PIIC POL 144
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 145 of 386

                                                                                                       INTERLINE
                                                                                                    IL 01 77 10 10

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 OKLAHOMA CHANGES – CONCEALMENT,
                    MISREPRESENTATION OR FRAUD
This endorsement modifies insurance provided under the following:


   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART – FARM PROPERTY – OTHER FARM PROVISIONS FORM – ADDITIONAL
   COVERAGES, CONDITIONS, DEFINITIONS
   FARM COVERAGE PART – LIVESTOCK COVERAGE FORM
   FARM COVERAGE PART – MOBILE AGRICULTURAL MACHINERY AND EQUIPMENT COVERAGE FORM
   STANDARD PROPERTY POLICY


A. When this endorsement is attached to the                    3. Your interest in the covered "auto"; or
   Standard Property Policy CP 00 99, the term                 4. A claim under this Coverage Part.
   Coverage Part in this endorsement is replaced by
   the term Policy.                                            However, this provision does not apply, but only
                                                               up to the compulsory or financial responsibility
B. The Concealment, Misrepresentation Or Fraud                 limits required by Oklahoma law, if an "accident"
   condition is replaced by the following:                     results in a third party liability claim against the
   Except as provided in Paragraphs C. and D., we              "insured" under this Coverage Part.
   do not provide coverage in any case of fraud by          D. Under the Kidnap/Ransom And Extortion
   you as it relates to this Coverage Part at any time.        Coverage       Form,       the Concealment,
   We also do not provide coverage if you or any               Misrepresentation Or Fraud condition is
   other insured ("insured"), at any time, intentionally       replaced by the following:
   conceal or misrepresent a material fact
   concerning:                                                 We do not provide coverage in any case of fraud
                                                               by you as it relates to this insurance at any time.
   1. This Coverage Part;                                      We also do not provide coverage if you or any
   2. The Covered Property;                                    other insured, at any time, intentionally conceal or
   3. Your interest in the Covered Property; or                misrepresent a material fact concerning:
   4. A claim under this Coverage Part.                        1. This insurance;
C. The Concealment, Misrepresentation Or Fraud                 2. A person insured under this insurance;
   condition in the Commercial Auto Coverage Part is           3. The "property" covered under this insurance;
   replaced by the following:                                  4. Your interest in the "property" covered under
   We do not provide coverage in any case of fraud                this insurance; or
   by you at any time as it relates to this Coverage           5. A claim under this insurance.
   Part. We also do not provide coverage if you or
   any other "insured", at any time, intentionally
   conceal or misrepresent a material fact
   concerning:
   1. This Coverage Part;
   2. The covered "auto";




IL 01 77 10 10                        © Insurance Services Office, Inc., 2010                         Page 1 of 1     
                                                                                                  PIIC POL 145
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 146 of 386


                                                                                                 IL 01 79 10 02

                                    OKLAHOMA NOTICE
The following statement is added to the policy:
WARNING:
Any person who knowingly, and with intent to injure, defraud or deceive any insurer, makes any claim for the pro-
ceeds of an insurance policy, containing any false, incomplete or misleading information, is guilty of a felony.




IL 01 79 10 02                             ISO Properties, Inc., 2002                              Page 1 of 1     

                                                                                               PIIC POL 146
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 147 of 386

                                                                                                    IL 02 36 09 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 OKLAHOMA CHANGES – CANCELLATION
                        AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraph 2. of the Cancellation Common Policy                    (5) A violation of any local fire, health,
   Condition is replaced by the following:                               safety, building, or construction regula-
   2. We may cancel this policy by mailing or deliv-                     tion or ordinance with respect to any
      ering to the first Named Insured written notice                    covered property or its occupancy that
      of cancellation at least:                                          substantially increases any hazard in-
                                                                         sured against;
      a. 10 days before the effective date of cancel-
          lation if we cancel for nonpayment of pre-                 (6) A determination by the Insurance Com-
          mium; or                                                       missioner that the continuation of the
                                                                         policy would place us in violation of the
      b. 30 days before the effective date of cancel-                    insurance laws of this state;
          lation if we cancel for any other reason.
                                                                     (7) Your conviction of a crime having as
      After coverage has been in effect for more than                    one of its necessary elements an act in-
      45 business days or after the effective date of                    creasing any hazard insured against; or
      a renewal of this policy, no notice of cancella-
      tion will be issued by us unless it is based on at             (8) Loss of or substantial changes in appli-
      least one of the following reasons:                                cable reinsurance.
         (1) Nonpayment of premium;                         B. The following are added to the Common Policy
                                                               Conditions and supersede any provisions to the
         (2) Discovery of fraud or material misrepre-          contrary:
             sentation in the procurement of the in-
             surance or with respect to any claims             1. Nonrenewal
             submitted under it;                                  a. If we elect not to renew this policy, we will
         (3) Discovery of willful or reckless acts or                mail or deliver written notice of nonrenewal
             omissions by you that increase any haz-                 to the first Named Insured at least 45 days
             ard insured against;                                    before:
         (4) The occurrence of a change in the risk                  (1) The expiration date of this policy; or
             that substantially increases any hazard                 (2) An anniversary date of this policy, if it is
             insured against after insurance cover-                      written for a term longer than one year
             age has been issued or renewed;                             or with no fixed expiration date.




IL 02 36 09 07                              © ISO Properties, Inc., 2006                               Page 1 of 2      

                                                                                                 PIIC POL 147
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 148 of 386

      b. Any notice of nonrenewal will be mailed or                c. If notice is mailed:
         delivered to the first Named Insured at the                 (1) It will be considered to have been given
         last mailing address known to us.                                to the first Named Insured on the day it
      c. If notice is mailed:                                             is mailed.
        (1) It will be considered to have been given                 (2) Proof of mailing will be sufficient proof of
             to the first Named Insured on the day it                     notice.
             is mailed.                                            d. If the first Named Insured accepts the re-
        (2) Proof of mailing will be sufficient proof of              newal, the premium increase or coverage
             notice.                                                  changes will be effective the day following
      d. If notice of nonrenewal is not mailed or                     the prior policy's expiration or anniversary
         delivered at least 45 days before the expira-                date.
         tion date or an anniversary date of this pol-             e. If notice is not mailed or delivered at least
         icy, coverage will remain in effect until 45                 45 days before the expiration date or anni-
         days after notice is given. Earned premium                   versary date of this policy, the premium,
         for such extended period of coverage will                    deductible, limits and coverage in effect
         be calculated pro rata based on the rates                    prior to the changes will remain in effect un-
         applicable to the expiring policy.                           til:
      e. We will not provide notice of nonrenewal if:                (1) 45 days after notice is given; or
        (1) We, or another company within the                        (2) The effective date of replacement cov-
             same insurance group, have offered to                         erage obtained by the insured;
             issue a renewal policy; or                               whichever occurs first.
        (2) You have obtained replacement cover-                      If the first Named Insured then elects not to
             age or have agreed in writing to obtain                  renew, any earned premium for the result-
             replacement coverage.                                    ing extended period of coverage will be cal-
      f. If we have provided the required notice of                   culated pro rata at the lower of the new
         nonrenewal as described in B.1.a. above,                     rates or rates applicable to the expiring pol-
         and thereafter extend the policy for a period                icy.
         of 90 days or less, we will not provide an                f. We will not provide notice of the following:
         additional nonrenewal notice with respect to
         the period of extension.                                    (1) Changes in a rate or plan filed pursuant
                                                                           to the Property and Casualty Competi-
   2. Premium Or Coverage Changes At Renewal                               tive Loss Cost Rating Act applicable to
      a. If we elect to renew this policy, we will give                    an entire class of business;
         written notice of any premium increase,                     (2) Changes which are based upon the
         change in deductible, or reduction in limits                    altered nature or extent of the risk in-
         or coverage, to the first Named Insured, at                     sured; or
         the last mailing address known to us.
                                                                     (3) Changes in policy forms filed with or
      b. Any such notice will be mailed or delivered                     approved by the Insurance Commis-
         to the first Named Insured at least 45 days                     sioner and applicable to an entire class
         before:                                                         of business.
         (1) The expiration date of this policy; or
         (2) An anniversary date of this policy, if it is
             written for a term longer than one year
             or with no fixed expiration date.




Page 2 of 2                                 © ISO Properties, Inc., 2006                             IL 02 36 09 07     

                                                                                                  PIIC POL 148
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 149 of 386

                                                                                                  IL 09 52 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             CAP ON LOSSES FROM CERTIFIED ACTS OF
                         TERRORISM
This endorsement modifies insurance provided under the following:

   BOILER AND MACHINERY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY


A. Cap On Certified Terrorism Losses                          If aggregate insured losses attributable to terrorist
   "Certified act of terrorism" means an act that is          acts certified under the Terrorism Risk Insurance
   certified by the Secretary of the Treasury, in             Act exceed $100 billion in a calendar year and we
   accordance with the provisions of the federal              have met our insurer deductible under the
   Terrorism Risk Insurance Act, to be an act of              Terrorism Risk Insurance Act, we shall not be
   terrorism pursuant to such Act. The criteria               liable for the payment of any portion of the amount
   contained in the Terrorism Risk Insurance Act for          of such losses that exceeds $100 billion, and in
   a "certified act of terrorism" include the following:      such case insured losses up to that amount are
                                                              subject to pro rata allocation in accordance with
   1. The act resulted in insured losses in excess of         procedures established by the Secretary of the
      $5 million in the aggregate, attributable to all        Treasury.
      types of insurance subject to the Terrorism
      Risk Insurance Act; and                              B. Application Of Exclusions
   2. The act is a violent act or an act that is              The terms and limitations of any terrorism
      dangerous to human life, property or                    exclusion, or the inapplicability or omission of a
      infrastructure and is committed by an individual        terrorism exclusion, do not serve to create
      or individuals as part of an effort to coerce the       coverage for any loss which would otherwise be
      civilian population of the United States or to          excluded under this Coverage Part or Policy, such
      influence the policy or affect the conduct of the       as losses excluded by the Nuclear Hazard
      United States Government by coercion.                   Exclusion or the War And Military Action
                                                              Exclusion.




IL 09 52 01 15                        © Insurance Services Office, Inc., 2015                         Page 1 of 1

                                                                                               PIIC POL 149
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 150 of 386

                                                                              PI-CANXAICH-002 (05/11)


  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CANCELLATION NOTICE TO SCHEDULED ADDITIONAL INSURED OR
                  CERTIFICATE HOLDER
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PROFESSIONAL LIABILITY COVERAGE PART
COMMERCIAL CRIME COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART
COMMERCIAL AUTOMOBILE COVERAGE PART




               SCHEDULE OF ADDITIONAL INSUREDS OR CERTIFICATE HOLDERS
AI or CH        Additional Insured or Certificate Holder             Address
   AI       Elliott & Gloria Birnberg                    6133 Capri Court
            Scottok, LLC                                 Long Beach, CA 90803




The following is added to A. CANCELLATION of the Common Policy Conditions of the above applicable
coverage part:

   A. In the event we cancel the policy in accordance with the policy’s terms and conditions, we will
      endeavor to mail written notice of cancellation to Additional Insureds or Certificate Holders,
      shown in the above SCHEDULE within the time frame listed below. However, failure to mail
      such notice shall impose no obligation of any kind upon us, our agents or representatives.

       1.    30 days before the effective date of cancellation if we cancel for any reason other than for
            non - payment of premium.

       As respects Additional Insureds, the above cancellation provision applies only when the
       Additional Insured shown in the above SCHEDULE is added to the policy by a separate
       additional insured endorsement as the CANCELLATION NOTICE TO ADDITIONAL INSURED
       OR CERTIFICATE HOLDER does not provide additional insured coverage.




                                               Page 1 of      2
                                                                                          PIIC POL 150
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 151 of 386

                                                                              PI-CANXAICH-002 (05/11)


  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CANCELLATION NOTICE TO SCHEDULED ADDITIONAL INSURED OR
                  CERTIFICATE HOLDER
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PROFESSIONAL LIABILITY COVERAGE PART
COMMERCIAL CRIME COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART
COMMERCIAL AUTOMOBILE COVERAGE PART




               SCHEDULE OF ADDITIONAL INSUREDS OR CERTIFICATE HOLDERS
AI or CH        Additional Insured or Certificate Holder             Address
   AI       DDSD, PO Box 25352                           Oklahoma City, OK 73125




The following is added to A. CANCELLATION of the Common Policy Conditions of the above applicable
coverage part:

   A. In the event we cancel the policy in accordance with the policy’s terms and conditions, we will
      endeavor to mail written notice of cancellation to Additional Insureds or Certificate Holders,
      shown in the above SCHEDULE within the time frame listed below. However, failure to mail
      such notice shall impose no obligation of any kind upon us, our agents or representatives.

       1.    30 days before the effective date of cancellation if we cancel for any reason other than for
            non - payment of premium.

       As respects Additional Insureds, the above cancellation provision applies only when the
       Additional Insured shown in the above SCHEDULE is added to the policy by a separate
       additional insured endorsement as the CANCELLATION NOTICE TO ADDITIONAL INSURED
       OR CERTIFICATE HOLDER does not provide additional insured coverage.




                                               Page 2 of      2
                                                                                          PIIC POL 151
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 152 of 386

                                                                                                           PI-TER-DN1 (01/15)


Policy Number:   PHPK1972850                     Named Insured:   GOODWILL INDUSTRIES OF CENTRAL




                   PHILADELPHIA INSURANCE COMPANIES
  DISCLOSURE NOTICE OF TERRORISM INSURANCE COVERAGE REJECTION OPTION

You are hereby notified that under the Terrorism Risk Insurance Act, as amended, you have a right to purchase insurance
coverage for losses resulting from acts of terrorism. As defined in Section 102(1) of the Act: The term “act of terrorism” means
any act or acts that are certified by the Secretary of the Treasury—in consultation with the Secretary of Homeland Security,
and the Attorney General of the United States—to be an act of terrorism; to be a violent act or an act that is dangerous to
human life, property, or infrastructure; to have resulted in damage within the United States, or outside the United States in the
case of certain air carriers or vessels or the premises of a United States mission; and to have been committed by an individual
or individuals as part of an effort to coerce the civilian population of the United States or to influence the policy or affect the
conduct of the United States Government by coercion.

YOU SHOULD KNOW THAT WHERE COVERAGE IS PROVIDED BY THIS POLICY FOR LOSSES RESULTING
FROM CERTIFIED ACTS OF TERRORISM, SUCH LOSSES MAY BE PARTIALLY REIMBURSED BY THE UNITED
STATES GOVERNMENT UNDER A FORMULA ESTABLISHED BY FEDERAL LAW. HOWEVER, YOUR POLICY
MAY CONTAIN OTHER EXCLUSIONS WHICH MIGHT AFFECT YOUR COVERAGE, SUCH AS AN EXCLUSION
FOR NUCLEAR EVENTS. UNDER THE FORMULA, THE UNITED STATES GOVERNMENT GENERALLY
REIMBURSES 85% THROUGH 2015; 84% BEGINNING ON JANUARY 1, 2016; 83% BEGINNING ON JANUARY 1,
2017; 82% BEGINNING ON JANUARY 1, 2018; 81% BEGINNING ON JANUARY 1, 2019 and 80% BEGINNING ON
JANUARY 1, 2020, OF COVERED TERRORISM LOSSES EXCEEDING THE STATUTORILY ESTABLISHED
DEDUCTIBLE PAID BY THE INSURANCE COMPANY PROVIDING THE COVERAGE. THE PREMIUM CHARGED
FOR THIS COVERAGE IS PROVIDED BELOW AND DOES NOT INCLUDE ANY CHARGES FOR THE PORTION OF
LOSS THAT MAY BE COVERED BY THE FEDERAL GOVERNMENT UNDER THE ACT.

YOU SHOULD ALSO KNOW THAT THE TERRORISM RISK INSURANCE ACT, AS AMENDED, CONTAINS A $100
BILLION CAP THAT LIMITS U.S. GOVERNMENT REIMBURSEMENT AS WELL AS INSURERS’ LIABILITY FOR
LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN
ANY ONE CALENDAR YEAR EXCEEDS $100 BILLION. IF THE AGGREGATE INSURED LOSSES FOR ALL
INSURERS EXCEED $100 BILLION, YOUR COVERAGE MAY BE REDUCED.


Your attached proposal (or policy) includes a charge for terrorism. We will issue (or have issued) your
policy with terrorism coverage unless you decline by placing an “X” in the box below.

NOTE 1: If “included” is shown on your proposal (or policy) for terrorism you WILL NOT have the option to reject
the coverage.
NOTE 2: You will want to check with entities that have an interest in your organization as they may require that you
maintain terrorism coverage (e.g. mortgagees).
EXCEPTION: If you have property coverage on your policy, the following Standard Fire Policy states do not permit
an Insured to reject fire ensuing from terrorism: CA, CT, GA, HI, IA, IL, MA, ME, MO, NJ, NY, NC, OR, RI, VA,
WA, WV, WI. Therefore, if you are domiciled in the above states and reject terrorism coverage, you will still be
charged for fire ensuing from terrorism as separately designated on your proposal.


                                                          Page 1 of 2
                                                                                                            PIIC POL 152
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 153 of 386

                                                                                               PI-TER-DN1 (01/15)


               I decline to purchase terrorism coverage. I understand that I will have no
               coverage for losses arising from “certified” acts of terrorism, EXCEPT as
               noted above.


You, as the Insured, have 30 days after receipt of this notice to consider the
selection/rejection of “terrorism” coverage. After this 30 day period, any request for
selection or rejection of terrorism coverage WILL NOT be honored.

REQUIRED IN GA – LIMITATION ON PAYMENT OF TERRORISM LOSSES (applies to policies which cover
terrorism losses insured under the federal program, including those which only cover fire losses)
The provisions of the Terrorism Risk Insurance Act, as amended, can limit our maximum liability for payment of
losses from certified acts of terrorism. That determination will be based on a formula set forth in the law involving
the national total of federally insured terrorism losses in an annual period and individual insurer participation in
payment of such losses. If one or more certified acts of terrorism in an annual period causes the maximum liability
for payment of losses from certified acts of terrorism to be reached, and we have satisfied our required level of
payments under the law, then we will not pay for the portion of such losses above that maximum. However, that is
subject to possible change at that time, as Congress may, under the Act, determine that payments above the cap
will be made.




INSURED’S SIGNATURE_
DATE




                                                    Page 2 of 2
                                                                                                 PIIC POL 153
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 154 of 386

                                                                                      COMMERCIAL PROPERTY
                                                                                              CP 00 10 06 07

                     BUILDING AND PERSONAL PROPERTY
                              COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H., Definitions.

A. Coverage                                                               (b) Materials, equipment, supplies and
   We will pay for direct physical loss of or damage to                        temporary structures, on or within
   Covered Property at the premises described in the                           100 feet of the described premises,
   Declarations caused by or resulting from any Cov-                           used for making additions, altera-
   ered Cause of Loss.                                                         tions or repairs to the building or
                                                                               structure.
   1. Covered Property
                                                                    b. Your Business Personal Property located
      Covered Property, as used in this Coverage                       in or on the building described in the Decla-
      Part, means the type of property described in                    rations or in the open (or in a vehicle) within
      this section, A.1., and limited in A.2., Property                100 feet of the described premises, consist-
      Not Covered, if a Limit of Insurance is shown in                 ing of the following unless otherwise speci-
      the Declarations for that type of property.                      fied in the Declarations or on the Your Busi-
       a. Building, meaning the building or structure                  ness Personal Property – Separation Of
          described in the Declarations, including:                    Coverage form:
         (1) Completed additions;                                     (1) Furniture and fixtures;
         (2) Fixtures, including outdoor fixtures;                    (2) Machinery and equipment;
         (3) Permanently installed:                                   (3) "Stock";
            (a) Machinery and                                         (4) All other personal property owned by
            (b) Equipment;                                                 you and used in your business;
         (4) Personal property owned by you that is                   (5) Labor, materials or services furnished or
             used to maintain or service the building                     arranged by you on personal property of
             or structure or its premises, including:                     others;
             (a) Fire-extinguishing equipment;                        (6) Your use interest as tenant in improve-
                                                                          ments and betterments. Improvements
             (b) Outdoor furniture;                                       and betterments are fixtures, alterations,
             (c) Floor coverings; and                                     installations or additions:
             (d) Appliances used for refrigerating,                      (a) Made a part of the building or struc-
                 ventilating, cooking, dishwashing or                         ture you occupy but do not own; and
                 laundering;                                             (b) You acquired or made at your ex-
         (5) If not covered by other insurance:                              pense but cannot legally remove;
            (a) Additions under construction, altera-                 (7) Leased personal property for which you
                 tions and repairs to the building or                     have a contractual responsibility to in-
                 structure;                                               sure, unless otherwise provided for un-
                                                                          der Personal Property Of Others.




CP 00 10 06 07                              © ISO Properties, Inc., 2007                               Page 1 of 15      
                                                                                                   PIIC POL 154
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 155 of 386

      c. Personal Property Of Others that is:                    n. Electronic data, except as provided under
        (1) In your care, custody or control; and                   the Additional Coverage, Electronic Data.
                                                                    Electronic data means information, facts or
        (2) Located in or on the building described                 computer programs stored as or on, cre-
            in the Declarations or in the open (or in               ated or used on, or transmitted to or from
            a vehicle) within 100 feet of the de-                   computer software (including systems and
            scribed premises.                                       applications software), on hard or floppy
         However, our payment for loss of or dam-                   disks, CD-ROMs, tapes, drives, cells, data
         age to personal property of others will only               processing devices or any other reposito-
         be for the account of the owner of the prop-               ries of computer software which are used
         erty.                                                      with electronically controlled equipment.
   2. Property Not Covered                                          The term computer programs, referred to in
                                                                    the foregoing description of electronic data,
      Covered Property does not include:                            means a set of related electronic instruc-
      a. Accounts, bills, currency, food stamps or                  tions which direct the operations and func-
         other evidences of debt, money, notes or                   tions of a computer or device connected to
         securities. Lottery tickets held for sale are              it, which enable the computer or device to
         not securities;                                            receive, process, store, retrieve or send
                                                                    data. This paragraph, n., does not apply to
      b. Animals, unless owned by others and
                                                                    your "stock" of prepackaged software;
         boarded by you, or if owned by you, only as
         "stock" while inside of buildings;                      o. The cost to replace or restore the informa-
                                                                    tion on valuable papers and records, includ-
      c. Automobiles held for sale;
                                                                    ing those which exist as electronic data.
      d. Bridges, roadways, walks, patios or other                  Valuable papers and records include but
         paved surfaces;                                            are not limited to proprietary information,
      e. Contraband, or property in the course of                   books of account, deeds, manuscripts, ab-
         illegal transportation or trade;                           stracts, drawings and card index systems.
                                                                    Refer to the Coverage Extension for Valu-
      f. The cost of excavations, grading, backfilling              able Papers And Records (Other Than
         or filling;                                                Electronic Data) for limited coverage for
      g. Foundations of buildings, structures, ma-                  valuable papers and records other than
         chinery or boilers if their foundations are                those which exist as electronic data;
         below:                                                  p. Vehicles or self-propelled machines (includ-
        (1) The lowest basement floor; or                           ing aircraft or watercraft) that:
        (2) The surface of the ground, if there is no              (1) Are licensed for use on public roads; or
             basement;                                             (2) Are operated principally away from the
      h. Land (including land on which the property                     described premises.
         is located), water, growing crops or lawns;                This paragraph does not apply to:
      i. Personal property while airborne or water-                    (a) Vehicles or self-propelled machines
         borne;                                                             or autos you manufacture, process
      j. Bulkheads, pilings, piers, wharves or docks;                       or warehouse;
      k. Property that is covered under another                        (b) Vehicles or self-propelled machines,
         coverage form of this or any other policy in                       other than autos, you hold for sale;
         which it is more specifically described, ex-                  (c) Rowboats or canoes out of water at
         cept for the excess of the amount due                              the described premises; or
         (whether you can collect on it or not) from
         that other insurance;                                           (d) Trailers, but only to the extent pro-
                                                                             vided for in the Coverage Extension
      l. Retaining walls that are not part of a build-                       for Non-owned Detached Trailers;
         ing;
     m. Underground pipes, flues or drains;




Page 2 of 15                              © ISO Properties, Inc., 2007                            CP 00 10 06 07     

                                                                                                PIIC POL 155
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 156 of 386

      q. The following property while outside of                     (a) The total of the actual debris removal
         buildings:                                                       expense plus the amount we pay for
        (1) Grain, hay, straw or other crops;                             direct physical loss or damage ex-
                                                                          ceeds the Limit of Insurance on the
        (2) Fences, radio or television antennas                          Covered Property that has sustained
             (including satellite dishes) and their                       loss or damage.
             lead-in wiring, masts or towers, trees,
             shrubs or plants (other than "stock" of                 (b) The actual debris removal expense
             trees, shrubs or plants), all except as                      exceeds 25% of the sum of the de-
             provided in the Coverage Extensions.                         ductible plus the amount that we pay
                                                                          for direct physical loss or damage to
   3. Covered Causes Of Loss                                              the Covered Property that has sus-
      See applicable Causes Of Loss Form as                               tained loss or damage.
      shown in the Declarations.                                      Therefore, if (4)(a) and/or (4)(b) apply,
   4. Additional Coverages                                            our total payment for direct physical loss
      a. Debris Removal                                               or damage and debris removal expense
                                                                      may reach but will never exceed the
        (1) Subject to Paragraphs (3) and (4), we                     Limit of Insurance on the Covered Prop-
            will pay your expense to remove debris                    erty that has sustained loss or damage,
            of Covered Property caused by or re-                      plus $10,000.
            sulting from a Covered Cause of Loss
            that occurs during the policy period. The             (5) Examples
            expenses will be paid only if they are                    The following examples assume that
            reported to us in writing within 180 days                 there is no Coinsurance penalty.
            of the date of direct physical loss or
                                                         EXAMPLE #1
            damage.
        (2) Debris Removal does not apply to costs       Limit of Insurance:                    $ 90,000
            to:                                          Amount of Deductible:                  $     500
           (a) Extract "pollutants" from land or         Amount of Loss:                        $ 50,000
                water; or                                Amount of Loss Payable:                $ 49,500
           (b) Remove, restore or replace polluted                                       ($50,000 – $500)
                land or water.                           Debris Removal Expense:                $ 10,000
        (3) Subject to the exceptions in Paragraph       Debris Removal Expense Payable:        $ 10,000
            (4), the following provisions apply:
                                                         ($10,000 is 20% of $50,000.)
           (a) The most we will pay for the total of
                direct physical loss or damage plus      The debris removal expense is less than 25% of the
                debris removal expense is the Limit      sum of the loss payable plus the deductible. The sum
                of Insurance applicable to the Cov-      of the loss payable and the debris removal expense
                ered Property that has sustained         ($49,500 + $10,000 = $59,500) is less than the Limit
                loss or damage.                          of Insurance. Therefore the full amount of debris
                                                         removal expense is payable in accordance with the
            (b) Subject to (a) above, the amount we      terms of Paragraph (3).
                will pay for debris removal expense
                is limited to 25% of the sum of the      EXAMPLE #2
                deductible plus the amount that we
                                                         Limit of Insurance:                        $ 90,000
                pay for direct physical loss or dam-
                age to the Covered Property that has     Amount of Deductible:                      $      500
                sustained loss or damage.                Amount of Loss:                            $ 80,000
        (4) We will pay up to an additional $10,000      Amount of Loss Payable:                    $ 79,500
            for debris removal expense, for each lo-                                          ($80,000 – $500)
            cation, in any one occurrence of physi-
                                                         Debris Removal Expense:                    $ 30,000
            cal loss or damage to Covered Property,
            if one or both of the following circum-      Debris Removal Expense Payable
            stances apply:                                                  Basic Amount:            $ 10,500
                                                                            Additional Amount:       $ 10,000




CP 00 10 06 07                           © ISO Properties, Inc., 2007                             Page 3 of 15     

                                                                                             PIIC POL 156
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 157 of 386

The basic amount payable for debris removal ex-                  d. Pollutant Clean-up And Removal
pense under the terms of Paragraph (3) is calculated                We will pay your expense to extract "pollut-
as follows: $80,000 ($79,500 + $500) x .25 = $20,000;               ants" from land or water at the described
capped at $10,500. The cap applies because the sum                  premises if the discharge, dispersal, seep-
of the loss payable ($79,500) and the basic amount                  age, migration, release or escape of the
payable for debris removal expense ($10,500) cannot                 "pollutants" is caused by or results from a
exceed the Limit of Insurance ($90,000).                            Covered Cause of Loss that occurs during
The additional amount payable for debris removal                    the policy period. The expenses will be paid
expense is provided in accordance with the terms of                 only if they are reported to us in writing
Paragraph (4), because the debris removal expense                   within 180 days of the date on which the
($30,000) exceeds 25% of the loss payable plus the                  Covered Cause of Loss occurs.
deductible ($30,000 is 37.5% of $80,000), and be-                   This Additional Coverage does not apply to
cause the sum of the loss payable and debris removal                costs to test for, monitor or assess the exis-
expense ($79,500 + $30,000 = $109,500) would ex-                    tence, concentration or effects of "pollut-
ceed the Limit of Insurance ($90,000). The additional               ants". But we will pay for testing which is
amount of covered debris removal expense is                         performed in the course of extracting the
$10,000, the maximum payable under Paragraph (4).                   "pollutants" from the land or water.
Thus the total payable for debris removal expense in
this example is $20,500; $9,500 of the debris removal               The most we will pay under this Additional
expense is not covered.                                             Coverage for each described premises is
                                                                    $10,000 for the sum of all covered ex-
      b. Preservation Of Property                                   penses arising out of Covered Causes of
         If it is necessary to move Covered Property                Loss occurring during each separate 12-
         from the described premises to preserve it                 month period of this policy.
         from loss or damage by a Covered Cause                  e. Increased Cost Of Construction
         of Loss, we will pay for any direct physical
         loss or damage to that property:                          (1) This Additional Coverage applies only to
                                                                       buildings to which the Replacement
        (1) While it is being moved or while tempo-                    Cost Optional Coverage applies.
              rarily stored at another location; and
                                                                   (2) In the event of damage by a Covered
        (2) Only if the loss or damage occurs within                   Cause of Loss to a building that is Cov-
            30 days after the property is first moved.                 ered Property, we will pay the increased
      c. Fire Department Service Charge                                costs incurred to comply with enforce-
                                                                       ment of an ordinance or law in the
         When the fire department is called to save
                                                                       course of repair, rebuilding or replace-
         or protect Covered Property from a Cov-
                                                                       ment of damaged parts of that property,
         ered Cause of Loss, we will pay up to
                                                                       subject to the limitations stated in e.(3)
         $1,000, unless a higher limit is shown in the
                                                                       through e.(9) of this Additional Cover-
         Declarations, for your liability for fire de-
                                                                       age.
         partment service charges:
                                                                   (3) The ordinance or law referred to in e.(2)
         (1) Assumed by contract or agreement prior
                                                                       of this Additional Coverage is an ordi-
             to loss; or
                                                                       nance or law that regulates the con-
         (2) Required by local ordinance.                              struction or repair of buildings or estab-
          No Deductible applies to this Additional                     lishes zoning or land use requirements
          Coverage.                                                    at the described premises, and is in
                                                                       force at the time of loss.




Page 4 of 15                              © ISO Properties, Inc., 2007                           CP 00 10 06 07      

                                                                                               PIIC POL 157
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 158 of 386

        (4) Under this Additional Coverage, we will                         (ii) Unless the repairs or replace-
            not pay any costs due to an ordinance                                 ment are made as soon as rea-
            or law that:                                                          sonably possible after the loss or
           (a) You were required to comply with                                   damage, not to exceed two
                before the loss, even when the build-                             years. We may extend this period
                ing was undamaged; and                                            in writing during the two years.
           (b) You failed to comply with.                                (b) If the building is repaired or replaced
                                                                             at the same premises, or if you elect
        (5) Under this Additional Coverage, we will                          to rebuild at another premises, the
            not pay for:                                                     most we will pay for the Increased
           (a) The enforcement of any ordinance or                           Cost of Construction, subject to the
                law which requires demolition, repair,                       provisions of e.(6) of this Additional
                replacement, reconstruction, remod-                          Coverage, is the increased cost of
                eling or remediation of property due                         construction at the same premises.
                to contamination by "pollutants" or                      (c) If the ordinance or law requires relo-
                due to the presence, growth, prolif-                         cation to another premises, the most
                eration, spread or any activity of                           we will pay for the Increased Cost of
                "fungus", wet or dry rot or bacteria;                        Construction, subject to the provi-
                or                                                           sions of e.(6) of this Additional Cov-
           (b) Any costs associated with the en-                             erage, is the increased cost of con-
                forcement of an ordinance or law                             struction at the new premises.
                which requires any insured or others               (8) This Additional Coverage is not subject
                to test for, monitor, clean up, re-                    to the terms of the Ordinance Or Law
                move, contain, treat, detoxify or neu-                 Exclusion, to the extent that such Exclu-
                tralize, or in any way respond to, or                  sion would conflict with the provisions of
                assess the effects of "pollutants",                    this Additional Coverage.
                "fungus", wet or dry rot or bacteria.
                                                                   (9) The costs addressed in the Loss Pay-
        (6) The most we will pay under this Addi-                      ment and Valuation Conditions, and the
            tional Coverage, for each described                        Replacement Cost Optional Coverage,
            building insured under this Coverage                       in this Coverage Form, do not include
            Form, is $10,000 or 5% of the Limit of                     the increased cost attributable to en-
            Insurance applicable to that building,                     forcement of an ordinance or law. The
            whichever is less. If a damaged building                   amount payable under this Additional
            is covered under a blanket Limit of In-                    Coverage, as stated in e.(6) of this Addi-
            surance which applies to more than one                     tional Coverage, is not subject to such
            building or item of property, then the                     limitation.
            most we will pay under this Additional
            Coverage, for that damaged building, is              f. Electronic Data
            the lesser of: $10,000 or 5% times the                 (1) Under this Additional Coverage, elec-
            value of the damaged building as of the                    tronic data has the meaning described
            time of loss times the applicable Coin-                    under Property Not Covered, Electronic
            surance percentage.                                        Data.
            The amount payable under this Addi-                    (2) Subject to the provisions of this Addi-
            tional Coverage is additional insurance.                   tional Coverage, we will pay for the cost
        (7) With respect to this Additional Cover-                     to replace or restore electronic data
            age:                                                       which has been destroyed or corrupted
                                                                       by a Covered Cause of Loss. To the ex-
           (a) We will not pay for the Increased                       tent that electronic data is not replaced
               Cost of Construction:                                   or restored, the loss will be valued at the
               (i) Until the property is actually re-                  cost of replacement of the media on
                   paired or replaced, at the same                     which the electronic data was stored,
                   or another premises; and                            with blank media of substantially identi-
                                                                       cal type.




CP 00 10 06 07                            © ISO Properties, Inc., 2007                                Page 5 of 15     

                                                                                                 PIIC POL 158
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 159 of 386

        (3) The Covered Causes of Loss applicable            5. Coverage Extensions
            to Your Business Personal Property ap-              Except as otherwise provided, the following Ex-
            ply to this Additional Coverage, Elec-              tensions apply to property located in or on the
            tronic Data, subject to the following:              building described in the Declarations or in the
           (a) If the Causes Of Loss – Special                  open (or in a vehicle) within 100 feet of the de-
               Form applies, coverage under this                scribed premises.
               Additional  Coverage,    Electronic              If a Coinsurance percentage of 80% or more,
               Data, is limited to the "specified               or a Value Reporting period symbol, is shown
               causes of loss" as defined in that               in the Declarations, you may extend the insur-
               form, and Collapse as set forth in               ance provided by this Coverage Part as fol-
               that form.                                       lows:
           (b) If the Causes Of Loss – Broad Form               a. Newly Acquired Or Constructed
               applies, coverage under this Addi-                   Property
               tional Coverage, Electronic Data, in-
               cludes Collapse as set forth in that                (1) Buildings
               form.                                                   If this policy covers Building, you may
           (c) If the Causes Of Loss Form is en-                       extend that insurance to apply to:
               dorsed to add a Covered Cause of                       (a) Your new buildings while being built
               Loss, the additional Covered Cause                          on the described premises; and
               of Loss does not apply to the cover-
                                                                      (b) Buildings you acquire at locations,
               age provided under this Additional
                                                                           other than the described premises,
               Coverage, Electronic Data.
                                                                           intended for:
           (d) The Covered Causes of Loss include
                                                                           (i) Similar use as the building de-
                a virus, harmful code or similar in-
                                                                               scribed in the Declarations; or
                struction introduced into or enacted
                on a computer system (including                           (ii) Use as a warehouse.
                electronic data) or a network to                       The most we will pay for loss or damage
                which it is connected, designed to                     under this Extension is $250,000 at
                damage or destroy any part of the                      each building.
                system or disrupt its normal opera-
                tion. But there is no coverage for                 (2) Your Business Personal Property
                loss or damage caused by or result-                   (a) If this policy covers Your Business
                ing from manipulation of a computer                        Personal Property, you may extend
                system (including electronic data) by                      that insurance to apply to:
                any employee, including a temporary                       (i) Business     personal     property,
                or leased employee, or by an entity                           including such property that you
                retained by you or for you to inspect,                        newly acquire, at any location
                design, install, modify, maintain, re-                        you acquire other than at fairs,
                pair or replace that system.                                  trade shows or exhibitions;
        (4) The most we will pay under this Addi-                        (ii) Business     personal     property,
            tional Coverage, Electronic Data, is                              including such property that you
            $2,500 for all loss or damage sustained                           newly acquire, located at your
            in any one policy year, regardless of the                         newly constructed or acquired
            number of occurrences of loss or dam-                             buildings at the location de-
            age or the number of premises, loca-                              scribed in the Declarations; or
            tions or computer systems involved. If
            loss payment on the first occurrence                         (iii) Business personal property that
            does not exhaust this amount, then the                             you newly acquire, located at the
            balance is available for subsequent loss                           described premises.
            or damage sustained in but not after that                      The most we will pay for loss or
            policy year. With respect to an occur-                         damage under this Extension is
            rence which begins in one policy year                          $100,000 at each building.
            and continues or results in additional
            loss or damage in a subsequent policy
            year(s), all loss or damage is deemed to
            be sustained in the policy year in which
            the occurrence began.




Page 6 of 15                              © ISO Properties, Inc., 2007                          CP 00 10 06 07      

                                                                                              PIIC POL 159
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 160 of 386

            (b) This Extension does not apply to:                  c. Valuable Papers And Records (Other
                (i) Personal property of others that                  Than Electronic Data)
                    is temporarily in your possession                (1) You may extend the insurance that
                    in the course of installing or per-                  applies to Your Business Personal
                    forming work on such property; or                    Property to apply to the cost to replace
                 (ii) Personal property of others that                   or restore the lost information on valu-
                      is temporarily in your possession                  able papers and records for which dupli-
                      in the course of your manufactur-                  cates do not exist. But this Extension
                      ing or wholesaling activities.                     does not apply to valuable papers and
                                                                         records which exist as electronic data.
        (3) Period Of Coverage                                           Electronic data has the meaning de-
            With respect to insurance on or at each                      scribed under Property Not Covered,
            newly acquired or constructed property,                      Electronic Data.
            coverage will end when any of the fol-                   (2) If the Causes Of Loss – Special Form
            lowing first occurs:                                         applies, coverage under this Extension
            (a) This policy expires;                                     is limited to the "specified causes of
            (b) 30 days expire after you acquire the                     loss" as defined in that form, and Col-
                property or begin construction of that                   lapse as set forth in that form.
                part of the building that would qualify              (3) If the Causes Of Loss – Broad Form
                as covered property; or                                  applies, coverage under this Extension
            (c) You report values to us.                                 includes Collapse as set forth in that
                                                                         form.
             We will charge you additional premium
             for values reported from the date you                   (4) Under this Extension, the most we will
             acquire the property or begin construc-                     pay to replace or restore the lost infor-
             tion of that part of the building that would                mation is $2,500 at each described
             qualify as covered property.                                premises, unless a higher limit is shown
                                                                         in the Declarations. Such amount is ad-
      b. Personal Effects And Property Of Others                         ditional insurance. We will also pay for
         You may extend the insurance that applies                       the cost of blank material for reproduc-
         to Your Business Personal Property to ap-                       ing the records (whether or not dupli-
         ply to:                                                         cates exist), and (when there is a dupli-
                                                                         cate) for the cost of labor to transcribe
        (1) Personal effects owned by you, your
                                                                         or copy the records. The costs of blank
             officers, your partners or members, your
                                                                         material and labor are subject to the ap-
             managers or your employees. This Ex-
                                                                         plicable Limit of Insurance on Your
             tension does not apply to loss or dam-
                                                                         Business Personal Property and there-
             age by theft.
                                                                         fore coverage of such costs is not addi-
        (2) Personal property of others in your care,                    tional insurance.
             custody or control.
                                                                   d. Property Off-premises
         The most we will pay for loss or damage
                                                                     (1) You may extend the insurance provided
         under this Extension is $2,500 at each de-
                                                                         by this Coverage Form to apply to your
         scribed premises. Our payment for loss of
                                                                         Covered Property while it is away from
         or damage to personal property of others
                                                                         the described premises, if it is:
         will only be for the account of the owner of
         the property.                                                     (a) Temporarily at a location you do not
                                                                               own, lease or operate;
                                                                           (b) In storage at a location you lease,
                                                                               provided the lease was executed af-
                                                                               ter the beginning of the current policy
                                                                               term; or
                                                                           (c) At any fair, trade show or exhibition.




CP 00 10 06 07                              © ISO Properties, Inc., 2007                                Page 7 of 15     

                                                                                                   PIIC POL 160
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 161 of 386

        (2) This Extension does not apply to prop-                     (2) We will not pay for any loss or damage
             erty:                                                          that occurs:
            (a) In or on a vehicle; or                                     (a) While the trailer is attached to any
            (b) In the care, custody or control of                              motor vehicle or motorized convey-
                 your salespersons, unless the prop-                            ance, whether or not the motor vehi-
                 erty is in such care, custody or con-                          cle or motorized conveyance is in
                 trol at a fair, trade show or exhibition.                      motion;
        (3) The most we will pay for loss or damage                       (b) During hitching or unhitching opera-
             under this Extension is $10,000.                                   tions, or when a trailer becomes ac-
                                                                                cidentally unhitched from a motor
      e. Outdoor Property                                                       vehicle or motorized conveyance.
         You may extend the insurance provided by                      (3) The most we will pay for loss or damage
         this Coverage Form to apply to your out-                           under this Extension is $5,000, unless a
         door fences, radio and television antennas                         higher limit is shown in the Declarations.
         (including satellite dishes), trees, shrubs
         and plants (other than "stock" of trees,                      (4) This insurance is excess over the
         shrubs or plants), including debris removal                        amount due (whether you can collect on
         expense, caused by or resulting from any of                        it or not) from any other insurance cov-
         the following causes of loss if they are Cov-                      ering such property.
         ered Causes of Loss:                                   Each of these Extensions is additional insurance
        (1) Fire;                                               unless otherwise indicated. The Additional Condi-
                                                                tion, Coinsurance, does not apply to these Exten-
        (2) Lightning;                                          sions.
        (3) Explosion;                                       B. Exclusions And Limitations
        (4) Riot or Civil Commotion; or                         See applicable Causes Of Loss Form as shown in
        (5) Aircraft.                                           the Declarations.
         The most we will pay for loss or damage             C. Limits Of Insurance
         under this Extension is $1,000, but not                The most we will pay for loss or damage in any
         more than $250 for any one tree, shrub or              one occurrence is the applicable Limit of Insur-
         plant. These limits apply to any one occur-            ance shown in the Declarations.
         rence, regardless of the types or number of
         items lost or damaged in that occurrence.              The most we will pay for loss or damage to out-
                                                                door signs, whether or not the sign is attached to a
      f. Non-owned Detached Trailers                            building, is $2,500 per sign in any one occurrence.
        (1) You may extend the insurance that                   The amounts of insurance stated in the following
            applies to Your Business Personal                   Additional Coverages apply in accordance with the
            Property to apply to loss or damage to              terms of such coverages and are separate from
            trailers that you do not own, provided              the Limit(s) of Insurance shown in the Declarations
            that:                                               for any other coverage:
           (a) The trailer is used in your business;            1. Fire Department Service Charge;
           (b) The trailer is in your care, custody or          2. Pollutant Clean-up And Removal;
                control at the premises described in
                the Declarations; and                           3. Increased Cost Of Construction; and
            (c) You have a contractual responsibility           4. Electronic Data.
                to pay for loss or damage to the                Payments under the Preservation Of Property Ad-
                trailer.                                        ditional Coverage will not increase the applicable
                                                                Limit of Insurance.




Page 8 of 15                                 © ISO Properties, Inc., 2007                            CP 00 10 06 07      

                                                                                                   PIIC POL 161
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 162 of 386

D. Deductible                                              EXAMPLE #2
   In any one occurrence of loss or damage (herein-        (This example, too, assumes there is no Coinsurance
   after referred to as loss), we will first reduce the    penalty.)
   amount of loss if required by the Coinsurance           The Deductible and Limits of Insurance are the same
   Condition or the Agreed Value Optional Coverage.        as those in Example #1.
   If the adjusted amount of loss is less than or equal
   to the Deductible, we will not pay for that loss. If    Loss to Building #1:                       $ 70,000
   the adjusted amount of loss exceeds the Deducti-
                                                             (Exceeds Limit of Insurance plus Deductible)
   ble, we will then subtract the Deductible from the
   adjusted amount of loss, and will pay the resulting     Loss to Building #2:                       $ 90,000
   amount or the Limit of Insurance, whichever is            (Exceeds Limit of Insurance plus Deductible)
   less.                                                   Loss Payable – Building #1:                $ 60,000
   When the occurrence involves loss to more than            (Limit of Insurance)
   one item of Covered Property and separate Limits        Loss Payable – Building #2:                $ 80,000
   of Insurance apply, the losses will not be com-
   bined in determining application of the Deductible.       (Limit of Insurance)
   But the Deductible will be applied only once per        Total amount of loss payable:              $ 140,000
   occurrence.
                                                           E. Loss Conditions
EXAMPLE #1                                                    The following conditions apply in addition to the
(This example assumes there is no Coinsurance                 Common Policy Conditions and the Commercial
penalty.)                                                     Property Conditions.
                                                              1. Abandonment
Deductible:                                 $      250
Limit of Insurance – Building #1:           $   60,000           There can be no abandonment of any property
                                                                 to us.
Limit of Insurance – Building #2:           $   80,000
                                                              2. Appraisal
Loss to Building #1:                        $   60,100
                                                                 If we and you disagree on the value of the
Loss to Building #2:                        $   90,000
                                                                 property or the amount of loss, either may
The amount of loss to Building #1 ($60,100) is less              make written demand for an appraisal of the
than the sum ($60,250) of the Limit of Insurance ap-             loss. In this event, each party will select a com-
plicable to Building #1 plus the Deductible.                     petent and impartial appraiser. The two ap-
The Deductible will be subtracted from the amount of             praisers will select an umpire. If they cannot
loss in calculating the loss payable for Building #1:            agree, either may request that selection be
                                                                 made by a judge of a court having jurisdiction.
    $ 60,100                                                     The appraisers will state separately the value
    –     250                                                    of the property and amount of loss. If they fail
                                                                 to agree, they will submit their differences to
    $ 59,850 Loss Payable – Building #1                          the umpire. A decision agreed to by any two
The Deductible applies once per occurrence and                   will be binding. Each party will:
therefore is not subtracted in determining the amount             a. Pay its chosen appraiser; and
of loss payable for Building #2. Loss payable for
Building #2 is the Limit of Insurance of $80,000.                 b. Bear the other expenses of the appraisal
                                                                      and umpire equally.
Total amount of loss payable:
                                                                  If there is an appraisal, we will still retain our
$59,850 + $80,000 = $139,850                                      right to deny the claim.




CP 00 10 06 07                             © ISO Properties, Inc., 2007                              Page 9 of 15      

                                                                                                 PIIC POL 162
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 163 of 386

   3. Duties In The Event Of Loss Or Damage                  4. Loss Payment
      a. You must see that the following are done in            a. In the event of loss or damage covered by
         the event of loss or damage to Covered                    this Coverage Form, at our option, we will
         Property:                                                 either:
        (1) Notify the police if a law may have been              (1) Pay the value of lost or damaged prop-
            broken.                                                    erty;
        (2) Give us prompt notice of the loss or                   (2) Pay the cost of repairing or replacing the
            damage. Include a description of the                       lost or damaged property, subject to b.
            property involved.                                         below;
        (3) As soon as possible, give us a descrip-                (3) Take all or any part of the property at an
            tion of how, when and where the loss or                    agreed or appraised value; or
            damage occurred.                                       (4) Repair, rebuild or replace the property
        (4) Take all reasonable steps to protect the                    with other property of like kind and qual-
            Covered Property from further damage,                       ity, subject to b. below.
            and keep a record of your expenses                      We will determine the value of lost or dam-
            necessary to protect the Covered Prop-                  aged property, or the cost of its repair or
            erty, for consideration in the settlement               replacement, in accordance with the appli-
            of the claim. This will not increase the                cable terms of the Valuation Condition in
            Limit of Insurance. However, we will not                this Coverage Form or any applicable pro-
            pay for any subsequent loss or damage                   vision which amends or supersedes the
            resulting from a cause of loss that is not              Valuation Condition.
            a Covered Cause of Loss. Also, if feasi-
            ble, set the damaged property aside and              b. The cost to repair, rebuild or replace does
            in the best possible order for examina-                 not include the increased cost attributable
            tion.                                                   to enforcement of any ordinance or law
                                                                    regulating the construction, use or repair of
        (5) At our request, give us complete inven-                 any property.
            tories of the damaged and undamaged
            property. Include quantities, costs, val-            c. We will give notice of our intentions within
            ues and amount of loss claimed.                         30 days after we receive the sworn proof of
                                                                    loss.
        (6) As often as may be reasonably required,
            permit us to inspect the property proving            d. We will not pay you more than your finan-
            the loss or damage and examine your                     cial interest in the Covered Property.
            books and records.                                   e. We may adjust losses with the owners of
            Also permit us to take samples of dam-                  lost or damaged property if other than you.
            aged and undamaged property for in-                     If we pay the owners, such payments will
            spection, testing and analysis, and per-                satisfy your claims against us for the own-
            mit us to make copies from your books                   ers' property. We will not pay the owners
            and records.                                            more than their financial interest in the Cov-
                                                                    ered Property.
        (7) Send us a signed, sworn proof of loss
            containing the information we request to             f. We may elect to defend you against suits
            investigate the claim. You must do this                 arising from claims of owners of property.
            within 60 days after our request. We will               We will do this at our expense.
            supply you with the necessary forms.                 g. We will pay for covered loss or damage
        (8) Cooperate with us in the investigation or               within 30 days after we receive the sworn
             settlement of the claim.                               proof of loss, if you have complied with all
                                                                    of the terms of this Coverage Part and:
      b. We may examine any insured under oath,
         while not in the presence of any other in-                (1) We have reached agreement with you
         sured and at such times as may be rea-                         on the amount of loss; or
         sonably required, about any matter relating               (2) An appraisal award has been made.
         to this insurance or the claim, including an
         insured's books and records. In the event of
         an examination, an insured's answers must
         be signed.




Page 10 of 15                             © ISO Properties, Inc., 2007                           CP 00 10 06 07      

                                                                                               PIIC POL 163
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 164 of 386

      h. A party wall is a wall that separates and is                       (b) When this policy is issued to the
          common to adjoining buildings that are                                owner or general lessee of a build-
          owned by different parties. In settling cov-                          ing, building means the entire build-
          ered losses involving a party wall, we will                           ing. Such building is vacant unless at
          pay a proportion of the loss to the party wall                        least 31% of its total square footage
          based on your interest in the wall in propor-                         is:
          tion to the interest of the owner of the ad-                          (i) Rented to a lessee or sub-lessee
          joining building. However, if you elect to re-                            and used by the lessee or sub-
          pair or replace your building and the owner                               lessee to conduct its customary
          of the adjoining building elects not to repair                            operations; and/or
          or replace that building, we will pay you the
          full value of the loss to the party wall, sub-                       (ii) Used by the building owner to
          ject to all applicable policy provisions in-                              conduct customary operations.
          cluding Limits of Insurance, the Valuation                  (2) Buildings under construction or renova-
          and Coinsurance Conditions and all other                          tion are not considered vacant.
          provisions of this Loss Payment Condition.
                                                                    b. Vacancy Provisions
          Our payment under the provisions of this
          paragraph does not alter any right of subro-                 If the building where loss or damage occurs
          gation we may have against any entity, in-                   has been vacant for more than 60 consecu-
          cluding the owner or insurer of the adjoining                tive days before that loss or damage oc-
          building, and does not alter the terms of the                curs:
          Transfer Of Rights Of Recovery Against                      (1) We will not pay for any loss or damage
          Others To Us Condition in this policy.                            caused by any of the following even if
   5. Recovered Property                                                    they are Covered Causes of Loss:
      If either you or we recover any property after                     (a) Vandalism;
      loss settlement, that party must give the other                    (b) Sprinkler leakage, unless you have
      prompt notice. At your option, the property will                        protected the system against freez-
      be returned to you. You must then return to us                          ing;
      the amount we paid to you for the property. We
      will pay recovery expenses and the expenses                        (c) Building glass breakage;
      to repair the recovered property, subject to the                   (d) Water damage;
      Limit of Insurance.                                                (e) Theft; or
   6. Vacancy                                                             (f) Attempted theft.
      a. Description Of Terms                                         (2) With respect to Covered Causes of Loss
         (1) As used in this Vacancy Condition, the                       other than those listed in b.(1)(a)
               term building and the term vacant have                     through b.(1)(f) above, we will reduce
               the meanings set forth in (1)(a) and                       the amount we would otherwise pay for
               (1)(b) below:                                              the loss or damage by 15%.
              (a) When this policy is issued to a ten-          7. Valuation
                   ant, and with respect to that tenant's          We will determine the value of Covered Prop-
                   interest in Covered Property, building          erty in the event of loss or damage as follows:
                   means the unit or suite rented or
                   leased to the tenant. Such building is          a. At actual cash value as of the time of loss
                   vacant when it does not contain                     or damage, except as provided in b., c., d.
                   enough business personal property                   and e. below.
                   to conduct customary operations.                b. If the Limit of Insurance for Building satis-
                                                                       fies the Additional Condition, Coinsurance,
                                                                       and the cost to repair or replace the dam-
                                                                       aged building property is $2,500 or less, we
                                                                       will pay the cost of building repairs or re-
                                                                       placement.




CP 00 10 06 07                               © ISO Properties, Inc., 2007                              Page 11 of 15     

                                                                                                   PIIC POL 164
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 165 of 386

         The cost of building repairs or replacement         1. Coinsurance
         does not include the increased cost attrib-            If a Coinsurance percentage is shown in the
         utable to enforcement of any ordinance or              Declarations, the following condition applies.
         law regulating the construction, use or re-
         pair of any property.                                  a. We will not pay the full amount of any loss if
                                                                    the value of Covered Property at the time of
         However, the following property will be val-               loss times the Coinsurance percentage
         ued at the actual cash value even when at-                 shown for it in the Declarations is greater
         tached to the building:                                    than the Limit of Insurance for the property.
        (1) Awnings or floor coverings;                             Instead, we will determine the most we will
        (2) Appliances for refrigerating, ventilating,              pay using the following steps:
            cooking, dishwashing or laundering; or                 (1) Multiply the value of Covered Property
        (3) Outdoor equipment or furniture.                            at the time of loss by the Coinsurance
      c. "Stock" you have sold but not delivered at                    percentage;
         the selling price less discounts and ex-                  (2) Divide the Limit of Insurance of the
         penses you otherwise would have had.                          property by the figure determined in
      d. Glass at the cost of replacement with                         Step (1);
         safety-glazing material if required by law.               (3) Multiply the total amount of loss, before
      e. Tenants' Improvements and Betterments at:                     the application of any deductible, by the
                                                                       figure determined in Step (2); and
        (1) Actual cash value of the lost or dam-
            aged property if you make repairs                      (4) Subtract the deductible from the figure
            promptly.                                                  determined in Step (3).
         (2) A proportion of your original cost if you              We will pay the amount determined in Step
             do not make repairs promptly. We will                  (4) or the limit of insurance, whichever is
             determine the proportionate value as fol-              less. For the remainder, you will either have
             lows:                                                  to rely on other insurance or absorb the
                                                                    loss yourself.
            (a) Multiply the original cost by the num-
                 ber of days from the loss or damage      EXAMPLE #1 (UNDERINSURANCE)
                 to the expiration of the lease; and
                                                          When:     The value of the property is:       $ 250,000
            (b) Divide the amount determined in (a)                 The Coinsurance percentage
                 above by the number of days from                   for it is:                               80%
                 the installation of improvements to
                 the expiration of the lease.                       The Limit of Insurance for it is:   $ 100,000
             If your lease contains a renewal option,               The Deductible is:                  $     250
             the expiration of the renewal option pe-               The amount of loss is:              $ 40,000
             riod will replace the expiration of the      Step (1): $250,000 x 80% = $200,000
             lease in this procedure.
                                                                    (the minimum amount of insurance to
         (3) Nothing if others pay for repairs or re-               meet your Coinsurance requirements)
             placement.
                                                          Step (2): $100,000 ÷ $200,000 = .50
F. Additional Conditions                                  Step (3): $40,000 x .50 = $20,000
   The following conditions apply in addition to the      Step (4): $20,000 – $250 = $19,750
   Common Policy Conditions and the Commercial
   Property Conditions.                                   We will pay no more than $19,750. The remaining
                                                          $20,250 is not covered.




Page 12 of 15                             © ISO Properties, Inc., 2007                            CP 00 10 06 07    

                                                                                                PIIC POL 165
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 166 of 386

EXAMPLE #2 (ADEQUATE INSURANCE)                                   2. Mortgageholders
When:      The value of the property is:        $ 250,000            a. The term mortgageholder includes trustee.
           The Coinsurance percentage                                b. We will pay for covered loss of or damage
           for it is:                                80%                to buildings or structures to each mort-
           The Limit of Insurance for it is:    $ 200,000               gageholder shown in the Declarations in
                                                                        their order of precedence, as interests may
           The Deductible is:                   $     250               appear.
           The amount of loss is:               $ 40,000             c. The mortgageholder has the right to receive
The minimum amount of insurance to meet your Co-                        loss payment even if the mortgageholder
insurance requirement is $200,000 ($250,000 x 80%).                     has started foreclosure or similar action on
Therefore, the Limit of Insurance in this example is                    the building or structure.
adequate and no penalty applies. We will pay no                      d. If we deny your claim because of your acts
more than $39,750 ($40,000 amount of loss minus                         or because you have failed to comply with
the deductible of $250).                                                the terms of this Coverage Part, the mort-
        b. If one Limit of Insurance applies to two or                  gageholder will still have the right to receive
           more separate items, this condition will ap-                 loss payment if the mortgageholder:
           ply to the total of all property to which the               (1) Pays any premium due under this Cov-
           limit applies.                                                   erage Part at our request if you have
                                                                            failed to do so;
EXAMPLE #3
                                                                       (2) Submits a signed, sworn proof of loss
When:      The value of the property is:                                    within 60 days after receiving notice
           Building at Location #1:             $ 75,000                    from us of your failure to do so; and
           Building at Location #2:             $ 100,000               (3) Has notified us of any change in owner-
           Personal Property                                                 ship, occupancy or substantial change
           at Location #2:                      $ 75,000                     in risk known to the mortgageholder.
                                                $ 250,000                All of the terms of this Coverage Part will
                                                                         then apply directly to the mortgageholder.
           The Coinsurance percentage
           for it is:                                90%              e. If we pay the mortgageholder for any loss
           The Limit of Insurance for                                    or damage and deny payment to you be-
           Buildings and Personal Property                               cause of your acts or because you have
           at Locations #1 and #2 is:           $ 180,000                failed to comply with the terms of this Cov-
                                                                         erage Part:
           The Deductible is:                   $ 1,000
                                                                        (1) The mortgageholder's rights under the
           The amount of loss is:                                            mortgage will be transferred to us to the
           Building at Location #2:             $ 30,000                     extent of the amount we pay; and
           Personal Property                                            (2) The mortgageholder's right to recover
           at Location #2:                      $ 20,000                     the full amount of the mortgageholder's
                                                $ 50,000                     claim will not be impaired.
Step (1): $250,000 x 90% = $225,000                                      At our option, we may pay to the mortgage-
          (the minimum amount of insurance to                            holder the whole principal on the mortgage
          meet your Coinsurance requirements                             plus any accrued interest. In this event,
          and to avoid the penalty shown below)                          your mortgage and note will be transferred
                                                                         to us and you will pay your remaining mort-
Step (2): $180,000 ÷ $225,000 = .80                                      gage debt to us.
Step (3): $50,000 x .80 = $40,000
                                                                      f. If we cancel this policy, we will give written
Step (4): $40,000 – $1,000 = $39,000                                     notice to the mortgageholder at least:
We will pay no more than $39,000. The remaining                         (1) 10 days before the effective date of
$11,000 is not covered.                                                      cancellation if we cancel for your non-
                                                                             payment of premium; or
                                                                        (2) 30 days before the effective date of
                                                                             cancellation if we cancel for any other
                                                                             reason.




CP 00 10 06 07                                 © ISO Properties, Inc., 2007                            Page 13 of 15      

                                                                                                    PIIC POL 166
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 167 of 386

      g. If we elect not to renew this policy, we will      EXAMPLE
         give written notice to the mortgageholder at
         least 10 days before the expiration date of        If:    The applicable Limit of Insurance is:   $ 100,000
         this policy.                                              The annual percentage increase is:            8%
G. Optional Coverages                                              The number of days since the
                                                                   beginning of the policy year
   If shown as applicable in the Declarations, the fol-
                                                                   (or last policy change) is:                   146
   lowing Optional Coverages apply separately to
   each item.                                                      The amount of increase is:
                                                                   $100,000 x .08 x 146 ÷ 365 =            $   3,200
   1. Agreed Value
       a. The Additional Condition, Coinsurance,                  3. Replacement Cost
          does not apply to Covered Property to                     a. Replacement Cost (without deduction for
          which this Optional Coverage applies. We                     depreciation) replaces Actual Cash Value in
          will pay no more for loss of or damage to                    the Valuation Loss Condition of this Cover-
          that property than the proportion that the                   age Form.
          Limit of Insurance under this Coverage Part
                                                                    b. This Optional Coverage does not apply to:
          for the property bears to the Agreed Value
          shown for it in the Declarations.                           (1) Personal property of others;
      b. If the expiration date for this Optional Cov-                (2) Contents of a residence;
         erage shown in the Declarations is not ex-                   (3) Works of art, antiques or rare articles,
         tended, the Additional Condition, Coinsur-                       including etchings, pictures, statuary,
         ance, is reinstated and this Optional Cover-                     marbles, bronzes, porcelains and bric-a-
         age expires.                                                     brac; or
      c. The terms of this Optional Coverage apply                    (4) "Stock", unless the Including "Stock"
         only to loss or damage that occurs:                               option is shown in the Declarations.
        (1) On or after the effective date of this                     Under the terms of this Replacement Cost
             Optional Coverage; and                                    Optional Coverage, tenants' improvements
         (2) Before the Agreed Value expiration date                   and betterments are not considered to be
              shown in the Declarations or the policy                  the personal property of others.
              expiration date, whichever occurs first.              c. You may make a claim for loss or damage
   2. Inflation Guard                                                  covered by this insurance on an actual cash
                                                                       value basis instead of on a replacement
      a. The Limit of Insurance for property to which
                                                                       cost basis. In the event you elect to have
          this Optional Coverage applied will auto-
                                                                       loss or damage settled on an actual cash
          matically increase by the annual percent-
                                                                       value basis, you may still make a claim for
          age shown in the Declarations.
                                                                       the additional coverage this Optional Cov-
      b. The amount of increase will be:                               erage provides if you notify us of your intent
         (1) The Limit of Insurance that applied on                    to do so within 180 days after the loss or
              the most recent of the policy inception                  damage.
              date, the policy anniversary date, or any             d. We will not pay on a replacement cost basis
              other policy change amending the Limit                   for any loss or damage:
              of Insurance, times
                                                                      (1) Until the lost or damaged property is
         (2) The percentage of annual increase                             actually repaired or replaced; and
             shown in the Declarations, expressed as
                                                                      (2) Unless the repairs or replacement are
             a decimal (example: 8% is .08), times
                                                                          made as soon as reasonably possible
         (3) The number of days since the beginning                       after the loss or damage.
             of the current policy year or the effective
             date of the most recent policy change
             amending the Limit of Insurance, divided
             by 365.




Page 14 of 15                               © ISO Properties, Inc., 2007                            CP 00 10 06 07      

                                                                                                  PIIC POL 167
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 168 of 386

         With respect to tenants' improvements and            4. Extension Of Replacement Cost To
         betterments, the following also apply:                  Personal Property Of Others
        (3) If the conditions in d.(1) and d.(2) above           a. If the Replacement Cost Optional Coverage
            are not met, the value of tenants' im-                  is shown as applicable in the Declarations,
            provements and betterments will be de-                  then this Extension may also be shown as
            termined as a proportion of your original               applicable. If the Declarations show this Ex-
            cost, as set forth in the Valuation Loss                tension as applicable, then Paragraph
            Condition of this Coverage Form; and                    3.b.(1) of the Replacement Cost Optional
        (4) We will not pay for loss or damage to                   Coverage is deleted and all other provisions
             tenants' improvements and betterments                  of the Replacement Cost Optional Cover-
             if others pay for repairs or replacement.              age apply to replacement cost on personal
                                                                    property of others.
      e. We will not pay more for loss or damage on
         a replacement cost basis than the least of              b. With respect to replacement cost on the
         (1), (2) or (3), subject to f. below:                      personal property of others, the following
                                                                    limitation applies:
        (1) The Limit of Insurance applicable to the
             lost or damaged property;                               If an item(s) of personal property of others
                                                                     is subject to a written contract which gov-
        (2) The cost to replace the lost or damaged                  erns your liability for loss or damage to that
             property with other property:                           item(s), then valuation of that item(s) will be
           (a) Of comparable material and quality;                   based on the amount for which you are li-
               and                                                   able under such contract, but not to exceed
           (b) Used for the same purpose; or                         the lesser of the replacement cost of the
                                                                     property or the applicable Limit of Insur-
        (3) The amount actually spent that is nec-                   ance.
            essary to repair or replace the lost or
            damaged property.                              H. Definitions
         If a building is rebuilt at a new premises, the      1. "Fungus" means any type or form of fungus,
         cost described in e.(2) above is limited to             including mold or mildew, and any mycotoxins,
         the cost which would have been incurred if              spores, scents or by-products produced or re-
         the building had been rebuilt at the original           leased by fungi.
         premises.                                            2. "Pollutants" means any solid, liquid, gaseous or
      f. The cost of repair or replacement does not              thermal irritant or contaminant, including
         include the increased cost attributable to              smoke, vapor, soot, fumes, acids, alkalis,
         enforcement of any ordinance or law regu-               chemicals and waste. Waste includes materials
         lating the construction, use or repair of any           to be recycled, reconditioned or reclaimed.
         property.                                            3. "Stock" means merchandise held in storage or
                                                                 for sale, raw materials and in-process or fin-
                                                                 ished goods, including supplies used in their
                                                                 packing or shipping.




CP 00 10 06 07                             © ISO Properties, Inc., 2007                             Page 15 of 15      

                                                                                                 PIIC POL 168
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 169 of 386

                                                                                      COMMERCIAL PROPERTY
                                                                                              CP 00 30 06 07

              BUSINESS INCOME (AND EXTRA EXPENSE)
                         COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F., Definitions.

A. Coverage                                                         With respect to the requirements set forth in
   1. Business Income                                               the preceding paragraph, if you occupy only
                                                                    part of the site at which the described premises
      Business Income means the:                                    are located, your premises means:
      a. Net Income (Net Profit or Loss before in-                        (a) The portion of the building which you
         come taxes) that would have been earned                               rent, lease or occupy; and
         or incurred; and
                                                                          (b) Any area within the building or on the
      b. Continuing normal operating expenses                                  site at which the described premises
          incurred, including payroll.                                         are located, if that area services, or
      For manufacturing risks, Net Income includes                             is used to gain access to, the de-
      the net sales value of production.                                       scribed premises.
      Coverage is provided as described and limited             2. Extra Expense
      below for one or more of the following options               a. Extra Expense Coverage is provided at the
      for which a Limit of Insurance is shown in the                  premises described in the Declarations only
      Declarations:                                                   if the Declarations show that Business In-
         (1) Business Income Including "Rental                        come Coverage applies at that premises.
             Value".                                                b. Extra Expense means necessary expenses
         (2) Business Income Other Than "Rental                        you incur during the "period of restoration"
              Value".                                                  that you would not have incurred if there
         (3) "Rental Value".                                           had been no direct physical loss or damage
                                                                       to property caused by or resulting from a
      If option (1) above is selected, the term Busi-                  Covered Cause of Loss.
      ness Income will include "Rental Value". If op-
      tion (3) above is selected, the term Business                    We will pay Extra Expense (other than the
      Income will mean "Rental Value" only.                            expense to repair or replace property) to:
      If Limits of Insurance are shown under more                     (1) Avoid or minimize the "suspension" of
      than one of the above options, the provisions                       business and to continue operations at
      of this Coverage Part apply separately to each.                     the described premises or at replace-
                                                                          ment premises or temporary locations,
      We will pay for the actual loss of Business In-                     including relocation expenses and costs
      come you sustain due to the necessary "sus-                         to equip and operate the replacement
      pension" of your "operations" during the "period                    location or temporary location.
      of restoration". The "suspension" must be
      caused by direct physical loss of or damage to                  (2) Minimize the "suspension" of business if
      property at premises which are described in                         you cannot continue "operations".
      the Declarations and for which a Business In-                    We will also pay Extra Expense to repair or
      come Limit of Insurance is shown in the Decla-                   replace property, but only to the extent it
      rations. The loss or damage must be caused                       reduces the amount of loss that otherwise
      by or result from a Covered Cause of Loss.                       would have been payable under this Cov-
      With respect to loss of or damage to personal                    erage Form.
      property in the open or personal property in a
      vehicle, the described premises include the
      area within 100 feet of the site at which the de-
      scribed premises are located.



CP 00 30 06 07                              © ISO Properties, Inc., 2007                                Page 1 of 9     
                                                                                                  PIIC POL 169
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 170 of 386

   3. Covered Causes Of Loss, Exclusions And                         When a Covered Cause of Loss causes
      Limitations                                                    damage to property other than property at
      See applicable Causes Of Loss Form as                          the described premises, we will pay for the
      shown in the Declarations.                                     actual loss of Business Income you sustain
                                                                     and necessary Extra Expense caused by
   4. Additional Limitation – Interruption Of                        action of civil authority that prohibits access
      Computer Operations                                            to the described premises, provided that
      a. Coverage for Business Income does not                       both of the following apply:
         apply when a "suspension" of "operations"                  (1) Access to the area immediately sur-
         is caused by destruction or corruption of                       rounding the damaged property is pro-
         electronic data, or any loss or damage to                       hibited by civil authority as a result of
         electronic data, except as provided under                       the damage, and the described prem-
         the Additional Coverage – Interruption Of                       ises are within that area but are not
         Computer Operations.                                            more than one mile from the damaged
      b. Coverage for Extra Expense does not apply                       property; and
         when action is taken to avoid or minimize a                (2) The action of civil authority is taken in
         "suspension" of "operations" caused by de-                      response to dangerous physical condi-
         struction or corruption of electronic data, or                  tions resulting from the damage or con-
         any loss or damage to electronic data, ex-                      tinuation of the Covered Cause of Loss
         cept as provided under the Additional Cov-                      that caused the damage, or the action is
         erage – Interruption Of Computer Opera-                         taken to enable a civil authority to have
         tions.                                                          unimpeded access to the damaged
      c. Electronic data means information, facts or                     property.
         computer programs stored as or on, cre-                     Civil Authority Coverage for Business In-
         ated or used on, or transmitted to or from                  come will begin 72 hours after the time of
         computer software (including systems and                    the first action of civil authority that prohibits
         applications software), on hard or floppy                   access to the described premises and will
         disks, CD-ROMs, tapes, drives, cells, data                  apply for a period of up to four consecutive
         processing devices or any other reposito-                   weeks from the date on which such cover-
         ries of computer software which are used                    age began.
         with electronically controlled equipment.
         The term computer programs, referred to in                  Civil Authority Coverage for Extra Expense
         the foregoing description of electronic data,               will begin immediately after the time of the
         means a set of related electronic instruc-                  first action of civil authority that prohibits
         tions which direct the operations and func-                 access to the described premises and will
         tions of a computer or device connected to                  end:
         it, which enable the computer or device to                 (1) Four consecutive weeks after the date
         receive, process, store, retrieve or send                      of that action; or
         data.                                                      (2) When your Civil Authority Coverage for
   5. Additional Coverages                                              Business Income ends;
      a. Civil Authority                                             whichever is later.
         In this Additional Coverage – Civil Authority,           b. Alterations And New Buildings
         the described premises are premises to                      We will pay for the actual loss of Business
         which this Coverage Form applies, as                        Income you sustain and necessary Extra
         shown in the Declarations.                                  Expense you incur due to direct physical
                                                                     loss or damage at the described premises
                                                                     caused by or resulting from any Covered
                                                                     Cause of Loss to:
                                                                    (1) New buildings or structures, whether
                                                                        complete or under construction;
                                                                    (2) Alterations or additions to existing build-
                                                                        ings or structures; and




Page 2 of 9                                © ISO Properties, Inc., 2007                             CP 00 30 06 07        

                                                                                                  PIIC POL 170
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 171 of 386

        (3) Machinery, equipment, supplies or build-                (2) "Rental Value"
            ing materials located on or within 100                      If the necessary "suspension" of your
            feet of the described premises and:                         "operations" produces a "Rental Value"
           (a) Used in the construction, alterations                    loss payable under this policy, we will
               or additions; or                                         pay for the actual loss of "Rental Value"
            (b) Incidental to the occupancy of new                      you incur during the period that:
                buildings.                                             (a) Begins on the date property is actu-
         If such direct physical loss or damage de-                         ally repaired, rebuilt or replaced and
         lays the start of "operations", the "period of                     tenantability is restored; and
         restoration" for Business Income Coverage                        (b) Ends on the earlier of:
         will begin on the date "operations" would                            (i) The date you could restore tenant
         have begun if the direct physical loss or                                occupancy,     with   reasonable
         damage had not occurred.                                                 speed, to the level which would
      c. Extended Business Income                                                 generate the "Rental Value" that
        (1) Business Income Other Than "Rental                                    would have existed if no direct
            Value"                                                                physical loss or damage had oc-
                                                                                  curred; or
            If the necessary "suspension" of your
            "operations" produces a Business In-                           (ii) 30 consecutive days after the
            come loss payable under this policy, we                             date determined in (2)(a) above.
            will pay for the actual loss of Business                    However, Extended Business Income
            Income you incur during the period that:                    does not apply to loss of "Rental Value"
           (a) Begins on the date property (except                      incurred as a result of unfavorable busi-
                "finished stock") is actually repaired,                 ness conditions caused by the impact of
                rebuilt or replaced and "operations"                    the Covered Cause of Loss in the area
                are resumed; and                                        where the described premises are lo-
                                                                        cated.
           (b) Ends on the earlier of:
                                                                        Loss of "Rental Value" must be caused
                (i) The date you could restore your                     by direct physical loss or damage at the
                    "operations", with reasonable                       described premises caused by or result-
                    speed, to the level which would                     ing from any Covered Cause of Loss.
                    generate the business income
                    amount that would have existed if             d. Interruption Of Computer Operations
                    no direct physical loss or damage               (1) Under this Additional Coverage, elec-
                    had occurred; or                                    tronic data has the meaning described
               (ii) 30 consecutive days after the                       under Additional Limitation – Interruption
                    date determined in (1)(a) above.                    Of Computer Operations.
            However, Extended Business Income                       (2) Subject to all provisions of this Addi-
            does not apply to loss of Business In-                      tional Coverage, you may extend the in-
            come incurred as a result of unfavorable                    surance that applies to Business Income
            business conditions caused by the im-                       and Extra Expense to apply to a "sus-
            pact of the Covered Cause of Loss in                        pension" of "operations" caused by an
            the area where the described premises                       interruption in computer operations due
            are located.                                                to destruction or corruption of electronic
                                                                        data due to a Covered Cause of Loss.
            Loss of Business Income must be
            caused by direct physical loss or dam-
            age at the described premises caused
            by or resulting from any Covered Cause
            of Loss.




CP 00 30 06 07                             © ISO Properties, Inc., 2007                               Page 3 of 9     

                                                                                                 PIIC POL 171
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 172 of 386

        (3) With respect to the coverage provided                      (4) The most we will pay under this Addi-
            under this Additional Coverage, the                             tional Coverage – Interruption of Com-
            Covered Causes of Loss are subject to                           puter Operations is $2,500 for all loss
            the following:                                                  sustained and expense incurred in any
              (a) If the Causes Of Loss – Special                           one policy year, regardless of the num-
                  Form applies, coverage under this                         ber of interruptions or the number of
                  Additional Coverage – Interruption                        premises, locations or computer sys-
                  Of Computer Operations is limited to                      tems involved. If loss payment relating
                  the "specified causes of loss" as de-                     to the first interruption does not exhaust
                  fined in that form, and Collapse as                       this amount, then the balance is avail-
                  set forth in that form.                                   able for loss or expense sustained or in-
                                                                            curred as a result of subsequent inter-
              (b) If the Causes Of Loss – Broad Form                        ruptions in that policy year. A balance
                  applies, coverage under this Addi-                        remaining at the end of a policy year
                  tional Coverage – Interruption Of                         does not increase the amount of insur-
                  Computer Operations includes Col-                         ance in the next policy year. With re-
                  lapse as set forth in that form.                          spect to any interruption which begins in
              (c) If the Causes Of Loss Form is en-                         one policy year and continues or results
                  dorsed to add a Covered Cause of                          in additional loss or expense in a sub-
                  Loss, the additional Covered Cause                        sequent policy year(s), all loss and ex-
                  of Loss does not apply to the cover-                      pense is deemed to be sustained or in-
                  age provided under this Additional                        curred in the policy year in which the in-
                  Coverage – Interruption Of Com-                           terruption began.
                  puter Operations.                                    (5) This Additional Coverage – Interruption
              (d) The Covered Causes of Loss include                        in Computer Operations does not apply
                  a virus, harmful code or similar in-                      to loss sustained or expense incurred
                  struction introduced into or enacted                      after the end of the "period of restora-
                  on a computer system (including                           tion", even if the amount of insurance
                  electronic data) or a network to                          stated in (4) above has not been ex-
                  which it is connected, designed to                        hausted.
                  damage or destroy any part of the             6. Coverage Extension
                  system or disrupt its normal opera-
                  tion. But there is no coverage for an            If a Coinsurance percentage of 50% or more is
                  interruption related to manipulation             shown in the Declarations, you may extend the
                  of a computer system (including                  insurance provided by this Coverage Part as
                  electronic data) by any employee,                follows:
                  including a temporary or leased em-              NEWLY ACQUIRED LOCATIONS
                  ployee, or by an entity retained by              a. You may extend your Business Income and
                  you or for you to inspect, design, in-                Extra Expense Coverages to apply to prop-
                  stall, maintain, repair or replace that               erty at any location you acquire other than
                  system.                                               fairs or exhibitions.
                                                                   b. The most we will pay under this Extension,
                                                                        for the sum of Business Income loss and
                                                                        Extra Expense incurred, is $100,000 at
                                                                        each location.




Page 4 of 9                                  © ISO Properties, Inc., 2007                           CP 00 30 06 07       

                                                                                                  PIIC POL 172
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 173 of 386

        c. Insurance under this Extension for each                  If there is an appraisal, we will still retain our
           newly acquired location will end when any                right to deny the claim.
           of the following first occurs:                        2. Duties In The Event Of Loss
          (1) This policy expires;                                  a. You must see that the following are done in
          (2) 30 days expire after you acquire or                        the event of loss:
               begin to construct the property; or                      (1) Notify the police if a law may have been
          (3) You report values to us.                                      broken.
            We will charge you additional premium for                  (2) Give us prompt notice of the direct
            values reported from the date you acquire                      physical loss or damage. Include a de-
            the property.                                                  scription of the property involved.
        The Additional Condition, Coinsurance, does                    (3) As soon as possible, give us a descrip-
        not apply to this Extension.                                       tion of how, when, and where the direct
B. Limits Of Insurance                                                     physical loss or damage occurred.
   The most we will pay for loss in any one occur-                     (4) Take all reasonable steps to protect the
   rence is the applicable Limit of Insurance shown in                     Covered Property from further damage,
   the Declarations.                                                       and keep a record of your expenses
                                                                           necessary to protect the Covered Prop-
   Payments under the following coverages will not                         erty, for consideration in the settlement
   increase the applicable Limit of Insurance:                             of the claim. This will not increase the
   1.   Alterations And New Buildings;                                     Limit of Insurance. However, we will not
   2.   Civil Authority;                                                   pay for any subsequent loss or damage
   3.   Extra Expense; or                                                  resulting from a cause of loss that is not
   4.   Extended Business Income.                                          a Covered Cause of Loss. Also, if feasi-
   The amounts of insurance stated in the Interrup-                        ble, set the damaged property aside and
   tion Of Computer Operations Additional Coverage                         in the best possible order for examina-
   and the Newly Acquired Locations Coverage Ex-                           tion.
   tension apply in accordance with the terms of                       (5) As often as may be reasonably required,
   those coverages and are separate from the                               permit us to inspect the property proving
   Limit(s) of Insurance shown in the Declarations for                     the loss or damage and examine your
   any other coverage.                                                     books and records.
C. Loss Conditions                                                         Also permit us to take samples of dam-
   The following conditions apply in addition to the                       aged and undamaged property for in-
   Common Policy Conditions and the Commercial                             spection, testing and analysis, and per-
   Property Conditions.                                                    mit us to make copies from your books
                                                                           and records.
   1. Appraisal
                                                                       (6) Send us a signed, sworn proof of loss
      If we and you disagree on the amount of Net                          containing the information we request to
      Income and operating expense or the amount                           investigate the claim. You must do this
      of loss, either may make written demand for an                       within 60 days after our request. We will
      appraisal of the loss. In this event, each party                     supply you with the necessary forms.
      will select a competent and impartial appraiser.
                                                                       (7) Cooperate with us in the investigation or
        The two appraisers will select an umpire. If                       settlement of the claim.
        they cannot agree, either may request that se-
        lection be made by a judge of a court having                   (8) If you intend to continue your business,
                                                                           you must resume all or part of your "op-
        jurisdiction. The appraisers will state separately
                                                                           erations" as quickly as possible.
        the amount of Net Income and operating ex-
        pense or amount of loss. If they fail to agree,              b. We may examine any insured under oath,
        they will submit their differences to the umpire.               while not in the presence of any other in-
        A decision agreed to by any two will be bind-                   sured and at such times as may be rea-
        ing. Each party will:                                           sonably required, about any matter relating
                                                                        to this insurance or the claim, including an
        a. Pay its chosen appraiser; and
                                                                        insured's books and records. In the event of
        b. Bear the other expenses of the appraisal                     an examination, an insured's answers must
            and umpire equally.                                         be signed.




CP 00 30 06 07                                © ISO Properties, Inc., 2007                               Page 5 of 9     

                                                                                                   PIIC POL 173
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 174 of 386

   3. Loss Determination                                          c. Resumption Of Operations
      a. The amount of Business Income loss will be                   We will reduce the amount of your:
         determined based on:                                        (1) Business Income loss, other than Extra
        (1) The Net Income of the business before                        Expense, to the extent you can resume
            the direct physical loss or damage oc-                       your "operations", in whole or in part, by
            curred;                                                      using damaged or undamaged property
        (2) The likely Net Income of the business if                     (including merchandise or stock) at the
            no physical loss or damage had oc-                           described premises or elsewhere.
            curred, but not including any Net Income                 (2) Extra Expense loss to the extent you
            that would likely have been earned as a                      can return "operations" to normal and
            result of an increase in the volume of                       discontinue such Extra Expense.
            business due to favorable business con-               d. If you do not resume "operations", or do not
            ditions caused by the impact of the Cov-                  resume "operations" as quickly as possible,
            ered Cause of Loss on customers or on                     we will pay based on the length of time it
            other businesses;                                         would have taken to resume "operations" as
        (3) The operating expenses, including pay-                    quickly as possible.
            roll expenses, necessary to resume "op-            4. Loss Payment
            erations" with the same quality of ser-
            vice that existed just before the direct              We will pay for covered loss within 30 days af-
            physical loss or damage; and                          ter we receive the sworn proof of loss, if you
                                                                  have complied with all of the terms of this Cov-
        (4) Other relevant sources of information,                erage Part and:
            including:
                                                                  a. We have reached agreement with you on
           (a) Your financial records and account-                    the amount of loss; or
                ing procedures;
                                                                   b. An appraisal award has been made.
           (b) Bills, invoices and other vouchers;
                and                                         D. Additional Condition
            (c) Deeds, liens or contracts.                     COINSURANCE
      b. The amount of Extra Expense will be de-               If a Coinsurance percentage is shown in the Dec-
         termined based on:                                    larations, the following condition applies in addition
                                                               to the Common Policy Conditions and the Com-
        (1) All expenses that exceed the normal                mercial Property Conditions.
             operating expenses that would have
             been incurred by "operations" during the          We will not pay the full amount of any Business
             "period of restoration" if no direct physi-       Income loss if the Limit of Insurance for Business
             cal loss or damage had occurred. We               Income is less than:
             will deduct from the total of such ex-            1. The Coinsurance percentage shown for Busi-
             penses:                                              ness Income in the Declarations; times
            (a) The salvage value that remains of              2. The sum of:
                 any property bought for temporary
                                                                  a. The Net Income (Net Profit or Loss before
                 use during the "period of restoration",
                                                                      income taxes), and
                 once "operations" are resumed; and
                                                                  b. Operating expenses, including payroll ex-
            (b) Any Extra Expense that is paid for by                 penses,
                 other insurance, except for insurance
                 that is written subject to the same              that would have been earned or incurred (had
                 plan, terms, conditions and provi-               no loss occurred) by your "operations" at the
                 sions as this insurance; and                     described premises for the 12 months following
                                                                  the inception, or last previous anniversary date,
        (2) Necessary expenses that reduce the                    of this policy (whichever is later).
             Business Income loss that otherwise
             would have been incurred.




Page 6 of 9                                 © ISO Properties, Inc., 2007                            CP 00 30 06 07      

                                                                                                  PIIC POL 174
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 175 of 386

   Instead, we will determine the most we will pay us-     EXAMPLE #1 (UNDERINSURANCE)
   ing the following steps:
                                                           When:     The Net Income and operating
   Step (1): Multiply the Net Income and operating                   expenses for the 12 months
               expense for the 12 months following the               following the inception, or last
               inception, or last previous anniversary               previous anniversary date, of
               date, of this policy by the Coinsurance               this policy at the described
               percentage;                                           premises would have been:        $ 400,000
   Step (2): Divide the Limit of Insurance for the                   The Coinsurance percentage is:        50%
               described premises by the figure deter-
               mined in Step (1); and                                The Limit of Insurance is:       $ 150,000
   Step (3): Multiply the total amount of loss by the                The amount of loss is:           $ 80,000
               figure determined in Step (2).              Step (1): $400,000 x 50% = $200,000
   We will pay the amount determined in Step (3) or                  (the minimum amount of insurance to
   the limit of insurance, whichever is less. For the                meet your Coinsurance requirements)
   remainder, you will either have to rely on other in-    Step (2): $150,000 ÷ $200,000 = .75
   surance or absorb the loss yourself.                    Step (3): $80,000 x .75 = $60,000
   In determining operating expenses for the purpose
   of applying the Coinsurance condition, the follow-      We will pay no more than $60,000. The remaining
   ing expenses, if applicable, shall be deducted from     $20,000 is not covered.
   the total of all operating expenses:                    EXAMPLE #2 (ADEQUATE INSURANCE)
          (1) Prepaid freight – outgoing;                  When:     The Net Income and operating
          (2) Returns and allowances;                                expenses for the 12 months
          (3) Discounts;                                             following the inception, or last
                                                                     previous anniversary date, of
          (4) Bad debts;                                             this policy at the described
          (5) Collection expenses;                                   premises would have been:        $ 400,000
          (6) Cost of raw stock and factory supplies                 The Coinsurance percentage is:        50%
               consumed (including transportation                    The Limit of Insurance is:       $ 200,000
               charges);                                             The amount of loss is:           $ 80,000
          (7) Cost of merchandise sold (including
               transportation charges);                    The minimum amount of insurance to meet your Co-
                                                           insurance requirement is $200,000 ($400,000 x 50%).
          (8) Cost of other supplies consumed (in-         Therefore, the Limit of Insurance in this example is
               cluding transportation charges);            adequate and no penalty applies. We will pay no
        (9) Cost of services purchased from outsid-        more than $80,000 (amount of loss).
            ers (not employees) to resell, that do not     This condition does not apply to Extra Expense Cov-
            continue under contract;                       erage.
       (10) Power, heat and refrigeration expenses         E. Optional Coverages
            that do not continue under contract (if
            Form CP 15 11 is attached);                       If shown as applicable in the Declarations, the fol-
                                                              lowing Optional Coverages apply separately to
       (11) All ordinary payroll expenses or the              each item.
            amount of payroll expense excluded (if
            Form CP 15 10 is attached); and                   1. Maximum Period Of Indemnity
                                                                  a. The Additional Condition, Coinsurance,
       (12) Special deductions for mining properties
                                                                     does not apply to this Coverage Form at the
            (royalties unless specifically included in
            coverage; actual depletion commonly                      described premises to which this Optional
            known as unit or cost depletion – not                    Coverage applies.
            percentage depletion; welfare and re-
            tirement fund charges based on ton-
            nage; hired trucks).




CP 00 30 06 07                             © ISO Properties, Inc., 2007                              Page 7 of 9     

                                                                                               PIIC POL 175
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 176 of 386

        b. The most we will pay for the total of Busi-          3. Business Income Agreed Value
           ness Income loss and Extra Expense is the               a. To activate this Optional Coverage:
           lesser of:
                                                                     (1) A Business Income Report/Work Sheet
          (1) The amount of loss sustained and ex-                       must be submitted to us and must show
              penses incurred during the 120 days                        financial data for your "operations":
              immediately following the beginning of
              the "period of restoration"; or                           (a) During the 12 months prior to the
                                                                             date of the Work Sheet; and
          (2) The Limit of Insurance shown in the
              Declarations.                                              (b) Estimated for the 12 months imme-
                                                                              diately following the inception of this
   2. Monthly Limit Of Indemnity                                              Optional Coverage.
      a. The Additional Condition, Coinsurance,                       (2) The Declarations must indicate that the
         does not apply to this Coverage Form at the                      Business Income Agreed Value Optional
         described premises to which this Optional                        Coverage applies, and an Agreed Value
         Coverage applies.                                                must be shown in the Declarations. The
        b. The most we will pay for loss of Business                      Agreed Value should be at least equal
           Income in each period of 30 consecutive                        to:
           days after the beginning of the "period of                    (a) The Coinsurance percentage shown
           restoration" is:                                                   in the Declarations; multiplied by
      (1) The Limit of Insurance, multiplied by                          (b) The amount of Net Income and op-
      (2) The fraction shown in the Declarations                              erating expenses for the following 12
          for this Optional Coverage.                                         months you report on the Work
EXAMPLE                                                                       Sheet.
                                                                    b. The Additional Condition, Coinsurance, is
When:     The Limit of Insurance is:         $ 120,000                 suspended until:
          The fraction shown in the
                                                                      (1) 12 months after the effective date of this
          Declarations for this Optional
                                                                          Optional Coverage; or
          Coverage is:                              1/4
          The most we will pay for loss in                            (2) The expiration date of this policy;
          each period of 30 consecutive                                whichever occurs first.
          days is:                           $   30,000             c. We will reinstate the Additional Condition,
          ($120,000 x 1/4 = $30,000)                                   Coinsurance, automatically if you do not
          If, in this example, the actual                              submit a new Work Sheet and Agreed
          amount of loss is:                                           Value:
          Days 1–30:                         $   40,000               (1) Within 12 months of the effective date of
          Days 31–60:                        $   20,000                   this Optional Coverage; or
          Days 61–90:                        $   30,000               (2) When you request a change in your
                                                                          Business Income Limit of Insurance.
                                             $   90,000
                                                                    d. If the Business Income Limit of Insurance is
          We will pay:                                                 less than the Agreed Value, we will not pay
          Days 1–30:                       $ 30,000                    more of any loss than the amount of loss
          Days 31–60:                      $ 20,000                    multiplied by:
          Days 61–90:                      $ 30,000                   (1) The Business Income Limit of Insur-
                                           $ 80,000                       ance; divided by
          The remaining $10,000 is not covered.                       (2) The Agreed Value.




Page 8 of 9                                  © ISO Properties, Inc., 2007                           CP 00 30 06 07      

                                                                                                  PIIC POL 176
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 177 of 386

EXAMPLE                                                            "Period of restoration" does not include any in-
                                                                   creased period required due to the enforce-
When:     The Limit of Insurance is:         $ 100,000             ment of any ordinance or law that:
          The Agreed Value is:               $ 200,000
                                                                      (1) Regulates the construction, use or re-
          The amount of loss is:             $ 80,000                     pair, or requires the tearing down, of any
Step (1): $100,000 ÷ $200,000 = .50                                       property; or
Step (2): .50 x $80,000 = $40,000                                     (2) Requires any insured or others to test
                                                                          for, monitor, clean up, remove, contain,
We will pay $40,000. The remaining $40,000 is not
                                                                          treat, detoxify or neutralize, or in any
covered.
                                                                          way respond to, or assess the effects of
   4. Extended Period Of Indemnity                                        "pollutants".
      Under Paragraph A.5.c., Extended Business                    The expiration date of this policy will not cut
      Income, the number 30 in Subparagraphs                       short the "period of restoration".
      (1)(b) and (2)(b) is replaced by the number              4. "Pollutants" means any solid, liquid, gaseous or
      shown in the Declarations for this Optional                 thermal irritant or contaminant, including
      Coverage.                                                   smoke, vapor, soot, fumes, acids, alkalis,
F. Definitions                                                    chemicals and waste. Waste includes materials
   1. "Finished stock" means stock you have manu-                 to be recycled, reconditioned or reclaimed.
      factured.                                                5. "Rental Value" means Business Income that
        "Finished stock" also includes whiskey and al-            consists of:
        coholic products being aged, unless there is a            a. Net Income (Net Profit or Loss before in-
        Coinsurance percentage shown for Business                     come taxes) that would have been earned
        Income in the Declarations.                                   or incurred as rental income from tenant
        "Finished stock" does not include stock you                   occupancy of the premises described in the
        have manufactured that is held for sale on the                Declarations as furnished and equipped by
        premises of any retail outlet insured under this              you, including fair rental value of any por-
        Coverage Part.                                                tion of the described premises which is oc-
                                                                      cupied by you; and
   2. "Operations" means:
                                                                  b. Continuing normal operating expenses
      a. Your business activities occurring at the                   incurred in connection with that premises,
         described premises; and                                     including:
      b. The tenantability of the described premises,               (1) Payroll; and
         if coverage for Business Income Including
                                                                    (2) The amount of charges which are the
         "Rental Value" or "Rental Value" applies.
                                                                         legal obligation of the tenant(s) but
   3. "Period of restoration" means the period of time                   would otherwise be your obligations.
      that:
                                                               6. "Suspension" means:
      a. Begins:
                                                                  a. The slowdown or cessation of your busi-
         (1) 72 hours after the time of direct physical              ness activities; or
             loss or damage for Business Income
                                                                  b. That a part or all of the described premises
             Coverage; or
                                                                     is rendered untenantable, if coverage for
          (2) Immediately after the time of direct                   Business Income Including "Rental Value"
              physical loss or damage for Extra Ex-                  or "Rental Value" applies.
              pense Coverage;
           caused by or resulting from any Covered
           Cause of Loss at the described premises;
           and
        b. Ends on the earlier of:
          (1) The date when the property at the de-
              scribed premises should be repaired,
              rebuilt or replaced with reasonable
              speed and similar quality; or
          (2) The date when business is resumed at a
              new permanent location.




CP 00 30 06 07                              © ISO Properties, Inc., 2007                               Page 9 of 9     

                                                                                                 PIIC POL 177
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 178 of 386

                                                                                   COMMERCIAL PROPERTY


                  COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.

A. CONCEALMENT, MISREPRESENTATION OR                       F. NO BENEFIT TO BAILEE
   FRAUD                                                      No person or organization, other than you, having
   This Coverage Part is void in any case of fraud by         custody of Covered Property will benefit from this
   you as it relates to this Coverage Part at any time.       insurance.
   It is also void if you or any other insured, at any     G. OTHER INSURANCE
   time, intentionally conceal or misrepresent a mate-
   rial fact concerning:                                      1. You may have other insurance subject to the
                                                                 same plan, terms, conditions and provisions as
   1. This Coverage Part;                                        the insurance under this Coverage Part. If you
   2. The Covered Property;                                      do, we will pay our share of the covered loss or
   3. Your interest in the Covered Property; or                  damage. Our share is the proportion that the
                                                                 applicable Limit of Insurance under this Cover-
   4. A claim under this Coverage Part.                          age Part bears to the Limits of Insurance of all
B. CONTROL OF PROPERTY                                           insurance covering on the same basis.
   Any act or neglect of any person other than you            2. If there is other insurance covering the same
   beyond your direction or control will not affect this         loss or damage, other than that described in 1.
   insurance.                                                    above, we will pay only for the amount of cov-
                                                                 ered loss or damage in excess of the amount
   The breach of any condition of this Coverage Part
                                                                 due from that other insurance, whether you can
   at any one or more locations will not affect cover-
                                                                 collect on it or not. But we will not pay more
   age at any location where, at the time of loss or
                                                                 than the applicable Limit of Insurance.
   damage, the breach of condition does not exist.
                                                           H. POLICY PERIOD, COVERAGE TERRITORY
C. INSURANCE UNDER TWO OR MORE COVER-
   AGES                                                       Under this Coverage Part:
   If two or more of this policy's coverages apply to         1. We cover loss or damage commencing:
   the same loss or damage, we will not pay more                 a. During the policy period shown in the Dec-
   than the actual amount of the loss or damage.                     larations; and
D. LEGAL ACTION AGAINST US                                       b. Within the coverage territory.
   No one may bring a legal action against us under           2. The coverage territory is:
   this Coverage Part unless:
                                                                 a. The United States of America (including its
   1. There has been full compliance with all of the                 territories and possessions);
        terms of this Coverage Part; and
                                                                 b. Puerto Rico; and
   2. The action is brought within 2 years after the
        date on which the direct physical loss or dam-           c. Canada.
        age occurred.
E. LIBERALIZATION
   If we adopt any revision that would broaden the
   coverage under this Coverage Part without addi-
   tional premium within 45 days prior to or during
   the policy period, the broadened coverage will
   immediately apply to this Coverage Part.




CP 00 90 07 88             Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                Page 1 of 2     

                                                                                               PIIC POL 178
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 179 of 386

I. TRANSFER OF RIGHTS OF RECOVERY                          1. Prior to a loss to your Covered Property or
   AGAINST OTHERS TO US                                       Covered Income.
   If any person or organization to or for whom we         2. After a loss to your Covered Property or Cov-
   make payment under this Coverage Part has                  ered Income only if, at time of loss, that party is
   rights to recover damages from another, those              one of the following:
   rights are transferred to us to the extent of our          a. Someone insured by this insurance;
   payment. That person or organization must do
   everything necessary to secure our rights and              b. A business firm:
   must do nothing after loss to impair them. But you            (1) Owned or controlled by you; or
   may waive your rights against another party in
                                                                 (2) That owns or controls you; or
   writing:
                                                              c. Your tenant.
                                                           This will not restrict your insurance.




Page 2 of 2              Copyright, ISO Commercial Risk Services, Inc., 1983, 1987              CP 00 90 07 88      

                                                                                              PIIC POL 179
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 180 of 386

                                                                                    COMMERCIAL PROPERTY
                                                                                            CP 01 40 07 06

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to     D. The following provisions in this Coverage Part or
   all coverage under all forms and endorsements             Policy are hereby amended to remove reference
   that comprise this Coverage Part or Policy, includ-       to bacteria:
   ing but not limited to forms or endorsements that         1. Exclusion of "Fungus", Wet Rot, Dry Rot And
   cover property damage to buildings or personal                Bacteria; and
   property and forms or endorsements that cover
   business income, extra expense or action of civil         2. Additional Coverage – Limited Coverage for
   authority.                                                   "Fungus", Wet Rot, Dry Rot And Bacteria, in-
                                                                cluding any endorsement increasing the scope
B. We will not pay for loss or damage caused by or              or amount of coverage.
   resulting from any virus, bacterium or other micro-
   organism that induces or is capable of inducing        E. The terms of the exclusion in Paragraph B., or the
   physical distress, illness or disease.                    inapplicability of this exclusion to a particular loss,
                                                             do not serve to create coverage for any loss that
   However, this exclusion does not apply to loss or         would otherwise be excluded under this Coverage
   damage caused by or resulting from "fungus", wet          Part or Policy.
   rot or dry rot. Such loss or damage is addressed in
   a separate exclusion in this Coverage Part or Pol-
   icy.
C. With respect to any loss or damage subject to the
   exclusion in Paragraph B., such exclusion super-
   sedes any exclusion relating to "pollutants".




CP 01 40 07 06                            © ISO Properties, Inc., 2006                                Page 1 of 1      
                                                                                                PIIC POL 180
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 181 of 386

POLICY NUMBER: PHPK1972850                                                        COMMERCIAL PROPERTY
                                                                                          CP 03 20 10 92

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            MULTIPLE DEDUCTIBLE FORM
                                        (FIXED DOLLAR DEDUCTIBLES)

This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   BUILDERS' RISK COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY
   TOBACCO SALES WAREHOUSES COVERAGE FORM

                                                  SCHEDULE *

The Deductibles applicable to any one occurrence are shown below:

Prem.               Bldg.                         Deductible                      Covered Causes
No.                 No.                                                              of Loss **
00001               ALL                           $1,000                               (1)
00002               ALL                           $10,000                              (1)
00003               ALL                           $1,000                               (1)
00004               ALL                           $1,000                               (1)
00005               ALL                           $1,000                               (1)
00006               ALL                           $1,000                               (1)
00007               ALL                           $1,000                               (1)
00008               ALL                           $1,000                               (1)
00009               ALL                           $10,000                              (1)
00010               ALL                           $1,000                               (1)
00011               ALL                           $5,000                               (1)
00012               ALL                           $10,000                              (1)

 * Information required to complete this Schedule, if not shown on this endorsement, will be shown in the
   Declarations.
** For each deductible listed in this Schedule, enter the number corresponding to the Covered Cause(s) of Loss
   to which that deductible applies (or enter the description):
  (1) All Covered Causes of Loss
  (2) All Covered Causes of Loss except Windstorm or Hail
  (3) All Covered Causes of Loss except Theft
  (4) All Covered Causes of Loss except Windstorm or Hail and Theft
  (5) Windstorm or Hail
  (6) Theft
The following is added to the DEDUCTIBLE section:
A. In the event that loss or damage occurs to Covered Property at more than one building location as a result of
   one occurrence, the largest applicable deductible for that Covered Cause of Loss, shown in the Schedule
   above or in the Declarations, will apply.
B. The terms of this endorsement do not apply to any Earthquake Deductible or to any Windstorm or Hail Per-
   centage Deductible provided elsewhere in this policy.




CP 03 20 10 92              Copyright, ISO Commercial Risk Services, Inc., 1983, 1992               Page 1 of 1    
                                                                                              PIIC POL 181
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 182 of 386

POLICY NUMBER: PHPK1972850                                                        COMMERCIAL PROPERTY
                                                                                          CP 03 20 10 92

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            MULTIPLE DEDUCTIBLE FORM
                                        (FIXED DOLLAR DEDUCTIBLES)

This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   BUILDERS' RISK COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY
   TOBACCO SALES WAREHOUSES COVERAGE FORM

                                                  SCHEDULE *

The Deductibles applicable to any one occurrence are shown below:

Prem.               Bldg.                         Deductible                      Covered Causes
No.                 No.                                                              of Loss **
00013               ALL                           $1,000                               (1)
00014               ALL                           $1,000                               (1)
00015               ALL                           $1,000                               (1)
00016               ALL                           $1,000                               (1)
00017               ALL                           $1,000                               (1)
00018               ALL                           $1,000                               (1)
00019               ALL                           $1,000                               (1)
00020               ALL                           $1,000                               (1)
00021               ALL                           $5,000                               (1)
00022               ALL                           $1,000                               (1)
00023               ALL                           $1,000                               (1)
00024               ALL                           $1,000                               (1)

 * Information required to complete this Schedule, if not shown on this endorsement, will be shown in the
   Declarations.
** For each deductible listed in this Schedule, enter the number corresponding to the Covered Cause(s) of Loss
   to which that deductible applies (or enter the description):
  (1) All Covered Causes of Loss
  (2) All Covered Causes of Loss except Windstorm or Hail
  (3) All Covered Causes of Loss except Theft
  (4) All Covered Causes of Loss except Windstorm or Hail and Theft
  (5) Windstorm or Hail
  (6) Theft
The following is added to the DEDUCTIBLE section:
A. In the event that loss or damage occurs to Covered Property at more than one building location as a result of
   one occurrence, the largest applicable deductible for that Covered Cause of Loss, shown in the Schedule
   above or in the Declarations, will apply.
B. The terms of this endorsement do not apply to any Earthquake Deductible or to any Windstorm or Hail Per-
   centage Deductible provided elsewhere in this policy.




CP 03 20 10 92              Copyright, ISO Commercial Risk Services, Inc., 1983, 1992               Page 1 of 1    
                                                                                              PIIC POL 182
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 183 of 386

POLICY NUMBER: PHPK1972850                                                        COMMERCIAL PROPERTY
                                                                                          CP 03 20 10 92

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            MULTIPLE DEDUCTIBLE FORM
                                        (FIXED DOLLAR DEDUCTIBLES)

This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   BUILDERS' RISK COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY
   TOBACCO SALES WAREHOUSES COVERAGE FORM

                                                  SCHEDULE *

The Deductibles applicable to any one occurrence are shown below:

Prem.               Bldg.                         Deductible                      Covered Causes
No.                 No.                                                              of Loss **
00025               ALL                           $1,000                               (1)
00026               ALL                           $1,000                               (1)
00027               ALL                           $1,000                               (1)
00028               ALL                           $10,000                              (1)
00029               ALL                           $10,000                              (1)
00030               ALL                           $1,000                               (1)
00031               ALL                           $1,000                               (1)
00032               ALL                           $1,000                               (1)
00033               ALL                           $1,000                               (1)
00034               ALL                           $1,000                               (1)
00035               ALL                           $1,000                               (1)
00036               ALL                           $10,000                              (1)

 * Information required to complete this Schedule, if not shown on this endorsement, will be shown in the
   Declarations.
** For each deductible listed in this Schedule, enter the number corresponding to the Covered Cause(s) of Loss
   to which that deductible applies (or enter the description):
  (1) All Covered Causes of Loss
  (2) All Covered Causes of Loss except Windstorm or Hail
  (3) All Covered Causes of Loss except Theft
  (4) All Covered Causes of Loss except Windstorm or Hail and Theft
  (5) Windstorm or Hail
  (6) Theft
The following is added to the DEDUCTIBLE section:
A. In the event that loss or damage occurs to Covered Property at more than one building location as a result of
   one occurrence, the largest applicable deductible for that Covered Cause of Loss, shown in the Schedule
   above or in the Declarations, will apply.
B. The terms of this endorsement do not apply to any Earthquake Deductible or to any Windstorm or Hail Per-
   centage Deductible provided elsewhere in this policy.




CP 03 20 10 92              Copyright, ISO Commercial Risk Services, Inc., 1983, 1992               Page 1 of 1    
                                                                                              PIIC POL 183
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 184 of 386

POLICY NUMBER: PHPK1972850                                                        COMMERCIAL PROPERTY
                                                                                          CP 03 20 10 92

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            MULTIPLE DEDUCTIBLE FORM
                                        (FIXED DOLLAR DEDUCTIBLES)

This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   BUILDERS' RISK COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY
   TOBACCO SALES WAREHOUSES COVERAGE FORM

                                                  SCHEDULE *

The Deductibles applicable to any one occurrence are shown below:

Prem.               Bldg.                         Deductible                      Covered Causes
No.                 No.                                                              of Loss **
00037               ALL                           $1,000                               (1)
00038               ALL                           $1,000                               (1)
00039               ALL                           $1,000                               (1)
00040               ALL                           $1,000                               (1)
00041               ALL                           $1,000                               (1)
00042               ALL                           $1,000                               (1)
00043               ALL                           $10,000                              (1)
00044               ALL                           $1,000                               (1)
00045               ALL                           $1,000                               (1)
00046               ALL                           $1,000                               (1)
00047               ALL                           $10,000                              (1)
00048               ALL                           $10,000                              (1)

 * Information required to complete this Schedule, if not shown on this endorsement, will be shown in the
   Declarations.
** For each deductible listed in this Schedule, enter the number corresponding to the Covered Cause(s) of Loss
   to which that deductible applies (or enter the description):
  (1) All Covered Causes of Loss
  (2) All Covered Causes of Loss except Windstorm or Hail
  (3) All Covered Causes of Loss except Theft
  (4) All Covered Causes of Loss except Windstorm or Hail and Theft
  (5) Windstorm or Hail
  (6) Theft
The following is added to the DEDUCTIBLE section:
A. In the event that loss or damage occurs to Covered Property at more than one building location as a result of
   one occurrence, the largest applicable deductible for that Covered Cause of Loss, shown in the Schedule
   above or in the Declarations, will apply.
B. The terms of this endorsement do not apply to any Earthquake Deductible or to any Windstorm or Hail Per-
   centage Deductible provided elsewhere in this policy.




CP 03 20 10 92              Copyright, ISO Commercial Risk Services, Inc., 1983, 1992               Page 1 of 1    
                                                                                              PIIC POL 184
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 185 of 386

POLICY NUMBER: PHPK1972850                                                        COMMERCIAL PROPERTY
                                                                                          CP 03 20 10 92

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            MULTIPLE DEDUCTIBLE FORM
                                        (FIXED DOLLAR DEDUCTIBLES)

This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   BUILDERS' RISK COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY
   TOBACCO SALES WAREHOUSES COVERAGE FORM

                                                  SCHEDULE *

The Deductibles applicable to any one occurrence are shown below:

Prem.               Bldg.                         Deductible                      Covered Causes
No.                 No.                                                              of Loss **
00049               ALL                           $1,000                               (1)
00050               ALL                           $10,000                              (1)
00051               ALL                           $10,000                              (1)
00052               ALL                           $1,000                               (1)
00053               ALL                           $1,000                               (1)




 * Information required to complete this Schedule, if not shown on this endorsement, will be shown in the
   Declarations.
** For each deductible listed in this Schedule, enter the number corresponding to the Covered Cause(s) of Loss
   to which that deductible applies (or enter the description):
  (1) All Covered Causes of Loss
  (2) All Covered Causes of Loss except Windstorm or Hail
  (3) All Covered Causes of Loss except Theft
  (4) All Covered Causes of Loss except Windstorm or Hail and Theft
  (5) Windstorm or Hail
  (6) Theft
The following is added to the DEDUCTIBLE section:
A. In the event that loss or damage occurs to Covered Property at more than one building location as a result of
   one occurrence, the largest applicable deductible for that Covered Cause of Loss, shown in the Schedule
   above or in the Declarations, will apply.
B. The terms of this endorsement do not apply to any Earthquake Deductible or to any Windstorm or Hail Per-
   centage Deductible provided elsewhere in this policy.




CP 03 20 10 92              Copyright, ISO Commercial Risk Services, Inc., 1983, 1992               Page 1 of 1    
                                                                                              PIIC POL 185
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 186 of 386

POLICY NUMBER: PHPK1972850                                                         COMMERCIAL PROPERTY
                                                                                           CP 03 21 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      WINDSTORM OR HAIL PERCENTAGE DEDUCTIBLE
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   BUILDERS RISK COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY
   TOBACCO SALES WAREHOUSES COVERAGE FORM

                                                  SCHEDULE

                                                                 Windstorm Or Hail Deductible Percentage –
      Premises Number                  Building Number                     Enter 1%, 2% Or 5%




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


The Windstorm or Hail Deductible, as shown in the          WINDSTORM OR HAIL DEDUCTIBLE
Schedule and set forth in this endorsement, applies to     CALCULATIONS
covered loss or damage caused directly or indirectly       A. Calculation Of The Deductible – All Policies
by Windstorm or Hail. This Deductible applies to each
occurrence of Windstorm or Hail.                              1. A Deductible is calculated separately for, and
                                                                 applies separately to:
Nothing in this endorsement implies or affords cover-
age for any loss or damage that is excluded under the            a. Each building that sustains loss or damage;
terms of the Water Exclusion or any other exclusion in           b. The personal property at each building at
this policy. If this policy is endorsed to cover Flood              which there is loss or damage to personal
under the Flood Coverage Endorsement (or if you                     property;
have a flood insurance policy), a separate Flood De-
                                                                  c. Personal property in the open.
ductible applies to loss or damage attributable to
Flood, in accordance with the terms of that endorse-              If there is damage to both a building and per-
ment or policy.                                                   sonal property in that building, separate de-
                                                                  ductibles apply to the building and to the per-
As used in this endorsement, the terms "specific in-
                                                                  sonal property.
surance" and "blanket insurance" have the following
meanings: Specific insurance covers each item of
insurance (for example, each building or personal
property in a building) under a separate Limit of In-
surance. Blanket insurance covers two or more items
of insurance (for example, a building and personal
property in that building, or two buildings) under a
single Limit of Insurance. Items of insurance and
corresponding Limit(s) of Insurance are shown in the
Declarations.




CP 03 21 06 07                            © ISO Properties, Inc., 2006                               Page 1 of 4    
                                                                                                PIIC POL 186
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 187 of 386

   2. We will not pay for loss or damage until the          C. Calculation Of The Deductible – Blanket
      amount of loss or damage exceeds the appli-              Insurance Other Than Builders' Risk
      cable Deductible. We will then pay the amount            1. Property Not Subject To Value Reporting
      of loss or damage in excess of that Deductible,             Forms
      up to the applicable Limit of Insurance, after
      any reduction required by any of the following:             In determining the amount, if any, that we will
      Coinsurance Condition; Agreed Value Optional                pay for loss or damage, we will deduct an
      Coverage; any provision in a Value Reporting                amount equal to 1%, 2% or 5% (as shown in
      Form relating to full reporting or failure to sub-          the Schedule) of the value(s) of the property
      mit reports.                                                that has sustained loss or damage. The
                                                                  value(s) to be used are those shown in the
   3. When property is covered under the Coverage                 most recent Statement of Values on file with
      Extension for Newly Acquired Or Constructed                 us.
      Property: In determining the amount, if any,
      that we will pay for loss or damage, we will de-         2. Property Subject To Value Reporting Forms
      duct an amount equal to a percentage of the                 In determining the amount, if any, that we will
      value(s) of the property at time of loss. The ap-           pay for property that has sustained loss or
      plicable percentage for Newly Acquired Or                   damage, we will deduct an amount equal to
      Constructed Property is the highest percentage              1%, 2% or 5% (as shown in the Schedule) of
      shown in the Schedule for any described prem-               the value(s) of that property as of the time of
      ises.                                                       loss or damage.
B. Calculation Of The Deductible – Specific                 D. Calculation Of The Deductible – Builders' Risk
   Insurance Other than Builders' Risk                         Insurance
   1. Property Not Subject To Value Reporting                  1. Builders' Risk Other Than Reporting Form
      Forms
                                                                  In determining the amount, if any, that we will
      In determining the amount, if any, that we will             pay for loss or damage, we will deduct an
      pay for loss or damage, we will deduct an                   amount equal to 1%, 2% or 5% (as shown in
      amount equal to 1%, 2% or 5% (as shown in                   the Schedule) of the actual cash value(s) of
      the Schedule) of the Limit(s) of Insurance ap-              that property as of the time of loss or damage.
      plicable to the property that has sustained loss
                                                               2. Builders' Risk Reporting Form
      or damage.
                                                                  In determining the amount, if any, that we will
   2. Property Subject To Value Reporting Forms
                                                                  pay for loss or damage, we will deduct an
      In determining the amount, if any, that we will             amount equal to 1%, 2% or 5% (as shown in
      pay for loss or damage, we will deduct an                   the Schedule) of the value(s) of the property
      amount equal to 1%, 2% or 5% (as shown in                   that has sustained loss or damage. The
      the Schedule) of the value(s) of the property               value(s) to be used are the actual cash
      that has sustained loss or damage. The                      value(s) shown in the most recent Report of
      value(s) to be used are the latest value(s)                 Values on file with us.
      shown in the most recent Report of Values on
                                                                   However:
      file with us.
                                                                   a. If the most recent Report of Values shows
      However:
                                                                      less than the actual cash value(s) of the
      a. If the most recent Report of Values shows                    property on the report date, we will deter-
         less than the full value(s) of the property on               mine the deductible amount as a percent-
         the report dates, we will determine the de-                  age of the actual cash value(s) as of the re-
         ductible amount as a percentage of the full                  port date.
         value(s) as of the report dates.
                                                                   b. If the first Report of Values is not filed with
      b. If the first Report of Values is not filed with              us prior to loss or damage, we will deter-
         us prior to loss or damage, we will deter-                   mine the deductible amount as a percent-
         mine the deductible amount as a percent-                     age of the actual cash value(s) of the prop-
         age of the applicable Limit(s) of Insurance.                 erty as of the time of loss or damage.




Page 2 of 4                                 © ISO Properties, Inc., 2006                            CP 03 21 06 07      
                                                                                                  PIIC POL 187
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 188 of 386

EXAMPLES – APPLICATION OF DEDUCTIBLE                      BUILDING
EXAMPLE #1 – SPECIFIC INSURANCE (B.1.)                    Step (1): $80,000 x 2% = $1,600
The amount of loss to the damaged building is             Step (2): $60,000 – $1,600 = $58,400
$60,000.
                                                           PERSONAL PROPERTY
The value of the damaged building at time of loss is
$100,000. The Coinsurance percentage shown in the         Step (1): $64,000 x 2% = $1,280
Declarations is 80%; the minimum Limit of Insurance       Step (2): $40,000 – $1,280 = $38,720
needed to meet the Coinsurance requirement is
$80,000 (80% of $100,000).                                The most we will pay is $97,120. The portion of the
                                                          total loss not covered due to application of the De-
The actual Limit of Insurance on the damaged build-       ductible is $2,880.
ing is $70,000.
                                                          EXAMPLE #3 – BLANKET INSURANCE (C.1.)
The Deductible is 1%.
                                                          The sum of the values of Building #1 ($500,000),
Step (1):   $70,000 ÷ $80,000 = .875                      Building #2 ($500,000) and Building #3 ($1,000,000),
Step (2):   $60,000 x .875 = $52,500                      as shown in the most recent Statement of Values on
Step (3):   $70,000 x 1% = $700                           file with us, is $2,000,000.
Step (4):   $52,500 – $700 = $51,800                      The Coinsurance percentage shown in the Declara-
                                                          tions is 90%; the minimum Blanket Limit of Insurance
The most we will pay is $51,800. The remainder of         needed to meet the Coinsurance requirement is
the loss, $8,200, is not covered due to the Coinsur-      $1,800,000 (90% of $2,000,000).
ance penalty for inadequate insurance (Steps (1) and
(2)) and the application of the Deductible (Steps (3)     The actual Blanket Limit of Insurance covering Build-
and (4)).                                                 ings #1, #2, and #3, shown in the Declarations, is
                                                          $1,800,000 (therefore no Coinsurance penalty).
EXAMPLE #2 – SPECIFIC INSURANCE (B.1.)                    Buildings #1 and #2 have sustained damage; the
The amounts of loss to the damaged property are           amounts of loss to these buildings are $40,000 (Build-
$60,000 (Building) and $40,000 (Personal Property in      ing #1) and $20,000 (Building #2).
building).                                                The Deductible is 2%.
The value of the damaged building at time of loss is
$100,000. The value of the personal property in that      BUILDING #1
building is $80,000. The Coinsurance percentage           Step (1): $500,000 x 2% = $10,000
shown in the Declarations is 80%; the minimum Limits
                                                          Step (2): $40,000 – $10,000 = $30,000
of Insurance needed to meet the Coinsurance re-
quirement are $80,000 (80% of $100,000) for the           BUILDING #2
building and $64,000 (80% of $80,000) for the per-
sonal property.                                           Step (1): $500,000 x 2% = $10,000
                                                          Step (2): $20,000 – $10,000 = $10,000
The actual Limits of Insurance on the damaged prop-
erty are $80,000 on the building and $64,000 on the       The most we will pay is $40,000. The portion of the
personal property (therefore no Coinsurance penalty).     total loss not covered due to application of the De-
The Deductible is 2%.                                     ductible is $20,000.




CP 03 21 06 07                            © ISO Properties, Inc., 2006                             Page 3 of 4     
                                                                                              PIIC POL 188
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 189 of 386

EXAMPLE #4 – BLANKET INSURANCE (C.1.)                     Building #1 and Personal Property at Building #1 have
The sum of the values of Building #1 ($500,000),          sustained damage; the amounts of loss are $95,000
Building #2 ($500,000), Personal Property at Building     (Building) and $5,000 (Personal Property).
#1 ($250,000) and Personal Property at Building #2        The Deductible is 5%.
($250,000), as shown in the most recent Statement of
Values on file with us, is $1,500,000.                    BUILDING
The Coinsurance percentage shown in the Declara-          Step (1): $500,000 x 5% = $25,000
tions is 90%; the minimum Blanket Limit of Insurance      Step (2): $95,000 – $25,000 = $70,000
needed to meet the Coinsurance requirement is
$1,350,000 (90% of $1,500,000).                           PERSONAL PROPERTY
The actual Blanket Limit of Insurance covering Build-     Step (1): $250,000 x 5% = $12,500
ings #1 and #2 and Personal Property at Buildings #1
and #2, shown in the Declarations, is $1,350,000.         The loss, $5,000, does not exceed the Deductible.
Therefore there is no Coinsurance penalty.                The most we will pay is $70,000. The remainder of
                                                          the building loss, $25,000, is not covered due to ap-
                                                          plication of the Deductible. There is no loss payment
                                                          for the personal property.




Page 4 of 4                               © ISO Properties, Inc., 2006                         CP 03 21 06 07     
                                                                                              PIIC POL 189
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 190 of 386

                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 10 30 06 07

                      CAUSES OF LOSS – SPECIAL FORM
Words and phrases that appear in quotation marks have special meaning. Refer to Section G., Definitions.

A. Covered Causes Of Loss                                             (4) Earth sinking (other than sinkhole col-
   When Special is shown in the Declarations, Cov-                        lapse), rising or shifting including soil
   ered Causes of Loss means Risks Of Direct                              conditions which cause settling, crack-
   Physical Loss unless the loss is:                                      ing or other disarrangement of founda-
                                                                          tions or other parts of realty. Soil condi-
   1. Excluded in Section B., Exclusions; or                              tions include contraction, expansion,
   2. Limited in Section C., Limitations;                                 freezing, thawing, erosion, improperly
   that follow.                                                           compacted soil and the action of water
                                                                          under the ground surface.
B. Exclusions
                                                                       But if Earth Movement, as described in
   1. We will not pay for loss or damage caused                        b.(1) through (4) above, results in fire or
      directly or indirectly by any of the following.                  explosion, we will pay for the loss or dam-
      Such loss or damage is excluded regardless of                    age caused by that fire or explosion.
      any other cause or event that contributes con-
      currently or in any sequence to the loss.                       (5) Volcanic eruption, explosion or effusion.
                                                                          But if volcanic eruption, explosion or ef-
       a. Ordinance Or Law                                                fusion results in fire, building glass
           The enforcement of any ordinance or law:                       breakage or Volcanic Action, we will pay
                                                                          for the loss or damage caused by that
          (1) Regulating the construction, use or
                                                                          fire, building glass breakage or Volcanic
               repair of any property; or
                                                                          Action.
          (2) Requiring the tearing down of any prop-
                                                                            Volcanic Action means direct loss or
               erty, including the cost of removing its
                                                                            damage resulting from the eruption of a
               debris.
                                                                            volcano when the loss or damage is
           This exclusion, Ordinance Or Law, applies                        caused by:
           whether the loss results from:
                                                                            (a) Airborne volcanic blast or airborne
              (a) An ordinance or law that is enforced                           shock waves;
                   even if the property has not been
                                                                            (b) Ash, dust or particulate matter; or
                   damaged; or
                                                                            (c) Lava flow.
             (b) The increased costs incurred to
                   comply with an ordinance or law in                        All volcanic eruptions that occur within
                   the course of construction, repair,                       any 168-hour period will constitute a
                   renovation, remodeling or demolition                      single occurrence.
                   of property, or removal of its debris,                  Volcanic Action does not include the
                   following a physical loss to that                       cost to remove ash, dust or particulate
                   property.                                               matter that does not cause direct physi-
      b. Earth Movement                                                    cal loss or damage to the described
                                                                           property.
          (1) Earthquake, including any earth sinking,
               rising or shifting related to such event;            c. Governmental Action
          (2) Landslide, including any earth sinking,                  Seizure or destruction of property by order
               rising or shifting related to such event;               of governmental authority.
         (3) Mine subsidence, meaning subsidence                       But we will pay for loss or damage caused
             of a man-made mine, whether or not                        by or resulting from acts of destruction or-
             mining activity has ceased;                               dered by governmental authority and taken
                                                                       at the time of a fire to prevent its spread, if
                                                                       the fire would be covered under this Cover-
                                                                       age Part.




CP 10 30 06 07                               © ISO Properties, Inc., 2007                              Page 1 of 10      
                                                                                                   PIIC POL 190
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 191 of 386

      d. Nuclear Hazard                                            g. Water
         Nuclear reaction or radiation, or radioactive               (1) Flood, surface water, waves, tides, tidal
         contamination, however caused.                                  waves, overflow of any body of water, or
         But if nuclear reaction or radiation, or radio-                 their spray, all whether driven by wind or
         active contamination, results in fire, we will                  not;
         pay for the loss or damage caused by that                   (2) Mudslide or mudflow;
         fire.                                                       (3) Water that backs up or overflows from a
      e. Utility Services                                                sewer, drain or sump; or
         The failure of power, communication, water                  (4) Water under the ground surface press-
         or other utility service supplied to the de-                    ing on, or flowing or seeping through:
         scribed premises, however caused, if the                        (a) Foundations, walls, floors or paved
         failure:                                                            surfaces;
        (1) Originates away from the described                           (b) Basements, whether paved or not; or
             premises; or
                                                                         (c) Doors, windows or other openings.
        (2) Originates at the described premises,
             but only if such failure involves equip-                 But if Water, as described in g.(1) through
             ment used to supply the utility service to               g.(4) above, results in fire, explosion or
             the described premises from a source                     sprinkler leakage, we will pay for the loss or
             away from the described premises.                        damage caused by that fire, explosion or
                                                                      sprinkler leakage.
         Failure of any utility service includes lack of
         sufficient capacity and reduction in supply.              h. "Fungus", Wet Rot, Dry Rot And
                                                                      Bacteria
         Loss or damage caused by a surge of
         power is also excluded, if the surge would                   Presence, growth, proliferation, spread or
         not have occurred but for an event causing                   any activity of "fungus", wet or dry rot or
         a failure of power.                                          bacteria.
         But if the failure or surge of power, or the                 But if "fungus", wet or dry rot or bacteria re-
         failure of communication, water or other util-               sults in a "specified cause of loss", we will
         ity service, results in a Covered Cause of                   pay for the loss or damage caused by that
         Loss, we will pay for the loss or damage                     "specified cause of loss".
         caused by that Covered Cause of Loss.                        This exclusion does not apply:
         Communication services include but are not                   1. When "fungus", wet or dry rot or bacteria
         limited to service relating to Internet access                   results from fire or lightning; or
         or access to any electronic, cellular or satel-
                                                                      2. To the extent that coverage is provided
         lite network.
                                                                          in the Additional Coverage – Limited
      f. War And Military Action                                          Coverage For "Fungus", Wet Rot, Dry
        (1) War, including undeclared or civil war;                       Rot And Bacteria with respect to loss or
                                                                          damage by a cause of loss other than
        (2) Warlike action by a military force, includ-                   fire or lightning.
            ing action in hindering or defending
            against an actual or expected attack, by              Exclusions B.1.a. through B.1.h. apply whether
            any government, sovereign or other au-                or not the loss event results in widespread
            thority using military personnel or other             damage or affects a substantial area.
            agents; or                                         2. We will not pay for loss or damage caused by
        (3) Insurrection,     rebellion,    revolution,           or resulting from any of the following:
            usurped power, or action taken by gov-                a. Artificially generated electrical, magnetic or
            ernmental authority in hindering or de-                   electromagnetic energy that damages, dis-
            fending against any of these.                             turbs, disrupts or otherwise interferes with
                                                                      any:
                                                                     (1) Electrical or electronic wire, device,
                                                                          appliance, system or network; or
                                                                     (2) Device, appliance, system or network
                                                                         utilizing cellular or satellite technology.




Page 2 of 10                                © ISO Properties, Inc., 2007                           CP 10 30 06 07       
                                                                                                 PIIC POL 191
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 192 of 386

         For the purpose of this exclusion, electrical,             e. Explosion of steam boilers, steam pipes,
         magnetic or electromagnetic energy in-                        steam engines or steam turbines owned or
         cludes but is not limited to:                                 leased by you, or operated under your con-
            (a) Electrical current, including arcing;                  trol. But if explosion of steam boilers, steam
                                                                       pipes, steam engines or steam turbines re-
            (b) Electrical charge produced or con-                     sults in fire or combustion explosion, we will
                ducted by a magnetic or electromag-                    pay for the loss or damage caused by that
                netic field;                                           fire or combustion explosion. We will also
            (c) Pulse of electromagnetic energy; or                    pay for loss or damage caused by or result-
            (d) Electromagnetic waves or micro-                        ing from the explosion of gases or fuel
                waves.                                                 within the furnace of any fired vessel or
                                                                       within the flues or passages through which
          But if fire results, we will pay for the loss or             the gases of combustion pass.
          damage caused by that fire.
                                                                    f. Continuous or repeated seepage or leak-
      b. Delay, loss of use or loss of market.                         age of water, or the presence or condensa-
      c. Smoke, vapor or gas from agricultural                         tion of humidity, moisture or vapor, that oc-
          smudging or industrial operations.                           curs over a period of 14 days or more.
      d. (1) Wear and tear;                                         g. Water, other liquids, powder or molten
                                                                       material that leaks or flows from plumbing,
         (2) Rust or other corrosion, decay, deterio-
                                                                       heating, air conditioning or other equipment
             ration, hidden or latent defect or any
                                                                       (except fire protective systems) caused by
             quality in property that causes it to dam-
                                                                       or resulting from freezing, unless:
             age or destroy itself;
                                                                      (1) You do your best to maintain heat in the
         (3) Smog;
                                                                           building or structure; or
         (4) Settling, cracking, shrinking or expan-
                                                                      (2) You drain the equipment and shut off
             sion;
                                                                          the supply if the heat is not maintained.
        (5) Nesting or infestation, or discharge or
                                                                    h. Dishonest or criminal act by you, any of
            release of waste products or secretions,
                                                                       your partners, members, officers, manag-
            by insects, birds, rodents or other ani-
                                                                       ers, employees (including leased employ-
            mals.
                                                                       ees), directors, trustees, authorized repre-
        (6) Mechanical breakdown, including rup-                       sentatives or anyone to whom you entrust
            ture or bursting caused by centrifugal                     the property for any purpose:
            force. But if mechanical breakdown re-
                                                                      (1) Acting alone or in collusion with others;
            sults in elevator collision, we will pay for
                                                                           or
            the loss or damage caused by that ele-
            vator collision.                                          (2) Whether or not occurring during the
                                                                           hours of employment.
        (7) The following causes of loss to personal
            property:                                                  This exclusion does not apply to acts of de-
                                                                       struction by your employees (including
             (a) Dampness or dryness of atmos-                         leased employees); but theft by employees
                 phere;                                                (including leased employees) is not cov-
             (b) Changes in or extremes of tempera-                    ered.
                 ture; or                                           i. Voluntary parting with any property by you
             (c) Marring or scratching.                                or anyone else to whom you have entrusted
         But if an excluded cause of loss that is                      the property if induced to do so by any
         listed in 2.d.(1) through (7) results in a                    fraudulent scheme, trick, device or false
         "specified cause of loss" or building glass                   pretense.
         breakage, we will pay for the loss or dam-                 j. Rain, snow, ice or sleet to personal prop-
         age caused by that "specified cause of                        erty in the open.
         loss" or building glass breakage.




CP 10 30 06 07                               © ISO Properties, Inc., 2007                              Page 3 of 10     
                                                                                                  PIIC POL 192
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 193 of 386

      k. Collapse, including any of the following                  a. Weather conditions. But this exclusion only
         conditions of property or any part of the                    applies if weather conditions contribute in
         property:                                                    any way with a cause or event excluded in
        (1) An abrupt falling down or caving in;                      Paragraph 1. above to produce the loss or
                                                                      damage.
        (2) Loss of structural integrity, including
            separation of parts of the property or                 b. Acts or decisions, including the failure to act
            property in danger of falling down or                     or decide, of any person, group, organiza-
            caving in; or                                             tion or governmental body.
        (3) Any cracking, bulging, sagging, bending,               c. Faulty, inadequate or defective:
            leaning, settling, shrinkage or expansion                (1) Planning, zoning, development, survey-
            as such condition relates to (1) or (2)                       ing, siting;
            above.                                                   (2) Design, specifications, workmanship,
         But if collapse results in a Covered Cause                       repair, construction, renovation, remod-
         of Loss at the described premises, we will                       eling, grading, compaction;
         pay for the loss or damage caused by that                   (3) Materials used in repair, construction,
         Covered Cause of Loss.                                           renovation or remodeling; or
         This exclusion, k., does not apply:                         (4) Maintenance;
           (a) To the extent that coverage is pro-                    of part or all of any property on or off the
               vided under the Additional Coverage                    described premises.
               – Collapse; or
                                                               4. Special Exclusions
           (b) To collapse caused by one or more
               of the following:                                  The following provisions apply only to the
                                                                  specified Coverage Forms.
                 (i) The "specified causes of loss";
                                                                  a. Business Income (And Extra Expense)
                (ii) Breakage of building glass;                     Coverage Form, Business Income
               (iii) Weight of rain that collects on a               (Without Extra Expense) Coverage Form,
                     roof; or                                        Or Extra Expense Coverage Form
               (iv) Weight of people or personal                     We will not pay for:
                     property.                                      (1) Any loss caused by or resulting from:
      l. Discharge, dispersal, seepage, migration,                      (a) Damage or destruction of "finished
         release or escape of "pollutants" unless the                       stock"; or
         discharge, dispersal, seepage, migration,
         release or escape is itself caused by any of                   (b) The time required to reproduce "fin-
         the "specified causes of loss". But if the dis-                    ished stock".
         charge, dispersal, seepage, migration, re-                      This exclusion does not apply to Extra
         lease or escape of "pollutants" results in a                    Expense.
         "specified cause of loss", we will pay for the
                                                                     (2) Any loss caused by or resulting from
         loss or damage caused by that "specified                        direct physical loss or damage to radio
         cause of loss".                                                 or television antennas (including satellite
         This exclusion, I., does not apply to dam-                      dishes) and their lead-in wiring, masts or
         age to glass caused by chemicals applied                        towers.
         to the glass.                                               (3) Any increase of loss caused by or re-
     m. Neglect of an insured to use all reasonable                      sulting from:
         means to save and preserve property from
                                                                           (a) Delay in rebuilding, repairing or
         further damage at and after the time of loss.
                                                                               replacing the property or resuming
   3. We will not pay for loss or damage caused by                             "operations", due to interference at
      or resulting from any of the following, 3.a.                             the location of the rebuilding, repair
      through 3.c. But if an excluded cause of loss                            or replacement by strikers or other
      that is listed in 3.a. through 3.c. results in a                         persons; or
      Covered Cause of Loss, we will pay for the
      loss or damage caused by that Covered Cause
      of Loss.




Page 4 of 10                                © ISO Properties, Inc., 2007                            CP 10 30 06 07      
                                                                                                  PIIC POL 193
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 194 of 386

           (b) Suspension, lapse or cancellation of                (2) The following additional exclusions
                any license, lease or contract. But if                 apply to insurance under this Coverage
                the suspension, lapse or cancellation                  Form:
                is directly caused by the "suspen-                       (a) Contractual Liability
                sion" of "operations", we will cover
                such loss that affects your Business                         We will not defend any claim or
                Income during the "period of restora-                        "suit", or pay damages that you are
                tion" and any extension of the "pe-                          legally liable to pay, solely by reason
                riod of restoration" in accordance                           of your assumption of liability in a
                with the terms of the Extended Busi-                         contract or agreement. But this ex-
                ness Income Additional Coverage                              clusion does not apply to a written
                and the Extended Period Of Indem-                            lease agreement in which you have
                nity Optional Coverage or any varia-                         assumed liability for building damage
                tion of these.                                               resulting from an actual or attempted
                                                                             burglary or robbery, provided that:
        (4) Any Extra Expense caused by or result-
            ing from suspension, lapse or cancella-                          (i) Your assumption of liability was
            tion of any license, lease or contract be-                           executed prior to the accident;
            yond the "period of restoration".                                    and
        (5) Any other consequential loss.                                   (ii) The building is Covered Property
                                                                                 under this Coverage Form.
      b. Leasehold Interest Coverage Form
                                                                      (b) Nuclear Hazard
        (1) Paragraph B.1.a., Ordinance Or Law,
            does not apply to insurance under this                        We will not defend any claim or
            Coverage Form.                                                "suit", or pay any damages, loss,
                                                                          expense or obligation, resulting from
        (2) We will not pay for any loss caused by:                       nuclear reaction or radiation, or
           (a) Your cancelling the lease;                                 radioactive contamination, however
           (b) The suspension, lapse or cancella-                         caused.
                tion of any license; or                      5. Additional Exclusion
           (c) Any other consequential loss.                    The following provisions apply only to the
      c. Legal Liability Coverage Form                          specified property.
        (1) The following exclusions do not apply to             LOSS OR DAMAGE TO PRODUCTS
            insurance under this Coverage Form:                  We will not pay for loss or damage to any mer-
           (a) Paragraph B.1.a., Ordinance Or                    chandise, goods or other product caused by or
               Law;                                              resulting from error or omission by any person
                                                                 or entity (including those having possession
           (b) Paragraph B.1.c., Governmental                    under an arrangement where work or a portion
               Action;                                           of the work is outsourced) in any stage of the
           (c) Paragraph B.1.d., Nuclear Hazard;                 development, production or use of the product,
           (d) Paragraph B.1.e., Utility Services;               including planning, testing, processing, pack-
               and                                               aging, installation, maintenance or repair. This
                                                                 exclusion applies to any effect that compro-
            (e) Paragraph B.1.f., War And Military               mises the form, substance or quality of the
                Action.                                          product. But if such error or omission results in
                                                                 a Covered Cause of Loss, we will pay for the
                                                                 loss or damage caused by that Covered Cause
                                                                 of Loss.




CP 10 30 06 07                            © ISO Properties, Inc., 2007                                Page 5 of 10     
                                                                                                 PIIC POL 194
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 195 of 386

C. Limitations                                                 2. We will not pay for loss of or damage to the
   The following limitations apply to all policy forms            following types of property unless caused by
   and endorsements, unless otherwise stated.                     the "specified causes of loss" or building glass
                                                                  breakage:
   1. We will not pay for loss of or damage to prop-
      erty, as described and limited in this section. In          a. Animals, and then only if they are killed or
      addition, we will not pay for any loss that is a                 their destruction is made necessary.
      consequence of loss or damage as described                  b. Fragile articles such as statuary, marbles,
      and limited in this section.                                     chinaware and porcelains, if broken. This
       a. Steam boilers, steam pipes, steam engines                    restriction does not apply to:
          or steam turbines caused by or resulting                    (1) Glass; or
          from any condition or event inside such                     (2) Containers of property held for sale.
          equipment. But we will pay for loss of or
          damage to such equipment caused by or                   c. Builders' machinery, tools and equipment
          resulting from an explosion of gases or fuel                 owned by you or entrusted to you, provided
          within the furnace of any fired vessel or                    such property is Covered Property.
          within the flues or passages through which                  However, this limitation does not apply:
          the gases of combustion pass.
                                                                     (1) If the property is located on or within
       b. Hot water boilers or other water heating                       100 feet of the described premises,
          equipment caused by or resulting from any                      unless the premises is insured under the
          condition or event inside such boilers or                      Builders Risk Coverage Form; or
          equipment, other than an explosion.
                                                                     (2) To Business Income Coverage or to
       c. The interior of any building or structure, or                   Extra Expense Coverage.
          to personal property in the building or struc-
                                                               3. The special limit shown for each category, a.
          ture, caused by or resulting from rain, snow,
                                                                  through d., is the total limit for loss of or dam-
          sleet, ice, sand or dust, whether driven by
                                                                  age to all property in that category. The special
          wind or not, unless:
                                                                  limit applies to any one occurrence of theft, re-
         (1) The building or structure first sustains             gardless of the types or number of articles that
             damage by a Covered Cause of Loss to                 are lost or damaged in that occurrence. The
             its roof or walls through which the rain,            special limits are:
             snow, sleet, ice, sand or dust enters; or
                                                                  a. $2,500 for furs, fur garments and garments
         (2) The loss or damage is caused by or                       trimmed with fur.
             results from thawing of snow, sleet or
                                                                  b. $2,500 for jewelry, watches, watch move-
             ice on the building or structure.
                                                                      ments, jewels, pearls, precious and semi-
       d. Building materials and supplies not at-                     precious stones, bullion, gold, silver, plati-
          tached as part of the building or structure,                num and other precious alloys or metals.
          caused by or resulting from theft.                          This limit does not apply to jewelry and
          However, this limitation does not apply to:                 watches worth $100 or less per item.
         (1) Building materials and supplies held for             c. $2,500 for patterns, dies, molds and forms.
             sale by you, unless they are insured un-             d. $250 for stamps, tickets, including lottery
             der the Builders Risk Coverage Form; or                  tickets held for sale, and letters of credit.
         (2) Business Income Coverage or Extra                    These special limits are part of, not in addition
              Expense Coverage.                                   to, the Limit of Insurance applicable to the Cov-
       e. Property that is missing, where the only                ered Property.
          evidence of the loss or damage is a short-              This limitation, C.3., does not apply to Busi-
          age disclosed on taking inventory, or other             ness Income Coverage or to Extra Expense
          instances where there is no physical evi-               Coverage.
          dence to show what happened to the prop-
          erty.
       f. Property that has been transferred to a
          person or to a place outside the described
          premises on the basis of unauthorized in-
          structions.




Page 6 of 10                                © ISO Properties, Inc., 2007                           CP 10 30 06 07      
                                                                                                 PIIC POL 195
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 196 of 386

   4. We will not pay the cost to repair any defect to         3. This Additional Coverage – Collapse does
      a system or appliance from which water, other               not apply to:
      liquid, powder or molten material escapes. But              a. A building or any part of a building that is in
      we will pay the cost to repair or replace dam-                 danger of falling down or caving in;
      aged parts of fire-extinguishing equipment if
      the damage:                                                  b. A part of a building that is standing, even if
                                                                      it has separated from another part of the
      a. Results in discharge of any substance from                   building; or
         an automatic fire protection system; or
                                                                   c. A building that is standing or any part of a
      b. Is directly caused by freezing.                              building that is standing, even if it shows
      However, this limitation does not apply to Busi-                evidence of cracking, bulging, sagging,
      ness Income Coverage or to Extra Expense                        bending, leaning, settling, shrinkage or ex-
      Coverage.                                                       pansion.
D. Additional Coverage – Collapse                              4. With respect to the following property:
   The coverage provided under this Additional Cov-               a. Outdoor radio or television antennas (in-
   erage – Collapse applies only to an abrupt col-                   cluding satellite dishes) and their lead-in
   lapse as described and limited in D.1. through D.7.               wiring, masts or towers;
   1. For the purpose of this Additional Coverage –               b. Awnings, gutters and downspouts;
      Collapse, abrupt collapse means an abrupt fal-              c. Yard fixtures;
      ling down or caving in of a building or any part
      of a building with the result that the building or          d. Outdoor swimming pools;
      part of the building cannot be occupied for its             e. Fences;
      intended purpose.                                           f. Piers, wharves and docks;
   2. We will pay for direct physical loss or damage              g. Beach or diving platforms or appurte-
      to Covered Property, caused by abrupt col-                     nances;
      lapse of a building or any part of a building that
      is insured under this Coverage Form or that                 h. Retaining walls; and
      contains Covered Property insured under this                 i. Walks, roadways and other paved surfaces;
      Coverage Form, if such collapse is caused by
                                                                  if an abrupt collapse is caused by a cause of
      one or more of the following:
                                                                  loss listed in 2.a. through 2.d., we will pay for
                                                                  loss or damage to that property only if:
       a. Building decay that is hidden from view,                   (1) Such loss or damage is a direct result of
          unless the presence of such decay is                            the abrupt collapse of a building insured
          known to an insured prior to collapse;                          under this Coverage Form; and
       b. Insect or vermin damage that is hidden                     (2) The property is Covered Property under
          from view, unless the presence of such                          this Coverage Form.
          damage is known to an insured prior to col-
                                                               5. If personal property abruptly falls down or
          lapse;
                                                                  caves in and such collapse is not the result of
       c. Use of defective material or methods in                 abrupt collapse of a building, we will pay for
          construction, remodeling or renovation if the           loss or damage to Covered Property caused by
          abrupt collapse occurs during the course of             such collapse of personal property only if:
          the construction, remodeling or renovation.
                                                                   a. The collapse of personal property was
       d. Use of defective material or methods in                     caused by a cause of loss listed in 2.a.
          construction, remodeling or renovation if the               through 2.d.;
          abrupt collapse occurs after the construc-
                                                                   b. The personal property which collapses is
          tion, remodeling or renovation is complete,
                                                                      inside a building; and
          but only if the collapse is caused in part by:
                                                                   c. The property which collapses is not of a
         (1) A cause of loss listed in 2.a. or 2.b.;
                                                                      kind listed in 4., regardless of whether that
         (2) One or more of the "specified causes of                  kind of property is considered to be per-
              loss";                                                  sonal property or real property.
         (3) Breakage of building glass;                           The coverage stated in this Paragraph 5. does
         (4) Weight of people or personal property;                not apply to personal property if marring and/or
              or                                                   scratching is the only damage to that personal
                                                                   property caused by the collapse.
         (5) Weight of rain that collects on a roof.




CP 10 30 06 07                              © ISO Properties, Inc., 2007                              Page 7 of 10     
                                                                                                 PIIC POL 196
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 197 of 386

   6. This Additional Coverage – Collapse does not            3. The coverage described under E.2. of this
      apply to personal property that has not abruptly           Limited Coverage is limited to $15,000. Re-
      fallen down or caved in, even if the personal              gardless of the number of claims, this limit is
      property shows evidence of cracking, bulging,              the most we will pay for the total of all loss or
      sagging, bending, leaning, settling, shrinkage             damage arising out of all occurrences of
      or expansion.                                              "specified causes of loss" (other than fire or
   7. This Additional Coverage – Collapse will not               lightning) and Flood which take place in a 12-
      increase the Limits of Insurance provided in               month period (starting with the beginning of the
      this Coverage Part.                                        present annual policy period). With respect to a
                                                                 particular occurrence of loss which results in
   8. The term Covered Cause of Loss includes the                "fungus", wet or dry rot or bacteria, we will not
      Additional Coverage – Collapse as described                pay more than a total of $15,000 even if the
      and limited in D.1. through D.7.                           "fungus", wet or dry rot or bacteria continues to
E. Additional Coverage – Limited Coverage For                    be present or active, or recurs, in a later policy
   "Fungus", Wet Rot, Dry Rot And Bacteria                       period.
   1. The coverage described in E.2. and E.6. only            4. The coverage provided under this Limited
      applies when the "fungus", wet or dry rot or               Coverage does not increase the applicable
      bacteria is the result of one or more of the fol-          Limit of Insurance on any Covered Property. If
      lowing causes that occurs during the policy pe-            a particular occurrence results in loss or dam-
      riod and only if all reasonable means were                 age by "fungus", wet or dry rot or bacteria, and
      used to save and preserve the property from                other loss or damage, we will not pay more, for
      further damage at the time of and after that oc-           the total of all loss or damage, than the appli-
      currence.                                                  cable Limit of Insurance on the affected Cov-
      a. A "specified cause of loss" other than fire or          ered Property.
          lightning; or                                          If there is covered loss or damage to Covered
      b. Flood, if the Flood Coverage Endorsement                Property, not caused by "fungus", wet or dry rot
          applies to the affected premises.                      or bacteria, loss payment will not be limited by
                                                                 the terms of this Limited Coverage, except to
   2. We will pay for loss or damage by "fungus",                the extent that "fungus", wet or dry rot or bacte-
      wet or dry rot or bacteria. As used in this Lim-           ria causes an increase in the loss. Any such
      ited Coverage, the term loss or damage                     increase in the loss will be subject to the terms
      means:                                                     of this Limited Coverage.
      a. Direct physical loss or damage to Covered            5. The terms of this Limited Coverage do not
          Property caused by "fungus", wet or dry rot            increase or reduce the coverage provided un-
          or bacteria, including the cost of removal of          der Paragraph F.2. (Water Damage, Other Liq-
          the "fungus", wet or dry rot or bacteria;              uids, Powder Or Molten Material Damage) of
      b. The cost to tear out and replace any part of            this Causes Of Loss Form or under the Addi-
          the building or other property as needed to            tional Coverage – Collapse.
          gain access to the "fungus", wet or dry rot         6. The following, 6.a. or 6.b., applies only if Busi-
          or bacteria; and                                       ness Income and/or Extra Expense Coverage
      c. The cost of testing performed after removal,            applies to the described premises and only if
          repair, replacement or restoration of the              the "suspension" of "operations" satisfies all
          damaged property is completed, provided                terms and conditions of the applicable Busi-
          there is a reason to believe that "fungus",            ness Income and/or Extra Expense Coverage
          wet or dry rot or bacteria are present.                Form.




Page 8 of 10                               © ISO Properties, Inc., 2007                           CP 10 30 06 07      
                                                                                                PIIC POL 197
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 198 of 386

      a. If the loss which resulted in "fungus", wet or            This Coverage Extension is additional insur-
         dry rot or bacteria does not in itself necessi-           ance. The Additional Condition, Coinsurance,
         tate a "suspension" of "operations", but                  does not apply to this Extension.
         such "suspension" is necessary due to loss            2. Water Damage, Other Liquids, Powder Or
         or damage to property caused by "fungus",                Molten Material Damage
         wet or dry rot or bacteria, then our payment
         under Business Income and/or Extra Ex-                   If loss or damage caused by or resulting from
         pense is limited to the amount of loss                   covered water or other liquid, powder or molten
         and/or expense sustained in a period of not              material damage loss occurs, we will also pay
         more than 30 days. The days need not be                  the cost to tear out and replace any part of the
         consecutive.                                             building or structure to repair damage to the
                                                                  system or appliance from which the water or
      b. If a covered "suspension" of "operations"                other substance escapes. This Coverage Ex-
         was caused by loss or damage other than                  tension does not increase the Limit of Insur-
         "fungus", wet or dry rot or bacteria but                 ance.
         remediation of "fungus", wet or dry rot or
         bacteria prolongs the "period of restoration",        3. Glass
         we will pay for loss and/or expense sus-                 a. We will pay for expenses incurred to put up
         tained during the delay (regardless of when                 temporary plates or board up openings if
         such a delay occurs during the "period of                   repair or replacement of damaged glass is
         restoration"), but such coverage is limited to              delayed.
         30 days. The days need not be consecu-
                                                                  b. We will pay for expenses incurred to re-
         tive.
                                                                       move or replace obstructions when repair-
F. Additional Coverage Extensions                                      ing or replacing glass that is part of a build-
   1. Property In Transit                                              ing. This does not include removing or re-
                                                                       placing window displays.
      This Extension applies only to your personal
      property to which this form applies.                        This Coverage Extension, F.3., does not in-
                                                                  crease the Limit of Insurance.
      a. You may extend the insurance provided by
         this Coverage Part to apply to your per-           G. Definitions
         sonal property (other than property in the            1. "Fungus" means any type or form of fungus,
         care, custody or control of your salesper-               including mold or mildew, and any mycotoxins,
         sons) in transit more than 100 feet from the             spores, scents or by-products produced or re-
         described premises. Property must be in or               leased by fungi.
         on a motor vehicle you own, lease or oper-
                                                               2. "Specified causes of loss" means the following:
         ate while between points in the coverage
                                                                  fire; lightning; explosion; windstorm or hail;
         territory.
                                                                  smoke; aircraft or vehicles; riot or civil commo-
      b. Loss or damage must be caused by or                      tion; vandalism; leakage from fire-extinguishing
         result from one of the following causes of               equipment; sinkhole collapse; volcanic action;
         loss:                                                    falling objects; weight of snow, ice or sleet; wa-
        (1) Fire, lightning, explosion, windstorm or              ter damage.
            hail, riot or civil commotion, or vandal-             a. Sinkhole collapse means the sudden sink-
            ism.                                                       ing or collapse of land into underground
        (2) Vehicle collision, upset or overturn.                      empty spaces created by the action of wa-
            Collision means accidental contact of                      ter on limestone or dolomite. This cause of
            your vehicle with another vehicle or ob-                   loss does not include:
            ject. It does not mean your vehicle's                     (1) The cost of filling sinkholes; or
            contact with the roadbed.                                 (2) Sinking or collapse of land into man-
        (3) Theft of an entire bale, case or package                      made underground cavities.
            by forced entry into a securely locked
            body or compartment of the vehicle.
            There must be visible marks of the
            forced entry.
      c. The most we will pay for loss or damage
         under this Extension is $5,000.




CP 10 30 06 07                              © ISO Properties, Inc., 2007                               Page 9 of 10      
                                                                                                  PIIC POL 198
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 199 of 386

      b. Falling objects does not include loss or                 c. Water damage means accidental discharge
         damage to:                                                  or leakage of water or steam as the direct
        (1) Personal property in the open; or                        result of the breaking apart or cracking of a
                                                                     plumbing, heating, air conditioning or other
        (2) The interior of a building or structure, or              system or appliance (other than a sump
            property inside a building or structure,                 system including its related equipment and
            unless the roof or an outside wall of the                parts), that is located on the described
            building or structure is first damaged by                premises and contains water or steam.
            a falling object.




Page 10 of 10                              © ISO Properties, Inc., 2007                          CP 10 30 06 07      
                                                                                               PIIC POL 199
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 200 of 386

                                                                                    COMMERCIAL PROPERTY
                                                                                            CP 10 32 08 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    WATER EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. The exclusion in Paragraph B. replaces the Water           5. Waterborne material carried or otherwise
   Exclusion in this Coverage Part or Policy.                    moved by any of the water referred to in Para-
B. Water                                                         graph 1., 3. or 4., or material carried or other-
                                                                 wise moved by mudslide or mudflow.
   1. Flood, surface water, waves (including tidal
      wave and tsunami), tides, tidal water, overflow         This exclusion applies regardless of whether any
      of any body of water, or spray from any of              of the above, in Paragraphs 1. through 5., is
      these, all whether or not driven by wind (includ-       caused by an act of nature or is otherwise caused.
      ing storm surge);                                       An example of a situation to which this exclusion
                                                              applies is the situation where a dam, levee, sea-
   2. Mudslide or mudflow;                                    wall or other boundary or containment system fails
   3. Water that backs up or overflows or is other-           in whole or in part, for any reason, to contain the
      wise discharged from a sewer, drain, sump,              water.
      sump pump or related equipment;                         But if any of the above, in Paragraphs 1. through
   4. Water under the ground surface pressing on,             5., results in fire, explosion or sprinkler leakage,
      or flowing or seeping through:                          we will pay for the loss or damage caused by that
      a. Foundations, walls, floors or paved sur-             fire, explosion or sprinkler leakage (if sprinkler
          faces;                                              leakage is a Covered Cause of Loss).
      b. Basements, whether paved or not; or
      c. Doors, windows or other openings; or




CP 10 32 08 08                       © Insurance Services Office, Inc., 2008                         Page 1 of 1     
                                                                                               PIIC POL 200
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 201 of 386

POLICY NUMBER: PHPK1972850                                                         COMMERCIAL PROPERTY
                                                                                           CP 12 18 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   BUILDERS' RISK COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY

                                                  SCHEDULE

Premises Number: 00002              Building Number: 00001
                                                                         Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):                      C
Description Of Property: 6830 E Reno Ave
                         Midwest City, OK 73110-2150
Loss Payee Name:
                          Investors Warranty of America
                          4333 Edgewood Rd NE
Loss Payee Address:       Cedar Rapids, IA 52499-3830

Premises Number: 00009              Building Number: 00001               Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):                      C
Description Of Property: 1401 SW 3rd St
                         Oklahoma City, OK 73108-1413
Loss Payee Name:
                          Midfirst Bank
                          PO Box 54385
Loss Payee Address:       Oklahoma City, OK 73154-1385

Premises Number: 00010              Building Number: 00001               Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):                      C
Description Of Property: 1315 SW 3rd St
                         Oklahoma City, OK 73108-1411
Loss Payee Name:
                          Midfirst Bank
                          PO Box 54385
Loss Payee Address:       Oklahoma City, OK 73154-1385

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP 12 18 06 07                            © ISO Properties, Inc., 2007                                 Page 1 of 3   
                                                                                                 PIIC POL 201
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 202 of 386


A. When this endorsement is attached to the Stan-                 b. The Loss Payee has the right to receive
   dard Property Policy CP 00 99, the term Coverage                  loss payment even if the Loss Payee has
   Part in this endorsement is replaced by the term                  started foreclosure or similar action on the
   Policy.                                                           Covered Property.
B. Nothing in this endorsement increases the appli-               c. If we deny your claim because of your acts
   cable Limit of Insurance. We will not pay any Loss                or because you have failed to comply with
   Payee more than their financial interest in the                   the terms of the Coverage Part, the Loss
   Covered Property, and we will not pay more than                   Payee will still have the right to receive loss
   the applicable Limit of Insurance on the Covered                  payment if the Loss Payee:
   Property.                                                        (1) Pays any premium due under this Cov-
   The following is added to the Loss Payment Loss                       erage Part at our request if you have
   Condition, as indicated in the Declarations or in                     failed to do so;
   the Schedule:                                                    (2) Submits a signed, sworn proof of loss
C. Loss Payable Clause                                                   within 60 days after receiving notice
                                                                         from us of your failure to do so; and
   For Covered Property in which both you and a                     (3) Has notified us of any change in owner-
   Loss Payee shown in the Schedule or in the Dec-                       ship, occupancy or substantial change
   larations have an insurable interest, we will:                        in risk known to the Loss Payee.
   1. Adjust losses with you; and                                    All of the terms of this Coverage Part will
                                                                     then apply directly to the Loss Payee.
   2. Pay any claim for loss or damage jointly to you
      and the Loss Payee, as interests may appear.                d. If we pay the Loss Payee for any loss or
                                                                     damage and deny payment to you because
D. Lender's Loss Payable Clause                                      of your acts or because you have failed to
   1. The Loss Payee shown in the Schedule or in                     comply with the terms of this Coverage
      the Declarations is a creditor, including a mort-              Part:
      gageholder or trustee, whose interest in Cov-                 (1) The Loss Payee's rights will be trans-
      ered Property is established by such written in-                   ferred to us to the extent of the amount
      struments as:                                                      we pay; and
      a. Warehouse receipts;                                        (2) The Loss Payee's rights to recover the
      b. A contract for deed;                                            full amount of the Loss Payee's claim
      c. Bills of lading;                                                will not be impaired.
      d. Financing statements; or                                    At our option, we may pay to the Loss
                                                                     Payee the whole principal on the debt plus
      e. Mortgages, deeds of trust, or security                      any accrued interest. In this event, you will
          agreements.                                                pay your remaining debt to us.
   2. For Covered Property in which both you and a            3. If we cancel this policy, we will give written
      Loss Payee have an insurable interest:                     notice to the Loss Payee at least:
      a. We will pay for covered loss or damage to               a. 10 days before the effective date of cancel-
         each Loss Payee in their order of prece-                    lation if we cancel for your nonpayment of
         dence, as interests may appear.                             premium; or
                                                                 b. 30 days before the effective date of cancel-
                                                                     lation if we cancel for any other reason.
                                                              4. If we elect not to renew this policy, we will give
                                                                 written notice to the Loss Payee at least 10
                                                                 days before the expiration date of this policy.




Page 2 of 3                                © ISO Properties, Inc., 2007                            CP 12 18 06 07      


                                                                                                 PIIC POL 202
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 203 of 386

E. Contract Of Sale Clause                                F. Building Owner Loss Payable Clause
   1. The Loss Payee shown in the Schedule or in             1. The Loss Payee shown in the Schedule or in
      the Declarations is a person or organization              the Declarations is the owner of the described
      you have entered a contract with for the sale of          building, in which you are a tenant.
      Covered Property.                                      2. We will adjust losses to the described building
   2. For Covered Property in which both you and                with the Loss Payee. Any loss payment made
      the Loss Payee have an insurable interest we              to the Loss Payee will satisfy your claims
      will:                                                     against us for the owner's property.
      a. Adjust losses with you; and                         3. We will adjust losses to tenants' improvements
      b. Pay any claim for loss or damage jointly to            and betterments with you, unless the lease
          you and the Loss Payee, as interests may              provides otherwise.
          appear.
   3. The following is added to the Other Insurance
      Condition:
      For Covered Property that is the subject of a
      contract of sale, the word "you" includes the
      Loss Payee.




CP 12 18 06 07                            © ISO Properties, Inc., 2007                             Page 3 of 3    

                                                                                             PIIC POL 203
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 204 of 386

POLICY NUMBER: PHPK1972850                                                         COMMERCIAL PROPERTY
                                                                                           CP 12 18 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   BUILDERS' RISK COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY

                                                  SCHEDULE

Premises Number: 00011              Building Number: 00001
                                                                         Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):                      C
Description Of Property: 2124 NW 23rd St
                         Oklahoma City, OK 73107-2402
Loss Payee Name:
                          BancFirst
                          PO Box 26788
Loss Payee Address:       Oklahoma City, OK 73126-0788

Premises Number: 00012              Building Number: 00001               Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):                      C
Description Of Property: 316 S Blackwelder Ave
                         Oklahoma City, OK 73108-1418
Loss Payee Name:
                          Advantage Financial Services
                          PO Box 660831
Loss Payee Address:       Dallas, TX 75266-0831

Premises Number: 00012              Building Number: 00001               Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):                      C
Description Of Property: 316 S Blackwelder Ave
                         Oklahoma City, OK 73108-1418
Loss Payee Name:
                          Canon Financial Services, Inc.
                          PO Box 5008
Loss Payee Address:       Mount Laurel, NJ 08054-5008

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP 12 18 06 07                            © ISO Properties, Inc., 2007                                 Page 1 of 3   
                                                                                                 PIIC POL 204
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 205 of 386


A. When this endorsement is attached to the Stan-                 b. The Loss Payee has the right to receive
   dard Property Policy CP 00 99, the term Coverage                  loss payment even if the Loss Payee has
   Part in this endorsement is replaced by the term                  started foreclosure or similar action on the
   Policy.                                                           Covered Property.
B. Nothing in this endorsement increases the appli-               c. If we deny your claim because of your acts
   cable Limit of Insurance. We will not pay any Loss                or because you have failed to comply with
   Payee more than their financial interest in the                   the terms of the Coverage Part, the Loss
   Covered Property, and we will not pay more than                   Payee will still have the right to receive loss
   the applicable Limit of Insurance on the Covered                  payment if the Loss Payee:
   Property.                                                        (1) Pays any premium due under this Cov-
   The following is added to the Loss Payment Loss                       erage Part at our request if you have
   Condition, as indicated in the Declarations or in                     failed to do so;
   the Schedule:                                                    (2) Submits a signed, sworn proof of loss
C. Loss Payable Clause                                                   within 60 days after receiving notice
                                                                         from us of your failure to do so; and
   For Covered Property in which both you and a                     (3) Has notified us of any change in owner-
   Loss Payee shown in the Schedule or in the Dec-                       ship, occupancy or substantial change
   larations have an insurable interest, we will:                        in risk known to the Loss Payee.
   1. Adjust losses with you; and                                    All of the terms of this Coverage Part will
                                                                     then apply directly to the Loss Payee.
   2. Pay any claim for loss or damage jointly to you
      and the Loss Payee, as interests may appear.                d. If we pay the Loss Payee for any loss or
                                                                     damage and deny payment to you because
D. Lender's Loss Payable Clause                                      of your acts or because you have failed to
   1. The Loss Payee shown in the Schedule or in                     comply with the terms of this Coverage
      the Declarations is a creditor, including a mort-              Part:
      gageholder or trustee, whose interest in Cov-                 (1) The Loss Payee's rights will be trans-
      ered Property is established by such written in-                   ferred to us to the extent of the amount
      struments as:                                                      we pay; and
      a. Warehouse receipts;                                        (2) The Loss Payee's rights to recover the
      b. A contract for deed;                                            full amount of the Loss Payee's claim
      c. Bills of lading;                                                will not be impaired.
      d. Financing statements; or                                    At our option, we may pay to the Loss
                                                                     Payee the whole principal on the debt plus
      e. Mortgages, deeds of trust, or security                      any accrued interest. In this event, you will
          agreements.                                                pay your remaining debt to us.
   2. For Covered Property in which both you and a            3. If we cancel this policy, we will give written
      Loss Payee have an insurable interest:                     notice to the Loss Payee at least:
      a. We will pay for covered loss or damage to               a. 10 days before the effective date of cancel-
         each Loss Payee in their order of prece-                    lation if we cancel for your nonpayment of
         dence, as interests may appear.                             premium; or
                                                                 b. 30 days before the effective date of cancel-
                                                                     lation if we cancel for any other reason.
                                                              4. If we elect not to renew this policy, we will give
                                                                 written notice to the Loss Payee at least 10
                                                                 days before the expiration date of this policy.




Page 2 of 3                                © ISO Properties, Inc., 2007                            CP 12 18 06 07      


                                                                                                 PIIC POL 205
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 206 of 386

E. Contract Of Sale Clause                                F. Building Owner Loss Payable Clause
   1. The Loss Payee shown in the Schedule or in             1. The Loss Payee shown in the Schedule or in
      the Declarations is a person or organization              the Declarations is the owner of the described
      you have entered a contract with for the sale of          building, in which you are a tenant.
      Covered Property.                                      2. We will adjust losses to the described building
   2. For Covered Property in which both you and                with the Loss Payee. Any loss payment made
      the Loss Payee have an insurable interest we              to the Loss Payee will satisfy your claims
      will:                                                     against us for the owner's property.
      a. Adjust losses with you; and                         3. We will adjust losses to tenants' improvements
      b. Pay any claim for loss or damage jointly to            and betterments with you, unless the lease
          you and the Loss Payee, as interests may              provides otherwise.
          appear.
   3. The following is added to the Other Insurance
      Condition:
      For Covered Property that is the subject of a
      contract of sale, the word "you" includes the
      Loss Payee.




CP 12 18 06 07                            © ISO Properties, Inc., 2007                             Page 3 of 3    

                                                                                             PIIC POL 206
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 207 of 386

POLICY NUMBER: PHPK1972850                                                         COMMERCIAL PROPERTY
                                                                                           CP 12 18 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   BUILDERS' RISK COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY

                                                  SCHEDULE

Premises Number: 00012              Building Number: 00001
                                                                         Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):                      C
Description Of Property: 316 S Blackwelder Ave
                         Oklahoma City, OK 73108-1418
Loss Payee Name:
                          Leaf Capital Funding LLC
                          ISAOA
Loss Payee Address:       c/o Insurance Service Center
                          Miami, FL 33197-9127
Premises Number: 00012              Building Number: 00001               Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):                      C
Description Of Property: 316 S Blackwelder Ave
                         Oklahoma City, OK 73108-1418
Loss Payee Name:
                          Leaf Capital Funding, LLC
                          c/o Insurance Service Center
Loss Payee Address:       Miami, FL 33197-9127

Premises Number: 00012              Building Number: 00001               Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):                      C
Description Of Property: 316 S Blackwelder Ave
                         Oklahoma City, OK 73108-1418
Loss Payee Name:
                          MailFinance Inc.
                          PO Box 3547
Loss Payee Address:       Bellevue, WA 98009-3547

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP 12 18 06 07                            © ISO Properties, Inc., 2007                                 Page 1 of 3   
                                                                                                 PIIC POL 207
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 208 of 386


A. When this endorsement is attached to the Stan-                 b. The Loss Payee has the right to receive
   dard Property Policy CP 00 99, the term Coverage                  loss payment even if the Loss Payee has
   Part in this endorsement is replaced by the term                  started foreclosure or similar action on the
   Policy.                                                           Covered Property.
B. Nothing in this endorsement increases the appli-               c. If we deny your claim because of your acts
   cable Limit of Insurance. We will not pay any Loss                or because you have failed to comply with
   Payee more than their financial interest in the                   the terms of the Coverage Part, the Loss
   Covered Property, and we will not pay more than                   Payee will still have the right to receive loss
   the applicable Limit of Insurance on the Covered                  payment if the Loss Payee:
   Property.                                                        (1) Pays any premium due under this Cov-
   The following is added to the Loss Payment Loss                       erage Part at our request if you have
   Condition, as indicated in the Declarations or in                     failed to do so;
   the Schedule:                                                    (2) Submits a signed, sworn proof of loss
C. Loss Payable Clause                                                   within 60 days after receiving notice
                                                                         from us of your failure to do so; and
   For Covered Property in which both you and a                     (3) Has notified us of any change in owner-
   Loss Payee shown in the Schedule or in the Dec-                       ship, occupancy or substantial change
   larations have an insurable interest, we will:                        in risk known to the Loss Payee.
   1. Adjust losses with you; and                                    All of the terms of this Coverage Part will
                                                                     then apply directly to the Loss Payee.
   2. Pay any claim for loss or damage jointly to you
      and the Loss Payee, as interests may appear.                d. If we pay the Loss Payee for any loss or
                                                                     damage and deny payment to you because
D. Lender's Loss Payable Clause                                      of your acts or because you have failed to
   1. The Loss Payee shown in the Schedule or in                     comply with the terms of this Coverage
      the Declarations is a creditor, including a mort-              Part:
      gageholder or trustee, whose interest in Cov-                 (1) The Loss Payee's rights will be trans-
      ered Property is established by such written in-                   ferred to us to the extent of the amount
      struments as:                                                      we pay; and
      a. Warehouse receipts;                                        (2) The Loss Payee's rights to recover the
      b. A contract for deed;                                            full amount of the Loss Payee's claim
      c. Bills of lading;                                                will not be impaired.
      d. Financing statements; or                                    At our option, we may pay to the Loss
                                                                     Payee the whole principal on the debt plus
      e. Mortgages, deeds of trust, or security                      any accrued interest. In this event, you will
          agreements.                                                pay your remaining debt to us.
   2. For Covered Property in which both you and a            3. If we cancel this policy, we will give written
      Loss Payee have an insurable interest:                     notice to the Loss Payee at least:
      a. We will pay for covered loss or damage to               a. 10 days before the effective date of cancel-
         each Loss Payee in their order of prece-                    lation if we cancel for your nonpayment of
         dence, as interests may appear.                             premium; or
                                                                 b. 30 days before the effective date of cancel-
                                                                     lation if we cancel for any other reason.
                                                              4. If we elect not to renew this policy, we will give
                                                                 written notice to the Loss Payee at least 10
                                                                 days before the expiration date of this policy.




Page 2 of 3                                © ISO Properties, Inc., 2007                            CP 12 18 06 07      


                                                                                                 PIIC POL 208
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 209 of 386

E. Contract Of Sale Clause                                F. Building Owner Loss Payable Clause
   1. The Loss Payee shown in the Schedule or in             1. The Loss Payee shown in the Schedule or in
      the Declarations is a person or organization              the Declarations is the owner of the described
      you have entered a contract with for the sale of          building, in which you are a tenant.
      Covered Property.                                      2. We will adjust losses to the described building
   2. For Covered Property in which both you and                with the Loss Payee. Any loss payment made
      the Loss Payee have an insurable interest we              to the Loss Payee will satisfy your claims
      will:                                                     against us for the owner's property.
      a. Adjust losses with you; and                         3. We will adjust losses to tenants' improvements
      b. Pay any claim for loss or damage jointly to            and betterments with you, unless the lease
          you and the Loss Payee, as interests may              provides otherwise.
          appear.
   3. The following is added to the Other Insurance
      Condition:
      For Covered Property that is the subject of a
      contract of sale, the word "you" includes the
      Loss Payee.




CP 12 18 06 07                            © ISO Properties, Inc., 2007                             Page 3 of 3    

                                                                                             PIIC POL 209
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 210 of 386

POLICY NUMBER: PHPK1972850                                                         COMMERCIAL PROPERTY
                                                                                           CP 12 18 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   BUILDERS' RISK COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY

                                                  SCHEDULE

Premises Number: 00012              Building Number: 00001
                                                                         Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):                      C
Description Of Property: 316 S Blackwelder Ave
                         Oklahoma City, OK 73108-1418
Loss Payee Name:
                          Midfirst Bank
                          PO Box 54385
Loss Payee Address:       Oklahoma City, OK 73154-1385

Premises Number: 00012              Building Number: 00001               Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):                      C
Description Of Property: 316 S Blackwelder Ave
                         Oklahoma City, OK 73108-1418
Loss Payee Name:
                          Wells Fargo Equipment Finance
                          PO Box 3547
Loss Payee Address:       Bellevue, WA 98009-3547

Premises Number: 00029              Building Number: 00001               Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):                      C
Description Of Property: 1930 N Kickapoo Ave
                         Shawnee, OK 74804-2723
Loss Payee Name:
                          STORE Master Funding X, LLC,
                          its successors and/or assigns
Loss Payee Address:       c/o KeyBank National Association
                          Overland Park, KS 66211-1807
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP 12 18 06 07                            © ISO Properties, Inc., 2007                                 Page 1 of 3   
                                                                                                 PIIC POL 210
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 211 of 386


A. When this endorsement is attached to the Stan-                 b. The Loss Payee has the right to receive
   dard Property Policy CP 00 99, the term Coverage                  loss payment even if the Loss Payee has
   Part in this endorsement is replaced by the term                  started foreclosure or similar action on the
   Policy.                                                           Covered Property.
B. Nothing in this endorsement increases the appli-               c. If we deny your claim because of your acts
   cable Limit of Insurance. We will not pay any Loss                or because you have failed to comply with
   Payee more than their financial interest in the                   the terms of the Coverage Part, the Loss
   Covered Property, and we will not pay more than                   Payee will still have the right to receive loss
   the applicable Limit of Insurance on the Covered                  payment if the Loss Payee:
   Property.                                                        (1) Pays any premium due under this Cov-
   The following is added to the Loss Payment Loss                       erage Part at our request if you have
   Condition, as indicated in the Declarations or in                     failed to do so;
   the Schedule:                                                    (2) Submits a signed, sworn proof of loss
C. Loss Payable Clause                                                   within 60 days after receiving notice
                                                                         from us of your failure to do so; and
   For Covered Property in which both you and a                     (3) Has notified us of any change in owner-
   Loss Payee shown in the Schedule or in the Dec-                       ship, occupancy or substantial change
   larations have an insurable interest, we will:                        in risk known to the Loss Payee.
   1. Adjust losses with you; and                                    All of the terms of this Coverage Part will
                                                                     then apply directly to the Loss Payee.
   2. Pay any claim for loss or damage jointly to you
      and the Loss Payee, as interests may appear.                d. If we pay the Loss Payee for any loss or
                                                                     damage and deny payment to you because
D. Lender's Loss Payable Clause                                      of your acts or because you have failed to
   1. The Loss Payee shown in the Schedule or in                     comply with the terms of this Coverage
      the Declarations is a creditor, including a mort-              Part:
      gageholder or trustee, whose interest in Cov-                 (1) The Loss Payee's rights will be trans-
      ered Property is established by such written in-                   ferred to us to the extent of the amount
      struments as:                                                      we pay; and
      a. Warehouse receipts;                                        (2) The Loss Payee's rights to recover the
      b. A contract for deed;                                            full amount of the Loss Payee's claim
      c. Bills of lading;                                                will not be impaired.
      d. Financing statements; or                                    At our option, we may pay to the Loss
                                                                     Payee the whole principal on the debt plus
      e. Mortgages, deeds of trust, or security                      any accrued interest. In this event, you will
          agreements.                                                pay your remaining debt to us.
   2. For Covered Property in which both you and a            3. If we cancel this policy, we will give written
      Loss Payee have an insurable interest:                     notice to the Loss Payee at least:
      a. We will pay for covered loss or damage to               a. 10 days before the effective date of cancel-
         each Loss Payee in their order of prece-                    lation if we cancel for your nonpayment of
         dence, as interests may appear.                             premium; or
                                                                 b. 30 days before the effective date of cancel-
                                                                     lation if we cancel for any other reason.
                                                              4. If we elect not to renew this policy, we will give
                                                                 written notice to the Loss Payee at least 10
                                                                 days before the expiration date of this policy.




Page 2 of 3                                © ISO Properties, Inc., 2007                            CP 12 18 06 07      


                                                                                                 PIIC POL 211
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 212 of 386

E. Contract Of Sale Clause                                F. Building Owner Loss Payable Clause
   1. The Loss Payee shown in the Schedule or in             1. The Loss Payee shown in the Schedule or in
      the Declarations is a person or organization              the Declarations is the owner of the described
      you have entered a contract with for the sale of          building, in which you are a tenant.
      Covered Property.                                      2. We will adjust losses to the described building
   2. For Covered Property in which both you and                with the Loss Payee. Any loss payment made
      the Loss Payee have an insurable interest we              to the Loss Payee will satisfy your claims
      will:                                                     against us for the owner's property.
      a. Adjust losses with you; and                         3. We will adjust losses to tenants' improvements
      b. Pay any claim for loss or damage jointly to            and betterments with you, unless the lease
          you and the Loss Payee, as interests may              provides otherwise.
          appear.
   3. The following is added to the Other Insurance
      Condition:
      For Covered Property that is the subject of a
      contract of sale, the word "you" includes the
      Loss Payee.




CP 12 18 06 07                            © ISO Properties, Inc., 2007                             Page 3 of 3    

                                                                                             PIIC POL 212
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 213 of 386

POLICY NUMBER: PHPK1972850                                                         COMMERCIAL PROPERTY
                                                                                           CP 12 18 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   BUILDERS' RISK COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY

                                                  SCHEDULE

Premises Number: 00036              Building Number: 00001
                                                                         Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):                      C
Description Of Property: 1900 NW 164th St
                         Edmond, OK 73013-8959
Loss Payee Name:
                          STORE Master Funding X, LLC,
                          its successors and/or assigns
Loss Payee Address:       c/o KeyBank National Association
                          Overland Park, KS 66211-1807
Premises Number: 00043              Building Number: 00001               Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):                      C
Description Of Property: 904 N Rockford Pl
                         Ardmore, OK 73401-2241
Loss Payee Name:
                          Agree Limited Partnership, a Delaware
                          limited partnership
Loss Payee Address:       70 E Long Lake Rd
                          Bloomfield Hills, MI 48304-2356
Premises Number: 00045              Building Number: 00001               Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):                      C
Description Of Property: 2400 12th Ave NE Ste 120
                         Norman, OK 73071-6841
Loss Payee Name:
                          Rock Creek Shopping Center
                          PO Box 720637
Loss Payee Address:       Norman, OK 73070-4481

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP 12 18 06 07                            © ISO Properties, Inc., 2007                                 Page 1 of 3   
                                                                                                 PIIC POL 213
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 214 of 386


A. When this endorsement is attached to the Stan-                 b. The Loss Payee has the right to receive
   dard Property Policy CP 00 99, the term Coverage                  loss payment even if the Loss Payee has
   Part in this endorsement is replaced by the term                  started foreclosure or similar action on the
   Policy.                                                           Covered Property.
B. Nothing in this endorsement increases the appli-               c. If we deny your claim because of your acts
   cable Limit of Insurance. We will not pay any Loss                or because you have failed to comply with
   Payee more than their financial interest in the                   the terms of the Coverage Part, the Loss
   Covered Property, and we will not pay more than                   Payee will still have the right to receive loss
   the applicable Limit of Insurance on the Covered                  payment if the Loss Payee:
   Property.                                                        (1) Pays any premium due under this Cov-
   The following is added to the Loss Payment Loss                       erage Part at our request if you have
   Condition, as indicated in the Declarations or in                     failed to do so;
   the Schedule:                                                    (2) Submits a signed, sworn proof of loss
C. Loss Payable Clause                                                   within 60 days after receiving notice
                                                                         from us of your failure to do so; and
   For Covered Property in which both you and a                     (3) Has notified us of any change in owner-
   Loss Payee shown in the Schedule or in the Dec-                       ship, occupancy or substantial change
   larations have an insurable interest, we will:                        in risk known to the Loss Payee.
   1. Adjust losses with you; and                                    All of the terms of this Coverage Part will
                                                                     then apply directly to the Loss Payee.
   2. Pay any claim for loss or damage jointly to you
      and the Loss Payee, as interests may appear.                d. If we pay the Loss Payee for any loss or
                                                                     damage and deny payment to you because
D. Lender's Loss Payable Clause                                      of your acts or because you have failed to
   1. The Loss Payee shown in the Schedule or in                     comply with the terms of this Coverage
      the Declarations is a creditor, including a mort-              Part:
      gageholder or trustee, whose interest in Cov-                 (1) The Loss Payee's rights will be trans-
      ered Property is established by such written in-                   ferred to us to the extent of the amount
      struments as:                                                      we pay; and
      a. Warehouse receipts;                                        (2) The Loss Payee's rights to recover the
      b. A contract for deed;                                            full amount of the Loss Payee's claim
      c. Bills of lading;                                                will not be impaired.
      d. Financing statements; or                                    At our option, we may pay to the Loss
                                                                     Payee the whole principal on the debt plus
      e. Mortgages, deeds of trust, or security                      any accrued interest. In this event, you will
          agreements.                                                pay your remaining debt to us.
   2. For Covered Property in which both you and a            3. If we cancel this policy, we will give written
      Loss Payee have an insurable interest:                     notice to the Loss Payee at least:
      a. We will pay for covered loss or damage to               a. 10 days before the effective date of cancel-
         each Loss Payee in their order of prece-                    lation if we cancel for your nonpayment of
         dence, as interests may appear.                             premium; or
                                                                 b. 30 days before the effective date of cancel-
                                                                     lation if we cancel for any other reason.
                                                              4. If we elect not to renew this policy, we will give
                                                                 written notice to the Loss Payee at least 10
                                                                 days before the expiration date of this policy.




Page 2 of 3                                © ISO Properties, Inc., 2007                            CP 12 18 06 07      


                                                                                                 PIIC POL 214
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 215 of 386

E. Contract Of Sale Clause                                F. Building Owner Loss Payable Clause
   1. The Loss Payee shown in the Schedule or in             1. The Loss Payee shown in the Schedule or in
      the Declarations is a person or organization              the Declarations is the owner of the described
      you have entered a contract with for the sale of          building, in which you are a tenant.
      Covered Property.                                      2. We will adjust losses to the described building
   2. For Covered Property in which both you and                with the Loss Payee. Any loss payment made
      the Loss Payee have an insurable interest we              to the Loss Payee will satisfy your claims
      will:                                                     against us for the owner's property.
      a. Adjust losses with you; and                         3. We will adjust losses to tenants' improvements
      b. Pay any claim for loss or damage jointly to            and betterments with you, unless the lease
          you and the Loss Payee, as interests may              provides otherwise.
          appear.
   3. The following is added to the Other Insurance
      Condition:
      For Covered Property that is the subject of a
      contract of sale, the word "you" includes the
      Loss Payee.




CP 12 18 06 07                            © ISO Properties, Inc., 2007                             Page 3 of 3    

                                                                                             PIIC POL 215
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 216 of 386

POLICY NUMBER: PHPK1972850                                                         COMMERCIAL PROPERTY
                                                                                           CP 12 18 06 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           LOSS PAYABLE PROVISIONS
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   BUILDERS' RISK COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY

                                                  SCHEDULE

Premises Number: 00047              Building Number: 00001
                                                                         Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):                      C
Description Of Property: 801 E Lakeview Rd
                         Stillwater, OK 74075-2837
Loss Payee Name:
                           Midfirst Bank ISAOA Business Banking
                           PO Box 54385
Loss Payee Address:        Oklahoma City, OK 73154-1385

Premises Number: 00050              Building Number: 00001               Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):                      C
Description Of Property: 2525 W Danforth
                         Edmond, OK 73012
Loss Payee Name:
                           Danforth Development, LLC
                           PO Box 424
Loss Payee Address:        Spencer, OK 73084-0424

Premises Number:                    Building Number:                     Applicable Clause
                                                                         (Enter C., D., E., or
                                                                         F.):
Description Of Property:

Loss Payee Name:

Loss Payee Address:

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP 12 18 06 07                            © ISO Properties, Inc., 2007                                 Page 1 of 3   
                                                                                                 PIIC POL 216
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 217 of 386


A. When this endorsement is attached to the Stan-                 b. The Loss Payee has the right to receive
   dard Property Policy CP 00 99, the term Coverage                  loss payment even if the Loss Payee has
   Part in this endorsement is replaced by the term                  started foreclosure or similar action on the
   Policy.                                                           Covered Property.
B. Nothing in this endorsement increases the appli-               c. If we deny your claim because of your acts
   cable Limit of Insurance. We will not pay any Loss                or because you have failed to comply with
   Payee more than their financial interest in the                   the terms of the Coverage Part, the Loss
   Covered Property, and we will not pay more than                   Payee will still have the right to receive loss
   the applicable Limit of Insurance on the Covered                  payment if the Loss Payee:
   Property.                                                        (1) Pays any premium due under this Cov-
   The following is added to the Loss Payment Loss                       erage Part at our request if you have
   Condition, as indicated in the Declarations or in                     failed to do so;
   the Schedule:                                                    (2) Submits a signed, sworn proof of loss
C. Loss Payable Clause                                                   within 60 days after receiving notice
                                                                         from us of your failure to do so; and
   For Covered Property in which both you and a                     (3) Has notified us of any change in owner-
   Loss Payee shown in the Schedule or in the Dec-                       ship, occupancy or substantial change
   larations have an insurable interest, we will:                        in risk known to the Loss Payee.
   1. Adjust losses with you; and                                    All of the terms of this Coverage Part will
                                                                     then apply directly to the Loss Payee.
   2. Pay any claim for loss or damage jointly to you
      and the Loss Payee, as interests may appear.                d. If we pay the Loss Payee for any loss or
                                                                     damage and deny payment to you because
D. Lender's Loss Payable Clause                                      of your acts or because you have failed to
   1. The Loss Payee shown in the Schedule or in                     comply with the terms of this Coverage
      the Declarations is a creditor, including a mort-              Part:
      gageholder or trustee, whose interest in Cov-                 (1) The Loss Payee's rights will be trans-
      ered Property is established by such written in-                   ferred to us to the extent of the amount
      struments as:                                                      we pay; and
      a. Warehouse receipts;                                        (2) The Loss Payee's rights to recover the
      b. A contract for deed;                                            full amount of the Loss Payee's claim
      c. Bills of lading;                                                will not be impaired.
      d. Financing statements; or                                    At our option, we may pay to the Loss
                                                                     Payee the whole principal on the debt plus
      e. Mortgages, deeds of trust, or security                      any accrued interest. In this event, you will
          agreements.                                                pay your remaining debt to us.
   2. For Covered Property in which both you and a            3. If we cancel this policy, we will give written
      Loss Payee have an insurable interest:                     notice to the Loss Payee at least:
      a. We will pay for covered loss or damage to               a. 10 days before the effective date of cancel-
         each Loss Payee in their order of prece-                    lation if we cancel for your nonpayment of
         dence, as interests may appear.                             premium; or
                                                                 b. 30 days before the effective date of cancel-
                                                                     lation if we cancel for any other reason.
                                                              4. If we elect not to renew this policy, we will give
                                                                 written notice to the Loss Payee at least 10
                                                                 days before the expiration date of this policy.




Page 2 of 3                                © ISO Properties, Inc., 2007                            CP 12 18 06 07      


                                                                                                 PIIC POL 217
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 218 of 386

E. Contract Of Sale Clause                                F. Building Owner Loss Payable Clause
   1. The Loss Payee shown in the Schedule or in             1. The Loss Payee shown in the Schedule or in
      the Declarations is a person or organization              the Declarations is the owner of the described
      you have entered a contract with for the sale of          building, in which you are a tenant.
      Covered Property.                                      2. We will adjust losses to the described building
   2. For Covered Property in which both you and                with the Loss Payee. Any loss payment made
      the Loss Payee have an insurable interest we              to the Loss Payee will satisfy your claims
      will:                                                     against us for the owner's property.
      a. Adjust losses with you; and                         3. We will adjust losses to tenants' improvements
      b. Pay any claim for loss or damage jointly to            and betterments with you, unless the lease
          you and the Loss Payee, as interests may              provides otherwise.
          appear.
   3. The following is added to the Other Insurance
      Condition:
      For Covered Property that is the subject of a
      contract of sale, the word "you" includes the
      Loss Payee.




CP 12 18 06 07                            © ISO Properties, Inc., 2007                             Page 3 of 3    

                                                                                             PIIC POL 218
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 219 of 386

                                                                                                PI-BM-001 (03/13)



   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

         EQUIPMENT BREAKDOWN PROTECTION ENDORSEMENT
This endorsement modifies insurance provided under the following:
        PROPERTY COVERAGE PART

                         EQUIPMENT BREAKDOWN PROTECTION SCHEDULE

Premises: This endorsement applies to all Covered Premises specified elsewhere in this Policy.

Coverages, Limits of Insurance and Options:               Insurance under this Endorsement applies only to
coverages as set forth below.

               COVERAGE                                            LIMIT OF INSURANCE
Limit per One Breakdown                           The sum of Building, Business Personal Property,
                                                  Business Income and Extra Expense Limit of Insurance at
                                                  Covered Locations as per the Property Coverage Part
                                                  Declarations.
Property Damage                                   The sum of Building and Business Personal Property Limit
                                                  of Insurance at Covered Locations as per the Property
                                                  Coverage Part Declarations
Business Income                                   The Business Income Limit of Insurance at Covered
                                                  Locations as per the Property Coverage Part Declarations.
Business Income "Period of Restoration"           Per the Business Income Coverage Form
Extra Expense                                     The Extra Expense Limit of Insurance at Covered
                                                  Locations as per the Property Coverage Part Declarations.
Spoilage Damage (including Utility
Interruption-Spoilage Damage                      $100,000
• Coverage for Utility Interruption-Spoilage
  Damage applies only if interruption lasts
  at least:                                       8 hours
Utility Services – Time Element                   Included in the Business Income Limit of Insurance per
                                                  the Property Coverage Part Declarations.
• Coverage applies only if interruption lasts
  at least:                                       8 hours
Civil Authority                                   4 weeks
"Data" or "Media"                                 $100,000
“Diagnostic Equipment”                            $250,000 maximum Limit of Insurance for any single piece
                                                  of equipment
Expediting Expense                                $250,000
Extended “Period of Restoration”                  Included in Business Income “Period of Restoration”
“Fungus”, Wet Rot, Dry Rot and Bacteria
• Property Damage                                 As per the Covered Causes of Loss Form
• Business Income and Extra Expense               30 Days
Newly Acquired or Constructed Property            As per the Building and Business Personal Property
• Buildings                                       Coverage Form and any additional form that modifies this
• Business Personal Property                      coverage Limit of Insurance.

Ordinance or Law (Including Demolition            As per the Building and Business Personal Property
and Increased Cost of Construction)               Coverage Form and any additional form that modifies this
                                                  coverage Limit of Insurance
Pollutant Clean Up and Removal                    $100,000

                                © 2013 Philadelphia Consolidated Holding Corp.
                Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                   Page 1 of 13
                                                                                                       PIIC POL 219
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 220 of 386

                                                                                               PI-BM-001 (03/13)


Refrigerant Contamination                        $100,000
Time Element from Dependent Properties           $250,000
Water Damage                                     $100,000

OPTIONAL EQUIPMENT COVERAGE
Power Generating Equipment                       X Included subject to a maximum of:
                                                        • $1,000,000 Building and Personal Property;
                                                            and
                                                        • $500,000 Business Income and Extra
                                                            Expense
                                                        Limit of Insurance
                                                   Excluded

                  COVERAGE                                            DEDUCTIBLES
Property Damage                                  Per the Property Coverage Part Declarations
Business Income                                  Per the Property Coverage Part Declarations
Extra Expense                                    Per the Property Coverage Part Declarations
Spoilage Damage (including Utility               Included in the Building and Business Personal Property
Interruption-Spoilage Damage                     Deductible
Utility Interruption-Time Element                24 hours
                                                 Included in the Building and Business Personal Property
Refrigerant Contamination:
                                                 Deductible
Time Element from Dependent Properties           Included in the Business Income Deductible
Other:
   • Civil Authority and “Fungus”, Wet               •    Included in the Business Income Deductible
       Rot, Dry Rot Business Income and
       Extra Expense
   • “Data” or “Media”; “Diagnostic                  •    Included in Property Damage (Building and
       Equipment”; Expediting Expense;                    Business Personal Property) Deductible
       “Fungus”, Wet Rot, Dry Rot and
       Bacteria Property Damage; Newly
       Acquired or Constructed Property;
       Ordinance or Law (including
       Demolition and Increased Cost of
       Construction); Pollutant Clean Up
       and Removal; and Water Damage


ADDITIONAL COVERAGE EXTENSION, RESTRICTIONS, SPECIAL PROVISIONS:

The following definition is added to section F. DEFINITIONS:
"Perishable Goods" means any "Covered Property" that is maintained under controlled conditions for its
preservation and that is susceptible to loss or damage if the controlled conditions change.




                               © 2013 Philadelphia Consolidated Holding Corp.
               Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                  Page 2 of 13
                                                                                                      PIIC POL 220
        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 221 of 386

                                                                                             PI-BM-001 (03/13)


A. COVERAGE

  As respects coverage provided under this Policy, the following coverage is added:

  1. Equipment Breakdown Protection

      Property Damage
      We will pay for direct physical damage to “Covered Property” located at the Covered Premises
      described in the Equipment Breakdown Protection Schedule resulting from a “Breakdown” to
      “Covered Equipment”.
      The most we will pay is the Limit of Insurance for Property Damage indicated in the Equipment
      Breakdown Protection Schedule.

  2. Coverage Extensions. As respects coverage provided under this Equipment Breakdown
     Protection Endorsement only, the following is added:

      You may extend the insurance provided by this Equipment Breakdown Protection Endorsement
      as follows. If coverage is selected on the Equipment Breakdown Protection Schedule, the most
      we will pay under these Coverage Extensions are the Limits of Insurance in such Schedule.
      These limits are a part of and not in addition to the total “Limit per One Breakdown".

      These coverages apply only to that portion of the loss or damage that is a direct result of a
      "Breakdown" to "Covered Equipment" that is not excluded elsewhere in this Policy or this
      Equipment Breakdown Protection Endorsement.

      If any of the following Coverage Extensions are selected, the Limit of Insurance identified for the
      applicable coverage extension shown in the Equipment Breakdown Protection Endorsement shall
      replace any limit as may be found elsewhere in this Policy with regard to coverage provided
      under this Endorsement only.

      a. Business Income
         If Business Income is selected in the Equipment Breakdown Protection Schedule, coverage
         for Business Income as provided elsewhere in this Policy is extended to include loss and
         expense resulting from a “Breakdown” to “Covered Equipment”.

      b. Extra Expense
         If Extra Expense is selected in the Equipment Breakdown Protection Schedule, coverage for
         Extra Expense as provided elsewhere in this Policy is extended to include loss and expense
         resulting from a “Breakdown” to “Covered Equipment”.

      c. Spoilage Damage
         We will pay for:
         (1) Spoilage damage to "Perishable Goods".
         (2) Utility Interruption – Spoilage
             Spoilage damage to "Perishable Goods" that is caused by or results from an interruption
             in utility services that is the direct result of a "Breakdown" to "Covered Equipment"
             owned, operated or controlled by a private or public utility, landlord or other supplier with
             whom you have a contract to provide you with any of the following services: air
             conditioning, communication services, electric power, gas, heating, refrigeration, steam,
             water or waste treatment.
             The interruption of such utility service to your Covered Premises must last at least the
             consecutive period of time shown in the Equipment Breakdown Protection Schedule for
             Utility Interruption – Spoilage. Once this waiting period is met, coverage will commence at
             the initial time of the interruption and will then be subject to the applicable deductible.



                             © 2013 Philadelphia Consolidated Holding Corp.
             Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                Page 3 of 13
                                                                                                    PIIC POL 221
      Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 222 of 386

                                                                                        PI-BM-001 (03/13)


     (3) Any necessary expenses you incur to reduce or avert the amount of loss under this
         Coverage Extension. We will pay such expenses to the extent they do not exceed the
         amount of loss that otherwise would have been payable under this Coverage Extension.
     As respects spoilage damage caused by a “Breakdown” to “Covered Equipment” only,
     coverage provided under this Coverage Extension supersedes any other Spoilage coverage
     provided elsewhere in this policy.

d. Utility Services – Time Element
   If Utility Services – Time Element coverage is included under this Equipment Breakdown
   Protection Endorsement and Business Income and/or Extra Expense is also covered under
   this Endorsement, the selected coverage(s) are extended to include loss resulting from the
   interruption of utility services provided all of the following conditions are met:
   (1) The interruption is the direct result of a “Breakdown” to “Covered Equipment” owned,
        operated or controlled by the local private or public utility or distributor that directly
        generates, transmits, distributes or provides utility services which you receive; and
   (2) The “Covered Equipment” is used to supply air conditioning, communication services,
        electric power, gas, heating, refrigeration, steam, water or waste treatment to your
        Premises; and
   (3) The interruption of utility service to your Covered Premises lasts at least the consecutive
        period of time shown in the Equipment Breakdown Protection Schedule.

e. Civil Authority
   If Civil Authority is selected in the Equipment Breakdown Protection Schedule, coverage for
   Civil Authority as provided elsewhere in this Policy is extended to include loss and expense
   resulting from a “Breakdown to “Covered Equipment”.

f.   “Electronic Data” Or “Media” Coverage
     If:
     (1) you purchase “Data” or “Media” coverage under this Equipment Breakdown Protection
          Endorsement; and
     (2) you have selected coverage for Business Income and/or Extra Expense under this
          Endorsement; and
     (3) “Media” is damaged or “Data” is lost or corrupted as a direct result of a “Breakdown” to
          “Covered Equipment”;
     we will pay your actual loss of “Business Income” and/or your “Extra Expenses” during the
     time necessary to:
     (i) Research, recreate, replace or restore the damaged “Media” or lost or corrupted “Data”;
          and
     (ii) Reprogram instructions used in any covered “Computer Equipment”.
     There shall be no coverage for any “Data” or “Media” that cannot be replaced, recreated, or
     restored.
     The most we will pay under this Coverage Extension for “Business Income” and/or your
     “Extra Expense” incurred is the Limit of Insurance indicated for "Data" or "Media" coverage in
     the Equipment Breakdown Protection Schedule.

g. Expediting Expense
   With respect to your damaged "Covered Property", we will pay the reasonable extra cost to:
   (1) Make temporary repairs; and
   (2) Expedite permanent repairs or permanent replacement.

h. Extended “Period of Restoration”
   The “Period of Restoration is extended by the number of consecutive days indicated in the
   Equipment Breakdown Protection Schedule.




                        © 2013 Philadelphia Consolidated Holding Corp.
        Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                           Page 4 of 13
                                                                                               PIIC POL 222
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 223 of 386

                                                                                              PI-BM-001 (03/13)


     i.    “Fungus”, Wet Rot, Dry Rot and Bacteria – Limited Coverage
           Coverage for Limited Coverage – “Fungus” Wet Rot, Dry Rot and Bacteria as provided
           elsewhere in this policy is extended to include loss or expense resulting from a “Breakdown”
           to “Covered Equipment”.

     j.    Newly Acquired or Constructed Property
           If Newly Acquired or Constructed Property is selected in the Equipment Breakdown
           Protection Schedule, coverage for Newly Acquired or Constructed Property as provided
           elsewhere in this Policy is extended to loss and expense resulting from a “Breakdown” to
           “Covered Equipment”.

     k. Ordinance or Law (Including Demolition and Increased Cost of Construction)
        If Ordinance or Law (Including Demolition and Increased Cost of Construction is selected in
        the Equipment Breakdown Protection Schedule, coverage for Ordinance or Law (Including
        Demolition and Increased Cost of Construction as provided elsewhere in this Policy is
        extended to include loss and expense resulting from a “Breakdown” to “Covered Equipment”.

     l.    Pollutant Clean Up and Removal
           If "Covered Property", including land or water owned by you at a described premises, is
           damaged, contaminated or polluted by a "Hazardous Substance" as a direct result of a
           "Breakdown" to "Covered Equipment", we will pay for any additional expenses incurred by
           you for clean-up, repair, replacement or disposal of the affected “Covered Property”.
           As used here, additional expenses means the additional cost incurred over and above the
           amount that we would have paid had no "Hazardous Substance" been involved with the loss.
           Ammonia is not considered to be a "Hazardous Substance" as respects this limitation.
           If you have selected "Business Income" and/or "Extra Expense" coverages under this
           Equipment Breakdown Protection Endorsement, we will also pay for any loss of "Business
           Income" or "Extra Expense" caused by such damage, contamination or pollution.
           The maximum we will pay for damage to "Covered Property", "Business Income" and/or
           "Extra Expense" under this Coverage Extension shall be the Limit of Insurance indicated in
           the Equipment Breakdown Protection Schedule for Pollutant Clean Up and Removal.

     m. Refrigerant Contamination
        If “Covered Property” is contaminated by a refrigerant, including ammonia, as a direct result
        of a “Breakdown” to ‘’Covered Equipment”, we will pay for this kind of damage, including
        salvage expense and any additional expenses incurred by you for clean-up, repair,
        replacement or disposal of that property.

     n. Time Element from Dependent Property
        If Time Element from Dependent Property is selected in the Equipment Breakdown Protection
        Schedule, coverage for Time Element from Dependent Property as provided elsewhere in
        this Policy is extended to include loss and expense resulting from a “Breakdown” to “Covered
        Equipment”.

     o. Water Damage
        If “Covered Property" is damaged by water as a direct result of a “Breakdown” to “Covered
        Equipment” we will pay for this kind of damage, including salvage expense.

B. EXCLUSIONS

  1. As respects coverage provided under this Equipment Breakdown Protection Endorsement only,
     Exclusions B.2.a; B.2.d.(6); B.2.e. and Limitations C.1.a. and C.1.b. of the Causes Of Loss Form
     attached to this policy are deleted.




                              © 2013 Philadelphia Consolidated Holding Corp.
              Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                 Page 5 of 13
                                                                                                     PIIC POL 223
        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 224 of 386

                                                                                           PI-BM-001 (03/13)


2. The following exclusions are added as respects coverage provided under this Equipment
   Breakdown Protection Endorsement only.
   We will not pay for loss or damage caused directly or indirectly by any of the following. Such
   loss or damage is excluded regardless of any other cause or event that contributes concurrently
   or in any sequence to the loss.

   a. “Breakdown” resulting from or caused by capsizing, collapse, collision, upset or overturning of
      any mobile “Covered Equipment”, the vehicle or floating vessel by which the mobile “Covered
      Equipment” is transported or the platform or other base on which the mobile “Covered
      Equipment” is positioned.

   b. Depletion, deterioration, corrosion, erosion, wear and tear, and rust. However, if a
      "Breakdown" ensues, we will pay the ensuing loss or damage not otherwise excluded.

    c. Earth Movement including, but not limited to, earthquake; landslide; land subsidence; mine
       subsidence; sinkhole collapse; or volcanic action; or other rising or shifting of earth that
       results from, contributes to, or is aggravated by any of the above, all whether naturally
       occurring or due to man-made or other artificial causes.

   d. An explosion. However, we will pay for direct loss or damage caused by an explosion of
      "Covered Equipment" of the following kind:
      (1) Steam boiler; electric steam generator; steam piping; steam turbine; steam engine; or
      (2) Gas turbine or any other moving or rotating machinery, when such explosion is caused
          by centrifugal force or mechanical breakdown.

   e. Fire, including smoke, and water or other means used to extinguish a fire even when the
      attempt is unsuccessful.

   f.   “Fungus”, wet rot and dry rot, and bacteria except as provided under Coverage Extensions, i.
        “Fungus”, Wet Rot, Dry Rot and Bacteria – Limited Coverage

   g. Specified Perils
      Loss caused by or resulting from: aircraft; civil commotion; collapse; combustion explosion;
      freezing caused by cold weather; hail; impact of aircraft, missile or vehicle; lightning; molten
      material; objects falling from aircraft or missiles; riot; smoke; vandalism; vehicles; weight of
      snow, ice or sleet; or windstorm.
      However, we will pay for a “Breakdown” to “Covered Equipment” if one of the perils listed
      above occurs away from the Covered Premises described in the Equipment Breakdown
      Protection Schedule, and causes an electrical surge or other electrical disturbance that
      comes through utility transmission lines, if such electrical surge or disturbance is not covered
      elsewhere in this Policy.

   h. Testing
      Any “Breakdown” to “Covered Equipment” that takes place while the “Covered Equipment” is
      undergoing a test which subjects the “Covered Equipment” to greater than maximum
      allowable operating conditions as identified by the manufacturer of the “Covered Equipment”.

   i.   Water
        (1) Flood, surface water, waves, tides, tidal waves, tsunami, overflow of any body of water,
             or their spray, all whether driven by wind or not;
        (2) Mudflow or mudslides; or
        (3) Water damage caused by backup of sewers, drains, or drainage piping.
        all whether naturally occurring or due to manmade or other artificial causes.
        However, we will pay the expenses you incur to dry out electrical “Covered Equipment”
        resulting from such causes of loss. We will not pay for any other resulting loss or expense.


                           © 2013 Philadelphia Consolidated Holding Corp.
           Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                              Page 6 of 13
                                                                                                  PIIC POL 224
            Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 225 of 386

                                                                                                PI-BM-001 (03/13)



       j.    Water damage caused by the discharge or leakage of a sprinkler system, sewer piping or
             domestic water piping, unless such discharge or leakage is the direct result of a “Breakdown”
             to “Covered Equipment”. The most we will pay for such water damage is the Limit of
             Insurance shown in the Equipment Breakdown Protection Schedule for Water Damage.

       k.    With respect to Business Income, Extra Expense or Utility Services-Time Element coverages,
             the following additional exclusions will apply:
             (1) The business that would not or could not have been carried on if the "Breakdown" had
                 not occurred; or
             (2) Your failure to use due diligence and dispatch to operate your business on as nearly
                 normal a basis as practicable at the Covered Premises shown in the Equipment
                 Breakdown Protection Schedule; or
             (3) The suspension, lapse or cancellation of a contract following a "Breakdown" to “Covered
                 Equipment” extending beyond the time business could have resumed if the contract had
                 not lapsed, been suspended or cancelled.

       l.    With respect to Utility Services–Spoilage and Utility Services-Time Element coverages, the
             following additional exclusions will apply:
             (1) Acts of sabotage;
             (2) Deliberate act(s) of load shedding by the supplying or distributing utility.

C. LIMITS OF INSURANCE

   As respects coverage provided under this Endorsement only, the following is added:

   1. The most we will pay for loss and expense arising from any “One Breakdown” is the amount
      shown as the "Limit per One Breakdown" in the Equipment Breakdown Protection Schedule. This
      limit applies to all coverages under Section A – Coverage, including Coverage Extensions.

   2. The Limit of Insurance under each of the Coverage Extensions for loss or expense arising from
      any "One Breakdown" is the amount shown in the Equipment Breakdown Protection Schedule for
      the applicable Coverage Extension. If two or more limits apply to the same portion of a loss the
      most we will pay is the smallest applicable Limit of Insurance.

   3. The most we will pay for physical damage caused by a “Breakdown” to “Diagnostic Equipment” is
      $250,000 for any single piece of equipment, unless another Limit is shown in the Equipment
      Breakdown Protection Schedule. This limit is part of, not in addition to, the Property Damage
      Limit shown in the Equipment Breakdown Protection Schedule.

D. DEDUCTIBLES

   As respects coverage provided under this Endorsement only, the following shall apply:

   1. Application of Deductibles
      We will not pay for loss or damage resulting from any “One Breakdown” until the amount of
      covered loss or damage exceeds the deductible shown in the Equipment Breakdown Protection
      Schedule. We will then pay the amount of covered loss or damage in excess of the deductible,
      up to the applicable Limit of Insurance.
      Deductibles apply separately for each applicable coverage except if:
      a. A deductible is shown as Combined for any of the coverages in the Equipment Breakdown
          Protection Schedule, then we will first subtract the combined deductible amount from the
          aggregate amount of any loss to which the combined deductible applies; or




                                © 2013 Philadelphia Consolidated Holding Corp.
                Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                   Page 7 of 13
                                                                                                       PIIC POL 225
    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 226 of 386

                                                                                      PI-BM-001 (03/13)


b. More than one “Covered Equipment” is involved in “One Breakdown”, then only one
   deductible, the highest, shall apply to each of the applicable coverages.




                      © 2013 Philadelphia Consolidated Holding Corp.
      Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                         Page 8 of 13
                                                                                             PIIC POL 226
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 227 of 386

                                                                                              PI-BM-001 (03/13)


  2. Determination of Deductibles
     a. Dollar Deductible
        If a dollar deductible is shown in the Equipment Breakdown Protection Schedule, we will first
        subtract the deductible amount from a loss we would otherwise pay.

     b. Multiple per Unit Deductible
        If a multiple of units is shown in the Equipment Breakdown Protection Schedule, the
        deductible will be calculated as the sum of the multiplier times the number of units specified.
        (For example: if the deductible is specified as $25/hp for air conditioning units, and a covered
        500 hp air conditioning unit suffered a "Breakdown", the deductible will be $25 times 500 hp
        which equals $12,500.)

     c.    Time Deductible
           If a time deductible is shown in the Equipment Breakdown Protection Schedule, we will not
           be liable for any loss under that coverage that occurs during the specified time period
           immediately following a “Breakdown”. If a time deductible is shown in days, each day shall
           mean twenty-four consecutive hours.

     d. Multiple of Daily Value Deductible
        If a multiple of daily value is shown in the Equipment Breakdown Protection Schedule, this
        deductible will be calculated as follows:
        (1) For the entire Covered Premises where the loss occurred, determine the total amount of
             “Business Income” that would have been earned during the “Period of Restoration” had
             no “Breakdown” taken place.
        (2) Divide the result in Paragraph (1) by the number of days the business would have been
             open during the “Period of Restoration”. The result is the daily value.
        (3) Multiply the daily value in Paragraph (2) by the number of daily value multiples shown in
             the Equipment Breakdown Protection Schedule. We will first subtract this deductible
             amount from any loss we would otherwise pay. We will then pay the amount of loss or
             damage in excess of the deductible, up to the applicable Limit of Insurance.

     e. Percentage of Loss Deductible
        If a deductible is expressed as a percentage of loss in the Equipment Breakdown Protection
        Schedule, we will not be liable for the indicated percentage of the gross amount of loss or
        damage (prior to the applicable deductible or coinsurance) insured under the applicable
        coverage.

     f.    Minimum Or Maximum Deductible
           (1) If a minimum dollar amount deductible is shown in the Equipment Breakdown Protection
               Schedule; and the dollar amount of the Multiple per Unit, Multiple of Daily Value or the
               Percentage of Loss Deductible is less than the Minimum Deductible, then the Minimum
               Deductible amount shown in the Equipment Breakdown Protection Schedule will be the
               applicable deductible.
           (2) If a maximum dollar amount deductible is shown in the Equipment Breakdown Protection
               Schedule; and the dollar amount of the Multiple per Unit, Multiple of Daily Value or the
               Percentage of Loss Deductible is greater than the Maximum Deductible; then the
               Maximum Deductible amount shown in the Equipment Breakdown Protection Schedule
               will be the applicable deductible.

E. CONDITIONS

  As respects coverage provided under this Equipment Breakdown Protection Endorsement only, the
  following shall apply:




                              © 2013 Philadelphia Consolidated Holding Corp.
              Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                 Page 9 of 13
                                                                                                     PIIC POL 227
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 228 of 386

                                                                                             PI-BM-001 (03/13)


1. Jurisdictional Inspection
   At your option, we will provide certificate-of-operation inspection services for boilers and other
   pressure vessels where:
   (1) You have notified us of equipment that is insured under this Coverage Part and that requires
       a certificate-of-operation;
   (2) The certificate-of-operation is required by state, city or provincial law; and
   (3) The state, city or provincial law permits inspections by insurance company employees.
   Certificate-of-operation inspection services shall be provided only in the United States of America,
   Puerto Rico and Canada as allowed by state, city or provincial law.

2. Suspension:
   Whenever “Covered Equipment” is found to be in, or exposed to, a dangerous condition, any of
   our representatives may immediately suspend the coverage provided by this Equipment
   Breakdown Protection Endorsement. We will deliver or mail a written notice of suspension to
   your last known address or the address where the “Covered Equipment” is located.
   Once suspended in this way, your coverage can be reinstated only by an endorsement for that
   “Covered Equipment”.
   If we suspend your coverage, you will get a pro rata refund of premium for that “Covered
   Equipment”. But the suspension will be effective even if we have not yet made or offered a
   refund.

3.   Valuation
     a. We will pay the amount you spend to repair or replace “Covered Property” with other property
        of like kind, quality and capacity if such “Covered Property” is directly damaged by a
        “Breakdown” to “Covered Equipment”. Our payment will be the smallest of:
        (1) The cost to repair the damaged property; or
        (2) The cost to replace the damaged property; or
        (3) The amount you actually spend that is necessary to repair or replace the damaged
             property.
        But we will not pay for such damaged property that is obsolete or useless to you.

     b. New Generation
        If “Covered Equipment” cannot be repaired or the cost to repair is more than the cost to
        replace, and the damage to the “Covered Equipment” equals or exceeds 100% of the actual
        cash value of the “Covered Equipment”, you may choose to apply the following provision.
        New Generation Coverage – If you want to replace damaged “Covered Equipment” with a
        newer generation “Covered Equipment” of the same capacity, we will pay up to 25% more
        than “Covered Equipment” of like kind, quality and capacity would have cost at the time of the
        “Breakdown”.

     c.   Except for New Generation Coverage, you must pay the extra cost of replacing damaged
          property with property of a better kind or quality or of a larger capacity.

     d. Brands and Labels
        (1) If branded or labeled merchandise that is "Covered Property" is damaged by a "Covered
            Cause of Loss", we may take all or any part of the property at an agreed or appraised
            value. If we take such property, you may:
            (a) Stamp the word SALVAGE on the merchandise or its containers if the stamp will not
                 physically damage the merchandise; or
            (b) Remove the brands or labels if doing so will not physically damage the merchandise.
                 You must re-label the merchandise or its containers to comply with any law.
        (2) We will pay the reasonable cost you incur to perform the activities described in
            paragraphs E.3.d.(1) (a) and (b) above.
        However, if costs identified in paragraphs E.3.d.(1)(a) and (b) above are incurred as a result
        of damage as covered under the Hazardous Substance, Refrigerant Contamination or Water


                             © 2013 Philadelphia Consolidated Holding Corp.
             Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                Page 10 of 13
                                                                                                    PIIC POL 228
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 229 of 386

                                                                                               PI-BM-001 (03/13)


            Damage coverage extensions, such costs will be a part of, not in addition to, the respective
            limits shown in the Equipment Breakdown Protection Schedule for the applicable coverage
            extension.

      e. Pair, Sets or Parts
         As otherwise provided in this Policy.

      f.    Spoilage Damage
            We will determine the value of “Covered Property” under Spoilage Damage Coverage as
            follows:
            (1) For raw materials, the replacement cost;
            (2) For goods in process, the replacement cost of the raw materials, the labor extended and
                 the proper proportion of overhead charges; and
            (3) For finished goods, the selling price, as if no loss or damage had occurred, less any
                 discounts you offered and expenses you otherwise would have had.

      g. Selling Price
         Selling price valuation as otherwise provided in this Policy shall apply, except as specified in
         E.3.f. above.

      h. Warranty and Service Contract
         If any damaged “Covered Property”, that is intended for your use, is protected by an
         extended warranty, or maintenance or service contract; and that warranty or contract
         becomes void or unusable due to a “Breakdown”; we will reimburse you for the prorated
         amount of the unused costs of non-refundable, non-transferable warranties or contracts.

F. DEFINITIONS

   As respects coverage provided under this Endorsement only, the following are added:

   1. “Breakdown”
      a. “Breakdown” means the following direct physical loss that causes physical damage to
          "Covered Equipment" and necessitates its repair or replacement:
          (1) Electrical failure including arcing;
          (2) Failure of pressure or vacuum equipment; or
          (3) Mechanical failure including rupture or bursting caused by centrifugal force;
         unless such loss or damage is otherwise excluded within this Policy or any Endorsement
         forming a part of this Policy.

      b. "Breakdown” does not mean or include:
         (1) Cracking of any part on an internal combustion gas turbine exposed to the products of
             combustion;
         (2) Damage to any structure or foundation supporting the “Covered Equipment” or any of its
             parts;
         (3) Damage to any vacuum tube, gas tube, or brush;
         (4) Defects, erasures, errors, limitations or viruses in “Computer Equipment”, "Data", "Media"
             and/or programs including the inability to recognize and process any date or time or
             provide instructions to “Covered Equipment”. However, if a "Breakdown" ensues, we will
             pay the ensuing loss or damage not otherwise excluded;
         (5) Functioning of any safety or protective device;
         (6) Leakage at any valve, fitting, shaft seal, gland packing, joint or connection; or
         (7) Malfunction including but not limited to adjustment, alignment, calibration, cleaning or
             modification.




                               © 2013 Philadelphia Consolidated Holding Corp.
               Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                  Page 11 of 13
                                                                                                      PIIC POL 229
       Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 230 of 386

                                                                                           PI-BM-001 (03/13)


2. "Computer Equipment" means your programmable electronic equipment that is used to store,
   retrieve and process data; and associated peripheral equipment that provides communication
   including input and output functions such as printing or auxiliary functions such as data
   transmission. It does not include "Data" or "Media".

3. “Computer Programs” means a set of related electronic instructions which direct the operations
   and functions of a computer or device connected to it, which enable the computer or device to
   receive, process, store, retrieve or send data.

4. “Covered Equipment”
   a. “Covered Equipment” means any:
      (1) Equipment designed and built to operate under internal pressure or vacuum other than
          weight of contents;
          For any boiler or fired vessel, the furnace of the “Covered Equipment” and the gas
          passages from there to the atmosphere will be considered as outside the “Covered
          Equipment”;
      (2) Communication equipment and “Computer Equipment”;
      (3) Fiber optic cable; or
      (4) Any other electrical or mechanical equipment that is used in the generation, transmission
          or utilization of energy.

   b. “Covered Equipment” does not mean or include any:
       (1) Astronomical telescope, cyclotron used for other than medical purposes, nuclear
           reactor, particle accelerator used for other than medical purposes, satellites and/or
           spacecraft (including satellite or spacecraft contents and/or their launch sites);
       (2) Catalyst;
       (3) Dragline, power shovel, excavation or construction equipment including any “Covered
           Equipment” mounted on or used solely with any dragline, power shovel, excavation or
           construction equipment;
       (4) Equipment or any part of equipment manufactured by you for sale.
       (5) Felt, wire, screen, mold, form, pattern, die, extrusion plate, swing hammer, grinding disc,
           cutting blade, non-electrical cable, chain, belt, rope, clutch plate, brake pad, non-metal
           part or any part or tool subject to periodic replacement;
       (6) Insulating or refractory material;
       (7) “Media”;
       (8) Non-metallic pressure or vacuum equipment, unless it is constructed and used in
           accordance with the American Society of Mechanical Engineers (A.S.M.E.) code or a
           Code that has been accepted by the National Board of Boiler and Pressure Vessel
           Inspectors;
       (9) Part of pressure or vacuum equipment that is not under internal pressure of its contents
           or internal vacuum;
      (10) “Power Generating Equipment”, unless shown as Included in the Equipment Breakdown
           Protection Schedule;
      (11) Pressure vessels and piping that are buried below ground and require the excavation of
           materials to inspect, remove, repair or replace;
      (12) Structure, foundation, cabinet or compartment supporting or containing the “Covered
           Equipment” or part of the “Covered Equipment” including penstock, draft tube or well
           casing;
      (13) Vehicle, aircraft, self-propelled equipment or floating vessel, including any “Covered
           Equipment” mounted on or used solely with any vehicle, aircraft, self-propelled
           equipment or floating vessel.

5. "Covered Property”, as used in this Endorsement only, means any property that you own, or is in
   your care, custody or control and for which you are legally liable, while located at the Covered
   Premises described in the Equipment Breakdown Protection Schedule.


                           © 2013 Philadelphia Consolidated Holding Corp.
           Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                              Page 12 of 13
                                                                                                  PIIC POL 230
        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 231 of 386

                                                                                            PI-BM-001 (03/13)


     “Covered Property” does not mean live mammals, fish, birds, reptiles or insects. It also does not
     mean eggs intended to become live mammals, fish, birds, reptiles or insects.

6. "Diagnostic Equipment" means any machine or apparatus (other than astronomical telescopes,
   cyclotron, nuclear reactor or particle accelerator) used solely for research, diagnosis, medical,
   surgical, therapeutic, dental or pathological purposes.

7.    “Electronic Data” means information, facts or “Computer Programs” stored as or on, created or
     used on, or transmitted to or from computer software (including systems and applications
     software), on hard or floppy disks, CD-ROMs, tapes, drives, cells, data processing devices or any
     other repositories of computer software which are used with electronically controlled equipment.

8. “Hazardous Substance” means any substance, other than ammonia, that has been declared to be
   hazardous to health by a governmental agency.

9. “Media” means electronic data processing or storage material such as films, tapes, discs, drums
   or cells. However, “Media” does not include any hard disk drive that is an internal component of
   “Computer Equipment”.

10. "One Breakdown” means if an initial “Breakdown” causes other “Breakdowns”, all will be
    considered “One Breakdown”.
    All “Breakdowns” at any one location that manifest themselves at the same time and are the
    result of the same cause will be considered “One Breakdown”. If an initial “Breakdown” causes
    other “Breakdowns”, all will be considered “One Breakdown”.

11. "Period of Restoration" means the period of time that:
    (a) Begins at the time of the "Breakdown"; and
    (b) Ends when the damaged property at the Covered Premises described in the Schedule above
        could have been repaired or replaced with reasonable speed and similar quality.

12. ”Power Generating Equipment” means any pressure, mechanical or electrical equipment,
    machinery, apparatus used in, or associated with, the generation of electric power; but it does not
    include emergency power generating equipment less than or equal to 1000kw in capacity.

      ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.




                            © 2013 Philadelphia Consolidated Holding Corp.
            Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                               Page 13 of 13
                                                                                                   PIIC POL 231
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 232 of 386

                                                                                           PI-EPE-HS (06/09)


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


            ELITE PROPERTY ENHANCEMENT: HUMAN SERVICES
This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
BUSINESS INCOME AND EXTRA EXPENSE COVERAGE FORM
CAUSES OF LOSS – SPECIAL FORM

I.     Schedule of Additional Elite Enhancement Endorsement Coverages and Limits

        The following is a summary of increased Limits of Insurance and/or additional coverages provided
     by this endorsement. This endorsement is subject to the provisions of your policy.

                     Coverage Applicable                                Limit of Insurance            Page #
 Foundations                                                                 Included                    3
 Business Personal Property                                              Within 1600 feet                4
 Fire Department Service Charge                                              $50,000                     4
 Pollutant Clean Up and Removal                                              $50,000                     4
 Emergency Vacating Expense                                                  $25,000                    4
 Automated External Defibrillators (AEDs)                                     $5,000                     5
 Lease Cancellation Moving Expenses                                           $5,000                     5
 Joint or Disputed Loss Agreement                                            Included                    5
 Green Consultant Expense Coverage                                            $5,000                     7
 Newly Acquired or Constructed Property                                     180 Days                     7
 Personal Effects                                                            $50,000                     8
 Property of Others                                                           Various                    8
 Valuable Papers and Records                                                $100,000                     8
 Property Off-Premises, Including Stock                                     $500,000                     8
 Property at Conventions, Fairs, Exhibitions or Special Events              $100,000                    9
 Outdoor Property                                                            $50,000                     9
 Garages/Storage Sheds                                                        $5,000                     9
 Retaining Walls                                                             $10,000                     9
 Accounts Receivable                                                        $100,000                    10
 Business Income and Extra Expense                                          $300,000                    11
 Residential Room Reserve                                                   $100,000                    12
 Fire Extinguisher Recharge                                                  $25,000                    12
 Lock Replacement                                                            $10,000                    12
 Reward Reimbursement                                                        $50,000                    12
 Inventory and Appraisals of Loss                                            $50,000                    13
 Ordinance or Law-Undamaged Portion of the Building                       Building Limit                13
 Ordinance or Law-Demolition Cost                                            $500,000
 Ordinance or Law-Increased Cost of Construction                             $500,000
 Spoilage                                                               1600 feet, $50,000             15
 Pair, Sets or Parts                                                        Amended                    15
 Fine Arts                                                                   $50,000                   16
 EDP Equipment and Media                                                     $10,000                   17
 Damage to Property of Home Care Provider                                    $50,000                   20
 Mobile Medical Equipment                                                    $15,000                   20
 Vacancy Clause Modification                                                 90 Days                   20
 Earthquake Sprinkler Leakage                                                $30,000                   20

                                                 Page 1 of 24
                             © 2009 Philadelphia Indemnity Insurance Company
             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                               PIIC POL 232
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 233 of 386

                                                                                        PI-EPE-HS (06/09)


                     Coverage Applicable                             Limit of Insurance            Page #
Dampness/Extremes of Temperature                                     Exclusion removed               21
Furs                                                                      $10,000                    21
Precious Metals                                                           $25,000                    21
Water Coverage                                                            $30,000                    21
Property in Transit (Includes Common Carrier)                        $100,000 ($10,000)              22
Off Premises Power Failure                                                $50,000                    22
Extended Business Income                                                 180 Days                    23
Utility Services (Business Income (and extra expense)                     Included                   23
Coverage)




                                              Page 2 of 24
                          © 2009 Philadelphia Indemnity Insurance Company
          Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                            PIIC POL 233
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 234 of 386

                                                                                          PI-EPE-HS (06/09)


II.    Elite Enhancement Endorsement Conditions

       A. Applicability of Coverage

          Coverage provided in forms attached to your policy is amended by this endorsement where
          applicable. If two or more coverages apply to the same loss or damage, the broader coverage
          and only the broader coverage, will apply.

       B. Limits of Insurance

          1. When coverage is provided by this form and another coverage form attached to this policy,
             the greater Limits of Insurance will apply. In no instance will multiple limits apply to
             coverages which may be duplicated within this policy.

          2. Limits of Insurance identified herein are not excess of, nor applicable in addition to, Limits of
             Insurance provided by the coverage or Cause of Loss forms applicable to this endorsement,
             unless otherwise stated.

          3. Coverage is considered to be on an occurrence basis (not on a per location basis).

          4. The deductible listed in the Property Declarations will apply unless specific deductible
             provisions are set forth under any coverage enhancement.

       C. Adjusters’ Fees

          Coverages provided herein are not applicable to the generation of fees you may incur by
          retaining a public adjuster or appraiser.

       D. Applicability of Exclusions

          Specific exclusionary endorsements attached to the policy supersede coverage provisions
          contained in this coverage enhancement.

       E. Requirement for Covered Cause of Loss

          Except where a specific Covered Cause of Loss is identified in this coverage enhancement,
          coverage for the losses described herein are applicable only for Covered Causes of Loss as
          designated in the Causes of Loss Form attached to the policy.

       F. Other Insurance

          If there is other insurance under a separate policy covering the same loss or damage as
          provided for in this coverage enhancement, we will pay only for the amount of covered loss or
          damage in excess of the amount due from that other insurance, regardless of whether you are
          able to collect. However, we will not pay more than the applicable Limit of Insurance.

III.   The BUILDING AND PERSONAL PROPERTY COVERAGE FORM Section A. Coverage
       is amended as follows:

       A. Foundations

          1. Covered Property is amended to include the following:

              Foundations of buildings, structures, machinery or boilers if their foundations are below
              the lowest basement floor; or the surface of the ground, if there is no basement.

                                               Page 3 of 24
                           © 2009 Philadelphia Indemnity Insurance Company
           Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                              PIIC POL 234
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 235 of 386

                                                                                           PI-EPE-HS (06/09)



           2. Property Not Covered

               g. is deleted.

        B. Business Personal Property

           1. b. Covered Property the first paragraph is amended to:

           Your Business Personal Property located in or on the building described in the Declarations
           or in the open (or in a vehicle) within 1600 feet of the described premises, consisting of the
           following unless otherwise specified in the Declarations or on the YOUR BUSINESS
           PERSONAL PROPERTY – SEPARATION OF COVERAGE form.

IV.      The BUILDING AND PERSONAL PROPERTY COVERAGE FORM, 4. Additional Coverages
      is amended as follows:

               c. Fire Department Service Charge

                   The Limit of Insurance for this Additional Coverage is increased to $50,000.

               d. Pollutant Clean Up and Removal

                   The Limit of Insurance for this Additional Coverage is increased to $50,000 for the sum
                   of all covered expenses arising out of Covered Causes of Loss occurring during each
                   separate 12 month period of this policy.

V.      The BUILDING AND PERSONAL PROPERTY COVERAGE FORM, 4. Additional Coverages, the
        following are added:

        A. Emergency Vacating Expense

           1. The coverage provided by this policy is extended to apply to the reasonable expenses that
              you incur in the “emergency” vacating of the premises of your facility described in the
              Declarations, provided that vacating is necessary due to an “emergency” situation resulting
              from a Covered Cause of Loss.

           2. “Emergency” will mean imminent danger arising from an external event or a condition in the
              facility which would cause loss of life or harm to occupants.

           3. We will not pay for any expenses under this Extension arising out of:

               a. A strike, bomb threat or false fire alarm, unless vacating is ordered by a civil authority;

               b. A planned vacating drill; or

               c. The vacating of one or more patients or residents that is due solely to their individual
                  medical condition.

           4. The most we will pay for Emergency Vacating Expenses in any one occurrence under this
              Extension is $25,000. The deductible for Emergency Vacating Expenses is $250 per
              occurrence.

           No other exclusions in your policy apply to this Extension. However, specific exclusionary
           endorsements attached to the policy supersede coverage provisions contained in this coverage

                                                Page 4 of 24
                            © 2009 Philadelphia Indemnity Insurance Company
            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                               PIIC POL 235
   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 236 of 386

                                                                                    PI-EPE-HS (06/09)


   enhancement.

B. Automated External Defibrillators

   We will pay for direct physical loss or damage to automated external defibrillators (AEDs) at the
   premises described in the Declarations. The most we will pay for loss or damage under this
   coverage is limited to $5,000 for any one occurrence, which is in addition to the Business
   Personal Property Limit stated in the Declarations.

C. Lease Cancellation Moving Expenses

   The Company will reimburse the Insured any moving expenses necessitated by the Insured’s
   need to relocate due to the cancellation of the lease at the insured’s premises listed on the
   Declarations page during the policy period, provided that the lease cancellation occurs as a
   result of a Covered Cause of Loss. The limit for this coverage will be $5,000 per policy period
   for all Insureds combined. No deductible applies to this coverage.

D. Joint or Disputed Loss Agreement

   1. This coverage is intended to facilitate payment of insurance proceeds when:

       a. Both a boiler and machinery policy and this commercial property policy are in effect;

       b. Damage occurs to Covered Property that is insured by the boiler and machinery policy
          and this commercial property policy; and

       c. There is disagreement between the insurers as to whether there is coverage or as to
          the amount of the loss to be paid, if any, by each insurer under its own policies.

   2. This coverage does not apply if:

       a. Both the boiler and machinery insurer(s) and we do not admit to any liability; and

       b. Neither the boiler and machinery insurer(s) nor we contend that coverage applies under
          the other insurer's policy.

   3. The provisions of this coverage apply only if all of the following requirements are met:

       a. The boiler and machinery policy carried by the named insured, insuring the Covered
          Property, contains a similar provision at the time of the loss or damage, with
          substantially the same requirements, procedures and conditions as contained in this
          endorsement;

       b. The damage to the Covered Property was caused by a loss for which:

           (1) Both the boiler and machinery insurer(s) and we admit to some liability for payment
               under the respective policies; or

           (2) Either:

               (a) The boiler and machinery insurer(s) does not admit to any liability for payment,
                   while we contend that:

                    (i) All liability exists under the boiler and machinery policy; or


                                        Page 5 of 24
                    © 2009 Philadelphia Indemnity Insurance Company
    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                         PIIC POL 236
   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 237 of 386

                                                                                     PI-EPE-HS (06/09)


                     (ii) Some liability exists under both the boiler and machinery policy and this
                          commercial property policy;

                (b) We do not admit to any liability for payment, while the boiler and machinery
                    insurer(s) contends that:

                     (i) All liability exists under this commercial property policy; or

                     (ii) Some liability exists under both the boiler and machinery policy and this
                          commercial property policy; or

                (c) Both the boiler and machinery insurer(s) and we:

                     (i) Do not admit to any liability for payment; and

                     (ii) Contend that some or all liability exists under the other insurer's policy; and

        c. The total amount of the loss is agreed to by you, the boiler and machinery insurer(s)
           and us.

    4. If the requirements listed in Paragraph 3. above are satisfied, we and the boiler and
    machinery insurer(s) will make payments to the extent, and in the manner, described as
    follows:

        a. We will pay, after your written request, the entire amount of loss that we have agreed as
           being covered, if any, by this commercial property policy and one-half (1/2) the amount
           of the loss that is in disagreement.

        b. The boiler and machinery insurer(s) will pay, after your written request, the entire
           amount of loss that they have agreed as being covered, if any, by the boiler and
           machinery policy and one-half (1/2) the amount of loss that is in disagreement.

        c. Payments by the insurers of the amounts that are in disagreement, as described in
           Paragraphs a. and b. above, do not alter, waive or surrender any rights of any insurer
           against any other with regard to the portion of the loss for which each insurer is liable.

        d. The amount in disagreement to be paid by us under this endorsement shall not exceed
           the amount payable under the equivalent Loss Agreement(s) of the boiler and
           machinery policy.

        e. The amount to be paid under this endorsement shall not exceed the amount we would
            have paid had no boiler and machinery policy been in effect at the time of loss. In no
            event will we pay more than the applicable Limit of Insurance shown in the
Declarations.

        f.   Acceptance by you of sums paid under this endorsement does not alter, waive or
             surrender any other rights against us.

    5. Arbitration

        a. If the circumstances described in Paragraph 3.b.(1) exist and the boiler and machinery
           insurer(s) and we agree to submit our differences to arbitration, the boiler and
           machinery insurer(s) and we will determine the amount each will pay and will pay the
           insured within 90 days. Arbitration will then take place within 90 days after payment of
           the loss under the terms of this endorsement.

                                         Page 6 of 24
                     © 2009 Philadelphia Indemnity Insurance Company
     Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                          PIIC POL 237
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 238 of 386

                                                                                         PI-EPE-HS (06/09)



             b. If any of the circumstances described in Paragraph 3.b.(2) exist, then the boiler and
                machinery insurer(s) and we agree to submit our differences to arbitration within 90
                days after payment of the loss under the terms of this endorsement.

             c. You agree to cooperate with any arbitration procedures. There will be three arbitrators:
                one will be appointed by us, and another will be appointed by the boiler and machinery
                insurer(s). The two arbitrators will select a third arbitrator. If they cannot agree, either
                may request that selection be made by a judge of a court having jurisdiction. A decision
                agreed to by two of the three arbitrators will be binding on both parties. Judgment on
                any award can be entered in any court that has jurisdiction.

         6. Final Settlement Between Insurers

             The insurer(s) found responsible for the greater percentage of the ultimate loss must return
             the excess contribution to the other insurer(s). In addition, the insurer(s) found responsible
             for the greater portion of the loss must pay Liquidated Damages to the other insurer(s) on
             the amount of the excess contribution of the other insurer(s). Liquidated Damages are
             defined as interest from the date the insured invokes this Agreement to the date the
             insurer(s) that contributed the excess amount is reimbursed. The interest is calculated at
             1.5 times the highest prime rate from the Money Rates column of the Wall Street Journal
             during the period of the Liquidated Damages. Arbitration expenses are not a part of the
             excess contribution for which liquidated damages are calculated. Arbitration expenses will
             be apportioned between insurers on the same basis that the ultimate loss is apportioned.

      E. Green Consultant Expense Coverage

         In the event of a total loss to a covered building due to a covered cause of loss, and the building
         has been replaced and rebuilt as a LEED® (Leadership in Energy and Environmental Design)
         Certified Green Building, the company will reimburse the Insured up to $5,000 for the service of
         a consultant for the design of the structure.

         Prior to payment, construction of the replaced building must be completed and have a minimum
         of Silver Rating Level LEED® Green Building certification.

VI.   The BUILDING AND PERSONAL PROPERTY COVERAGE FORM, 5. Coverage Extensions
      is amended as follows:

      A. Newly Acquired or Constructed Property

         (3) Period Of Coverage is deleted in its entirety and replaced with the following:

         With respect to insurance on or at each newly acquired or constructed property, coverage will
         end when any of the following first occurs:

                      (a) This policy expires;

                      (b) 180 days expire after you acquire the property or begin construction of that part
                          of the building that would qualify as Covered Property; or

                      (c) You report values to us.

         We will charge you additional premium for values reported from the date you acquire the
         property or begin construction of that part of the building that would qualify as Covered Property.


                                              Page 7 of 24
                          © 2009 Philadelphia Indemnity Insurance Company
          Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                              PIIC POL 238
   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 239 of 386

                                                                                   PI-EPE-HS (06/09)


B. Personal Effects and Property of Others is deleted in its entirety and replaced with the
   following:

   You may extend the insurance that applies to Your Personal Property to apply to:

            (1) Personal effects owned by you, your volunteers, your officers, your partners or your
                employees. The most we will pay for loss or damage under this extension is
                $50,000 at each described premises.

            (2) Personal Property of others in your care, custody or control. The most we will pay
                 for loss or damage under this Extension is $50,000 for personal property other than
                money and securities of residents or clients, or $5,000 for money and securities at
                each described premises of residents or clients. However, we will not pay more
                than $10,000 for loss or damage to the personal property other than money and
                securities of any one resident or client, or $500 for loss of money and securities of
                any one resident or client.

            (3) We will not pay for loss or damage in any one occurrence under this Extension until
                the amount of loss or damage exceeds $250. We will then pay the amount of loss
                or damage in excess of $250 up to the applicable limit of insurance under this
                Extension. No other deductible applies to this extension.

            (4) Under this Extension, the value of your residents’ or clients' money and securities
             will be calculated as the smaller of the following:

                (a) The cost to replace the money or securities at the time of loss; or

                (b) The actual cash value of the money or securities at the time of loss.

                However, at your option, the cost of replacing securities may be calculated using
                the market value of the securities at the time the claim is settled.

C. Valuable Papers And Records (Other Than Electronic Data)

    1. You may extend the insurance that applies to Your Business Personal Property to apply to
       the cost to replace or restore the lost information on valuable papers and records, including
       those which exist on electronic or magnetic media, for which duplicates do not exist.

    2. Under this Extension, the most we will pay to replace or restore the lost information is
       $100,000 at each described premises, unless a higher limit is shown in the Declarations.
       Such amount is additional insurance. We will also pay for the cost of blank material for
       reproducing the records (whether or not duplicates exist), and (when there is a duplicate) for
       the cost of labor to transcribe or copy the records. The costs of blank material and labor are
       subject to the applicable Limit of Insurance on Your Business Personal Property and
       therefore coverage of such costs is not additional insurance.

D. Property Off-Premises, Including Stock

    1. You may extend the insurance provided by this Coverage Form to apply to your Covered
       Property while it is away from the described premises, if it is:

        a. Temporarily at a location you do not own, lease or operate;

        b. In storage at a location you lease, provided the lease was executed after the
            beginning of the current policy term; or

                                         Page 8 of 24
                     © 2009 Philadelphia Indemnity Insurance Company
     Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                       PIIC POL 239
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 240 of 386

                                                                                         PI-EPE-HS (06/09)



              c. At any fair, trade show or exhibition.

          2. This Extension does not apply to property:

              a. In or on a vehicle; or

              b. In the care, custody or control of your salespersons, unless the property is in
                   such care, custody or control at a fair, trade show or exhibition.

          3. The most we will pay for loss or damage under this Extension is $500,000. The most we will
             pay for loss or damage under this extension is $100,000 for losses occurring at a
             convention, fair, exhibition, or special event

       E. Outdoor Property

          You may extend the insurance provided by this Coverage Form to apply to the following property
          if located within 1600 feet of the premises described in the Declarations: your outdoor fences
          and netting, outdoor lighting, outdoor pools, court surfaces, radio and television antennas
          (including satellite dishes), trees, shrubs, plants, lawns, and playground equipment, including the
          cost of debris removal, caused by or resulting from any of the following Causes of Loss:

          1. Fire;

          2. Lightning;

          3. Explosion;

          4. Riot or civil commotion;

          5. Aircraft or vehicles;

          6. Vandalism and malicious mischief; or

          7. Theft.

          The most we will pay for loss or damage under this Extension is $50,000. The most we will pay
          for any one tree, shrub, plant or acre of lawn, including the cost of debris removal, is $1,000.

          Signs will be covered for all perils with no limitation.

VII.   BUILDING AND PERSONAL PROPERTY COVERAGE FORM, 5. Coverage Extensions are
       amended to include the following:

       A. Garages/Storage Sheds

          Coverage for your building is extended to apply to any garages or storage sheds located at the
          premises described in the Declarations caused by or resulting from any Covered Cause of Loss.
          Coverage for all garages or storage sheds is subject to a $5,000 Limit of Insurance per location.

       B. Retaining Walls

          Coverage for your building is extended to apply to any retaining walls, which are not part of the
          Building, located at the premises described in the Declarations caused by or resulting from any


                                               Page 9 of 24
                           © 2009 Philadelphia Indemnity Insurance Company
           Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                             PIIC POL 240
   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 241 of 386

                                                                                  PI-EPE-HS (06/09)


    Covered Cause of Loss. Coverage for all retaining walls is subject to a $10,000 Limit of
   Insurance per location.

C. Accounts Receivable

   1. Coverage for Your Business Personal Property is extended to apply to your records of
      accounts receivable:

       a. At a described premises or in or on a vehicle in transit between described premises; or

       b. If the records must be removed from a described premises to protect them from the
          threat of a Covered Cause of Loss. We will pay for a loss while they are:

           (1) At a safe place away from your described premises; or

           (2) Being taken to and returned from that place.

   2. Coverage for Your Business Personal Property is extended to apply to the amounts due
      from your customers that you are unable to collect due to a Covered Cause of Loss,
      including:

       a. Interest charges on any loan required to offset amounts you are unable to collect
          pending our payment of these amounts;

       b. Collection expenses in excess of your normal collection expenses that are made
          necessary by the loss; and

       c. Other reasonable expenses that you incur to reestablish your records of accounts
          receivable that result from direct physical loss or damage by any Covered Causes of
          Loss to your records of accounts receivable, including credit or charge card slips.

   3. Accounts receivable loss payment will be determined as follows:

       a. Determine the total of the average monthly amounts of accounts receivable for the 12
          months immediately preceding the month in which the loss occurs; and

           The total above will be adjusted for any normal fluctuations in the amount of accounts
           receivable for the month in which the loss occurred or for any demonstrated variance
           from the average for that month.

       b. The following will be deducted from the total amount of accounts receivable:

           (1) The amount of the accounts for which there is no loss;

           (2) The amount of the accounts that you are able to reestablish or collect; and

           (3) An amount to allow for probable bad debts that your are normally unable to collect;

       c. You will pay us the amount of all recoveries you receive for a loss paid by us. But any
           recoveries in excess of the amount we have paid belong to you.

   4. Additional Exclusions

       a. We will not pay for a loss caused by or resulting from any of the following:


                                       Page 10 of 24
                    © 2009 Philadelphia Indemnity Insurance Company
    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                      PIIC POL 241
   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 242 of 386

                                                                                   PI-EPE-HS (06/09)


            (1) Alteration, falsification, concealment or destruction of records of accounts
                receivable done to conceal the wrongful giving, taking or withholding of money,
                securities or other property.

                This exclusion applies only to the extent of the wrongful giving, taking or
                withholding.

            (2) Bookkeeping, accounting or billing errors or omissions.

        b. We will not pay for loss that requires any audit of records or any inventory computation
           to prove its factual existence.

   The most we will pay under this Coverage Extension is $100,000.

D. Business Income and Extra Expense

   1. Coverage is extended to cover Business Income and Extra Expense incurred when your
      covered building or business personal property listed on the Declarations is damaged by a
      covered Cause of Loss.

        We will pay any Extra Expense you incur:

        a. To continue your normal operations at the described premises;

        b. To continue your normal operations at replacement premises or temporary locations;
           including:

            (1) Relocation expenses; and

            (2) Costs to equip or operate the replacement or temporary locations; or

        c. To minimize the suspension of your normal operation if you cannot continue them.

   2.   Civil Authority

        We will pay for the actual loss of Business Income you sustain and necessary Extra
        Expense you incur that is caused by action of civil authority that prohibits access to the
        described premises due to direct physical loss of or damage to property, other than at the
        described premises, caused by or resulting from any Covered Cause of Loss.

   3. Contingent Business Property

        We will pay for the actual loss of Business Income you sustain, and necessary Extra
        Expense you incur when Contingent Business Property is damaged by a Covered Cause of
        Loss. We will reduce the amount of your Business Income loss, other than Extra Expense,
        to the extent you can resume operations, in whole or in part, by using any other available:

        a. Source of materials; or

        b. Outlet for your products.

   4. Coverage is extended to apply to your mobile shredding operations and your mobile
      medical units.

   The most we will pay under this section is $300,000 for any one occurrence. No coinsurance

                                       Page 11 of 24
                    © 2009 Philadelphia Indemnity Insurance Company
    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                       PIIC POL 242
   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 243 of 386

                                                                                  PI-EPE-HS (06/09)


   shall apply to this coverage.


   5. The following, when used in this section, is defined as follows:

       "Contingent Business Property" means property operated by others on whom you
       depend to:

       a. Deliver materials or services to you or to others for your account (Contributing
          Locations);

       b. Accept your products or services (Recipient Locations);

       c. Manufacture products for delivery to your customers under contract of sale
          (Manufacturing Locations); or

       d. Attract customers to your business (Leader Locations).

E. Residential Room Reserve

   Coverage is extended to apply to actual net loss of income that you incur resulting from holding
   a resident’s room when the resident has been temporarily hospitalized due to an accident or
   illness. Coverage begins three days after the funding for the resident’s room has been
   suspended. The Limit of Insurance applicable to any one occurrence is $5,000. The most we
   will pay for all losses under this extension is $100,000.

F. Fire Extinguisher Recharge

   Coverage is extended to cover expenses you incur to recharge portable fire extinguishers, dry
   chemical, carbon dioxide, or liquid automatic fire extinguishing systems and the cost of resetting
   automatic fuel shut-off connections, if any of the above are discharged to fight a fire or are
   discharged due to a mechanical malfunction.

   The most we will pay for loss or damage under this extension is $25,000.

   No deductible shall apply to this coverage.

G. Lock Replacement

   Coverage is extended to cover necessary expense to repair or replace exterior or interior door
   locks of a covered building:

   1. If your door keys are stolen in a covered theft loss; or

   2. When your property is damaged and your door keys are stolen by the burglars.

   The most we will pay under this extension is $10,000 for any one occurrence.

   No deductible shall apply to this coverage.

H. Reward Reimbursement

   Coverage is extended to provide a reward for information that leads to a criminal conviction in
   connection with loss or damage to Covered Property by a Covered Cause of Loss; provided that
   the reward is pre-approved by the Company. The most we will pay for loss or damage under

                                       Page 12 of 24
                    © 2009 Philadelphia Indemnity Insurance Company
    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                      PIIC POL 243
     Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 244 of 386

                                                                                      PI-EPE-HS (06/09)


     this extension is $50,000 regardless of the number of persons involved providing information.

     No deductible shall apply to this coverage.

I.   Inventory and Appraisals

     Coverage is extended to cover your expenses, excluding those for public adjusters and
     appraisers, to record information, compile inventories, or obtain appraisals we require to comply
     with the loss conditions of this coverage form.

     The most we will pay for loss or damage under this extension is $50,000 for any one loss to
     Covered Property caused by a Covered Cause of Loss.

     No deductible shall apply to this coverage.

J. Ordinance or Law

     Under this Additional Coverage, we will not pay any costs due to an ordinance or law that you
     were required to comply with before the loss, even when the building was damaged, and with
     which you failed to comply.

     1. Coverage A – Coverage For Loss to the Undamaged Portion of the Building

         If a Covered Cause of Loss occurs to covered Building property shown in the
         Declarations, we will pay for loss of value to the undamaged portion of the building
         caused by enforcement of any ordinance or law that:

         a. Requires the demolition of parts of the same property not damaged by a Covered
            Cause of Loss;

         b. Regulates the construction or repair of buildings, or establishes zoning or land use
            requirements at the described premises; and

         c. Is in force at the time of loss.

         Coverage A is included within the Limit of Insurance applicable to the covered Building
         property shown in the Declarations. This is not additional insurance.

     2. Coverage B – Demolition Cost Coverage

         If a Covered Cause of Loss occurs to covered Building property, we will pay the cost to
         demolish and clear the site of undamaged parts of the property caused by enforcement of
         building, zoning or land use ordinance or law.

         The Limit of Insurance for Demolition Cost Coverage is $500,000 (in addition to the Building
         Limit).

     3. Coverage C – Increased Cost of Construction Coverage

         If a Covered Cause of Loss occurs to covered Building property, we will pay for the
         increased cost to repair, rebuild or construct the property caused by enforcement of
         building, zoning or land use ordinance or law. If the property is repaired or rebuilt, it must be
         intended for similar occupancy as the current property, unless otherwise required by zoning
         or land use ordinance or law.



                                         Page 13 of 24
                      © 2009 Philadelphia Indemnity Insurance Company
      Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                          PIIC POL 244
Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 245 of 386

                                                                               PI-EPE-HS (06/09)


   The Limit of Insurance for Increased Cost of Construction is $500,000 (in addition to the
   Building Limit).

4. Under Coverage A – Coverage for Loss to the Undamaged Portion of the Building:

   a. If the Replacement Cost coverage option applies and the property is repaired or
      replaced, on the same or another premises, we will not pay more for loss of value to
      Covered Property, including loss caused by enforcement of an ordinance or law, than
      the lesser of:

        (1) The amount you actually spend to repair, rebuild or reconstruct the building, but not
            for more than the amount it would cost to restore the building on the same
            premises and to the same height, floor area, style and comparable quality of the
            original property insured; or

        (2) The Limit of Insurance applicable to the covered Building property.

   b. If the Replacement Cost coverage option applies and the property is not repaired or
      replaced, or if the Replacement Cost coverage option does not apply, we will not pay
      more for the loss of value to Covered Property, including loss caused by enforcement
      of an ordinance or law, than the lesser of:

        (1) The actual cash value of the building at the time of loss; or

        (2) The Limit of Insurance applicable to the covered Building property.

5. We will not pay more under Coverage B – Demolition Cost Coverage than the lesser of the
   following:

   a. The amount you actually spend to demolish and clear the site of the described
      premises; or

   b. The applicable Demolition Cost Limit of Insurance shown in 2. above.

6. We will not pay Under Coverage C – Increased Cost of Construction Coverage:

   a. Until the property is actually repaired or replaced, at the same or another
      premises; and

   b. Unless the repairs or replacement are made as soon as reasonably possible after the
      loss or damage, not to exceed two years. We may extend this period in writing during
      the two years.

   c. If the building is repaired or replaced at the same premises, or if you elect to rebuild at
      another premises, the most we will pay under Coverage C is the lesser of:

        (1) The increased cost of construction at the same premises; or

        (2) The applicable Increased Cost of Construction Limit of Insurance shown in 3.
            above.

   d. If the ordinance or law requires relocation to another premises, the most we will pay
      under Coverage C is the lesser of:



                                    Page 14 of 24
                 © 2009 Philadelphia Indemnity Insurance Company
 Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                    PIIC POL 245
   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 246 of 386

                                                                                  PI-EPE-HS (06/09)


           (1) The increased cost of construction at the new premises (not to exceed the
               increased cost of construction at the same premises); or

           (2) The applicable Increased Cost of Construction Limit of Insurance shown in 3.
               above.

   7. We will not pay for:

       a. The enforcement of any ordinance or law which requires demolition, repair,
          replacement, reconstruction, remodeling or remediation of property due to
          contamination by “pollutants” or due to the presence, growth, proliferation, spread or
          any activity of “fungus,” wet or dry rot or bacteria; or

       b. Any costs associated with the enforcement of an ordinance or law which requires any
          insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or
          neutralize, or in any way respond to, or assess the effects of “pollutants,” “fungus,” wet
          or dry rot or bacteria.

   8. The terms of this endorsement apply separately to each building to which this endorsement
      applies.

K. Spoilage

   1. We will pay for direct physical loss or damage to your perishable Business Personal
      Property, and perishable personal property of your residents or clients while at or within
      1600 feet of the described premises caused by spoilage due to changes in temperature or
   humidity resulting from:

       a. Complete or partial interruption of electrical power to the described premises due to
          conditions beyond your control; or

       b. Mechanical breakdown or failure of heating, cooling or humidity control equipment or
          apparatus at the described premises.

   2. Coverage does not apply to:

       a. The disconnection of any heating, cooling or humidity control equipment or apparatus
          from the source of power;

       b. The deactivation of electrical power caused by the manipulation of any switch or other
          device used to control the flow of electrical power or current; or

       c. The inability of an Electric Utility Company or other power source to provide sufficient
          power due to:

           (1) Lack of fuel; or

           (2) Governmental order;

       d. The inability of a power source at the described premises to provide sufficient power
          due to lack of generating capacity to meet demand; or

       e. Breaking of any glass that is a permanent part of any refrigerating, cooling or humidity
          control unit.


                                       Page 15 of 24
                    © 2009 Philadelphia Indemnity Insurance Company
    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                      PIIC POL 246
   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 247 of 386

                                                                                   PI-EPE-HS (06/09)


   The most we will pay for loss or damage in any one occurrence is $50,000.

L. Pair, Sets or Parts

   1. Pair or Set:

       In case of loss to any part of a pair or set we may:

       a. Repair or replace any part to restore the pair or set to its value before the loss; or

       b. Pay the difference between the value of the pair or set before and after the loss.

   2. Parts:

       In case of a loss to any part of Covered Property consisting of several parts when complete,
       we will only pay for the value of the lost or damaged part.

M. Fine Arts

   1. Coverage applies to “fine arts.” Covered Causes of Loss are extended to include risks of
      direct physical loss or damage except:

       a. Any repairing, restoration or retouching process.

       b. Breakage of fragile “fine arts” articles, including art glass windows, statuary, marbles,
          glassware, bric-a-brac, porcelains and similar fragile articles, unless caused by:

           (1) The “specified causes of loss”;

           (2) Building glass breakage;

           (3) Earthquake; or

           (4) Flood.

       c. Dishonest or criminal acts by you, any of your partners, employees, directors, trustees,
          authorized representatives or anyone to whom you entrust the property for any purpose
          (other than a bailee for hire or carrier):

           (1) Acting alone or in collusion with others; or

           (2) Whether or not occurring during the hours of employment.

           This exclusion does not apply to acts of destruction by your employees; but theft by
           employees is not covered.

       d. Voluntary parting with any property by you or anyone else to whom you have entrusted
          the property, if induced to do so by any fraudulent scheme, trick, device or false
          pretense.

       e. Any of the following:

           (1) Wear and tear;

           (2) “Fungus” (except when “fungus” results from fire or lightning), rust, corrosion,

                                       Page 16 of 24
                    © 2009 Philadelphia Indemnity Insurance Company
    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                       PIIC POL 247
   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 248 of 386

                                                                                    PI-EPE-HS (06/09)


                decay, deterioration, hidden or latent defect or any quality in the property that
                causes it to damage or destroy itself;

            (3) Nesting or infestation, or discharge or release of waste products or secretions by
                insects or rodents; or

            (4) Dampness or dryness of atmosphere or changes in or extremes in temperature.

   2. The most we will pay in any one occurrence for loss or damage to “fine arts” caused by or
      resulting from any Covered Cause of Loss is:

       a.    The value of the lost or damaged "fine arts”; or

       b.$50,000; whichever is less.

   3. The following, when used in this section, means:

       a. “Antique” means an object at least 100 years old.

       b. “Fine arts” means paintings, etchings, pictures, tapestries, rare or art glass, art glass
          windows, valuable rugs, statuary, sculptures, “antique” furniture, “antique” jewelry, bric-
          a-brac, porcelains and similar property of rarity, historical value or artistic merit.

N. EDP Equipment and Media

   1. Coverage

       a. Covered Property, as used in this Coverage Form means Electronic Data Processing
           devices operated by you at the premises listed on the Declarations. The Covered
           Property must be either your property or property belonging to others, which is in your
           care and used by you in your business or profession.

       b. Covered Property, as used in this section of this enhancement, means “data” and
          “media” owned proprietarily by you. The Covered Property must be either your property
          or property belonging to others, which is in your care and used by you in your business
          or profession.

            (1) “Data” means information stored electronically and includes facts, instructions,
                concepts and programs converted to a form useable in electronic data processing
                operations.

            (2) “Media” means devices which store information which is accessible to computers.

       c. Property Not Covered:

            (1) Accounts, records, documents and other valuable papers, except as they may be
                converted to “data” and stored on “media”, and then only in that converted form;

            (2) Property of yours that you have rented, leased or loaned to someone else; or

            (3) Electronic alarm systems.

       d. Coverage Extensions

            (1) Provided you store duplicate “data” at a separate premises and provided such

                                       Page 17 of 24
                    © 2009 Philadelphia Indemnity Insurance Company
    Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                        PIIC POL 248
Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 249 of 386

                                                                                PI-EPE-HS (06/09)


            “data” is not insured elsewhere under this or any other insurance policy, we will
            cover that “data” at each such storage location.

        (2) We will also pay for loss to Covered Property while temporarily located away from
            your premises and while in transit within:

            (a) The United States of America;

            (b) Puerto Rico; and

            (c) Canada.

         The most we will pay under this Coverage Extension is $2,500 for any single
         occurrence.

        (3) We will continue to cover your Covered Property while being transferred to and
            while at a temporary safe storage location, whenever utilized to avoid imminent
            loss. You are required, however, to provide us with written notice within 10 days
            following such move.

        (4) We will also pay for expenses you incur for the removal of debris provided:

            (a) The debris is Covered Property;

            (b) The Cause of Loss is not excluded by any part of this policy; and

            (c) The debris is located at a location scheduled in this policy.

            The most we will pay under this Coverage Extension is $10,000 in any one loss,
            but not to exceed a total of $10,000 under this EDP coverage enhancement
            section.

        (5) We will also pay 80% of the actual rental cost for replacement electronic
            equipment, beginning forty-eight (48) hours after a covered loss has occurred to
            Covered Property under the EDP coverage listed in the preceding paragraphs,
            provided such equipment will assist in continuing operations at no less than 80% of
            normal capacity.

            This Coverage Extension will end when the covered loss has been settled or when
            the amount of coverage provided under this Coverage Part is exhausted,
            whichever occurs first.

            The most we will pay under the terms of this Coverage Extension is $2,500 in any
            one loss.

        (6) We will also pay you for the expense you incur in recharging or refilling fire
            protection devices which are designed specifically to protect the Covered Property
            under this EDP coverage section, when these devices have been used in protecting
            such property from a covered loss.

            The most we will pay under the terms of this Coverage Extension is $2,500 in any
            one loss.

   e. Covered Causes of Loss


                                    Page 18 of 24
                 © 2009 Philadelphia Indemnity Insurance Company
 Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                    PIIC POL 249
Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 250 of 386

                                                                                PI-EPE-HS (06/09)


        Covered Causes of Loss means risk of direct physical loss to Covered Property except
        those Causes of Loss listed in the Exclusions.

2. Exclusions

   We will not pay for a loss caused directly or indirectly by any of Items a. through i. listed
   below. Such loss is excluded regardless of any other cause or event that contributes
   concurrently or in any sequence to the loss.

   a. Governmental Action

        Seizure or destruction of property by order of governmental authority. This exclusion
        will not apply to acts or destruction ordered by governmental authority and taken at the
        time of a fire to prevent its spread if the fire falls within a Covered Cause of Loss under
        the terms of this policy.

   b. Nuclear Hazard

        (1) Any weapon employing atomic fission or fusion; or

        (2) Nuclear reaction or radiation, or radioactive contamination from any other cause.

        But we will pay for direct loss caused by resulting fire if the fire would be covered under
        the terms of this policy.

   c. War and Military Action

        (1) War, including undeclared or civil war;

        (2) Warlike action by military forces, including action in hindering or defending against
            an actual or expected attack, by any government, sovereign or other authority using
            military personnel or other agents; or

        (3) Insurrection, rebellion, revolution, usurped power or action taken by governmental
             authority in hindering or defending against any of these.

   d. Delay, loss of market, loss of income, loss of use or any other cause of consequential
      loss.

   e. Wear and tear, any quality in the Covered Property that causes it to damage or destroy
      itself, gradual deterioration, depreciation or damage done by insects, vermin or
      rodents. We will pay for direct loss caused by resulting fire or explosion if the fire or
      explosion would be covered under the terms of this Coverage Part.

   f.   Dishonest acts committed by you, anyone else with an interest in the Covered Property,
        or your or their employees, whether or not such an act occurs during the hours of
        employment; nor will we pay for a loss caused by dishonest acts by anyone entrusted
        with the Covered Property, except a common carrier for hire.

   g. Dryness, dampness, changes in temperature, corrosion or rust. But, if the air
      conditioning system that services the Covered Property is damaged by a Covered
      Cause of Loss we will pay for any direct resulting damage to Covered Property.

   h. Breakage of tubes, bulbs, lamps or articles made of glass. But we will pay for such loss
      caused directly by fire, lightning, explosion, windstorm, earthquake, flood, vandalism,

                                    Page 19 of 24
                 © 2009 Philadelphia Indemnity Insurance Company
 Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                     PIIC POL 250
       Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 251 of 386

                                                                                            PI-EPE-HS (06/09)


                 aircraft, rioters, strikers, theft or attempted theft, or by accident to vehicles carrying the
                 Covered Property.

            i.   Processing or work performed upon the Covered Property. But we will pay for direct
                 loss caused by resulting fire or explosion if the fire or explosion would be covered under
                 this Coverage Form.

        3. Limits, Deductibles, Valuation

            a. Limit of Insurance

                 The most we will pay for any loss under the EDP section is $10,000.

            b. Deductible

                 We will not pay for loss or damage in any one occurrence until the amount of
                 loss or damage exceeds the contents Deductible shown in the Declarations. We will
                 then pay the amount of loss or damage in excess of the Deductible, up to the applicable
                 Limit of Insurance.

            c. Valuation

                 The value of the Covered Property will be determined as of the time and place of
                 loss using the actual replacement cost of property similar to the Covered Property. In
                 no event will our liability above exceed the cost to repair or replace the property with
                 similar property of equal value.

    O. Damage to Property of Home Care Providers

       You may extend the insurance provided by this Coverage Form to apply to direct physical loss of
       or damage to property owned by, or in the care, custody or control of a “home care provider,”
       caused by a patient placed by you or an appropriate governmental agency on your behalf, in the
       care of the “home care provider” or employees of the insured. This Extension also extends to
       vehicles and self-propelled machines and outdoor trees, shrubs and plants owned by, or in the
       care, custody or control of the “home care provider” or employees of the insured.

       “Home care provider” means a foster parent (or parents) paid or unpaid by you or an appropriate
       governmental agency on your behalf, to care for one or more patients on a continuous basis
       away from your premises.

       The most we will pay for loss or damage in any one occurrence under this Extension is $50,000.

    P. Mobile Medical Equipment

       You may extend the insurance provided by this Coverage Form to apply to your mobile medical
       equipment, including equipment which you rent.

       The most we will pay for loss or damage under this Extension is $15,000.

VIII. The BUILDING AND PERSONAL PROPERTY COVERAGE FORM, Section E. Loss Conditions
      is amended as follows:

        6. b. Vacancy Provisions the first paragraph is amended to:

       If the building where loss or damage occurs has been vacant for more than 90 consecutive days

                                            Page 20 of 24
                         © 2009 Philadelphia Indemnity Insurance Company
         Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                                PIIC POL 251
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 252 of 386

                                                                                           PI-EPE-HS (06/09)


         before that loss or damage occurs

IX.   CAUSES OF LOSS – SPECIAL FORM, Section B. Exclusions, is amended as follows

      1. b. Earth Movement is amended to include:

              (6) If Earth Movement described in b.(1) through (5) above, results in sprinkler leakage, we
                  will pay up to $30,000 for loss or damage by that sprinkler leakage.

      2. d. (7) is amended to:

             The following cause of loss to personal property:

                  Marring or scratching.

                But if an excluded cause of loss that is listed in 2.d.(1) through (7) results in a "specified
             cause of loss" or building glass breakage, we will pay for the loss or damage caused by that
             "specified cause of loss" or building glass breakage.

X.    CAUSES OF LOSS – SPECIAL FORM Section C. Limitations is amended as follows:

      3.a. is amended to:

      $10,000 for fur garments and garments trimmed with fur.

      3.b. is amended to:

      $25,000 for trophies, medals, jewelry, watches, watch movements, jewels, pearls, precious and
      semi-precious stones, bullion, gold, silver, platinum and other precious alloys or metals. This limit
      does not apply to jewelry and watches worth $100 or less per item.

XI.   CAUSES OF LOSS – SPECIAL FORM, Additional Coverage – Water is added:

              “Water” is included as a Covered Cause of Loss. We will not pay more than $30,000 in
              any one occurrence.

              a. “Water” means:

                  (1) Flood, surface water, waves, tides, tidal waves, overflow of any body of water, or
                      their spray, all whether driven by wind or not;

                  (2) Mudslide or mudflow;

                  (3) Water that backs up or overflows from a sewer, drain or sump; or

                  (4) Water under the ground surface pressing on, or flowing or seeping through:

                      (a) Foundations, walls, floors or paved surfaces;

                      (b) Basements, whether paved or not; or

                      (c) Doors, windows or other openings.

              This extension applies to all claim expenses including, but not limited to building, business
              personal property, personal property of others, business income and extra expense and

                                              Page 21 of 24
                           © 2009 Philadelphia Indemnity Insurance Company
           Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                               PIIC POL 252
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 253 of 386

                                                                                           PI-EPE-HS (06/09)


               debris removal. However, this extension does not apply to roof drainage systems, gutters,
               or downspouts.

XII.    CAUSES OF LOSS – SPECIAL FORM, Section F. Additional Coverage Extensions is amended
        as follows:

        1. Property in Transit, c. is amended to

           (1) The most we will pay for loss or damage under this extension is $100,000.

           (2) For your covered property while in the care, custody or control of a common carrier an
               additional limit of insurance of $10,000 is added

XIII.   CAUSES OF LOSS – SPECIAL FORM, Section F. Additional Coverage Extensions is amended
        to include:

        5. Off-Premises Power Failure

               We will pay for loss of or damage to Covered Property, caused by the interruption of service
               to the described premises. The interruption must result from direct physical loss or damage
               by a Covered Cause of Loss to “water supply services,” “communication supply services,”
               or “power supply services,” not on the described premises.

               a. “Water supply services” means the following types of property supplying water to the
                  described premises:

                    (1) Pumping stations; and

                    (2) Water mains.

               b. “Communication supply services” means property supplying communication services,
                  including telephone, radio, microwave or television services to the described premises,
                  such as:

                    (1) Communication transmission lines including optic fiber transmission lines;

                    (2) Coaxial cables; and

                    (3) Microwave radio relays except satellites.

                    “Communication supply services” does not include overhead communication lines.

               c. “Power supply services” means the following types of property supplying electricity,
                  steam, or gas to the described premises:

                    (1) Utility generating plants;

                    (2) Switching stations;

                    (3) Substations;

                    (4) Transformers; and

                    (5) Transmission lines.


                                                Page 22 of 24
                             © 2009 Philadelphia Indemnity Insurance Company
             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                               PIIC POL 253
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 254 of 386

                                                                                         PI-EPE-HS (06/09)


                  “Power supply services” does not include overhead transmission lines.

             This coverage extension does not apply to loss of Business Income or Extra Expense. The
             most we will pay for loss or damage under this extension is $50,000.

XIV. BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM, Section A. COVERAGE, 5.
     Additional Coverages is amended as follows:

      c. Extended Business Income (1)(b)(ii) is amended to the following:

                      (ii) 180 consecutive days after the date determined in (1)(a) above.

      c. Extended Business Income (2)(b)(ii) is amended to the following:

                      (ii) 180 consecutive days after the date determined in (2)(a) above.

XV.   BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM, Section A. COVERAGE, 5.
      Additional Coverages is amended to include:

         e. Utility Services

             (1) If a specific limit of coverage for Business Income and Extra Expense is included in the
                 policy (not a part of this Elite form), then coverage is extended to include loss or
                 damage that you incur due to the interruption, caused by a Covered Cause of Loss, of
                 “water supply services,” “communication supply services,” or “power supply services” to
                 the premises described on the declarations.

                  (a) “Water supply services” mean the following types of property supplying water to the
                      described premises:

                      (i) Pumping stations; and

                      (ii) Water mains.

                  (b) “Communication supply services” meaning property supplying communication
                      services, including telephone, radio, microwave or television services, to the
                      described premises, such as:

                      (i) Communication transmission lines including optic fiber transmission lines;

                      (ii) Coaxial cables; and

                      (iii) Microwave radio relays except satellites.

                      It does not include overhead transmission lines.

                  (c) “Power supply services” meaning the following types of property supplying
                      electricity, steam, or gas to the described premises:

                      (i) Utility generating plants;

                      (ii) Switching stations;

                      (iii) Substations;


                                              Page 23 of 24
                           © 2009 Philadelphia Indemnity Insurance Company
           Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                             PIIC POL 254
Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 255 of 386

                                                                                PI-EPE-HS (06/09)


           (iv) Transformers; and

           (v) Transmission lines.

           It does not include overhead transmission lines.

   (2) We will only pay for loss you sustain after the first twelve (12) hours following the direct
       physical loss or damage to the off-premises property to which this enhancement
       applies. This coverage extension does not apply to direct physical damage to
       Covered Property.




                                   Page 24 of 24
                © 2009 Philadelphia Indemnity Insurance Company
Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                    PIIC POL 255
       Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 256 of 386

                                                                                     PI-NP-007 (04-01)




THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           LOSS OF INCOME DUE TO WORKPLACE VIOLENCE
This endorsement modifies and is subject to the insurance provided under the following:

BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM

The following is added to Section A. Coverage, 3. Additional Coverages:

e. Workplace Violence

    (1) Coverage:

    Loss of Business Income:

    We will pay for the actual loss of Business Income you sustain due to the suspension of your
    “operations” caused by any intentional use, or threat to use, deadly force by any person.

    The most we will pay under this coverage is $100,000.

    Extra Expense:

    Coverage is extended to include the cost of public relations consultants or other specialists to
    restore the insured’s reputation following an incident of workplace violence. Additionally,
    coverage includes mental health counseling for employees.

    The most we will pay under this coverage is $5,000.

    (2) Loss Determination:

    Determination of the Business Income loss under this additional coverage will be calculated only
    for the location where the workplace violence occurred. Coverage will only be for the “period of
    restoration”.

    Extra expense will apply even though operations have resumed. However, they will not apply
    after 60 days following the incident.

All other terms and conditions remain the same.




                                              Page 1 of 1
                                                                                           PIIC POL 256
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 257 of 386

                                                                                       PI-NP-008 (8/03)



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                               VALUATION OF DONATED STOCK

This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

The following amendments are made to the Valuation provisions contained in the policy:

1. We will determine the value of “Stock” which has been donated to the insured, and which has been
   priced for sale, according to the selling price, less discounts which would have applied, as of the time
   and place of loss or damage.

2. For “Stock” which is not priced for sale, the value will be the salvage value per pound as of the time
   and place of loss or damage.

For the purposes of the valuation of “Stock” these provisions override any other valuation provision
contained in the policy.




All other policy provisions remain unchanged.




                                                Page 1 of 1
                                                                                              PIIC POL 257
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 258 of 386

                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 00 01 04 13

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.             (2) The "bodily injury" or "property damage"
Read the entire policy carefully to determine rights,                occurs during the policy period; and
duties and what is and is not covered.                           (3) Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your"                    under Paragraph 1. of Section II – Who Is
refer to the Named Insured shown in the Declarations,                An Insured and no "employee" authorized
and any other person or organization qualifying as a                 by you to give or receive notice of an
Named Insured under this policy. The words "we",                     "occurrence" or claim, knew that the "bodily
"us" and "our" refer to the company providing this                   injury" or "property damage" had occurred,
insurance.                                                           in whole or in part. If such a listed insured
The word "insured" means any person or organization                  or authorized "employee" knew, prior to the
qualifying as such under Section II – Who Is An                      policy period, that the "bodily injury" or
Insured.                                                             "property damage" occurred, then any
                                                                     continuation, change or resumption of such
Other words and phrases that appear in quotation                     "bodily injury" or "property damage" during
marks have special meaning. Refer to Section V –                     or after the policy period will be deemed to
Definitions.                                                         have been known prior to the policy period.
SECTION I – COVERAGES                                         c. "Bodily injury" or "property damage" which
COVERAGE A – BODILY INJURY AND PROPERTY                          occurs during the policy period and was not,
DAMAGE LIABILITY                                                 prior to the policy period, known to have
1. Insuring Agreement                                            occurred by any insured listed under
                                                                 Paragraph 1. of Section II – Who Is An Insured
   a. We will pay those sums that the insured                    or any "employee" authorized by you to give or
      becomes legally obligated to pay as damages                receive notice of an "occurrence" or claim,
      because of "bodily injury" or "property damage"            includes any continuation, change or
      to which this insurance applies. We will have              resumption of that "bodily injury" or "property
      the right and duty to defend the insured against           damage" after the end of the policy period.
      any "suit" seeking those damages. However,
      we will have no duty to defend the insured              d. "Bodily injury" or "property damage" will be
      against any "suit" seeking damages for "bodily             deemed to have been known to have occurred
      injury" or "property damage" to which this                 at the earliest time when any insured listed
      insurance does not apply. We may, at our                   under Paragraph 1. of Section II – Who Is An
      discretion, investigate any "occurrence" and               Insured or any "employee" authorized by you to
      settle any claim or "suit" that may result. But:           give or receive notice of an "occurrence" or
                                                                 claim:
      (1) The amount we will pay for damages is
                                                                 (1) Reports all, or any part, of the "bodily injury"
          limited as described in Section III – Limits
                                                                     or "property damage" to us or any other
          Of Insurance; and
                                                                     insurer;
      (2) Our right and duty to defend ends when we
                                                                 (2) Receives a written or verbal demand or
          have used up the applicable limit of
                                                                     claim for damages because of the "bodily
          insurance in the payment of judgments or
                                                                     injury" or "property damage"; or
          settlements under Coverages A or B or
          medical expenses under Coverage C.                     (3) Becomes aware by any other means that
                                                                     "bodily injury" or "property damage" has
      No other obligation or liability to pay sums or
                                                                     occurred or has begun to occur.
      perform acts or services is covered unless
      explicitly provided for under Supplementary             e. Damages because of "bodily injury" include
      Payments – Coverages A and B.                              damages claimed by any person or
                                                                 organization for care, loss of services or death
   b. This insurance applies to "bodily injury" and
                                                                 resulting at any time from the "bodily injury".
      "property damage" only if:
     (1) The "bodily injury" or "property damage" is
         caused by an "occurrence" that takes place
         in the "coverage territory";




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                          Page 1 of 16
                                                                                                PIIC POL 258
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 259 of 386

2. Exclusions                                                     This exclusion applies even if the claims
   This insurance does not apply to:                              against any insured allege negligence or other
                                                                  wrongdoing in:
   a. Expected Or Intended Injury
                                                                     (a) The supervision, hiring, employment,
      "Bodily injury" or "property damage" expected                       training or monitoring of others by that
      or intended from the standpoint of the insured.                     insured; or
      This exclusion does not apply to "bodily injury"
      resulting from the use of reasonable force to                  (b) Providing       or    failing  to    provide
      protect persons or property.                                        transportation with respect to any
                                                                          person that may be under the influence
   b. Contractual Liability                                               of alcohol;
      "Bodily injury" or "property damage" for which              if the "occurrence" which caused the "bodily
      the insured is obligated to pay damages by                  injury" or "property damage", involved that
      reason of the assumption of liability in a                  which is described in Paragraph (1), (2) or (3)
      contract or agreement. This exclusion does not              above.
      apply to liability for damages:
                                                                  However, this exclusion applies only if you are
     (1) That the insured would have in the absence               in the business of manufacturing, distributing,
          of the contract or agreement; or                        selling, serving or furnishing alcoholic
     (2) Assumed in a contract or agreement that is               beverages. For the purposes of this exclusion,
         an "insured contract", provided the "bodily              permitting a person to bring alcoholic
         injury" or "property damage" occurs                      beverages on your premises, for consumption
         subsequent to the execution of the contract              on your premises, whether or not a fee is
         or agreement. Solely for the purposes of                 charged or a license is required for such
         liability assumed in an "insured contract",              activity, is not by itself considered the business
         reasonable attorneys' fees and necessary                 of selling, serving or furnishing alcoholic
         litigation expenses incurred by or for a party           beverages.
         other than an insured are deemed to be                d. Workers' Compensation And Similar Laws
         damages because of "bodily injury" or
         "property damage", provided:                             Any obligation of the insured under a workers'
                                                                  compensation,          disability    benefits    or
        (a) Liability to such party for, or for the cost          unemployment compensation law or any
              of, that party's defense has also been              similar law.
              assumed in the same "insured contract";
              and                                              e. Employer's Liability
        (b) Such attorneys' fees and litigation                   "Bodily injury" to:
              expenses are for defense of that party             (1) An "employee" of the insured arising out of
              against a civil or alternative dispute                  and in the course of:
              resolution proceeding in which damages                 (a) Employment by the insured; or
              to which this insurance applies are
              alleged.                                               (b) Performing duties related to the conduct
                                                                         of the insured's business; or
   c. Liquor Liability
                                                                  (2) The spouse, child, parent, brother or sister
      "Bodily injury" or "property damage" for which                  of that "employee" as a consequence of
      any insured may be held liable by reason of:                    Paragraph (1) above.
     (1) Causing or contributing to the intoxication of            This exclusion applies whether the insured
         any person;                                               may be liable as an employer or in any other
     (2) The furnishing of alcoholic beverages to a                capacity and to any obligation to share
         person under the legal drinking age or                    damages with or repay someone else who
         under the influence of alcohol; or                        must pay damages because of the injury.
     (3) Any statute, ordinance or regulation relating             This exclusion does not apply to liability
         to the sale, gift, distribution or use of                 assumed by the insured under an "insured
         alcoholic beverages.                                      contract".




Page 2 of 16                          © Insurance Services Office, Inc., 2012                      CG 00 01 04 13

                                                                                                PIIC POL 259
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 260 of 386

   f. Pollution                                                    (d) At or from any premises, site or location
     (1) "Bodily injury" or "property damage" arising                  on which any insured or any contractors
         out of the actual, alleged or threatened                      or subcontractors working directly or
         discharge, dispersal, seepage, migration,                     indirectly on any insured's behalf are
         release or escape of "pollutants":                            performing operations if the "pollutants"
                                                                       are brought on or to the premises, site
        (a) At or from any premises, site or location                  or location in connection with such
            which is or was at any time owned or                       operations by such insured, contractor
            occupied by, or rented or loaned to, any                   or    subcontractor.   However,      this
            insured. However, this subparagraph                        subparagraph does not apply to:
            does not apply to:
                                                                        (i) "Bodily injury" or "property damage"
            (i) "Bodily injury" if sustained within a                       arising out of the escape of fuels,
                building and caused by smoke,                               lubricants or other operating fluids
                fumes, vapor or soot produced by or                         which are needed to perform the
                originating from equipment that is                          normal electrical, hydraulic or
                used to heat, cool or dehumidify the                        mechanical functions necessary for
                building, or equipment that is used to                      the operation of "mobile equipment"
                heat water for personal use, by the                         or its parts, if such fuels, lubricants
                building's occupants or their guests;                       or other operating fluids escape from
           (ii) "Bodily injury" or "property damage"                        a vehicle part designed to hold, store
                for which you may be held liable, if                        or receive them. This exception does
                you are a contractor and the owner                          not apply if the "bodily injury" or
                or lessee of such premises, site or                         "property damage" arises out of the
                location has been added to your                             intentional discharge, dispersal or
                policy as an additional insured with                        release of the fuels, lubricants or
                respect to your ongoing operations                          other operating fluids, or if such
                performed for that additional insured                       fuels, lubricants or other operating
                at that premises, site or location and                      fluids are brought on or to the
                such premises, site or location is not                      premises, site or location with the
                and never was owned or occupied                             intent that they be discharged,
                by, or rented or loaned to, any                             dispersed or released as part of the
                insured, other than that additional                         operations being performed by such
                insured; or                                                 insured, contractor or subcontractor;
           (iii) "Bodily injury" or "property damage"                  (ii) "Bodily injury" or "property damage"
                 arising out of heat, smoke or fumes                        sustained within a building and
                 from a "hostile fire";                                     caused by the release of gases,
        (b) At or from any premises, site or location                       fumes or vapors from materials
             which is or was at any time used by or                         brought into that building in
             for any insured or others for the                              connection with operations being
             handling, storage, disposal, processing                        performed by you or on your behalf
             or treatment of waste;                                         by a contractor or subcontractor; or
        (c) Which are or were at any time                             (iii) "Bodily injury" or "property damage"
            transported, handled, stored, treated,                          arising out of heat, smoke or fumes
            disposed of, or processed as waste by                           from a "hostile fire".
            or for:                                                (e) At or from any premises, site or location
            (i) Any insured; or                                         on which any insured or any contractors
                                                                        or subcontractors working directly or
           (ii) Any person or organization for whom                     indirectly on any insured's behalf are
                you may be legally responsible; or                      performing operations if the operations
                                                                        are to test for, monitor, clean up,
                                                                        remove, contain, treat, detoxify or
                                                                        neutralize, or in any way respond to, or
                                                                        assess the effects of, "pollutants".




CG 00 01 04 13                      © Insurance Services Office, Inc., 2012                         Page 3 of 16

                                                                                              PIIC POL 260
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 261 of 386

     (2) Any loss, cost or expense arising out of                (5) "Bodily injury" or "property damage" arising
         any:                                                          out of:
        (a) Request, demand, order or statutory or                    (a) The operation of machinery or
            regulatory requirement that any insured                       equipment that is attached to, or part of,
            or others test for, monitor, clean up,                        a land vehicle that would qualify under
            remove, contain, treat, detoxify or                           the definition of "mobile equipment" if it
            neutralize, or in any way respond to, or                      were not subject to a compulsory or
            assess the effects of, "pollutants"; or                       financial responsibility law or other
        (b) Claim or suit by or on behalf of a                            motor vehicle insurance law where it is
            governmental authority for damages                            licensed or principally garaged; or
            because of testing for, monitoring,                       (b) The operation of any of the machinery
            cleaning up, removing, containing,                            or equipment listed in Paragraph f.(2) or
            treating, detoxifying or neutralizing, or in                  f.(3) of the definition of "mobile
            any way responding to, or assessing the                       equipment".
            effects of, "pollutants".                          h. Mobile Equipment
         However, this paragraph does not apply to                "Bodily injury" or "property damage" arising out
         liability for damages because of "property               of:
         damage" that the insured would have in the
         absence of such request, demand, order or                (1) The transportation of "mobile equipment" by
         statutory or regulatory requirement, or such                 an "auto" owned or operated by or rented or
         claim or "suit" by or on behalf of a                         loaned to any insured; or
         governmental authority.                                  (2) The use of "mobile equipment" in, or while
   g. Aircraft, Auto Or Watercraft                                    in practice for, or while being prepared for,
                                                                      any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out                or stunting activity.
      of the ownership, maintenance, use or
      entrustment to others of any aircraft, "auto" or          i. War
      watercraft owned or operated by or rented or                 "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation                caused, arising, directly or indirectly, out of:
      and "loading or unloading".
                                                                  (1) War, including undeclared or civil war;
      This exclusion applies even if the claims
                                                                  (2) Warlike action by a military force, including
      against any insured allege negligence or other
                                                                      action in hindering or defending against an
      wrongdoing in the supervision, hiring,
                                                                      actual or expected attack, by any
      employment, training or monitoring of others by                 government, sovereign or other authority
      that insured, if the "occurrence" which caused                  using military personnel or other agents; or
      the "bodily injury" or "property damage"
      involved the ownership, maintenance, use or                 (3) Insurrection, rebellion, revolution, usurped
      entrustment to others of any aircraft, "auto" or                power, or action taken by governmental
      watercraft that is owned or operated by or                      authority in hindering or defending against
      rented or loaned to any insured.                                any of these.
      This exclusion does not apply to:                         j. Damage To Property
     (1) A watercraft while ashore on premises you                 "Property damage" to:
         own or rent;                                             (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                         any costs or expenses incurred by you, or
                                                                      any other person, organization or entity, for
        (a) Less than 26 feet long; and                               repair,     replacement,       enhancement,
        (b) Not being used to carry persons or                        restoration or maintenance of such property
             property for a charge;                                   for any reason, including prevention of
     (3) Parking an "auto" on, or on the ways next                    injury to a person or damage to another's
         to, premises you own or rent, provided the                   property;
         "auto" is not owned by or rented or loaned               (2) Premises you sell, give away or abandon, if
         to you or the insured;                                       the "property damage" arises out of any
     (4) Liability assumed under any "insured                         part of those premises;
         contract" for the ownership, maintenance or              (3) Property loaned to you;
         use of aircraft or watercraft; or




Page 4 of 16                          © Insurance Services Office, Inc., 2012                      CG 00 01 04 13

                                                                                               PIIC POL 261
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 262 of 386

     (4) Personal property in the care, custody or                 This exclusion does not apply to the loss of use
         control of the insured;                                   of other property arising out of sudden and
     (5) That particular part of real property on                  accidental physical injury to "your product" or
         which you or any contractors or                           "your work" after it has been put to its intended
         subcontractors working directly or indirectly             use.
         on your behalf are performing operations, if           n. Recall Of Products, Work Or Impaired
         the "property damage" arises out of those                 Property
         operations; or                                            Damages claimed for any loss, cost or
     (6) That particular part of any property that                 expense incurred by you or others for the loss
         must be restored, repaired or replaced                    of use, withdrawal, recall, inspection, repair,
         because "your work" was incorrectly                       replacement, adjustment, removal or disposal
         performed on it.                                          of:
      Paragraphs (1), (3) and (4) of this exclusion do            (1) "Your product";
      not apply to "property damage" (other than                  (2) "Your work"; or
      damage by fire) to premises, including the
      contents of such premises, rented to you for a              (3) "Impaired property";
      period of seven or fewer consecutive days. A                 if such product, work, or property is withdrawn
      separate limit of insurance applies to Damage                or recalled from the market or from use by any
      To Premises Rented To You as described in                    person or organization because of a known or
      Section III – Limits Of Insurance.                           suspected defect, deficiency, inadequacy or
      Paragraph (2) of this exclusion does not apply               dangerous condition in it.
      if the premises are "your work" and were never            o. Personal And Advertising Injury
      occupied, rented or held for rental by you.
                                                                   "Bodily injury" arising out of "personal and
      Paragraphs (3), (4), (5) and (6) of this                     advertising injury".
      exclusion do not apply to liability assumed
                                                                p. Electronic Data
      under a sidetrack agreement.
                                                                   Damages arising out of the loss of, loss of use
      Paragraph (6) of this exclusion does not apply
                                                                   of, damage to, corruption of, inability to access,
      to "property damage" included in the "products-
                                                                   or inability to manipulate electronic data.
      completed operations hazard".
                                                                   However, this exclusion does not apply to
  k. Damage To Your Product
                                                                   liability for damages because of "bodily injury".
      "Property damage" to "your product" arising out
                                                                   As used in this exclusion, electronic data
      of it or any part of it.
                                                                   means information, facts or programs stored as
   l. Damage To Your Work                                          or on, created or used on, or transmitted to or
      "Property damage" to "your work" arising out of              from computer software, including systems and
      it or any part of it and included in the "products-          applications software, hard or floppy disks, CD-
      completed operations hazard".                                ROMs, tapes, drives, cells, data processing
                                                                   devices or any other media which are used
      This exclusion does not apply if the damaged                 with electronically controlled equipment.
      work or the work out of which the damage
      arises was performed on your behalf by a                  q. Recording And Distribution Of Material Or
      subcontractor.                                               Information In Violation Of Law
  m. Damage To Impaired Property Or Property                       "Bodily injury" or "property damage" arising
      Not Physically Injured                                       directly or indirectly out of any action or
                                                                   omission that violates or is alleged to violate:
      "Property damage" to "impaired property" or
      property that has not been physically injured,               (1) The Telephone Consumer Protection Act
      arising out of:                                                  (TCPA), including any amendment of or
                                                                       addition to such law;
     (1) A defect, deficiency, inadequacy or
           dangerous condition in "your product" or                (2) The CAN-SPAM Act of 2003, including any
           "your work"; or                                             amendment of or addition to such law;
     (2) A delay or failure by you or anyone acting                (3) The Fair Credit Reporting Act (FCRA), and
         on your behalf to perform a contract or                       any amendment of or addition to such law,
         agreement in accordance with its terms.                       including the Fair and Accurate Credit
                                                                       Transactions Act (FACTA); or




CG 00 01 04 13                         © Insurance Services Office, Inc., 2012                        Page 5 of 16

                                                                                                PIIC POL 262
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 263 of 386

      (4) Any federal, state or local statute,                2. Exclusions
           ordinance or regulation, other than the               This insurance does not apply to:
           TCPA, CAN-SPAM Act of 2003 or FCRA
           and their amendments and additions, that              a. Knowing Violation Of Rights Of Another
           addresses, prohibits, or limits the printing,            "Personal and advertising injury" caused by or
           dissemination,       disposal,      collecting,          at the direction of the insured with the
           recording,        sending,       transmitting,           knowledge that the act would violate the rights
           communicating or distribution of material or             of another and would inflict "personal and
           information.                                             advertising injury".
   Exclusions c. through n. do not apply to damage               b. Material Published With Knowledge Of
   by fire to premises while rented to you or                       Falsity
   temporarily occupied by you with permission of the
                                                                    "Personal and advertising injury" arising out of
   owner. A separate limit of insurance applies to this
                                                                    oral or written publication, in any manner, of
   coverage as described in Section III – Limits Of
                                                                    material, if done by or at the direction of the
   Insurance.
                                                                    insured with knowledge of its falsity.
COVERAGE B – PERSONAL AND ADVERTISING
                                                                 c. Material Published Prior To Policy Period
INJURY LIABILITY
                                                                    "Personal and advertising injury" arising out of
1. Insuring Agreement
                                                                    oral or written publication, in any manner, of
   a. We will pay those sums that the insured                       material whose first publication took place
       becomes legally obligated to pay as damages                  before the beginning of the policy period.
       because of "personal and advertising injury" to
                                                                 d. Criminal Acts
       which this insurance applies. We will have the
       right and duty to defend the insured against                 "Personal and advertising injury" arising out of
       any "suit" seeking those damages. However,                   a criminal act committed by or at the direction
       we will have no duty to defend the insured                   of the insured.
       against any "suit" seeking damages for                    e. Contractual Liability
       "personal and advertising injury" to which this
       insurance does not apply. We may, at our                     "Personal and advertising injury" for which the
       discretion, investigate any offense and settle               insured has assumed liability in a contract or
       any claim or "suit" that may result. But:                    agreement. This exclusion does not apply to
                                                                    liability for damages that the insured would
      (1) The amount we will pay for damages is                     have in the absence of the contract or
           limited as described in Section III – Limits             agreement.
           Of Insurance; and
                                                                  f. Breach Of Contract
     (2) Our right and duty to defend end when we
          have used up the applicable limit of                       "Personal and advertising injury" arising out of
          insurance in the payment of judgments or                   a breach of contract, except an implied
          settlements under Coverages A or B or                      contract to use another's advertising idea in
          medical expenses under Coverage C.                         your "advertisement".
      No other obligation or liability to pay sums or            g. Quality Or Performance Of Goods – Failure
      perform acts or services is covered unless                    To Conform To Statements
      explicitly provided for under Supplementary                   "Personal and advertising injury" arising out of
      Payments – Coverages A and B.                                 the failure of goods, products or services to
   b. This insurance applies to "personal and                       conform with any statement of quality or
      advertising injury" caused by an offense arising              performance made in your "advertisement".
      out of your business but only if the offense was           h. Wrong Description Of Prices
      committed in the "coverage territory" during the              "Personal and advertising injury" arising out of
      policy period.                                                the wrong description of the price of goods,
                                                                    products or services stated in your
                                                                    "advertisement".




Page 6 of 16                            © Insurance Services Office, Inc., 2012                     CG 00 01 04 13

                                                                                                 PIIC POL 263
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 264 of 386

   i. Infringement Of Copyright, Patent,                      n. Pollution-related
      Trademark Or Trade Secret                                  Any loss, cost or expense arising out of any:
      "Personal and advertising injury" arising out of          (1) Request, demand, order or statutory or
      the infringement of copyright, patent,                        regulatory requirement that any insured or
      trademark, trade secret or other intellectual                 others test for, monitor, clean up, remove,
      property rights. Under this exclusion, such                   contain, treat, detoxify or neutralize, or in
      other intellectual property rights do not include             any way respond to, or assess the effects
      the use of another's advertising idea in your                 of, "pollutants"; or
      "advertisement".
                                                                (2) Claim or suit by or on behalf of a
      However, this exclusion does not apply to                     governmental authority for damages
      infringement, in your "advertisement", of                     because of testing for, monitoring, cleaning
      copyright, trade dress or slogan.                             up,     removing,      containing,      treating,
   j. Insureds In Media And Internet Type                           detoxifying or neutralizing, or in any way
      Businesses                                                    responding to, or assessing the effects of,
      "Personal and advertising injury" committed by                "pollutants".
      an insured whose business is:                           o. War
     (1) Advertising, broadcasting, publishing or                "Personal and advertising injury", however
         telecasting;                                            caused, arising, directly or indirectly, out of:
     (2) Designing or determining content of web                (1) War, including undeclared or civil war;
          sites for others; or                                  (2) Warlike action by a military force, including
     (3) An Internet search, access, content or                      action in hindering or defending against an
          service provider.                                          actual or expected attack, by any
      However, this exclusion does not apply to                      government, sovereign or other authority
      Paragraphs 14.a., b. and c. of "personal and                   using military personnel or other agents; or
      advertising injury" under the Definitions                 (3) Insurrection, rebellion, revolution, usurped
      section.                                                       power, or action taken by governmental
      For the purposes of this exclusion, the placing                authority in hindering or defending against
      of frames, borders or links, or advertising, for               any of these.
      you or others anywhere on the Internet, is not          p. Recording And Distribution Of Material Or
      by itself, considered the business of                      Information In Violation Of Law
      advertising, broadcasting, publishing or                   "Personal and advertising injury" arising
      telecasting.                                               directly or indirectly out of any action or
   k. Electronic Chatrooms Or Bulletin Boards                    omission that violates or is alleged to violate:
      "Personal and advertising injury" arising out of          (1) The Telephone Consumer Protection Act
      an electronic chatroom or bulletin board the                   (TCPA), including any amendment of or
      insured hosts, owns, or over which the insured                 addition to such law;
      exercises control.                                        (2) The CAN-SPAM Act of 2003, including any
   l. Unauthorized Use Of Another's Name Or                          amendment of or addition to such law;
      Product                                                   (3) The Fair Credit Reporting Act (FCRA), and
      "Personal and advertising injury" arising out of               any amendment of or addition to such law,
      the unauthorized use of another's name or                      including the Fair and Accurate Credit
      product in your e-mail address, domain name                    Transactions Act (FACTA); or
      or metatag, or any other similar tactics to               (4) Any federal, state or local statute,
      mislead another's potential customers.                         ordinance or regulation, other than the
  m. Pollution                                                       TCPA, CAN-SPAM Act of 2003 or FCRA
     "Personal and advertising injury" arising out of                and their amendments and additions, that
     the actual, alleged or threatened discharge,                    addresses, prohibits, or limits the printing,
     dispersal, seepage, migration, release or                       dissemination,      disposal,       collecting,
     escape of "pollutants" at any time.                             recording,       sending,        transmitting,
                                                                     communicating or distribution of material or
                                                                     information.




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                          Page 7 of 16

                                                                                                PIIC POL 264
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 265 of 386

COVERAGE C – MEDICAL PAYMENTS                                  d. Workers' Compensation And Similar Laws
1. Insuring Agreement                                             To a person, whether or not an "employee" of
   a. We will pay medical expenses as described                   any insured, if benefits for the "bodily injury"
       below for "bodily injury" caused by an accident:           are payable or must be provided under a
                                                                  workers' compensation or disability benefits
      (1) On premises you own or rent;                            law or a similar law.
      (2) On ways next to premises you own or rent;            e. Athletics Activities
           or
                                                                  To a person injured while practicing, instructing
      (3) Because of your operations;                             or participating in any physical exercises or
       provided that:                                             games, sports, or athletic contests.
          (a) The accident takes place in the                   f. Products-Completed Operations Hazard
              "coverage territory" and during the policy           Included within the "products-completed
              period;                                              operations hazard".
         (b) The expenses are incurred and reported            g. Coverage A Exclusions
              to us within one year of the date of the
              accident; and                                        Excluded under Coverage A.
         (c) The injured person submits to                  SUPPLEMENTARY PAYMENTS – COVERAGES A
             examination, at our expense, by                AND B
             physicians of our choice as often as we        1. We will pay, with respect to any claim we
             reasonably require.                               investigate or settle, or any "suit" against an
   b. We will make these payments regardless of                insured we defend:
      fault. These payments will not exceed the                a. All expenses we incur.
      applicable limit of insurance. We will pay               b. Up to $250 for cost of bail bonds required
      reasonable expenses for:                                     because of accidents or traffic law violations
      (1) First aid administered at the time of an                 arising out of the use of any vehicle to which
          accident;                                                the Bodily Injury Liability Coverage applies. We
      (2) Necessary medical, surgical, X-ray and                   do not have to furnish these bonds.
          dental    services,  including  prosthetic           c. The cost of bonds to release attachments, but
          devices; and                                             only for bond amounts within the applicable
     (3) Necessary         ambulance,         hospital,            limit of insurance. We do not have to furnish
          professional nursing and funeral services.               these bonds.
2. Exclusions                                                  d. All reasonable expenses incurred by the
                                                                   insured at our request to assist us in the
   We will not pay expenses for "bodily injury":                   investigation or defense of the claim or "suit",
   a. Any Insured                                                  including actual loss of earnings up to $250 a
      To any insured, except "volunteer workers".                  day because of time off from work.
   b. Hired Person                                             e. All court costs taxed against the insured in the
                                                                  "suit". However, these payments do not include
      To a person hired to do work for or on behalf of            attorneys' fees or attorneys' expenses taxed
      any insured or a tenant of any insured.                     against the insured.
   c. Injury On Normally Occupied Premises                      f. Prejudgment interest awarded against the
      To a person injured on that part of premises                 insured on that part of the judgment we pay. If
      you own or rent that the person normally                     we make an offer to pay the applicable limit of
      occupies.                                                    insurance, we will not pay any prejudgment
                                                                   interest based on that period of time after the
                                                                   offer.




Page 8 of 16                          © Insurance Services Office, Inc., 2012                     CG 00 01 04 13

                                                                                               PIIC POL 265
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 266 of 386

   g. All interest on the full amount of any judgment            So long as the above conditions are met,
       that accrues after entry of the judgment and              attorneys' fees incurred by us in the defense of
       before we have paid, offered to pay, or                   that indemnitee, necessary litigation expenses
       deposited in court the part of the judgment that          incurred by us and necessary litigation expenses
       is within the applicable limit of insurance.              incurred by the indemnitee at our request will be
   These payments will not reduce the limits of                  paid        as       Supplementary     Payments.
   insurance.                                                    Notwithstanding the provisions of Paragraph
                                                                 2.b.(2) of Section I – Coverage A – Bodily Injury
2. If we defend an insured against a "suit" and an               And Property Damage Liability, such payments will
   indemnitee of the insured is also named as a party            not be deemed to be damages for "bodily injury"
   to the "suit", we will defend that indemnitee if all of       and "property damage" and will not reduce the
   the following conditions are met:                             limits of insurance.
   a. The "suit" against the indemnitee seeks                    Our obligation to defend an insured's indemnitee
       damages for which the insured has assumed                 and to pay for attorneys' fees and necessary
       the liability of the indemnitee in a contract or          litigation expenses as Supplementary Payments
       agreement that is an "insured contract";                  ends when we have used up the applicable limit of
   b. This insurance applies to such liability                   insurance in the payment of judgments or
       assumed by the insured;                                   settlements or the conditions set forth above, or
   c. The obligation to defend, or the cost of the               the terms of the agreement described in
      defense of, that indemnitee, has also been                 Paragraph f. above, are no longer met.
      assumed by the insured in the same "insured             SECTION II – WHO IS AN INSURED
      contract";                                              1. If you are designated in the Declarations as:
   d. The allegations in the "suit" and the information          a. An individual, you and your spouse are
      we know about the "occurrence" are such that                   insureds, but only with respect to the conduct
      no conflict appears to exist between the                       of a business of which you are the sole owner.
      interests of the insured and the interests of the
      indemnitee;                                                b. A partnership or joint venture, you are an
                                                                     insured. Your members, your partners, and
   e. The indemnitee and the insured ask us to                       their spouses are also insureds, but only with
      conduct and control the defense of that                        respect to the conduct of your business.
      indemnitee against such "suit" and agree that
      we can assign the same counsel to defend the               c. A limited liability company, you are an insured.
      insured and the indemnitee; and                                Your members are also insureds, but only with
                                                                     respect to the conduct of your business. Your
   f. The indemnitee:                                                managers are insureds, but only with respect
     (1) Agrees in writing to:                                       to their duties as your managers.
         (a) Cooperate with us in the investigation,             d. An organization other than a partnership, joint
             settlement or defense of the "suit";                    venture or limited liability company, you are an
                                                                     insured. Your "executive officers" and directors
         (b) Immediately send us copies of any
                                                                     are insureds, but only with respect to their
             demands, notices, summonses or legal
                                                                     duties as your officers or directors. Your
             papers received in connection with the
                                                                     stockholders are also insureds, but only with
             "suit";
                                                                     respect to their liability as stockholders.
         (c) Notify any other insurer whose coverage
                                                                 e. A trust, you are an insured. Your trustees are
             is available to the indemnitee; and
                                                                    also insureds, but only with respect to their
         (d) Cooperate with us with respect to                      duties as trustees.
             coordinating other applicable insurance
             available to the indemnitee; and
      (2) Provides us with written authorization to:
         (a) Obtain records and other information
             related to the "suit"; and
         (b) Conduct and control the defense of the
             indemnitee in such "suit".




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                        Page 9 of 16

                                                                                                 PIIC POL 266
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 267 of 386

2. Each of the following is also an insured:                   c. Any person or organization having proper
   a. Your "volunteer workers" only while performing              temporary custody of your property if you die,
      duties related to the conduct of your business,             but only:
      or your "employees", other than either your                (1) With respect to liability arising out of the
      "executive officers" (if you are an organization               maintenance or use of that property; and
      other than a partnership, joint venture or limited          (2) Until your legal representative has been
      liability company) or your managers (if you are                 appointed.
      a limited liability company), but only for acts
      within the scope of their employment by you or           d. Your legal representative if you die, but only
      while performing duties related to the conduct               with respect to duties as such. That
      of your business. However, none of these                     representative will have all your rights and
      "employees" or "volunteer workers" are                       duties under this Coverage Part.
      insureds for:                                         3. Any organization you newly acquire or form, other
     (1) "Bodily injury" or "personal and advertising          than a partnership, joint venture or limited liability
          injury":                                             company, and over which you maintain ownership
                                                               or majority interest, will qualify as a Named
         (a) To you, to your partners or members (if           Insured if there is no other similar insurance
             you are a partnership or joint venture),          available to that organization. However:
             to your members (if you are a limited
             liability company), to a co-"employee"            a. Coverage under this provision is afforded only
             while in the course of his or her                    until the 90th day after you acquire or form the
             employment or performing duties related              organization or the end of the policy period,
             to the conduct of your business, or to               whichever is earlier;
             your other "volunteer workers" while               b. Coverage A does not apply to "bodily injury" or
             performing duties related to the conduct              "property damage" that occurred before you
             of your business;                                     acquired or formed the organization; and
         (b) To the spouse, child, parent, brother or           c. Coverage B does not apply to "personal and
             sister of that co-"employee" or                       advertising injury" arising out of an offense
             "volunteer worker" as a consequence of                committed before you acquired or formed the
             Paragraph (1)(a) above;                               organization.
         (c) For which there is any obligation to           No person or organization is an insured with respect
             share damages with or repay someone            to the conduct of any current or past partnership, joint
             else who must pay damages because of           venture or limited liability company that is not shown
             the injury described in Paragraph (1)(a)       as a Named Insured in the Declarations.
             or (b) above; or
                                                            SECTION III – LIMITS OF INSURANCE
         (d) Arising out of his or her providing or
                                                            1. The Limits of Insurance shown in the Declarations
             failing to provide professional health             and the rules below fix the most we will pay
             care services.                                     regardless of the number of:
      (2) "Property damage" to property:                        a. Insureds;
         (a) Owned, occupied or used by;                        b. Claims made or "suits" brought; or
         (b) Rented to, in the care, custody or                 c. Persons or organizations making claims or
             control of, or over which physical control            bringing "suits".
             is being exercised for any purpose by;
                                                            2. The General Aggregate Limit is the most we will
          you, any of your "employees", "volunteer              pay for the sum of:
          workers", any partner or member (if you are
          a partnership or joint venture), or any              a. Medical expenses under Coverage C;
          member (if you are a limited liability               b. Damages under Coverage A, except damages
          company).                                               because of "bodily injury" or "property damage"
   b. Any person (other than your "employee" or                   included in the "products-completed operations
      "volunteer worker"), or any organization while              hazard"; and
      acting as your real estate manager.                      c. Damages under Coverage B.




Page 10 of 16                         © Insurance Services Office, Inc., 2012                      CG 00 01 04 13

                                                                                                PIIC POL 267
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 268 of 386

3. The Products-Completed Operations Aggregate                  (3) The nature and location of any injury or
    Limit is the most we will pay under Coverage A for               damage arising out of the "occurrence" or
    damages because of "bodily injury" and "property                 offense.
    damage" included in the "products-completed               b. If a claim is made or "suit" is brought against
    operations hazard".                                          any insured, you must:
4. Subject to Paragraph 2. above, the Personal And               (1) Immediately record the specifics of the
    Advertising Injury Limit is the most we will pay                 claim or "suit" and the date received; and
    under Coverage B for the sum of all damages
    because of all "personal and advertising injury"             (2) Notify us as soon as practicable.
    sustained by any one person or organization.                  You must see to it that we receive written
5. Subject to Paragraph 2. or 3. above, whichever                 notice of the claim or "suit" as soon as
    applies, the Each Occurrence Limit is the most we             practicable.
    will pay for the sum of:                                  c. You and any other involved insured must:
    a. Damages under Coverage A; and                            (1) Immediately send us copies of any
    b. Medical expenses under Coverage C                            demands, notices, summonses or legal
                                                                    papers received in connection with the
    because of all "bodily injury" and "property                    claim or "suit";
    damage" arising out of any one "occurrence".
                                                                 (2) Authorize us to obtain records and other
6. Subject to Paragraph 5. above, the Damage To                      information;
    Premises Rented To You Limit is the most we will
    pay under Coverage A for damages because of                  (3) Cooperate with us in the investigation or
    "property damage" to any one premises, while                     settlement of the claim or defense against
    rented to you, or in the case of damage by fire,                 the "suit"; and
    while rented to you or temporarily occupied by you          (4) Assist us, upon our request, in the
    with permission of the owner.                                     enforcement of any right against any
7. Subject to Paragraph 5. above, the Medical                         person or organization which may be liable
    Expense Limit is the most we will pay under                       to the insured because of injury or damage
    Coverage C for all medical expenses because of                    to which this insurance may also apply.
    "bodily injury" sustained by any one person.              d. No insured will, except at that insured's own
The Limits of Insurance of this Coverage Part apply              cost, voluntarily make a payment, assume any
separately to each consecutive annual period and to              obligation, or incur any expense, other than for
any remaining period of less than 12 months, starting            first aid, without our consent.
with the beginning of the policy period shown in the       3. Legal Action Against Us
Declarations, unless the policy period is extended
                                                              No person or organization has a right under this
after issuance for an additional period of less than 12       Coverage Part:
months. In that case, the additional period will be
deemed part of the last preceding period for purposes         a. To join us as a party or otherwise bring us into
of determining the Limits of Insurance.                          a "suit" asking for damages from an insured; or
SECTION IV – COMMERCIAL GENERAL LIABILITY                     b. To sue us on this Coverage Part unless all of
CONDITIONS                                                        its terms have been fully complied with.
1. Bankruptcy                                                 A person or organization may sue us to recover on
                                                              an agreed settlement or on a final judgment
    Bankruptcy or insolvency of the insured or of the         against an insured; but we will not be liable for
    insured's estate will not relieve us of our
                                                              damages that are not payable under the terms of
    obligations under this Coverage Part.                     this Coverage Part or that are in excess of the
2. Duties In The Event Of Occurrence, Offense,                applicable limit of insurance. An agreed settlement
    Claim Or Suit                                             means a settlement and release of liability signed
    a. You must see to it that we are notified as soon        by us, the insured and the claimant or the
        as practicable of an "occurrence" or an offense       claimant's legal representative.
        which may result in a claim. To the extent
        possible, notice should include:
       (1) How, when and where the "occurrence" or
            offense took place;
      (2) The names and addresses of any injured
          persons and witnesses; and




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                      Page 11 of 16

                                                                                             PIIC POL 268
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 269 of 386

4. Other Insurance                                                 (3) When this insurance is excess over other
   If other valid and collectible insurance is available               insurance, we will pay only our share of the
   to the insured for a loss we cover under                            amount of the loss, if any, that exceeds the
   Coverages A or B of this Coverage Part, our                         sum of:
   obligations are limited as follows:                                 (a) The total amount that all such other
   a. Primary Insurance                                                     insurance would pay for the loss in the
                                                                            absence of this insurance; and
      This insurance is primary except when
      Paragraph b. below applies. If this insurance is                (b) The total of all deductible and self-
      primary, our obligations are not affected unless                      insured amounts under all that other
      any of the other insurance is also primary.                           insurance.
      Then, we will share with all that other                     (4) We will share the remaining loss, if any,
      insurance by the method described in                              with any other insurance that is not
      Paragraph c. below.                                               described in this Excess Insurance
   b. Excess Insurance                                                  provision and was not bought specifically to
                                                                        apply in excess of the Limits of Insurance
     (1) This insurance is excess over:                                 shown in the Declarations of this Coverage
        (a) Any of the other insurance, whether                         Part.
             primary, excess, contingent or on any              c. Method Of Sharing
             other basis:
                                                                   If all of the other insurance permits contribution
             (i) That is Fire, Extended Coverage,                  by equal shares, we will follow this method
                 Builder's Risk, Installation Risk or              also. Under this approach each insurer
                 similar coverage for "your work";                 contributes equal amounts until it has paid its
            (ii) That is Fire insurance for premises               applicable limit of insurance or none of the loss
                 rented to you or temporarily                      remains, whichever comes first.
                 occupied by you with permission of                If any of the other insurance does not permit
                 the owner;                                        contribution by equal shares, we will contribute
           (iii) That is insurance purchased by you                by limits. Under this method, each insurer's
                 to cover your liability as a tenant for           share is based on the ratio of its applicable
                 "property damage" to premises                     limit of insurance to the total applicable limits of
                 rented to you or temporarily                      insurance of all insurers.
                 occupied by you with permission of          5. Premium Audit
                 the owner; or
                                                                a. We will compute all premiums for this
            (iv) If the loss arises out of the                     Coverage Part in accordance with our rules
                  maintenance or use of aircraft,                  and rates.
                  "autos" or watercraft to the extent not
                  subject to Exclusion g. of Section I –        b. Premium shown in this Coverage Part as
                  Coverage A – Bodily Injury And                   advance premium is a deposit premium only.
                  Property Damage Liability.                       At the close of each audit period we will
                                                                   compute the earned premium for that period
         (b) Any other primary insurance available to              and send notice to the first Named Insured.
              you covering liability for damages                   The due date for audit and retrospective
              arising out of the premises or                       premiums is the date shown as the due date
              operations, or the products and                      on the bill. If the sum of the advance and audit
              completed operations, for which you                  premiums paid for the policy period is greater
              have been added as an additional                     than the earned premium, we will return the
              insured.                                             excess to the first Named Insured.
      (2) When this insurance is excess, we will have           c. The first Named Insured must keep records of
          no duty under Coverages A or B to defend                 the information we need for premium
          the insured against any "suit" if any other              computation, and send us copies at such times
          insurer has a duty to defend the insured                 as we may request.
          against that "suit". If no other insurer
          defends, we will undertake to do so, but we        6. Representations
          will be entitled to the insured's rights              By accepting this policy, you agree:
          against all those other insurers.                     a. The statements in the Declarations are
                                                                   accurate and complete;




Page 12 of 16                          © Insurance Services Office, Inc., 2012                       CG 00 01 04 13

                                                                                                  PIIC POL 269
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 270 of 386

   b. Those     statements      are     based    upon            However, "auto" does not include "mobile
      representations you made to us; and                        equipment".
   c. We have issued this policy in reliance upon             3. "Bodily injury" means bodily injury, sickness or
      your representations.                                      disease sustained by a person, including death
7. Separation Of Insureds                                        resulting from any of these at any time.
   Except with respect to the Limits of Insurance, and        4. "Coverage territory" means:
   any rights or duties specifically assigned in this            a. The United States of America (including its
   Coverage Part to the first Named Insured, this                   territories and possessions), Puerto Rico and
   insurance applies:                                               Canada;
   a. As if each Named Insured were the only                     b. International waters or airspace, but only if the
      Named Insured; and                                            injury or damage occurs in the course of travel
   b. Separately to each insured against whom claim                 or transportation between any places included
       is made or "suit" is brought.                                in Paragraph a. above; or
8. Transfer Of Rights Of Recovery Against Others                 c. All other parts of the world if the injury or
   To Us                                                            damage arises out of:
   If the insured has rights to recover all or part of             (1) Goods or products made or sold by you in
   any payment we have made under this Coverage                         the territory described in Paragraph a.
   Part, those rights are transferred to us. The                        above;
   insured must do nothing after loss to impair them.              (2) The activities of a person whose home is in
   At our request, the insured will bring "suit" or                     the territory described in Paragraph a.
   transfer those rights to us and help us enforce                      above, but is away for a short time on your
   them.                                                                business; or
9. When We Do Not Renew                                            (3) "Personal and advertising injury" offenses
   If we decide not to renew this Coverage Part, we                     that take place through the Internet or
   will mail or deliver to the first Named Insured                      similar electronic means of communication;
   shown in the Declarations written notice of the                  provided the insured's responsibility to pay
   nonrenewal not less than 30 days before the                      damages is determined in a "suit" on the
   expiration date.                                                 merits, in the territory described in Paragraph
   If notice is mailed, proof of mailing will be sufficient         a. above or in a settlement we agree to.
   proof of notice.                                           5. "Employee"      includes    a   "leased    worker".
SECTION V – DEFINITIONS                                          "Employee" does not include a "temporary
                                                                 worker".
1. "Advertisement" means a notice that is broadcast
   or published to the general public or specific             6. "Executive officer" means a person holding any of
   market segments about your goods, products or                 the officer positions created by your charter,
   services for the purpose of attracting customers or           constitution, bylaws or any other similar governing
   supporters. For the purposes of this definition:              document.
   a. Notices that are published include material             7. "Hostile fire" means one which becomes
       placed on the Internet or on similar electronic           uncontrollable or breaks out from where it was
       means of communication; and                               intended to be.
   b. Regarding web sites, only that part of a web            8. "Impaired property" means tangible property, other
       site that is about your goods, products or                than "your product" or "your work", that cannot be
       services for the purposes of attracting                   used or is less useful because:
       customers or supporters is considered an                  a. It incorporates "your product" or "your work"
       advertisement.                                                that is known or thought to be defective,
2. "Auto" means:                                                     deficient, inadequate or dangerous; or
   a. A land motor vehicle, trailer or semitrailer               b. You have failed to fulfill the terms of a contract
       designed for travel on public roads, including                or agreement;
       any attached machinery or equipment; or                   if such property can be restored to use by the
   b. Any other land vehicle that is subject to a                repair, replacement, adjustment or removal of
       compulsory or financial responsibility law or             "your product" or "your work" or your fulfilling the
       other motor vehicle insurance law where it is             terms of the contract or agreement.
       licensed or principally garaged.




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                       Page 13 of 16

                                                                                                 PIIC POL 270
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 271 of 386

9. "Insured contract" means:                                 10. "Leased worker" means a person leased to you by
   a. A contract for a lease of premises. However,               a labor leasing firm under an agreement between
       that portion of the contract for a lease of               you and the labor leasing firm, to perform duties
       premises that indemnifies any person or                   related to the conduct of your business. "Leased
       organization for damage by fire to premises               worker" does not include a "temporary worker".
       while rented to you or temporarily occupied by        11. "Loading or unloading" means the handling of
       you with permission of the owner is not an                property:
       "insured contract";                                       a. After it is moved from the place where it is
   b. A sidetrack agreement;                                         accepted for movement into or onto an aircraft,
   c. Any easement or license agreement, except in                   watercraft or "auto";
      connection with construction or demolition                 b. While it is in or on an aircraft, watercraft or
      operations on or within 50 feet of a railroad;                 "auto"; or
   d. An obligation, as required by ordinance, to                c. While it is being moved from an aircraft,
      indemnify a municipality, except in connection                 watercraft or "auto" to the place where it is
      with work for a municipality;                                  finally delivered;
   e. An elevator maintenance agreement;                         but "loading or unloading" does not include the
   f. That part of any other contract or agreement               movement of property by means of a mechanical
      pertaining to your business (including an                  device, other than a hand truck, that is not
      indemnification of a municipality in connection            attached to the aircraft, watercraft or "auto".
      with work performed for a municipality) under          12. "Mobile equipment" means any of the following
      which you assume the tort liability of another             types of land vehicles, including any attached
      party to pay for "bodily injury" or "property              machinery or equipment:
      damage" to a third person or organization. Tort           a. Bulldozers, farm machinery, forklifts and other
      liability means a liability that would be imposed            vehicles designed for use principally off public
      by law in the absence of any contract or                     roads;
      agreement.
                                                                b. Vehicles maintained for use solely on or next to
      Paragraph f. does not include that part of any               premises you own or rent;
      contract or agreement:
                                                                c. Vehicles that travel on crawler treads;
     (1) That indemnifies a railroad for "bodily injury"
          or "property damage" arising out of                   d. Vehicles, whether self-propelled or not,
          construction or demolition operations, within            maintained primarily to provide mobility to
          50 feet of any railroad property and                     permanently mounted:
          affecting any railroad bridge or trestle,               (1) Power cranes, shovels, loaders, diggers or
          tracks, road-beds, tunnel, underpass or                     drills; or
          crossing;                                               (2) Road construction or resurfacing equipment
     (2) That indemnifies an architect, engineer or                    such as graders, scrapers or rollers;
          surveyor for injury or damage arising out of:         e. Vehicles not described in Paragraph a., b., c.
         (a) Preparing, approving, or failing to                   or d. above that are not self-propelled and are
             prepare or approve, maps, shop                        maintained primarily to provide mobility to
             drawings, opinions, reports, surveys,                 permanently attached equipment of the
             field orders, change orders or drawings               following types:
             and specifications; or                               (1) Air compressors, pumps and generators,
         (b) Giving directions or instructions, or                     including spraying, welding, building
             failing to give them, if that is the primary              cleaning, geophysical exploration, lighting
             cause of the injury or damage; or                         and well servicing equipment; or
     (3) Under which the insured, if an architect,                (2) Cherry pickers and similar devices used to
         engineer or surveyor, assumes liability for                   raise or lower workers;
         an injury or damage arising out of the                  f. Vehicles not described in Paragraph a., b., c.
         insured's rendering or failure to render                   or d. above maintained primarily for purposes
         professional services, including those listed              other than the transportation of persons or
         in (2) above and supervisory, inspection,                  cargo.
         architectural or engineering activities.




Page 14 of 16                          © Insurance Services Office, Inc., 2012                     CG 00 01 04 13

                                                                                                PIIC POL 271
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 272 of 386

      However, self-propelled vehicles with the             16. "Products-completed operations hazard":
      following types of permanently attached                   a. Includes all "bodily injury" and "property
      equipment are not "mobile equipment" but will                damage" occurring away from premises you
      be considered "autos":                                       own or rent and arising out of "your product" or
      (1) Equipment designed primarily for:                        "your work" except:
         (a) Snow removal;                                        (1) Products that are still in your physical
         (b) Road maintenance, but not construction                   possession; or
              or resurfacing; or                                  (2) Work that has not yet been completed or
         (c) Street cleaning;                                         abandoned. However, "your work" will be
                                                                      deemed completed at the earliest of the
      (2) Cherry pickers and similar devices mounted                  following times:
          on automobile or truck chassis and used to
          raise or lower workers; and                                (a) When all of the work called for in your
                                                                          contract has been completed.
      (3) Air compressors, pumps and generators,
          including spraying, welding, building                      (b) When all of the work to be done at the
          cleaning, geophysical exploration, lighting                     job site has been completed if your
          and well servicing equipment.                                   contract calls for work at more than one
                                                                          job site.
    However, "mobile equipment" does not include
    any land vehicles that are subject to a compulsory               (c) When that part of the work done at a job
    or financial responsibility law or other motor                        site has been put to its intended use by
    vehicle insurance law where it is licensed or                         any person or organization other than
    principally garaged. Land vehicles subject to a                       another contractor or subcontractor
    compulsory or financial responsibility law or other                   working on the same project.
    motor vehicle insurance law are considered                        Work that may need service, maintenance,
    "autos".                                                          correction, repair or replacement, but which
13. "Occurrence" means an accident, including                         is otherwise complete, will be treated as
    continuous or repeated exposure to substantially                  completed.
    the same general harmful conditions.                       b. Does not include "bodily injury" or "property
14. "Personal and advertising injury" means injury,               damage" arising out of:
    including consequential "bodily injury", arising out         (1) The transportation of property, unless the
    of one or more of the following offenses:                        injury or damage arises out of a condition in
    a. False arrest, detention or imprisonment;                      or on a vehicle not owned or operated by
                                                                     you, and that condition was created by the
    b. Malicious prosecution;                                        "loading or unloading" of that vehicle by any
    c. The wrongful eviction from, wrongful entry into,              insured;
        or invasion of the right of private occupancy of         (2) The existence of tools, uninstalled
        a room, dwelling or premises that a person                   equipment or abandoned or unused
        occupies, committed by or on behalf of its                   materials; or
        owner, landlord or lessor;
                                                                 (3) Products or operations for which the
   d. Oral or written publication, in any manner, of                 classification, listed in the Declarations or in
      material that slanders or libels a person or                   a policy Schedule, states that products-
      organization or disparages a person's or                       completed operations are subject to the
      organization's goods, products or services;                    General Aggregate Limit.
   e. Oral or written publication, in any manner, of        17. "Property damage" means:
      material that violates a person's right of
      privacy;                                                  a. Physical injury to tangible property, including
                                                                   all resulting loss of use of that property. All
   f. The use of another's advertising idea in your                such loss of use shall be deemed to occur at
      "advertisement"; or                                          the time of the physical injury that caused it; or
    g. Infringing upon another's copyright, trade dress        b. Loss of use of tangible property that is not
       or slogan in your "advertisement".                         physically injured. All such loss of use shall be
15. "Pollutants" mean any solid, liquid, gaseous or               deemed to occur at the time of the
    thermal irritant or contaminant, including smoke,             "occurrence" that caused it.
    vapor, soot, fumes, acids, alkalis, chemicals and          For the purposes of this insurance, electronic data
    waste. Waste includes materials to be recycled,            is not tangible property.
    reconditioned or reclaimed.



CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                        Page 15 of 16

                                                                                                PIIC POL 272
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 273 of 386

    As used in this definition, electronic data means          b. Includes:
    information, facts or programs stored as or on,              (1) Warranties or representations made at any
    created or used on, or transmitted to or from                     time with respect to the fitness, quality,
    computer software, including systems and                          durability, performance or use of "your
    applications software, hard or floppy disks, CD-                  product"; and
    ROMs, tapes, drives, cells, data processing
    devices or any other media which are used with               (2) The providing of or failure to provide
    electronically controlled equipment.                             warnings or instructions.
18. "Suit" means a civil proceeding in which damages           c. Does not include vending machines or other
    because of "bodily injury", "property damage" or              property rented to or located for the use of
    "personal and advertising injury" to which this               others but not sold.
    insurance applies are alleged. "Suit" includes:         22. "Your work":
    a. An arbitration proceeding in which such                  a. Means:
        damages are claimed and to which the insured
                                                                  (1) Work or operations performed by you or on
        must submit or does submit with our consent;
                                                                       your behalf; and
        or
                                                                  (2) Materials, parts or equipment furnished in
    b. Any other alternative dispute resolution
                                                                       connection with such work or operations.
        proceeding in which such damages are
        claimed and to which the insured submits with           b. Includes:
        our consent.                                              (1) Warranties or representations made at any
19. "Temporary worker" means a person who is                           time with respect to the fitness, quality,
    furnished to you to substitute for a permanent                     durability, performance or use of "your
    "employee" on leave or to meet seasonal or short-                  work"; and
    term workload conditions.                                     (2) The providing of or failure to provide
20. "Volunteer worker" means a person who is not                       warnings or instructions.
    your "employee", and who donates his or her work
    and acts at the direction of and within the scope of
    duties determined by you, and is not paid a fee,
    salary or other compensation by you or anyone
    else for their work performed for you.
21. "Your product":
    a. Means:
      (1) Any goods or products, other than real
           property, manufactured, sold, handled,
           distributed or disposed of by:
          (a) You;
          (b) Others trading under your name; or
          (c) A person or organization whose
               business or assets you have acquired;
               and
      (2) Containers (other than vehicles), materials,
           parts or equipment furnished in connection
           with such goods or products.




Page 16 of 16                         © Insurance Services Office, Inc., 2012                    CG 00 01 04 13

                                                                                              PIIC POL 273
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 274 of 386

                                                                        COMMERCIAL GENERAL LIABILITY


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 KANSAS AND OKLAHOMA CHANGES –
                       TRANSFER OF RIGHTS
This endorsement modifies insurance provided under the following:
   COMMERCIAL GENERAL LIABILITY COVERAGE PART.


Condition 8. TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US (Section IV), does not apply
to COVERAGE C. MEDICAL PAYMENTS.




CG 01 09 11 85                 Copyright, Insurance Services Office, Inc., 1984             Page 1 of 1   

                                                                                        PIIC POL 274
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 275 of 386

POLICY NUMBER: PHPK1972850                                                 COMMERCIAL GENERAL LIABILITY
                                                                                          CG 20 11 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 ADDITIONAL INSURED – MANAGERS OR
                        LESSORS OF PREMISES
This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                  SCHEDULE

 Designation Of Premises (Part Leased To You):
 2016 NW 39th St
 Oklahoma City, OK 73118-2614


 Name Of Person(s) Or Organization(s) (Additional Insured):
 DDDD, LLC



 Additional Premium:      $ Included

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section II – Who Is An I nsured is amended to             2.     If coverage provided to the additional insured
   include as an additional insured the person(s) or                is required by a contract or agreement, the
   organization(s) shown in the Schedule, but only                  insurance afforded to such additional insured
   with respect to liability arising out of the                     will not be broader than that which you are
   ownership, maintenance or use of that part of the                required by the contract or agreement to
   premises leased to you and shown in the                          provide for such additional insured.
   Schedule and subject to the following additional          B. With respect to the insurance afforded to these
   exclusions:                                                  additional insureds, the following is added to
   This insurance does not apply to:                            Section III – Limits Of Insurance:
1.     Any "occurrence" which takes place after you             If coverage provided to the additional insured is
       cease to be a tenant in that premises.                   required by a contract or agreement, the most we
2.     Structural alterations, new construction or              will pay on behalf of the additional insured is the
       demolition operations performed by or on                 amount of insurance:
       behalf of the person(s) or organization(s)            1.     Required by the contract or agreement; or
       shown in the Schedule.                                2.     Available under the applicable Limits of
   However:                                                         Insurance shown in the Declarations;
1.   The insurance afforded to such additional                    whichever is less.
     insured only applies to the extent permitted                 This endorsement shall not increase the
     by law; and                                                  applicable Limits of Insurance shown in the
                                                                  Declarations.




CG 20 11 04 13                       © Insurance Services Office, Inc., 2012                          Page 1 of 2

                                                                                               PIIC POL 275
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 276 of 386

POLICY NUMBER: PHPK1972850                                                 COMMERCIAL GENERAL LIABILITY
                                                                                          CG 20 11 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 ADDITIONAL INSURED – MANAGERS OR
                        LESSORS OF PREMISES
This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                  SCHEDULE

 Designation Of Premises (Part Leased To You):
 801 E Lakeview Rd
 Stillwater, OK 74075-2837


 Name Of Person(s) Or Organization(s) (Additional Insured):
 TSG Properties, LLC



 Additional Premium:      $ Included

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section II – Who Is An I nsured is amended to             2.     If coverage provided to the additional insured
   include as an additional insured the person(s) or                is required by a contract or agreement, the
   organization(s) shown in the Schedule, but only                  insurance afforded to such additional insured
   with respect to liability arising out of the                     will not be broader than that which you are
   ownership, maintenance or use of that part of the                required by the contract or agreement to
   premises leased to you and shown in the                          provide for such additional insured.
   Schedule and subject to the following additional          B. With respect to the insurance afforded to these
   exclusions:                                                  additional insureds, the following is added to
   This insurance does not apply to:                            Section III – Limits Of Insurance:
1.     Any "occurrence" which takes place after you             If coverage provided to the additional insured is
       cease to be a tenant in that premises.                   required by a contract or agreement, the most we
2.     Structural alterations, new construction or              will pay on behalf of the additional insured is the
       demolition operations performed by or on                 amount of insurance:
       behalf of the person(s) or organization(s)            1.     Required by the contract or agreement; or
       shown in the Schedule.                                2.     Available under the applicable Limits of
   However:                                                         Insurance shown in the Declarations;
1.   The insurance afforded to such additional                    whichever is less.
     insured only applies to the extent permitted                 This endorsement shall not increase the
     by law; and                                                  applicable Limits of Insurance shown in the
                                                                  Declarations.




CG 20 11 04 13                       © Insurance Services Office, Inc., 2012                          Page 2 of 2

                                                                                               PIIC POL 276
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 277 of 386

POLICY NUMBER: PHPK1972850                                                   COMMERCIAL GENERAL LIABILITY
                                                                                            CG 20 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    ADDITIONAL INSURED – DESIGNATED
                        PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                       SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s):
Danforth Development, LLC




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Who Is An Insured is amended to               B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or             additional insureds, the following is added to
   organization(s) shown in the Schedule, but only               Section III – Limits Of Insurance:
   with respect to liability for "bodily injury", "property      If coverage provided to the additional insured is
   damage" or "personal and advertising injury"                  required by a contract or agreement, the most we
   caused, in whole or in part, by your acts or                  will pay on behalf of the additional insured is the
   omissions or the acts or omissions of those acting            amount of insurance:
   on your behalf:
                                                                 1. Required by the contract or agreement; or
   1. In the performance of your ongoing operations;
       or                                                        2. Available under the applicable Limits of
                                                                     Insurance shown in the Declarations;
   2. In connection with your premises owned by or
       rented to you.                                            whichever is less.
   However:                                                      This endorsement shall not increase the
                                                                 applicable Limits of Insurance shown in the
   1. The insurance afforded to such additional                  Declarations.
      insured only applies to the extent permitted by
      law; and
   2. If coverage provided to the additional insured is
      required by a contract or agreement, the
      insurance afforded to such additional insured
      will not be broader than that which you are
      required by the contract or agreement to
      provide for such additional insured.




CG 20 26 04 13                          © Insurance Services Office, Inc., 2012                             1 of 4
                                                                                                       Page 

                                                                                                 PIIC POL 277
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 278 of 386

POLICY NUMBER: PHPK1972850                                                   COMMERCIAL GENERAL LIABILITY
                                                                                            CG 20 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    ADDITIONAL INSURED – DESIGNATED
                        PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                       SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s):
DDSD




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Who Is An Insured is amended to               B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or             additional insureds, the following is added to
   organization(s) shown in the Schedule, but only               Section III – Limits Of Insurance:
   with respect to liability for "bodily injury", "property      If coverage provided to the additional insured is
   damage" or "personal and advertising injury"                  required by a contract or agreement, the most we
   caused, in whole or in part, by your acts or                  will pay on behalf of the additional insured is the
   omissions or the acts or omissions of those acting            amount of insurance:
   on your behalf:
                                                                 1. Required by the contract or agreement; or
   1. In the performance of your ongoing operations;
       or                                                        2. Available under the applicable Limits of
                                                                     Insurance shown in the Declarations;
   2. In connection with your premises owned by or
       rented to you.                                            whichever is less.
   However:                                                      This endorsement shall not increase the
                                                                 applicable Limits of Insurance shown in the
   1. The insurance afforded to such additional                  Declarations.
      insured only applies to the extent permitted by
      law; and
   2. If coverage provided to the additional insured is
      required by a contract or agreement, the
      insurance afforded to such additional insured
      will not be broader than that which you are
      required by the contract or agreement to
      provide for such additional insured.




CG 20 26 04 13                          © Insurance Services Office, Inc., 2012                             2 of 4
                                                                                                       Page 

                                                                                                 PIIC POL 278
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 279 of 386

POLICY NUMBER: PHPK1972850                                                   COMMERCIAL GENERAL LIABILITY
                                                                                            CG 20 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    ADDITIONAL INSURED – DESIGNATED
                        PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                       SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s):
MEBS Development Co., LLC
Attn: Ethan Slavin




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Who Is An Insured is amended to               B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or             additional insureds, the following is added to
   organization(s) shown in the Schedule, but only               Section III – Limits Of Insurance:
   with respect to liability for "bodily injury", "property      If coverage provided to the additional insured is
   damage" or "personal and advertising injury"                  required by a contract or agreement, the most we
   caused, in whole or in part, by your acts or                  will pay on behalf of the additional insured is the
   omissions or the acts or omissions of those acting            amount of insurance:
   on your behalf:
                                                                 1. Required by the contract or agreement; or
   1. In the performance of your ongoing operations;
       or                                                        2. Available under the applicable Limits of
                                                                     Insurance shown in the Declarations;
   2. In connection with your premises owned by or
       rented to you.                                            whichever is less.
   However:                                                      This endorsement shall not increase the
                                                                 applicable Limits of Insurance shown in the
   1. The insurance afforded to such additional                  Declarations.
      insured only applies to the extent permitted by
      law; and
   2. If coverage provided to the additional insured is
      required by a contract or agreement, the
      insurance afforded to such additional insured
      will not be broader than that which you are
      required by the contract or agreement to
      provide for such additional insured.




CG 20 26 04 13                          © Insurance Services Office, Inc., 2012                             3 of 4
                                                                                                       Page 

                                                                                                 PIIC POL 279
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 280 of 386

POLICY NUMBER: PHPK1972850                                                   COMMERCIAL GENERAL LIABILITY
                                                                                            CG 20 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    ADDITIONAL INSURED – DESIGNATED
                        PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                       SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s):
Waiver and Primary/Non-Contributory
VRE Edmond, LLC




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Who Is An Insured is amended to               B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or             additional insureds, the following is added to
   organization(s) shown in the Schedule, but only               Section III – Limits Of Insurance:
   with respect to liability for "bodily injury", "property      If coverage provided to the additional insured is
   damage" or "personal and advertising injury"                  required by a contract or agreement, the most we
   caused, in whole or in part, by your acts or                  will pay on behalf of the additional insured is the
   omissions or the acts or omissions of those acting            amount of insurance:
   on your behalf:
                                                                 1. Required by the contract or agreement; or
   1. In the performance of your ongoing operations;
       or                                                        2. Available under the applicable Limits of
                                                                     Insurance shown in the Declarations;
   2. In connection with your premises owned by or
       rented to you.                                            whichever is less.
   However:                                                      This endorsement shall not increase the
                                                                 applicable Limits of Insurance shown in the
   1. The insurance afforded to such additional                  Declarations.
      insured only applies to the extent permitted by
      law; and
   2. If coverage provided to the additional insured is
      required by a contract or agreement, the
      insurance afforded to such additional insured
      will not be broader than that which you are
      required by the contract or agreement to
      provide for such additional insured.




CG 20 26 04 13                          © Insurance Services Office, Inc., 2012                             4 of 4
                                                                                                       Page 

                                                                                                 PIIC POL 280
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 281 of 386

                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 21 06 05 14

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION – ACCESS OR DISCLOSURE OF
      CONFIDENTIAL OR PERSONAL INFORMATION AND
             DATA-RELATED LIABILITY – WITH
           LIMITED BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.p. of Section I – Coverage A –                        As used in this exclusion, electronic data
   Bodily Injury And Property Damage Liability is                    means information, facts or programs
   replaced by the following:                                        stored as or on, created or used on, or
   2. Exclusions                                                     transmitted to or from computer software,
                                                                     including    systems      and     applications
      This insurance does not apply to:                              software, hard or floppy disks, CD-ROMs,
      p. Access Or Disclosure Of Confidential Or                     tapes, drives, cells, data processing
         Personal Information And Data-related                       devices or any other media which are used
         Liability                                                   with electronically controlled equipment.
         Damages arising out of:                           B. The following is added to Paragraph 2.
        (1) Any access to or disclosure of any                Exclusions of Section I – Coverage B –
             person's or organization's confidential or       Personal And Advertising Injury Liability:
             personal information, including patents,         2. Exclusions
             trade secrets, processing methods,                  This insurance does not apply to:
             customer lists, financial information,
             credit    card    information,     health           Access Or Disclosure Of Confidential Or
             information or any other type of                    Personal Information
             nonpublic information; or                           "Personal and advertising injury" arising out of
         (2) The loss of, loss of use of, damage to,             any access to or disclosure of any person's or
              corruption of, inability to access, or             organization's     confidential   or    personal
              inability to manipulate electronic data.           information, including patents, trade secrets,
                                                                 processing methods, customer lists, financial
          This exclusion applies even if damages are             information, credit card information, health
          claimed for notification costs, credit                 information or any other type of nonpublic
          monitoring expenses, forensic expenses,                information.
          public relations expenses or any other loss,
          cost or expense incurred by you or others              This exclusion applies even if damages are
          arising out of that which is described in              claimed for notification costs, credit monitoring
          Paragraph (1) or (2) above.                            expenses, forensic expenses, public relations
                                                                 expenses or any other loss, cost or expense
          However, unless Paragraph (1) above                    incurred by you or others arising out of any
          applies, this exclusion does not apply to              access to or disclosure of any person's or
          damages because of "bodily injury".                    organization's     confidential   or    personal
                                                                 information.




CG 21 06 05 14                       © Insurance Services Office, Inc., 2013                          Page 1 of 1
                                                                                              PIIC POL 281
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 282 of 386

                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                       CG 21 47 12 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,     B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily            Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                    sonal And Advertising Injury Liability:
   This insurance does not apply to:                        This insurance does not apply to:
   "Bodily injury" to:                                      "Personal and advertising injury" to:
  (1) A person arising out of any:                         (1) A person arising out of any:
      (a) Refusal to employ that person;                      (a) Refusal to employ that person;
      (b) Termination of that person's employment;            (b) Termination of that person's employment;
          or                                                       or
     (c) Employment-related practices, policies,               (c) Employment-related practices, policies,
          acts or omissions, such as coercion, demo-                acts or omissions, such as coercion, demo-
          tion, evaluation, reassignment, discipline,               tion, evaluation, reassignment, discipline,
          defamation, harassment, humiliation, dis-                 defamation, harassment, humiliation, dis-
          crimination or malicious prosecution di-                  crimination or malicious prosecution di-
          rected at that person; or                                 rected at that person; or
  (2) The spouse, child, parent, brother or sister of       (2) The spouse, child, parent, brother or sister of
      that person as a consequence of "bodily injury"           that person as a consequence of "personal and
      to that person at whom any of the employment-             advertising injury" to that person at whom any
      related practices described in Paragraphs (a),            of the employment-related practices described
      (b), or (c) above is directed.                            in Paragraphs (a), (b), or (c) above is directed.
   This exclusion applies:                                   This exclusion applies:
  (1) Whether the injury-causing event described in         (1) Whether the injury-causing event described in
      Paragraphs (a), (b) or (c) above occurs before            Paragraphs (a), (b) or (c) above occurs before
      employment, during employment or after em-                employment, during employment or after em-
      ployment of that person;                                  ployment of that person;
  (2) Whether the insured may be liable as an em-           (2) Whether the insured may be liable as an em-
      ployer or in any other capacity; and                      ployer or in any other capacity; and
  (3) To any obligation to share damages with or            (3) To any obligation to share damages with or
      repay someone else who must pay damages                   repay someone else who must pay damages
      because of the injury.                                    because of the injury.




CG 21 47 12 07                           © ISO Properties, Inc., 2006                               Page 1 of 1     
                                                                                              PIIC POL 282
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 283 of 386

                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 67 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.          B. The following exclusion is added to Paragraph 2.
   Exclusions of Section I – Coverage A – Bodily                Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                        sonal And Advertising Injury Liability:
   2. Exclusions                                                2. Exclusions
       This insurance does not apply to:                           This insurance does not apply to:
       Fungi Or Bacteria                                           Fungi Or Bacteria
       a. "Bodily injury" or "property damage" which               a. "Personal and advertising injury" which
           would not have occurred, in whole or in                     would not have taken place, in whole or in
           part, but for the actual, alleged or threat-                part, but for the actual, alleged or threat-
           ened inhalation of, ingestion of, contact                   ened inhalation of, ingestion of, contact
           with, exposure to, existence of, or presence                with, exposure to, existence of, or presence
           of, any "fungi" or bacteria on or within a                  of any "fungi" or bacteria on or within a
           building or structure, including its contents,              building or structure, including its contents,
           regardless of whether any other cause,                      regardless of whether any other cause,
           event, material or product contributed con-                 event, material or product contributed con-
           currently or in any sequence to such injury                 currently or in any sequence to such injury.
           or damage.                                              b. Any loss, cost or expense arising out of the
       b. Any loss, cost or expenses arising out of                    abating, testing for, monitoring, cleaning up,
           the abating, testing for, monitoring, cleaning              removing, containing, treating, detoxifying,
           up, removing, containing, treating, detoxify-               neutralizing, remediating or disposing of, or
           ing, neutralizing, remediating or disposing                 in any way responding to, or assessing the
           of, or in any way responding to, or assess-                 effects of, "fungi" or bacteria, by any in-
           ing the effects of, "fungi" or bacteria, by any             sured or by any other person or entity.
           insured or by any other person or entity.         C. The following definition is added to the Definitions
       This exclusion does not apply to any "fungi" or          Section:
       bacteria that are, are on, or are contained in, a        "Fungi" means any type or form of fungus, includ-
       good or product intended for bodily consump-             ing mold or mildew and any mycotoxins, spores,
       tion.                                                    scents or byproducts produced or released by
                                                                fungi.




CG 21 67 12 04                               © ISO Properties, Inc., 2003                               Page 1 of 1     
                                                                                                  PIIC POL 283
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 284 of 386

                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 70 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. If aggregate insured losses attributable to terrorist       2. The act is a violent act or an act that is
   acts certified under the federal Terrorism Risk                 dangerous to human life, property or
   Insurance Act exceed $100 billion in a calendar                 infrastructure and is committed by an individual
   year and we have met our insurer deductible                     or individuals as part of an effort to coerce the
   under the Terrorism Risk Insurance Act, we shall                civilian population of the United States or to
   not be liable for the payment of any portion of the             influence the policy or affect the conduct of the
   amount of such losses that exceeds $100 billion,                United States Government by coercion.
   and in such case insured losses up to that amount        B. The terms and limitations of any terrorism
   are subject to pro rata allocation in accordance            exclusion, or the inapplicability or omission of a
   with procedures established by the Secretary of             terrorism exclusion, do not serve to create
   the Treasury.                                               coverage for injury or damage that is otherwise
   "Certified act of terrorism" means an act that is           excluded under this Coverage Part.
   certified by the Secretary of the Treasury, in
   accordance with the provisions of the federal
   Terrorism Risk Insurance Act, to be an act of
   terrorism pursuant to such Act. The criteria
   contained in the Terrorism Risk Insurance Act for
   a "certified act of terrorism" include the following:
   1. The act resulted in insured losses in excess of
       $5 million in the aggregate, attributable to all
       types of insurance subject to the Terrorism
       Risk Insurance Act; and




CG 21 70 01 15                        © Insurance Services Office, Inc., 2015                          Page 1 of 1
                                                                                                 PIIC POL 284
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 285 of 386

                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                             CG 24 01 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               NON-BINDING ARBITRATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL             GENERAL          LIABILITY        COVERAGE                                          PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED           OPERATIONS        LIABILITY   COVERAGE                                        PART
   PRODUCT WITHDRAWAL COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

If we and the insured do not agree whether coverage                2. Bear the expenses of the third arbitrator
is provided under this Coverage Part for a claim made                 equally.
against the insured, then either party may make a              Unless both parties agree otherwise, arbitration will
written demand for arbitration.                                take place in the county or parish in which the ad-
When this demand is made, each party will select an            dress shown in the Declarations is located. Local
arbitrator. The two arbitrators will select a third. If they   rules of law as to procedure and evidence will apply.
cannot agree within 30 days, either may request that           Any decision agreed to by the arbitrators may be
selection be made by a judge of a court having juris-          appealed to a court of competent jurisdictions.
diction. Each party will:
    1. Pay the expenses it incurs; and




CG 24 01 12 04                                 © ISO Properties, Inc., 2003                             Page 1 of 1    
                                                                                                  PIIC POL 285
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 286 of 386

POLICY NUMBER: PHPK1972850                                                COMMERCIAL GENERAL LIABILITY
                                                                                         CG 24 04 05 09

      WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                AGAINST OTHERS TO US
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                  SCHEDULE

Name Of Person Or Organization:
Danforth Development, LLC



Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following is added to Paragraph 8. Transfer Of
Rights Of Recovery Against Others To Us of
Section IV – Conditions:
We waive any right of recovery we may have against
the person or organization shown in the Schedule
above because of payments we make for injury or
damage arising out of your ongoing operations or
"your work" done under a contract with that person
or organization and included in the "products-
completed operations hazard". This waiver applies
only to the person or organization shown in the
Schedule above.




CG 24 04 05 09                       © Insurance Services Office, Inc., 2008                         Page 1 of 1   
                                                                                               PIIC POL 286
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 287 of 386

POLICY NUMBER: PHPK1972850                                                 COMMERCIAL GENERAL LIABILITY
                                                                                          CG 25 04 05 09

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            DESIGNATED LOCATION(S)
                           GENERAL AGGREGATE LIMIT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                   SCHEDULE

Designated Location(s):




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. For all sums which the insured becomes legally                  b. Claims made or "suits" brought; or
   obligated to pay as damages caused by "occur-                   c. Persons or organizations making claims or
   rences" under Section I – Coverage A, and for all                   bringing "suits".
   medical expenses caused by accidents under
   Section I – Coverage C, which can be attributed              3. Any payments made under Coverage A for
   only to operations at a single designated "loca-                damages or under Coverage C for medical
   tion" shown in the Schedule above:                              expenses shall reduce the Designated Loca-
                                                                   tion General Aggregate Limit for that desig-
   1. A separate Designated Location General                       nated "location". Such payments shall not re-
      Aggregate Limit applies to each designated                   duce the General Aggregate Limit shown in
      "location", and that limit is equal to the                   the Declarations nor shall they reduce any
      amount of the General Aggregate Limit                        other Designated Location General Aggre-
      shown in the Declarations.                                   gate Limit for any other designated "location"
   2. The Designated Location General Aggregate                    shown in the Schedule above.
      Limit is the most we will pay for the sum of all          4. The limits shown in the Declarations for Each
      damages under Coverage A, except dam-                        Occurrence, Damage To Premises Rented To
      ages because of "bodily injury" or "property                 You and Medical Expense continue to apply.
      damage" included in the "products-completed                  However, instead of being subject to the
      operations hazard", and for medical expenses                 General Aggregate Limit shown in the Decla-
      under Coverage C regardless of the number                    rations, such limits will be subject to the appli-
      of:                                                          cable Designated Location General Aggre-
      a. Insureds;                                                 gate Limit.




CG 25 04 05 09                        © Insurance Services Office, Inc., 2008                          Page 1 of 2      
                                                                                                 PIIC POL 287
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 288 of 386

B. For all sums which the insured becomes legally          C. When coverage for liability arising out of the
   obligated to pay as damages caused by "occur-              "products-completed operations hazard" is pro-
   rences" under Section I – Coverage A, and for all          vided, any payments for damages because of
   medical expenses caused by accidents under                 "bodily injury" or "property damage" included in
   Section I – Coverage C, which cannot be attrib-            the "products-completed operations hazard" will
   uted only to operations at a single designated             reduce the Products-completed Operations Ag-
   "location" shown in the Schedule above:                    gregate Limit, and not reduce the General Ag-
   1. Any payments made under Coverage A for                  gregate Limit nor the Designated Location Gen-
      damages or under Coverage C for medical                 eral Aggregate Limit.
      expenses shall reduce the amount available           D. For the purposes of this endorsement, the Defi-
      under the General Aggregate Limit or the                nitions Section is amended by the addition of
      Products-completed Operations Aggregate                 the following definition:
      Limit, whichever is applicable; and                     "Location" means premises involving the same or
   2. Such payments shall not reduce any Desig-               connecting lots, or premises whose connection is
      nated Location General Aggregate Limit.                 interrupted only by a street, roadway, waterway
                                                              or right-of-way of a railroad.
                                                           E. The provisions of Section III – Limits Of Insur-
                                                              ance not otherwise modified by this endorsement
                                                              shall continue to apply as stipulated.




Page 2 of 2                         © Insurance Services Office, Inc., 2008                   CG 25 04 05 09     

                                                                                            PIIC POL 288
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 289 of 386

                                                                                                PI-GL-001(8/94)



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                EXCLUSION - LEAD LIABILITY

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to paragraph 2., Exclusions of COVERAGE A - BODILY INJURY AND
PROPERTY DAMAGE LIABILITY (Section 1 - Coverages) and paragraph 2., Exclusions of COVERAGE B -
PERSONAL AND ADVERTISING INJURY LIABILITY (Section 1 - Coverages):

This insurance does not apply to:

1. “Bodily injury,” “property damage,” or “personal and advertising injury” arising out of or caused by the
   actual or alleged:

    a. Exposure to or existence of lead, paint containing lead, or any other material or substance containing
       lead;

    b. Manufacture, distribution, sale, resale, rebranding, installation, repair, removal, encapsulation,
       abatement, replacement or handling of lead, paint containing lead, or any other material or substance
       containing lead;

    Whether or not the lead is or was at any time airborne as a particulate, contained in a product ingested,
    inhaled, transmitted in any fashion, or found in any form whatsoever.

2. Any legal obligation of any insured for indemnification or contribution due to damages arising out of “bodily
   injury,” “property damage” or “personal and advertising injury” caused by lead, paint containing lead, or
   any other substance or material containing lead.

3. Any loss, cost, expense or damages, whether direct or consequential, arising out of any:

    (a) Request, demand or order that any insured or others test for, monitor, clean up, remove, abate,
        contain, treat or neutralize lead, paint containing lead, or any other substance or material containing
        lead, or in any way respond to, or assess the effects of lead; or

    (b) Claim or suit related to, testing for, monitoring, cleaning up, removing, abating, containing, treating or
        neutralizing lead, paint containing lead, or any other substance or material containing lead or in any
        way responding to or assessing the effects of lead.




                                                  Page 1 of 1
                                                                                                 PIIC POL 289
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 290 of 386

                                                                                                PI-GL-002 (8/94)



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           EXCLUSION - ASBESTOS LIABILITY
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to paragraph 2., Exclusions of COVERAGE A - BODILY INJURY AND
PROPERTY DAMAGE LIABILITY (Section 1 - Coverages) and paragraph 2., Exclusions of COVERAGE B -
PERSONAL AND ADVERTISING INJURY LIABILITY (Section 1 - Coverages):

This insurance does not apply to:

“Bodily injury,” “property damage,” “personal injury” or “advertising injury” arising out of:

    1. Inhaling, ingesting or prolonged physical exposure to asbestos or goods or products containing
       asbestos;

    2. The use of asbestos in constructing or manufacturing any good, product or structure;

    3. The removal of asbestos from any good, product or structure; or

    4. The manufacture, sale, transportation, storage or disposal of asbestos or goods or products
       containing asbestos.

The coverage afforded by this policy does not apply to payment for the investigation or defense of any loss or
“suit,” injury or damage or any cost, fine or penalty or for any expense or claim or “suit” related to any of the
above.




                                                  Page 1 of 1
                                                                                                  PIIC POL 290
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 291 of 386

                                                                                           PI-GL-005 (07/12)


 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         ADDITIONAL INSURED
               PRIMARY AND NON-CONTRIBUTORY INSURANCE

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                SCHEDULE

Effective Date:

Name of Person or Organization (Additional Insured):




SECTION II – WHO IS AN INSURED is amended to include as an additional insured the person(s) or
organization(s) shown in the endorsement Schedule, but only with respect to liability for “bodily injury,”
“property damage” or “personal and advertising injury” arising out of or relating to your negligence in the
performance of “your work” for such person(s) or organization(s) that occurs on or after the effective date
shown in the endorsement Schedule.

This insurance is primary to and non-contributory with any other insurance maintained by the person or
organization (Additional Insured), except for loss resulting from the sole negligence of that person or
organization.

This condition applies even if other valid and collectible insurance is available to the Additional Insured
for a loss or ”occurrence” we cover for this Additional Insured.

The Additional Insured’s limits of insurance do not increase our limits of insurance, as described in
SECTION III – LIMITS OF INSURANCE.

All other terms, conditions, and exclusions under the policy are applicable to this endorsement and
remain unchanged.



                                               Page 1 of 1
           Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                                                              PIIC POL 291
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 292 of 386

                               Philadelphia Indemnity Insurance Company
                                                                                     PI-GL-019 OK (09/16)



 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             OKLAHOMA CHANGES – POLITICAL SUBDIVISIONS
                       (LIMITS OF INSURANCE)
This endorsement modifies insurance provided under the following:

ABUSIVE CONDUCT LIABILITY COVERAGE FORM
BUSINESS AUTO COVERAGE PART
COMMERCIAL EXCESS LIABILITY COVERAGE FORM
COMMERCIAL GENERAL LIABILITY COVERAGE PART
COMMERCIAL UMBRELLA LIABILITY INSURANCE POLICY
CYBER LIABILITY COVERAGE
LIQUOR LIABILITY COVERAGE PART
EMPLOYEE BENEFITS COVERAGE PART
PROFESSIONAL LIABILITY COVERAGE PART
SEXUAL ABUSE OR MOLESTATION VICARIOUS LIABILITY COVERAGE FORM


1. As respects this endorsement, the limits of insurance available for liability arising out of or
   resulting from a “tort” apply as shown in the Governmental Tort Claims Act or its amendments, found
   in Title 51 of the Oklahoma Statues beginning at Section 151, unless a lower limit of insurance is
   shown in the Declarations.

2. For the purpose of this endorsement, “tort" means a legal wrong, independent of contract, involving
   violation of a duty imposed by general law, statute, the Constitution of the State of Oklahoma, or
   otherwise, resulting in a loss to any person, association or corporation as the proximate result of an
   act or omission of a political subdivision or the state or an employee acting within the scope of
   employment as defined in 51 O.S.152 of the Governmental Tort Claims Act.

3. The CONDITIONS section is amended to include the following:

    Any available governmental immunity is not waived due to this policy being in place.




PI-GL-019 OK (09/16)
                                               Page 1 of 1
            Includes copyrighted material of Insurance Services Office, Inc., with permission.
                                                                                            PIIC POL 292
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 293 of 386

                                                                                                   PI-GLD-HS (10/11)


  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       GENERAL LIABILITY DELUXE ENDORSEMENT:
                                  HUMAN SERVICES
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE

It is understood and agreed that the following extensions only apply in the event that no other specific coverage for
the indicated loss exposure is provided under this policy. If such specific coverage applies, the terms, conditions and
limits of that coverage are the sole and exclusive coverage applicable under this policy, unless otherwise noted on
this endorsement. The following is a summary of the Limits of Insurance and additional coverages provided by this
endorsement. For complete details on specific coverages, consult the policy contract wording.

 Coverage Applicable                                                           Limit of Insurance            Page #

 Extended Property Damage                                                           Included                    2
 Limited Rental Lease Agreement Contractual Liability                             $50,000 limit                 2
 Non-Owned Watercraft                                                           Less than 58 feet               2
 Damage to Property You Own, Rent, or Occupy                                      $30,000 limit                 2
 Damage to Premises Rented to You                                                  $1,000,000                   3
 HIPAA                                                                             Clarification                4
 Medical Payments                                                                    $20,000                    5
 Medical Payments – Extended Reporting Period                                        3 years                    5
 Athletic Activities                                                                Amended                     5
 Supplementary Payments – Bail Bonds                                                 $5,000                     5
 Supplementary Payment – Loss of Earnings                                        $1,000 per day                 5
 Employee Indemnification Defense Coverage                                           $25,000                    5
 Key and Lock Replacement – Janitorial Services Client Coverage                   $10,000 limit                 6
 Additional Insured – Newly Acquired Time Period                                    Amended                     6
 Additional Insured – Medical Directors and Administrators                          Included                    7
 Additional Insured – Managers and Supervisors (with Fellow                         Included                    7
 Employee Coverage)
 Additional Insured – Broadened Named Insured                                       Included                    7
 Additional Insured – Funding Source                                                Included                    7
 Additional Insured – Home Care Providers                                           Included                    7
 Additional Insured – Managers, Landlords, or Lessors of Premises                   Included                    7
 Additional Insured – Lessor of Leased Equipment                                    Included                    7
 Additional Insured – Grantor of Permits                                            Included                    8
 Additional Insured – Vendor                                                        Included                    8
 Additional Insured – Franchisor                                                    Included                    9
 Additional Insured – When Required by Contract                                     Included                    9
 Additional Insured – Owners, Lessees, or Contractors                               Included                    9
 Additional Insured – State or Political Subdivisions                               Included                    10


                                                 Page 1 of 12
             Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                             © 2011 Philadelphia Indemnity Insurance Company

                                                                                                       PIIC POL 293
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 294 of 386

                                                                                            PI-GLD-HS (10/11)


 Duties in the Event of Occurrence, Claim or Suit                            Included                  10
 Unintentional Failure to Disclose Hazards                                   Included                  10
 Transfer of Rights of Recovery Against Others To Us                        Clarification              10
 Liberalization                                                              Included                  11
 Bodily Injury – includes Mental Anguish                                     Included                  11
 Personal and Advertising Injury – includes Abuse of Process,                Included                  11
 Discrimination


A. Extended Property Damage

    SECTION I – COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
    LIABILITY, Subsection 2. Exclusions, Paragraph a. is deleted in its entirety and replaced by the
    following:

         a. Expected or Intended Injury

             “Bodily injury” or property damage” expected or intended from the standpoint of the insured.
             This exclusion does not apply to “bodily injury” or “property damage” resulting from the use of
             reasonable force to protect persons or property.

B. Limited Rental Lease Agreement Contractual Liability

    SECTION I – COVERAGES, COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE
    LIABILITY, Subsection 2. Exclusions, Paragraph b. Contractual Liability is amended to include the
    following:

             (3) Based on the named insured’s request at the time of claim, we agree to indemnify the
                 named insured for their liability assumed in a contract or agreement regarding the rental
                 or lease of a premises on behalf of their client, up to $50,000. This coverage extension
                 only applies to rental lease agreements. This coverage is excess over any renter’s
                 liability insurance of the client.

C. Non-Owned Watercraft

    SECTION I – COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
    LIABILITY, Subsection 2. Exclusions, Paragraph g. (2) is deleted in its entirety and replaced by the
    following:

             (2) A watercraft you do not own that is:

                  (a) Less than 58 feet long; and

                  (b) Not being used to carry persons or property for a charge;

             This provision applies to any person, who with your consent, either uses or is responsible for
             the use of a watercraft. This insurance is excess over any other valid and collectible
             insurance available to the insured whether primary, excess or contingent.

D. Damage to Property You Own, Rent or Occupy

    SECTION I – COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE


                                                Page 2 of 12
            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                            © 2011 Philadelphia Indemnity Insurance Company

                                                                                               PIIC POL 294
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 295 of 386

                                                                                       PI-GLD-HS (10/11)


   LIABILITY, Subsection 2. Exclusions, Paragraph j. Damage to Property, Item (1) is deleted in its
   entirety and replaced with the following:

           (1) Property you own, rent, or occupy, including any costs or expenses incurred by you, or
               any other person, organization or entity, for repair, replacement, enhancement,
               restoration or maintenance of such property for any reason, including prevention of injury
               to a person or damage to another’s property, unless the damage to property is caused by
               your client, up to a $30,000 limit. A client is defined as a person under your direct care
               and supervision.

E. Damage to Premises Rented to You

   1. If damage by fire to premises rented to you is not otherwise excluded from this Coverage Part,
      the word “fire” is changed to “fire, lightning, explosion, smoke, or leakage from automatic fire
      protective systems” where it appears in:

       a. The last paragraph of SECTION I – COVERAGES, COVERAGE A BODILY INJURY AND
          PROPERTY DAMAGE LIABILITY, Subsection 2. Exclusions; is deleted in its entirety and
          replaced by the following:

               Exclusions c. through n. do not apply to damage by fire, lightning, explosion, smoke, or
               leakage from automatic fire protective systems to premises while rented to you or
               temporarily occupied by you with permission of the owner. A separate limit of insurance
               applies to this coverage as described in SECTION III – LIMITS OF INSURANCE.

       b. SECTION III – LIMITS OF INSURANCE, Paragraph 6. is deleted in its entirety and replaced
          by the following:

               Subject to Paragraph 5. above, the Damage To Premises Rented To You Limit is the
               most we will pay under Coverage A for damages because of "property damage" to any
               one premises, while rented to you, or in the case of damage by fire, lightning, explosion,
               smoke, or leakage from automatic fire protective systems while rented to you or
               temporarily occupied by you with permission of the owner.

       c. SECTION V – DEFINITIONS, Paragraph 9.a., is deleted in its entirety and replaced by the
          following:

               A contract for a lease of premises. However, that portion of the contract for a lease of
               premises that indemnifies any person or organization for damage by fire, lightning,
               explosion, smoke, or leakage from automatic fire protective systems to premises while
               rented to you or temporarily occupied by you with permission of the owner is not an
               "insured contract";

   2. SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS, Subsection 4. Other
      Insurance, Paragraph b. Excess Insurance, (1) (a) (ii) is deleted in its entirety and replaced by
      the following:

           That is insurance for fire, lightning, explosion, smoke, or leakage from automatic fire
           protective systems for premises rented to you or temporarily occupied by you with permission
           of the owner;

   3. The Damage To Premises Rented To You Limit section of the Declarations is amended to the
      greater of:



                                              Page 3 of 12
          Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                          © 2011 Philadelphia Indemnity Insurance Company

                                                                                             PIIC POL 295
       Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 296 of 386

                                                                                        PI-GLD-HS (10/11)


     a. $1,000,000; or

     b. The amount shown in the Declarations as the Damage to Premises Rented to You Limit.

     This is the most we will pay for all damage proximately caused by the same event, whether such
     damage results from fire, lightning, explosion, smoke, or leaks from automatic fire protective
     systems or any combination thereof.

F. HIPAA

  SECTION I – COVERAGES, COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY,
  is amended as follows:

  1. Paragraph 1. Insuring Agreement is amended to include the following:

     We will pay those sums that the insured becomes legally obligated to pay as damages because
     of a “violation(s)” of the Health Insurance Portability and Accountability Act (HIPAA). We have
     the right and the duty to defend the insured against any “suit,” “investigation,” or “civil proceeding”
     seeking these damages. However, we will have no duty to defend the insured against any “suit”
     seeking damages, “investigation,” or “civil proceeding” to which this insurance does not apply.

  2. Paragraph 2. Exclusions is amended to include the following additional exclusions:

     This insurance does not apply to:

     a. Intentional, Willful, or Deliberate Violations

            Any willful, intentional, or deliberate “violation(s)” by any insured.

     b. Criminal Acts

            Any “violation” which results in any criminal penalties under the HIPAA.

     c. Other Remedies

            Any remedy other than monetary damages for penalties assessed.

     d. Compliance Reviews or Audits

            Any compliance reviews by the Department of Health and Human Services.

  3. SECTION V – DEFINITIONS is amended to include the following additional definitions:

     a. “Civil proceeding” means an action by the Department of Health and Human Services (HHS)
        arising out of “violations.”

     b. “Investigation” means an examination of an actual or alleged “violation(s)” by HHS. However,
        “investigation” does not include a Compliance Review.

     c. “Violation” means the actual or alleged failure to comply with the regulations included in the
        HIPAA.




                                               Page 4 of 12
           Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                           © 2011 Philadelphia Indemnity Insurance Company

                                                                                             PIIC POL 296
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 297 of 386

                                                                                         PI-GLD-HS (10/11)


G. Medical Payments – Limit Increased to $20,000, Extended Reporting Period

     If COVERAGE C MEDICAL PAYMENTS is not otherwise excluded from this Coverage Part:

     1. The Medical Expense Limit is changed subject to all of the terms of SECTION III - LIMITS OF
        INSURANCE to the greater of:

         a. $20,000; or
         b. The Medical Expense Limit shown in the Declarations of this Coverage Part.

     2. SECTION I – COVERAGE, COVERAGE C MEDICAL PAYMENTS, Subsection 1. Insuring
        Agreement, a. (3) (b) is deleted in its entirety and replaced by the following:

                  (b) The expenses are incurred and reported to us within three years of the date of the
                      accident.

H. Athletic Activities

     SECTION I – COVERAGES, COVERAGE C MEDICAL PAYMENTS, Subsection 2. Exclusions,
     Paragraph e. Athletic Activities is deleted in its entirety and replaced with the following:

         e. Athletic Activities

             To a person injured while taking part in athletics.

I.   Supplementary Payments

     SECTION I – COVERAGES, SUPPLEMENTARY PAYMENTS - COVERAGE A AND B are
     amended as follows:

     1. b. is deleted in its entirety and replaced by the following:

     1. b. Up to $5000 for cost of bail bonds required because of accidents or traffic law violations
           arising out of the use of any vehicle to which the Bodily Injury Liability Coverage applies. We
           do not have to furnish these.

     1.d. is deleted in its entirety and replaced by the following:

     1. d. All reasonable expenses incurred by the insured at our request to assist us in the
           investigation or defense of the claim or "suit", including actual loss of earnings up to $1,000 a
           day because of time off from work.

J. Employee Indemnification Defense Coverage

     SECTION I – COVERAGES, SUPPLEMENTARY PAYMENTS – COVERAGES A AND B the
     following is added:

         We will pay, on your behalf, defense costs incurred by an “employee” in a criminal proceeding
         occurring in the course of employment.

         The most we will pay for any “employee” who is alleged to be directly involved in a criminal
         proceeding is $25,000 regardless of the numbers of “employees,” claims or “suits” brought or
         persons or organizations making claims or bringing “suits.



                                                Page 5 of 12
            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                            © 2011 Philadelphia Indemnity Insurance Company

                                                                                              PIIC POL 297
        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 298 of 386

                                                                                          PI-GLD-HS (10/11)


K. Key and Lock Replacement – Janitorial Services Client Coverage

   SECTION I – COVERAGES, SUPPLEMENTARY PAYMENTS – COVERAGES A AND B is
   amended to include the following:

       We will pay for the cost to replace keys and locks at the “clients” premises due to theft or other
       loss to keys entrusted to you by your “client,” up to a $10,000 limit per occurrence and $10,000
       policy aggregate.

       We will not pay for loss or damage resulting from theft or any other dishonest or criminal act that
       you or any of your partners, members, officers, “employees”, “managers”, directors, trustees,
       authorized representatives or any one to whom you entrust the keys of a “client” for any
       purpose commit, whether acting alone or in collusion with other persons.

       The following, when used on this coverage, are defined as follows:

       a. "Client" means an individual, company or organization with whom you have a written contract
           or work order for your services for a described premises and have billed for your services.

       b. "Employee" means:

             (1) Any natural person:

                 (a) While in your service or for 30 days after termination of service;

                 (b) Who you compensate directly by salary, wages or commissions; and

                 (c) Who you have the right to direct and control while performing services for you; or

             (2) Any natural person who is furnished temporarily to you:

                 (a) To substitute for a permanent "employee" as defined in Paragraph (1) above, who is
                     on leave; or

                 (b) To meet seasonal or short-term workload conditions;

                 while that person is subject to your direction and control and performing services for you.

             (3) "Employee" does not mean:

                 (a) Any agent, broker, person leased to you by a labor leasing firm, factor, commission
                     merchant, consignee, independent contractor or representative of the same general
                     character; or

                 (b) Any "manager," director or trustee except while performing acts coming within the
                     scope of the usual duties of an "employee."

       c.    "Manager" means a person serving in a directorial capacity for a limited liability company.

L. Additional Insureds

   SECTION II – WHO IS AN INSURED is amended as follows:

   1. If coverage for newly acquired or formed organizations is not otherwise excluded from this

                                                Page 6 of 12
            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                            © 2011 Philadelphia Indemnity Insurance Company

                                                                                              PIIC POL 298
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 299 of 386

                                                                                        PI-GLD-HS (10/11)


    Coverage Part, Paragraph 3.a. is deleted in its entirely and replaced by the following:

    a. Coverage under this provision is afforded until the end of the policy period.

2. Each of the following is also an insured:

    a. Medical Directors and Administrators – Your medical directors and administrators, but
       only while acting within the scope of and during the course of their duties as such. Such
       duties do not include the furnishing or failure to furnish professional services of any physician
       or psychiatrist in the treatment of a patient.

    b. Managers and Supervisors – Your managers and supervisors are also insureds, but
       only with respect to their duties as your managers and supervisors. Managers and
       supervisors who are your “employees” are also insureds for “bodily injury” to a co-
       “employee” while in the course of his or her employment by you or performing duties
       related to the conduct of your business.

          This provision does not change Item 2.a.(1)(a) as it applies to managers of a limited
          liability company.

    c. Broadened Named Insured – Any organization and subsidiary thereof which you control and
       actively manage on the effective date of this Coverage Part. However, coverage does not
       apply to any organization or subsidiary not named in the Declarations as Named Insured, if
       they are also insured under another similar policy, but for its termination or the exhaustion of
       its limits of insurance.

    d. Funding Source – Any person or organization with respect to their liability arising out of:

          (1) Their financial control of you; or

          (2) Premises they own, maintain or control while you lease or occupy these premises.

          This insurance does not apply to structural alterations, new construction and demolition
          operations performed by or for that person or organization.

    e. Home Care Providers – At the first Named Insured's option, any person or organization
       under your direct supervision and control while providing for you private home respite or
       foster home care for the developmentally disabled.

    f.    Managers, Landlords, or Lessors of Premises – Any person or organization with respect
          to their liability arising out of the ownership, maintenance or use of that part of the premises
          leased or rented to you subject to the following additional exclusions:

          This insurance does not apply to:

          (1) Any “occurrence” which takes place after you cease to be a tenant in that premises; or

          (2) Structural alterations, new construction or demolition operations performed by or on
              behalf of that person or organization.

    g. Lessor of Leased Equipment – Automatic Status When Required in Lease Agreement
       With You – Any person or organization from whom you lease equipment when you and such
       person or organization have agreed in writing in a contract or agreement that such person or
       organization is to be added as an additional insured on your policy. Such person or

                                             Page 7 of 12
         Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                         © 2011 Philadelphia Indemnity Insurance Company

                                                                                            PIIC POL 299
Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 300 of 386

                                                                                       PI-GLD-HS (10/11)


        organization is an insured only with respect to liability for “bodily injury,” “property damage” or
        “personal and advertising injury” caused, in whole or in part, by your maintenance, operation
        or use of equipment leased to you by such person or organization.

        A person’s or organization’s status as an additional insured under this endorsement ends
        when their contract or agreement with you for such leased equipment ends.

        With respect to the insurance afforded to these additional insureds, this insurance does not
        apply to any “occurrence” which takes place after the equipment lease expires.

  h. Grantors of Permits – Any state or political subdivision granting you a permit in connection
     with your premises subject to the following additional provision:

        (1) This insurance applies only with respect to the following hazards for which the state or
            political subdivision has issued a permit in connection with the premises you own, rent or
            control and to which this insurance applies:

            (a) The existence, maintenance, repair, construction, erection, or removal of advertising
                signs, awnings, canopies, cellar entrances, coal holes, driveways, manholes,
                marquees, hoist away openings, sidewalk vaults, street banners or decorations and
                similar exposures;

            (b) The construction, erection, or removal of elevators; or

            (c) The ownership, maintenance, or use of any elevators covered by this insurance.

  i.    Vendors – Only with respect to “bodily injury” or “property damage” arising out of “your
        products” which are distributed or sold in the regular course of the vendor's business, subject
        to the following additional exclusions:

        (1) The insurance afforded the vendor does not apply to:

            (a) "Bodily injury" or "property damage" for which the vendor is obligated to pay
                damages by reason of the assumption of liability in a contract or agreement. This
                exclusion does not apply to liability for damages that the vendor would have in the
                absence of the contract or agreement;

            (b) Any express warranty unauthorized by you;

            (c) Any physical or chemical change in the product made intentionally by the vendor;

            (d) Repackaging, except when unpacked solely for the purpose of inspection,
                demonstration, testing, or the substitution of parts under instructions from the
                manufacturer, and then repackaged in the original container;

            (e) Any failure to make such inspections, adjustments, tests or servicing as the vendor
                has agreed to make or normally undertakes to make in the usual course of business,
                in connection with the distribution or sale of the products;

            (f) Demonstration, installation, servicing or repair operations, except such operations
                performed at the vendor's premises in connection with the sale of the product;




                                           Page 8 of 12
       Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                       © 2011 Philadelphia Indemnity Insurance Company

                                                                                      PIIC POL 300
     Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 301 of 386

                                                                                    PI-GLD-HS (10/11)


          (g) Products which, after distribution or sale by you, have been labeled or relabeled or
              used as a container, part or ingredient of any other thing or substance by or for the
              vendor; or

          (h) "Bodily injury" or "property damage" arising out of the sole negligence of the vendor
              for its own acts or omissions or those of its employees or anyone else acting on its
              behalf. However, this exclusion does not apply to:

              (i) The exceptions contained in Sub-paragraphs (d) or (f); or

              (ii)   Such inspections, adjustments, tests or servicing as the vendor has agreed to
                     make or normally undertakes to make in the usual course of business, in
                     connection with the distribution or sale of the products.

      (2) This insurance does not apply to any insured person or organization, from whom you
          have acquired such products, or any ingredient, part or container, entering into,
          accompanying or containing.

j.    Franchisor – Any person or organization with respect to their liability as the grantor of a
      franchise to you.

k. As Required by Contract – Any person or organization where required by a written contract
   executed prior to the occurrence of a loss. Such person or organization is an additional
   insured for "bodily injury," "property damage" or "personal and advertising injury" but only for
   liability arising out of the negligence of the named insured. The limits of insurance applicable
   to these additional insureds are the lesser of the policy limits or those limits specified in a
   contract or agreement. These limits are included within and not in addition to the limits of
   insurance shown in the Declarations

l.    Owners, Lessees or Contractors – Any person or organization, but only with respect to
      liability for "bodily injury," "property damage" or "personal and advertising injury" caused, in
      whole or in part, by:

      (1) Your acts or omissions; or

      (2) The acts or omissions of those acting on your behalf;

      in the performance of your ongoing operations for the additional insured when required by a
      contract.

      With respect to the insurance afforded to these additional insureds, the following additional
      exclusions apply:

      This insurance does not apply to "bodily injury" or "property damage" occurring after:

          (a) All work, including materials, parts or equipment furnished in connection with such
              work, on the project (other than service, maintenance or repairs) to be performed by
              or on behalf of the additional insured(s) at the location of the covered operations has
              been completed; or

          (b) That portion of "your work" out of which the injury or damage arises has been put to
              its intended use by any person or organization other than another contractor or
              subcontractor engaged in performing operations for a principal as a part of the same
              project.

                                         Page 9 of 12
     Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                     © 2011 Philadelphia Indemnity Insurance Company

                                                                                         PIIC POL 301
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 302 of 386

                                                                                         PI-GLD-HS (10/11)



       m. State or Political Subdivisions – Any state or political subdivision as required, subject to
          the following provisions:

           (1) This insurance applies only with respect to operations performed by you or on your behalf
               for which the state or political subdivision has issued a permit, and is required by
               contract.

           (2) This insurance does not apply to:

               (a) "Bodily injury," "property damage" or "personal and advertising injury" arising out of
                   operations performed for the state or municipality; or

               (b) "Bodily injury" or "property damage" included within the "products-completed
                   operations hazard."

M. Duties in the Event of Occurrence, Claim or Suit

   SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS, Paragraph 2. is amended as
   follows:

   a. is amended to include:

       This condition applies only when the “occurrence” or offense is known to:

           (1) You, if you are an individual;

           (2) A partner, if you are a partnership; or

           (3) An executive officer or insurance manager, if you are a corporation.

   b. is amended to include:

       This condition will not be considered breached unless the breach occurs after such claim or “suit”
       is known to:

           (1) You, if you are an individual;

           (2) A partner, if you are a partnership; or

           (3) An executive officer or insurance manager, if you are a corporation.

N. Unintentional Failure To Disclose Hazards

   SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS, 6. Representations is
   amended to include the following:

       It is agreed that, based on our reliance on your representations as to existing hazards, if you
       should unintentionally fail to disclose all such hazards prior to the beginning of the policy period of
       this Coverage Part, we shall not deny coverage under this Coverage Part because of such failure.

O. Transfer of Rights of Recovery Against Others To Us

   SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS, 8. Transfer of Rights of

                                             Page 10 of 12
          Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                          © 2011 Philadelphia Indemnity Insurance Company

                                                                                               PIIC POL 302
        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 303 of 386

                                                                                       PI-GLD-HS (10/11)


   Recovery Against Others To Us is deleted in its entirety and replaced by the following:

       If the insured has rights to recover all or part of any payment we have made under this Coverage
       Part, those rights are transferred to us. The insured must do nothing after loss to impair them. At
       our request, the insured will bring "suit" or transfer those rights to us and help us enforce them.

       Therefore, the insured can waive the insurer’s rights of recovery prior to the occurrence of a
       loss, provided the waiver is made in a written contract.

P. Liberalization

   SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS, is amended to include the
   following:

       If we revise this endorsement to provide more coverage without additional premium charge, we
       will automatically provide the additional coverage to all endorsement holders as of the day the
       revision is effective in your state.

Q. Bodily Injury – Mental Anguish

   SECTION V – DEFINITIONS, Paragraph 3. Is deleted in its entirety and replaced by the following:

       “Bodily injury” means:

       a. Bodily injury, sickness or disease sustained by a person, and includes mental anguish
          resulting from any of these; and

       b. Except for mental anguish, includes death resulting from the foregoing (Item a. above) at any
          time.

R. Personal and Advertising Injury – Abuse of Process, Discrimination

   If COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY COVERAGE is not
   otherwise excluded from this Coverage Part, the definition of “personal and advertising injury” is
   amended as follows:

   1. SECTION V – DEFINITIONS, Paragraph 14.b. is deleted in its entirety and replaced by the
      following:

       b. Malicious prosecution or abuse of process;

   2. SECTION V – DEFINITIONS, Paragraph 14. is amended by adding the following:

       Discrimination based on race, color, religion, sex, age or national origin, except when:

       a. Done intentionally by or at the direction of, or with the knowledge or consent of:

           (1) Any insured; or

           (2) Any executive officer, director, stockholder, partner or member of the insured;

       b. Directly or indirectly related to the employment, former or prospective employment,
          termination of employment, or application for employment of any person or persons by an
          insured;

                                             Page 11 of 12
          Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                          © 2011 Philadelphia Indemnity Insurance Company

                                                                                            PIIC POL 303
 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 304 of 386

                                                                                  PI-GLD-HS (10/11)



c. Directly or indirectly related to the sale, rental, lease or sublease or prospective sales, rental,
   lease or sub-lease of any room, dwelling or premises by or at the direction of any insured; or

d. Insurance for such discrimination is prohibited by or held in violation of law, public policy,
   legislation, court decision or administrative ruling.

The above does not apply to fines or penalties imposed because of discrimination.




                                      Page 12 of 12
   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                   © 2011 Philadelphia Indemnity Insurance Company

                                                                                       PIIC POL 304
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 305 of 386



                                                                                          PI-HS-005 (07/04)




  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  EXCLUSION
                        PROFESSIONAL LIABILITY COVERAGE


This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to paragraph 2., Exclusions of COVERAGE A - BODILY INJURY AND
PROPERTY DAMAGE LIABILITY (Section 1 - Coverages) and paragraph 2., Exclusions of COVERAGE B
- PERSONAL AND ADVERTISING INJURY LIABILITY (Section 1 - Coverages):

This insurance does not apply to:

“Bodily injury”, “property damage” or “personal and advertising injury” arising out of:

1. The rendering or failure to render:

    a. Medical, surgical, dental, x-ray or nursing service, treatment, advice or instruction, or the related
       furnishing of food or beverages;

    b. Any health or therapeutic service, treatment, advice or instruction; or

    c.   Any service, treatment, advice or instruction for the purpose of appearance or skin enhancement,
         hair removal or replacement or personal grooming.

2. The furnishing or dispensing of drugs or medical, dental or surgical supplies or appliances;

3. The handling or treatment of dead bodies, including autopsies, organ donation or other procedures, or

4. A “professional incident” as defined herein.

    “Professional incident” means any actual or alleged negligent:
    a) act;
    b) error; or
    c) omission
    in the actual rendering of professional services to others, including counseling services, in your
    capacity as a human services organization. Professional services include the furnishing of food,
    beverages, medications or appliances in connection therewith.




                                                 Page 1 of 1
         Includes copyright material of the Insurance Services Office, Inc. used with its permission.



                                                                                             PIIC POL 305
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 306 of 386

                                                                           PI-MANU-1 (01/00)


   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                                      30 Day Notice of Cancellation

   PI-MANU-1 (01/00)


   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


   CANCELLATION NOTICE TO DESIGNATED PERSONS
   This endorsement modifies insurance provided under the following:
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PROFESSIONAL LIABILITY COVERAGE PART
   COMMERCIAL CRIME COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART


   The following is added to A. CANCELLATION of the Common Policy Conditions
   of
   the above applicable coverage part:


   A. In the event we cancel the policy in accordance with the policy's terms
   and conditions, we will endeavor to mail written notice to Additional
   Insureds or Certificate Holders within the stated time frames. However,
   failure to mail such notice shall impose no obligation of any kind upon us,
   our agents or representatives.
   1. 30 days before the effective date of cancellation if we cancel for
   non-payment of premium.
   2. 30 days before the effective date of cancellation if we cancel for any
   other reason.
   30 Day Notice of Cancellation




All other terms and conditions of this Policy remain unchanged.



                                                       Page 1 of 1
                                                                              PIIC POL 306
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 307 of 386

                                                                        PI-MANU-1 (01/00)


   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                                          Non Stacking of Limits

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                              NON STACKING OF LIMITS




   NAMED INSURED:Goodwill Industries of Central Oklahoma, Inc


   Policy    Number    PHPK


   This endorsement modifies insurance provided under the following:


   GENERAL LIABILITY COVERAGE FORM


   For purposes of determining our limits of liability, the liability insurance
   coverage provided under this policy does not apply to claims arising from
   operations covered under policy number (s):




All other terms and conditions of this Policy remain unchanged.



                                                       Page 1 of 2
                                                                           PIIC POL 307
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 308 of 386

                                                                     PI-MANU-1 (01/00)


   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY




All other terms and conditions of this Policy remain unchanged.



                                                       Page 2 of 2
                                                                        PIIC POL 308
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 309 of 386

                                                                             PI-MANU-1 (01/00)


   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                     Additional Insured Primary and Non-contributory Insurance

   This endorsement modifies insurance provided under the following


   COMMERCIAL GENERAL LIABILITY COVERAGE PART


   SCHEDULE


   Name of Person or Organization (Additional Insured)


   Any Manager, Landlord, or Lessor, where required by a written contract
   executed prior to the occurrence of a loss.



   SECTION II - WHO IS AN INSURED is amended to include as an additional
   insured the person(s) or organization(s) shown in the endorsement Schedule,
   but only with respect to liability for "bodily injury," "property damage" or
   "personal and advertising injury" arising out of or relating to your
   negligence in the performance of "your work" for such person(s) or
   organization(s) that occurs on or after the effective date
   shown in the endorsement Schedule.
   This insurance is primary to and non-contributory with any other insurance
   maintained by the person or organization (Additional Insured), except for
   loss resulting from the sole negligence of that person or organization.
   This condition applies even if other valid and collectible insurance is
   available to the Additional Insured for a loss or "occurrence" we cover for
   this Additional Insured.
   The Additional Insured's limits of insurance do not increase our limits of
   insurance, as described in SECTION III - LIMITS OF INSURANCE


   All other terms, conditions, and exclusions under the policy are applicable
   to this endorsement and remain unchanged.




All other terms and conditions of this Policy remain unchanged.



                                                       Page 1 of 1
                                                                                 PIIC POL 309
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 310 of 386

                                                                          PI-MANU-1 (01/00)


   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                        SPECIAL EVENTS ENDORSEMENT - PI-SE-001 (07/18)

   This endorsement modifies insurance provided under the following:


   COMMERCIAL GENERAL LIABILITY COVERAGE PART



   A. This insurance applies to "bodily injury", "property damage", and
   "personal and advertising injury"arising out of all of your special events
   with the following exceptions unless scheduled in paragraph C. SCHEDULE OF
   SPECIAL EVENTS below:


   •     Parades sponsored by the Insured
   •     Shooting activities
   •     Fireworks
   •     Carnivals and fairs with mechanical rides sponsored by the Insured
   •     Hip-Hop or Rap concerts
   •     Events including contact sports
   •     Rodeos sponsored by the Insured
   •     Political Rallies
   •     Any event with greater than 2,500 people at any one time (including
   otherwise acceptable events)
   •     Any event with liquor provided by the Insured if a license is required
   for such activity.


   B. Section II - Who Is An Insured is amended to include as an additional
   insured the person(s) or organization(s) related to your special events, but
   only with respect to liability for "bodily injury", "property damage" or
   "personal and advertising injury" caused, in whole or in part, by your
   acts or omissions or the acts or omissions of those acting on your behalf.
        C.     SCHEDULE OF SPECIAL EVENTS:



   Event(s) Date(s)


   This endorsement is not intended to replace, supersede or provide additional
   coverage or limits for a special event(s) if there is a separate policy in
   place providing coverage for the same special event(s).




All other terms and conditions of this Policy remain unchanged.



                                                       Page 1 of 1
                                                                               PIIC POL 310
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 311 of 386

                                Philadelphia Indemnity Insurance Company
                                                                                         PI-SAM-006 (01/17)

 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       ABUSE OR MOLESTATION EXCLUSION
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2. Exclusions of SECTION I – COVERAGE A BODILY
INJURY AND PROPERTY DAMAGE LIABILITY and Paragraph 2. Exclusions of SECTION I –
COVERAGE B – PERSONAL AND ADVERTISING INJURY LIABILITY:

This insurance does not apply to any injury sustained by any person arising out of or resulting from the
alleged, actual or threatened abuse or molestation by anyone.

We shall not have any duty to defend any “suit” against any insured seeking damages on account of any
such injury.

This exclusion applies to all injury sustained by any person, including emotional distress, arising out of
molestation or abuse whether alleged, actual or threatened including but not limited to molestation or
abuse arising out of your negligence or other wrongdoing with respect to:

1. Hiring, placement, employment, training;

2. Investigation;

3. Supervision;

4. Reporting any molestation or abuse to the proper authorities, or failure to so report; or

5. Retention;

of a person for whom any insured is or ever was legally responsible or for whom any insured may have
assumed the liability; and whose conduct would be excluded above.




PI-SAM-006 (01/17)

                                                Page 1 of 1
             Includes copyrighted material of Insurance Services Office, Inc., with permission.
                                                                                               PIIC POL 311
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 312 of 386

                                                                                COMMERCIAL INLAND MARINE
                                                                                             CM 00 01 09 04

             COMMERCIAL INLAND MARINE CONDITIONS
The following conditions apply in addition to the                5. You will not, except at your own cost, voluntar-
Common Policy Conditions and applicable Additional                   ily make a payment, assume any obligation, or
Conditions in Commercial Inland Marine Coverage                      incur any expense without our consent.
Forms:                                                           6. As often as may be reasonably required, per-
LOSS CONDITIONS                                                      mit us to inspect the property proving the loss
A. Abandonment                                                       or damage and examine your books and re-
                                                                     cords.
   There can be no abandonment of any property to
   us.                                                               Also permit us to take samples of damaged
                                                                     and undamaged property for inspection, testing
B. Appraisal                                                         and analysis, and permit us to make copies
   If we and you disagree on the value of the prop-                  from your books and records.
   erty or the amount of loss, either may make written           7. We may examine any insured under oath,
   demand for an appraisal of the loss. In this event,               while not in the presence of any other insured
   each party will select a competent and impartial                  and at such times as may be reasonably re-
   appraiser. The two appraisers will select an um-                  quired, about any matter relating to this insur-
   pire. If they cannot agree, either may request that               ance or the claim, including an insured's books
   selection be made by a judge of a court having ju-                and records. In the event of an examination, an
   risdiction. The appraisers will state separately the              insured's answers must be signed.
   value of the property and amount of loss. If they
   fail to agree, they will submit their differences to          8. Send us a signed, sworn proof of loss contain-
   the umpire. A decision agreed to by any two will                  ing the information we request to settle the
   be binding. Each party will:                                      claim. You must do this within 60 days after our
                                                                     request. We will supply you with the necessary
   1. Pay its chosen appraiser; and                                  forms.
   2. Bear the other expenses of the appraisal and               9. Immediately send us copies of any demands,
        umpire equally.                                              notices, summonses or legal papers received
   If there is an appraisal, we will still retain our right          in connection with the claim or suit.
   to deny the claim.                                           10. Cooperate with us in the investigation or set-
C. Duties In The Event Of Loss                                       tlement of the claim.
   You must see that the following are done in the            D. Insurance Under Two Or More Coverages
   event of loss or damage to Covered Property:                  If two or more of this policy's coverages apply to
   1. Notify the police if a law may have been bro-              the same loss or damage, we will not pay more
        ken.                                                     than the actual amount of the loss or damage.
   2. Give us prompt notice of the loss or damage.            E. Loss Payment
        Include a description of the property involved.          1. We will give notice of our intentions within 30
   3. As soon as possible, give us a description of                  days after we receive the sworn proof of loss.
        how, when and where the loss or damage oc-               2. We will not pay you more than your financial
        curred.                                                      interest in the Covered Property.
   4. Take all reasonable steps to protect the Cov-              3. We may adjust losses with the owners of lost
        ered Property from further damage, and keep a                or damaged property if other than you. If we
        record of your expenses necessary to protect                 pay the owners, such payments will satisfy
        the Covered Property, for consideration in the               your claim against us for the owners' property.
        settlement of the claim. This will not increase              We will not pay the owners more than their fi-
        the Limit of Insurance. However, we will not                 nancial interest in the Covered Property.
        pay for any subsequent loss or damage result-
        ing from a cause of loss that is not a Covered           4. We may elect to defend you against suits aris-
        Cause of Loss. Also, if feasible, set the dam-               ing from claims of owners of property. We will
        aged property aside and in the best possible                 do this at our expense.
        order for examination.




CM 00 01 09 04                                © ISO Properties, Inc., 2003                              Page 1 of 3     

                                                                                                   PIIC POL 312
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 313 of 386


   5. We will pay for covered loss or damage within          I. Reinstatement Of Limit After Loss
       30 days after we receive the sworn proof of              The Limit of Insurance will not be reduced by the
       loss if you have complied with all the terms of          payment of any claim, except for total loss or dam-
       this Coverage Part and:                                  age of a scheduled item, in which event we will re-
       a. We have reached agreement with you on                 fund the unearned premium on that item.
           the amount of the loss; or                       J. Transfer Of Rights Of Recovery Against Others
       b. An appraisal award has been made.                     To Us
   6. We will not be liable for any part of a loss that         If any person or organization to or for whom we
       has been paid or made good by others.                    make payment under this Coverage Part has
F. Other Insurance                                              rights to recover damages from another, those
                                                                rights are transferred to us to the extent of our
   1. You may have other insurance subject to the               payment. That person or organization must do
       same plan, terms, conditions and provisions as           everything necessary to secure our rights and
       the insurance under this Coverage Part. If you           must do nothing after loss to impair them. But you
       do, we will pay our share of the covered loss or         may waive your rights against another party in
       damage. Our share is the proportion that the             writing:
       applicable Limit of Insurance under this Cover-
       age Part bears to the Limits of Insurance of all         1. Prior to a loss to your Covered Property.
       insurance covering on the same basis.                    2. After a loss to your Covered Property only if, at
   2. If there is other insurance covering the same                 time of loss, that party is one of the following:
       loss or damage, other than that described in 1.              a. Someone insured by this insurance; or
       above, we will pay only for the amount of cov-               b. A business firm:
       ered loss or damage in excess of the amount
       due from that other insurance, whether you can                   (1) Owned or controlled by you; or
       collect on it or not. But we will not pay more                   (2) That owns or controls you.
       than the applicable Limit of Insurance.
                                                                This will not restrict your insurance.
G. Pair, Sets Or Parts
                                                            GENERAL CONDITIONS
   1. Pair Or Set
                                                            A. Concealment, Misrepresentation Or Fraud
       In case of loss or damage to any part of a pair
                                                                This Coverage Part is void in any case of fraud, in-
       or set we may:
                                                                tentional concealment or misrepresentation of a
       a. Repair or replace any part to restore the             material fact, by you or any other insured, at any
           pair or set to its value before the loss or          time, concerning:
           damage; or
                                                                1. This Coverage Part;
       b. Pay the difference between the value of the
                                                                2. The Covered Property;
           pair or set before and after the loss or dam-
           age.                                                 3. Your interest in the Covered Property; or
   2. Parts                                                     4. A claim under this Coverage Part.
       In case of loss or damage to any part of Cov-        B. Control Of Property
       ered Property consisting of several parts when           Any act or neglect of any person other than you
       complete, we will only pay for the value of the          beyond your direction or control will not affect this
       lost or damaged part.                                    insurance.
H. Recovered Property                                           The breach of any condition of this Coverage Part
   If either you or we recover any property after loss          at any one or more locations will not affect cover-
   settlement, that party must give the other prompt            age at any location where, at the time of loss or
   notice. At your option, the property will be returned        damage, the breach of condition does not exist.
   to you. You must then return to us the amount we         C. Legal Action Against Us
   paid to you for the property. We will pay recovery
   expenses and the expenses to repair the recov-               No one may bring a legal action against us under
   ered property, subject to the Limit of Insurance.            this Coverage Part unless:
                                                                1. There has been full compliance with all the
                                                                    terms of this Coverage Part; and
                                                                2. The action is brought within 2 years after you
                                                                    first have knowledge of the direct loss or dam-
                                                                    age.




Page 2 of 3                                 © ISO Properties, Inc., 2003                           CM 00 01 09 04       

                                                                                                  PIIC POL 313
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 314 of 386


D. No Benefit To Bailee                                      2. The cost of reasonably restoring that property
   No person or organization, other than you, having             to its condition immediately before loss or
   custody of Covered Property will benefit from this            damage; or
   insurance.                                                3. The cost of replacing that property with sub-
E. Policy Period, Coverage Territory                             stantially identical property.
   We cover loss or damage commencing:                       In the event of loss or damage, the value of prop-
                                                             erty will be determined as of the time of loss or
   1. During the policy period shown in the Declara-         damage.
      tions; and
   2. Within the coverage territory.
F. Valuation
   The value of property will be the least of the fol-
   lowing amounts:
   1. The actual cash value of that property;




CM 00 01 09 04                            © ISO Properties, Inc., 2003                             Page 3 of 3    

                                                                                             PIIC POL 314
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 315 of 386

                                                                               COMMERCIAL INLAND MARINE
                                                                                            CM 00 28 01 13

                                SIGNS COVERAGE FORM
Various provisions in this policy restrict coverage.                (2) Insect or vermin damage that is hidden
Read the entire policy carefully to determine rights,                    from view, unless the presence of such
duties and what is and is not covered.                                   damage is known to an insured prior to
Throughout this policy, the words "you" and "your"                       collapse;
refer to the Named Insured shown in the Declarations.               (3) Use of defective material or methods in
The words "we", "us" and "our" refer to the company                      construction, remodeling or renovation if
providing this insurance.                                                the abrupt collapse occurs during the
Other words and phrases that appear in quotation                         course of the construction, remodeling
marks have special meaning.                                              or renovation;
A. Coverage                                                         (4) Use of defective material or methods in
                                                                         construction, remodeling or renovation if
   We will pay for direct physical loss of or damage to                  the abrupt collapse occurs after the
   Covered Property from any of the Covered                              construction, remodeling or renovation
   Causes of Loss.                                                       is complete, but only if the collapse is
   1. Covered Property, as used in this Coverage                         caused in part by:
      Form, means:                                                      (a) A cause of loss listed in Paragraph
      a. Your signs; and                                                     (1) or (2);
      b. Similar property of others in your care,                       (b) One or more of the following causes
          custody or control.                                                of loss: fire; lightning; windstorm;
   2. Property Not Covered                                                   hail; explosion; smoke; aircraft;
                                                                             vehicles; riot; civil commotion;
      Covered Property does not include contraband,                          vandalism;     leakage     from    fire
      or property in the course of illegal                                   extinguishing equipment; sinkhole
      transportation or trade.                                               collapse; volcanic action; breakage
   3. Covered Causes Of Loss                                                 of building glass; falling objects;
                                                                             weight of snow, ice or sleet; water
      Covered Causes of Loss means direct physical
                                                                             damage; earthquake; all only as
      loss or damage to Covered Property except
                                                                             insured against in this Coverage
      those causes of loss listed in the Exclusions.
                                                                             Form;
   4. Additional Coverage – Collapse
                                                                        (c) Weight of people or personal
      The coverage provided under this Additional                            property; or
      Coverage – Collapse applies only to an abrupt
                                                                        (d) Weight of rain that collects on a roof.
      collapse as described and limited in
      Paragraphs a. through c.                                   c. This Additional Coverage – Collapse will
                                                                     not increase the Limits of Insurance
      a. For the purpose of this Additional Coverage
                                                                     provided in this Coverage Form.
         – Collapse, abrupt collapse means an
         abrupt falling down or caving in of a building    B. Exclusions
         or any part of a building with the result that       1. We will not pay for loss or damage caused
         the building or part of the building cannot be          directly or indirectly by any of the following.
         occupied for its intended purpose.                      Such loss or damage is excluded regardless of
      b. We will pay for direct physical loss or                 any other cause or event that contributes
         damage to Covered Property, caused by                   concurrently or in any sequence to the loss.
         abrupt collapse of a building or any part of a          a. Governmental Action
         building that contains Covered Property
         insured under this Coverage Form, if such                   Seizure or destruction of property by order
                                                                     of governmental authority.
         collapse is caused by one or more of the
         following:
        (1) Building decay that is hidden from view,
             unless the presence of such decay is
             known to an insured prior to collapse;




CM 00 28 01 13                       © Insurance Services Office, Inc., 2011                           Page 1 of 4
                                                                                               PIIC POL 315
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 316 of 386

         But we will pay for loss or damage caused                  (3) Anyone else with an interest in the
         by or resulting from acts of destruction                       property, or their employees (including
         ordered by governmental authority and                          temporary employees and leased
         taken at the time of a fire to prevent its                     workers) or authorized representatives;
         spread if the fire would be covered under                   whether acting alone or in collusion with
         this Coverage Form.                                         each other or with any other party.
      b. Nuclear Hazard                                              This exclusion applies whether or not an act
         Nuclear reaction or radiation, or radioactive               occurs during your normal hours of
         contamination, however caused.                              operation.
         But if nuclear reaction or radiation, or                    This exclusion does not apply to acts of
         radioactive contamination results in fire, we               destruction by your employees (including
         will pay for the direct loss or damage                      temporary employees and leased workers)
         caused by that fire if the fire would be                    or authorized representatives; but theft by
         covered under this Coverage Form.                           your employees (including temporary
      c. War And Military Action                                     employees and leased workers) or
                                                                     authorized representatives is not covered.
        (1) War, including undeclared or civil war;
                                                                 d. Artificially generated electrical, magnetic or
        (2) Warlike action by a military force,                     electromagnetic energy that damages,
             including action in hindering or                       disturbs, disrupts or otherwise interferes
             defending against an actual or expected                with any:
             attack, by any government, sovereign or
             other authority using military personnel               (1) Electrical or electronic wire, device,
             or other agents; or                                         appliance, system or network; or
        (3) Insurrection,   rebellion,    revolution,               (2) Device, appliance, system or network
            usurped power, or action taken by                            utilizing cellular or satellite technology;
            governmental authority in hindering or                   creating a short circuit or other electric
            defending against any of these.                          disturbance within an article covered under
      Exclusions B.1.a. through B.1.c. apply whether                 this Coverage Form.
      or not the loss event results in widespread                    For the purpose of this exclusion, electrical,
      damage or affects a substantial area.                          magnetic or electromagnetic energy
   2. We will not pay for loss or damage caused by                   includes, but is not limited to, electrical
      or resulting from any of the following:                        current, including arcing; electrical charge
                                                                     produced or conducted by a magnetic or
      a. Delay, loss of use, loss of market or any                   electromagnetic          field;      pulse      of
         other consequential loss.                                   electromagnetic energy; electromagnetic
      b. Breakage     during    transportation,  or                  waves or microwaves.
         breakage during installation, repairing or                  But if artificially generated electrical,
         dismantling.                                                magnetic or electromagnetic energy, as
         But we do insure against such loss or                       described above, results in fire, we will pay
         damage caused directly by fire, lightning, or               for the direct loss or damage caused by that
         by accident to the vehicle carrying the                     fire if the fire would be covered under this
         property if these causes of loss would be                   Coverage Form.
         covered under this Coverage Form.                           This exclusion only applies to loss or
      c. Dishonest or criminal act (including theft)                 damage to that article in which the
         committed by:                                               disturbance occurs.
        (1) You, any of your partners, employees                 e. Voluntary parting with any property by you
            (including temporary employees and                      or anyone entrusted with the property if
            leased workers), officers, directors,                   induced to do so by any fraudulent scheme,
            trustees, or authorized representatives;                trick, device or false pretense.
        (2) A manager or a member if you are a
            limited liability company; or




Page 2 of 4                          © Insurance Services Office, Inc., 2011                        CM 00 28 01 13

                                                                                                 PIIC POL 316
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 317 of 386

      f. Unauthorized instructions to transfer                         This Exclusion d. does not apply to the
         property to any person or to any place.                       extent that coverage is provided under the
      g. Neglect of an insured to use all reasonable                   Additional Coverage – Collapse or to
         means to save and preserve property from                      collapse caused by one or more of the
         further damage at and after the time of loss.                 following: fire; lightning; windstorm; hail;
                                                                       explosion; smoke; aircraft; vehicles; riot;
      h. Theft by any person (except carriers for                      civil commotion; vandalism; leakage from
         hire) to whom you entrust the property for                    fire extinguishing equipment; sinkhole
         any purpose, whether acting alone or in                       collapse; volcanic action; breakage of
         collusion with any other party.                               building glass; falling objects; weight of
          This exclusion applies whether or not an act                 snow, ice or sleet; water damage;
          occurs during your normal hours of                           earthquake; weight of people or personal
          operation.                                                   property; weight of rain that collects on a
   3. We will not pay for loss or damage caused by                     roof.
      or resulting from any of the following. But if loss          e. Wear and tear, any quality in the property
      or damage by a Covered Cause of Loss                             that causes it to damage or destroy itself,
      results, we will pay for the loss or damage                      hidden     or    latent    defect,    gradual
      caused by that Covered Cause of Loss.                            deterioration;    mechanical      breakdown;
      a. Weather conditions. But this exclusion only                   dampness, cold or heat.
         applies if weather conditions contribute in         C. Limits Of Insurance
         any way with a cause or event excluded in              The most we will pay for loss or damage in any
         Paragraph 1. above to produce the loss or              one occurrence is the applicable Limit Of
         damage.                                                Insurance shown in the Declarations.
      b. Acts or decisions, including the failure to act     D. Deductible
         or decide, of any person, group,
         organization or governmental body.                     We will not pay for loss or damage in any one
                                                                occurrence until the amount of the adjusted loss or
      c. Faulty, inadequate or defective:                       damage before applying the applicable Limits of
        (1) Planning,       zoning,     development,            Insurance exceeds the Deductible shown in the
            surveying, siting;                                  Declarations. We will then pay the amount of the
        (2) Design, specifications, workmanship,                adjusted loss or damage in excess of the
            repair,     construction,     renovation,           Deductible, up to the applicable Limit of Insurance.
            remodeling, grading, compaction;                 E. Additional Conditions
        (3) Materials used in repair, construction,             The following conditions apply in addition to the
            renovation or remodeling; or                        Commercial Inland Marine Conditions and the
        (4) Maintenance;                                        Common Policy Conditions:
         of part or all of any property wherever                1. Coverage Territory
         located.                                                  We cover property wherever located within:
      d. Collapse, including any of the following                  a. The United States of America (including its
         conditions of property or any part of the                     territories and possessions);
         property:                                                 b. Puerto Rico; and
        (1) An abrupt falling down or caving in;                   c. Canada.
        (2) Loss of structural integrity, including             2. Coinsurance
            separation of parts of the property or
            property in danger of falling down or                  If a Coinsurance percentage is shown in the
            caving in; or                                          Declarations, the following condition applies.
        (3) Any cracking, bulging, sagging, bending,               We will not pay the full amount of any loss if
            leaning, settling, shrinking or expansion              the value of Covered Property, except property
            as such condition relates to Paragraph                 in transit, at the time of loss times the
            (1) or (2).                                            Coinsurance percentage shown for it in the
                                                                   Declarations is greater than the Limit of
                                                                   Insurance for the property.




CM 00 28 01 13                         © Insurance Services Office, Inc., 2011                         Page 3 of 4

                                                                                                PIIC POL 317
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 318 of 386

      Instead, we will determine the most we will pay             c. Multiply the total amount of loss, before the
      using the following steps:                                     application of any deductible, by the figure
      a. Multiply the value of Covered Property,                     determined in Step b.; and
          except property in transit, at the time of loss         d. Subtract the deductible from the figure
          by the Coinsurance percentage;                             determined in Step c.
      b. Divide the Limit of Insurance of the property            We will pay the amount determined in Step d.
         by the figure determined in Step a.;                     or the Limit of Insurance, whichever is less. For
                                                                  the remainder, you will either have to rely on
                                                                  other insurance or absorb the loss yourself.




Page 4 of 4                           © Insurance Services Office, Inc., 2011                     CM 00 28 01 13

                                                                                               PIIC POL 318
            Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 319 of 386

                                                                                           PI-CIM-032 (5-03)



                           MISCELLANEOUS COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights,
duties, and what is and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the
Declarations. The words "we", "us" and "our" refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to the Definitions
section in this Coverage Form.

COVERAGE FORM DECLARATIONS
                                                                               LIMITS OF INSURANCE
SCHEDULED PROPERTY

Description of Property

                                     SEE SCHEDULE ATTACHED

UNSCHEDULED PROPERTY
   (Any single item of property with a value of $      2,500     or more must be
   separately scheduled)

                     Total Unscheduled Property In Any One Occurrence $

         TOTAL ALL COVERED PROPERTY IN ANY ONE OCCURRENCE $                                15,200


Deductible:                                                                    $               500


A. Coverage

    We will pay for "loss" to Covered Property from any of the Covered Causes of Loss.

    1.    Covered Property

          Covered Property means:

          a. Property separately described in Schedule above for which a Limit of Insurance is shown;
             and

          b. Unscheduled property, with no one item having a value of $ 2,500 or more, when an
             Unscheduled Property Limit of Insurance is shown in the schedule above.

          Covered property includes:

          (1) Your Property; and

          (2) Property of others that is in your care, custody, or control.




                                                   Page 1 of 5
                                                                                              PIIC POL 319
     Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 320 of 386

                                                                                     PI-CIM-032 (5-03)


2. Property Not Covered

   Covered Property does not include:

   a. Accounts, bills, deeds, notes, securities, evidences of debt, letters of credit, tickets,
      passports, documents, manuscripts, mechanical drawings, valuable papers of any kind,
      recorded electronic data, and media;

   b. Money, currency, bullion, gold, silver and other precious metals, diamonds, precious or semi-
      precious stones, jewelry, furs, or fine arts;

   c. Property held for sale;

   d. Contraband or property in the course of illegal transportation or trade; or

   e. Land or water.

3. Covered Causes of Loss

   Covered Causes of Loss means Risks of Direct Physical "Loss" to Covered Property except
   those causes of "loss" listed in the Exclusions.

4. Coverage Extensions

   a. Debris Removal

       (1) We will pay your expense to remove debris of Covered Property caused by or resulting
           from a Covered Cause of Loss that occurs during the policy period. The expenses will be
           paid only if they are reported to us within 180 days of the date of direct physical "loss" or
           damage.

       (2) We will pay up to $5,000 for debris removal expense in any one occurrence when the
           sum of the direct "loss" and debris removal expense exceeds the applicable Limit of
           Insurance shown in this Coverage Form Declarations.

       (3) This coverage extension for debris removal does not apply to costs to:

             (a) Extract "pollutants" from land or water; or

             (b) Remove, restore, or replace polluted land or water.

   b. Pollutant Clean-Up and Removal

       (1) We will pay your expenses to extract "pollutants" from land or water if the release,
           discharge, or dispersal of the "pollutants" is caused by or results from a Covered Cause
           of Loss that occurs during the policy period. The expenses will be paid only if they are
           reported to us within 180 days of the date of direct physical "loss" or damage.

       (2) The most we will pay for pollutant clean-up and removal is $10,000 for the sum of all
           such expenses arising out of Covered Causes of Loss occurring during each separate
           12-month period of this policy.

   c. Additional Acquired Property

       If during the policy period you acquire additional property of a type already covered by this
       form, we will cover such property for up to 30 days. The most we will pay in a loss is the
       lesser of:

       (1)    25% of the total Limit of Insurance shown in the Schedule for that type of property; or


                                            Page 2 of 5
                                                                                        PIIC POL 320
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 321 of 386

                                                                                         PI-CIM-032 (5-03)



           (2)   $10,000.

           You will report such property within 30 days from the date acquired and will pay any
           additional premium due. If you do not report such property, coverage will cease automatically
           30 days after the property is acquired.

B. Exclusions

   1. We will not pay for a "loss" caused directly or indirectly by any of the following. Such "loss" is
      excluded regardless of any other cause or event that contributes concurrently or in any sequence
      to the "loss".

       a. Governmental Action

           Seizure or destruction of property by order of governmental authority.

           But we will pay for damage or destruction of Covered Property ordered by governmental
           authority.

           (1) Taken at the time of a fire to prevent its spread if the fire would be covered under this
               Coverage Form; or

           (2) That is a direct result of a Covered Cause of Loss.

       b. Nuclear Hazard

           (1) Any weapon employing atomic fission or fusion; or

           (2) Nuclear reaction or radiation, or radioactive contamination from any other cause. But we
               will pay for direct "loss" caused by resulting fire if the fire would be covered under this
               Coverage Form.

       c. War and Military Action

           (1) War, including undeclared or civil war;

           (2) Warlike action by a military force, including action in hindering or defending against an
               actual or expected attack, by any government, sovereign, or other authority using military
               personnel or other agents; or

           (3) Insurrection, rebellion, revolution, usurped power or action taken by governmental
               authority in hindering or defending against any of these.

   2. We will not pay for a "loss" caused by or resulting from any of the following:

       a. Delay, loss of use, loss or market, or any other consequential loss.

       b. Dishonest acts by:

           (1) You, your employees or authorized representatives;

           (2) Anyone else with an interest in the property, or their employees, or authorized
               representatives; or

           (3) Anyone else to whom the property is entrusted.

           This exclusion applies whether or not such persons are acting alone or in collusion with other
           persons or such acts occur during the hours of employment.


                                               Page 3 of 5
                                                                                            PIIC POL 321
            Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 322 of 386

                                                                                             PI-CIM-032 (5-03)



             But this exclusion does not apply to Covered Property that is entrusted to others who are
             carriers for hire.

       c. Unexplained disappearance.

       d. Shortage found upon taking inventory.

       e. Processing or work upon the covered Property. But we will pay for direct "loss" caused by
          resulting fire or explosion.

       f.    Artificially generated current creating a short circuit or other electrical disturbance within the
             Covered Property. But we will pay for direct "loss" caused by resulting fire or explosion.

       g. Faulty materials, improper workmanship, errors in design or specifications.

       h. Theft from any unattended vehicle owned, leased, or operated by you unless at the time of
          theft its windows, doors, and compartments were closed and locked and there are visible
          signs that the theft was the result of forced entry.

       i.    Wear, tear, gradual deterioration, depreciation, any quality in the property that causes it to
             damage or destroy itself; hidden or latent defect; mechanical breakdown; corrosion or rust.

       j.    Dryness or dampness of atmosphere, extremes or changes of temperature including
             freezing; insects, vermin, rodents, or worms

C. Limits of Insurance

   The most we will pay for "loss" in any one occurrence:

   1. For Covered Property is the applicable Limit of Insurance shown in this Coverage Form
      Declaration.

   2. For Coverage Extensions is the Limit of Insurance applicable to a Coverage Extension.

D. Deductible

   We will not pay for "loss" in any one occurrence until the amount of the adjusted "loss" exceeds the
   deductible shown in this Coverage Form Declarations. We will then pay the amount of the adjusted
   "loss" in excess of the Deductible, up to the applicable Limit of Insurance.

E. Additional Conditions

   The following conditions apply in addition to the Commercial Inland Marine Conditions and Common
   Policy Conditions:

   1. Coverage Territory

       We cover Covered Property wherever located within the 50 States of the United States of
       America, District of Columbia, and Canada.

   2. Coinsurance

       a. All Scheduled Covered Property must be insured for 100% of its total value as of the time of
          "loss" or you will incur a penalty.

             The penalty is that we will pay only the proportion of any "loss" that the total of the Limits of


                                                  Page 4 of 5
                                                                                                 PIIC POL 322
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 323 of 386

                                                                                         PI-CIM-032 (5-03)


           Insurance shown in this Coverage Form Declarations for all Scheduled Covered Property
           bears to the total value of all Scheduled Covered Property as of the time of "loss". If the
           Scheduled Covered Property consists of two or more items, this penalty will apply to each
           item separately.

       b. All Unscheduled Covered Property must be insured for 80% of its total value as of the time of
          "loss" or you will incur a penalty.

           The penalty is that we will pay only the proportion of any "loss" that the Total Unscheduled
           Property in Any One Occurrence Limit of Insurance shown in this Coverage Form
           Declarations bears to the total value of all Unscheduled Covered Property as of the time of
           "loss".

   3. Impairment of Recovery Rights

       If by any act or agreement after a "loss" you impair our right to recover from others liable for the
       "loss", we will not pay you for that "loss".

   4. Labels

       In the event of "loss" to identifying labels or wrappers, we will pay only the cost of new labels or
       wrappers.

F. Definitions

   1. "Loss" means accidental loss or damage.

   2. "Pollutants" means any Covered Property that becomes a solid, liquid, gaseous or thermal
      irritant or contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals, and waste.
      Waste includes materials to be recycled, reconditioned or reclaimed.




                                               Page 5 of 5
                                                                                            PIIC POL 323
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 324 of 386

                                                                                          PI-CIM-053 (12/06)


                              COMPUTER COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights,
duties and what is and is not covered.

Throughout this policy, the words “you” and “your’” refer to the Named Insured shown in the
Declarations. The words “we”, “us” and “ours” refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section VI,
Definitions.

Coverage Form Declarations


                                                       Limit of Insurance
                                     Loc. No. ALL

Computer Property Coverage Section

Hardware                             $
Data Media                           $

All Premises Computer Property Blanket Limit of Insurance                             $         400,000

Deductible $         500

Business Income with Extra Expense Coverage Section

Monthly Limit of Indemnity           $
Maximum Period of Indemnity                 Days

All Premises Business Income with Extra Expense
Blanket Monthly Limit of Indemnity                                                    $

All Premises Business Income with Extra Expense
Maximum Period of Indemnity

Deductible $                  OR      Waiting Period              Hours        Days

Other Limits of Insurance
                                                   Basic Limit                     Superseding Limit

While in transit                                    $10,000          or    $
Transfer between premises                           $10,000          or    $
Temporarily within other premises                   $10,000          or    $
Permanently located at an employee’s                $10,000          or    $
residence


Valuation Basis:       X Replacement Cost           Actual Cash Value          Operational Replacement Cost




                                                Page 1 of 13
                                                                                               PIIC POL 324
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 325 of 386

                                                                                        PI-CIM-053 (12/06)


I. Coverages

   We provide coverage only under the Coverage Section or Sections for which a Limit of Insurance is
   shown in the Coverage Declarations.

   A. Computer Property Coverage Section

       1. We will pay for direct physical “loss” to Covered Property caused by or resulting from any of
          the Covered Causes of Loss.

          Covered Property, as used in the Computer Property Coverage Section, means the following
          types of computer property for which a Limit of Insurance is shown in the Coverage
          Declarations.

          a. Computer hardware used in your business which you own or is property of others in your
             care, custody or control for which you are liable.

          b. Computer “data” and “media” used in your business which you own or is property of
             others in your care, custody or control.

       2. We will cover the property while it is:

          a. At a premises shown in the Coverage Declarations or on an attached schedule;

          b. In transit; and

          c. Temporarily at other premises.

          d. Permanently located at an employee’s residence.

       3. Additional Coverages Applicable to the Computer Property Coverage Section.

          a. Preservation of Property

             If it is necessary to move Covered Property from premises listed in the Coverage
             Declarations or on an attached schedule to preserve it from “loss” by any of the Covered
             Causes of Loss, we will pay for any direct physical “loss” to that property:

             (1) While it is being moved or while temporarily stored at another premises; but

             (2) Only if the “loss” occurs within 30 days after the property is first moved.

                 The Limit of Insurance for Property in Transit or Temporarily at Other Premises does
                 not apply to this Additional Coverage.

                 This Additional Coverage does not increase the Limits of Insurance provided by this
                 Coverage Form.

          b. Debris Removal

             (1) We will pay your expenses to remove debris of Covered Property at a premises listed in
                 the Coverage Declarations or on an attached schedule caused by or resulting from any
                 of the Covered Causes of Loss that occurs during the policy period. The expenses will
                 be paid only if they are reported to us in writing within 180 days of the date of the direct


                                               Page 2 of 13
                                                                                               PIIC POL 325
    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 326 of 386

                                                                           PI-CIM-053 (12/06)


     physical “loss”.

  (2) We will pay 25% of the amount we pay for the direct physical “loss” to Covered
      Property; plus the Deductible in this policy applicable to that “loss”, but

     This Additional Coverage does not apply to costs to:

     (a) Extract “pollutants” from land or water; or to

     (b) Remove, restore or replace polluted land or water.

        This limit does not increase any applicable Limits of Insurance.

  (3) If either:

     (a) The sum of direct physical “loss” and Debris Removal expenses exceeds the
         applicable Limits of Insurance; or

     (b) The Debris Removal expenses exceed the amount payable under the 25% limitation
         in subparagraph (b) (2) above;

         We will pay up to an additional $50,000 for each described premises in any one
         occurrence.

         This limit is in addition to any other applicable Limits of Insurance provided by this
         Coverage Form.

c. Duplicate “Data” and “Media”

  (1) We will cover duplicate and back-up “data” and “media” which is:

     (a) Stored at premises other than the premises shown in the Coverage Declarations or
         on an attached schedule; and

     (b) Not covered under another policy.

  (2) The most we will pay for “loss” to duplicate “data” and “media” in any one
      occurrence is $50,000.

     This Additional Coverage does not apply to property at any scheduled premises. This
     Additional Coverage is in addition to the applicable Limit of Insurance provided by the
     Computer Property Coverage Section.

d. Additionally Acquired Computer “Hardware”

  (1) We will pay for direct physical “loss” caused by or resulting from any of the Covered
      Causes of Loss to additional computer “hardware” you acquire, if it is of a type already
      covered under the Computer Property Coverage Section.

     The most we will pay under this Additional Coverage for “loss” to computer
     “hardware” in any one occurrence is the lesser of the following amounts:

     (a) 20% of the Limit of Insurance for computer “hardware” at the premises with the
         highest Limit of Insurance shown in the Coverage Declarations or on an attached
         schedule as of the date of “loss”; or


                                   Page 3 of 13
                                                                                     PIIC POL 326
    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 327 of 386

                                                                            PI-CIM-053 (12/06)


      (b) $250,000.

   (2) Insurance under this Additional Coverage will end when any of the following first occurs:

      (a) This policy expires;

      (b) 60 days expire after you acquire the property; or

      (c) You report such property to us.

   (3) We will charge you additional premium for values reported from the date you acquire
       the property. This Additional Coverage does not increase the applicable Limits of
       Insurance provided by the Computer Property Coverage Section.

e. Additionally Acquired Premises

   (1) We will pay for direct physical “loss” to the covered computer “hardware” at new
       premises not listed in the Coverage Declarations or on an attached schedule caused by
       or resulting from any of the Covered Causes of Loss. The most we will pay under this
       Additional Coverage for covered computer “hardware” in any one occurrence is
       $250,000.

   (2) Insurance under this Additional Coverage will end when any of the following first occurs:

      (a) This policy expires;

      (b) 60 days after you move the covered computer “hardware” to the new premises; or

      (c) You report the move to the new premises to us.

   (3) We will have the right to make a premium adjustment for such new premises. The
       adjustment will be made from the date you acquire the premises, and will be pro-rata of
       the rates in effect on that date.

      This Additional Coverage does not increase the applicable Limits of Insurance provided
      by the Computer Property Coverage Section.

f. Recharge or Refill of Fire Protection System

   We will pay your expenses to recharge or refill an automatic fire protection system that is
   specifically designed to protect the Covered Property when such system is discharged as a
   result of any of the Covered Causes of Loss.

   The most we will pay under this Additional Coverage in any one occurrence is $50,000.

   This Coverage is in addition to the applicable Limits of Insurance provided by the
   Computer Property Coverage Section.

g. Worldwide Transit Extension

   The provisions in this Coverage Form for Computer Property while in Transit, and for
   Computer Property Temporarily within other premises are extended to provide coverage
   world-wide. In no event will we pay more than the lesser of the following amounts:

   (1) 10% of the Limit of Insurance shown in the Coverage Declarations for Property While In
       Transit; or

                                   Page 4 of 13
                                                                                        PIIC POL 327
       Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 328 of 386

                                                                                    PI-CIM-053 (12/06)



         (2) $15,000.

            This Coverage is in addition to the applicable Lines of Insurance provided by the
            Computer Property Coverage Section.

      h. Transfer Between Premises Coverage

         We will pay for direct physical “loss” caused by any of the Covered Causes of Loss to
         Covered Property which you transfer between scheduled premises. The most we will pay
         under this Additional Coverage in any one occurrence is the Superseding Limit shown on
         the Coverage Declarations. If a Superseding Limit is not entered, then the Basic Limit will
         apply. The Basic or Superseding Limit of Insurance, whichever applies, is the only
         applicable Limit of Insurance for Computer Property that has been transferred between
         premises, and no other Limit or combination of Limits applies.

B. Business Income with Extra Expense Coverage Section

   1. Subject to the “Maximum Period of Indemnity” and the “Monthly Limit of Indemnity”
      shown on the Coverage Declarations, we will pay for the actual loss of “business income”
      you sustain due to the necessary suspension of your “operations” during the “period of
      restoration”. The suspension must occur during the policy period at a premises shown in the
      Coverage Declarations or on an attached schedule, and must be caused by direct physical
      “loss” to “Computer Facility Property” caused by or resulting from any of the Covered
      Causes of Loss.

      We will pay your “business income” loss if you are prohibited access to the premises where
      your computer facility is located by order of civil authority because of direct physical “loss” to
      adjacent property caused by or resulting from any of the Covered Causes of Loss.

      a. This Coverage for prohibited access to premises will apply from the time of such order and
         for up to two weeks.

      b. This Coverage for prohibited access to premises does not increase the Limits of Insurance
         provided by the Business Income with Extra Expense Coverage Section.

   2. Subject to the “Maximum Period of Indemnity” and the “Monthly Limit of Indemnity”
      shown on the Coverage Declarations, we will pay the actual and necessary “extra expenses”
      you incur, except the cost of extinguishing a fire, in order to continue your “operations”
      during the “period of restoration”. The “extra expenses” must be incurred during the policy
      period at a premises shown in the Coverage Declarations or on an attached schedule, and
      must result from direct physical “loss” to “Computer Facility Property” caused by or
      resulting from any of the Covered Causes of Loss.

      We will pay the actual and necessary “extra expenses” you incur to continue your
      “operations” if you are prohibited access to the premises where your computer facility is
      located by order of civil authority because of direct physical “loss” to adjacent property
      caused by or resulting from any of the Covered Causes of Loss.

      a. This Coverage for prohibited access to premises will apply from the time of such order and
         for up to two weeks.

      b. This Coverage for prohibited access to premises does not increase the Limits of Insurance
         provided by the Business Income with Extra Expense Coverage Section.



                                          Page 5 of 13
                                                                                           PIIC POL 328
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 329 of 386

                                                                                         PI-CIM-053 (12/06)


   C. Applicable To All Coverage Sections

       Off Premises Power Supply Failure

       We will pay for “loss” caused by interruption of power supply service to the described premises.
       The interruption must be caused by direct physical “loss” by any of the Covered Causes of Loss
       to the following types of property not on the described premises, supplying electricity, steam or
       gas to the described premises.

        a. Utility generating plants;

        b. Switching stations;

        c. Substations;

        d. Transformers; and

        e. Transmission Lines;

        But not overhead transmission lines.

        The most we will pay under the Coverage Extension in any one occurrence is $25,000.

        This Coverage Extension is in addition to the Limits of Insurance provided by this Coverage
        Form.

   D. Property Not Covered

      Covered Property does not include:

       1. ‘Valuable papers and records” unless they are converted into “data” form, and then only in
          that form;

       2. Under the Computer Property Coverage Section, any computer “data” or “media” which
          cannot be reproduced or replaced with others of the same kind of quality, unless they are
          scheduled in an attached Software Specified Value Endorsement;

       3. Property which you are leasing or renting to others while it is away from your premises;

       4. Contraband, or property in the course of illegal transportation or trade; or

       5. Manufacturing or production machinery or equipment.

   E. Covered Causes of Loss

      Covered Causes of Loss means Risks of Direct Physical Loss to Covered Property except those
      Causes of Loss listed in the Exclusions.

II. Exclusions

   A. We will not pay for “loss” caused directly or indirectly by any of the following. Such “loss” is
      excluded regardless of any other cause or event that contributes concurrently or in any sequence
      to the “loss”.




                                               Page 6 of 13
                                                                                            PIIC POL 329
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 330 of 386

                                                                                       PI-CIM-053 (12/06)


   1. Governmental Action

        Seizure or destruction of property by order of governmental authority.

        But we will pay for “loss” caused by or resulting from acts of destruction ordered by
        governmental authority and taken at the time of a fire to prevent its spread if the fire would be
        covered under this Coverage Form.

   2.   Nuclear Hazard

        a. Any weapon employing atomic fission or fusion; or

        b. Nuclear reaction or radiation, or radioactive contamination from any other cause. But we
           will pay for direct “loss” by resulting fire if the fire would be covered under this Coverage
           Form.

   3. Off-Premises Services

        The failure of power or other utility service supplied to the described premises, however
        caused, if the failure occurs away from the described premises.

        But if “loss” by a Covered Cause of Loss results, we will pay for that resulting “loss”.

        This exclusion does not apply to the Off-Premises Power Supply Failure Coverage Extension.

   4.   War and Military Action

        a. War, including undeclared or civil war;

        b. Warlike action by a military force, including action in hindering or defending against an
           actual or expected attack, by any government, sovereign or other authority using military
           personnel or other agents; or

        c. Insurrection, rebellion, revolution, usurped power or action taken by governmental authority
           in hindering or defending against any of these.

B. We will not pay for “loss” caused by or resulting from any of the following:

    1. Delay, loss of use, loss of market, or any other consequential loss.

    2. Discharge, dispersal, seepage, migration, release or escape of “pollutants”.

    3. Dishonest acts by you or any of your partners, officers, directors, or trustees whether or not
       acting alone or in collusion with other persons or occurring during the hours of employment.

    4. Error in machine programming or instructions to any machine.

    5. Wear and tear, any quality in the property that causes it to damage or destroy itself, hidden or
       latent defect, gradual deterioration, depreciation, insects, vermin, rodents.

    6. Voluntary parting with any property by you or anyone entrusted with the property if induced to
       do so by any fraudulent scheme, trick, device, or false pretense.

C. We will not pay for “loss” caused by or resulting from any of the following. But if “loss” by any of
   the Covered Causes of Loss results, we will pay for that resulting “loss


                                            Page 7 of 13
                                                                                             PIIC POL 330
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 331 of 386

                                                                                          PI-CIM-053 (12/06)



        1. Acts or decisions, including the failure to act or decide, of any person, group, organization or
           governmental body.

        2. Weather conditions. But this exclusion only applies if weather conditions contribute in any way
           with a cause or event excluded in paragraph II. A. above to produce the “loss”.

Ill. Additional Exclusions applying to the Business Income with Extra Expense Coverage Section:

   We will not pay for “loss” caused by or resulting from any of the following:

   A. Any local or State ordinance or law regulating construction or repair of buildings or structures.

   B. Interference by strikers or other persons at your premises with the repair or replacement of
      property which has been damaged or destroyed, or with your efforts to resume “operations”.

   C. The suspension, lapse, or cancellation of any lease, license, contract, or order.

IV. Limits of Insurance

   The most we will pay for “loss” in any one occurrence:

   A. For each Coverage Section, regardless of the number of premises suffering “loss” in any one
      occurrence, is the Limit of Insurance applicable to that Coverage Section in the Coverage
      Declarations;

   B. For all other coverage provided under this Coverage Form is the applicable Limit of Insurance
      shown in the Coverage Declarations.

   C. For Computer Property while in transit is the Superseding Limit shown on the Coverage
      Declarations. If a Superseding Limit is not entered, then the Basic Limit will apply. The Basic or
      Superseding Limit of Insurance, whichever applies, is the only applicable Limit of Insurance for
      Computer Property while in transit, and no other Limit or combination of Limits applies.

   D. For Computer Property while temporarily within other premises is the Superseding Limit shown on
      the Coverage Declarations. If a Superseding Limit is not entered, then the Basic Limit will apply.
      The Basic or Superseding Limit of Insurance, whichever applies, is the only applicable Limit of
      Insurance for Computer Property while temporarily within other premises, and no other Limit or
      combination of Limits applies.

V. Deductible

   We will not pay for “loss” in any one occurrence until the amount of “loss” exceeds the Deductible or
   Waiting Period shown in the Coverage Form Declarations. We will then pay the amount of “loss” in
   excess of the Deductible, up to the applicable Limit of Insurance.

   If more than one deductible is applicable under this Coverage Form at a scheduled premises, we will
   only apply the highest amount that is applicable.

VI. Additional Conditions

   A. The following condition is applicable to all Coverage Sections, and applies in addition to the
      Commercial Inland Marine Conditions, and the Common Policy Conditions:

        1. Policy Period, Coverage Territory
           Under this Coverage Form:

                                               Page 8 of 13
                                                                                             PIIC POL 331
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 332 of 386

                                                                                   PI-CIM-053 (12/06)



       a. We cover “loss” commencing within the Coverage Territory.

       b. The Coverage Territory is the United States of America and Canada.

B. The following conditions are applicable to the Computer Property Section, and apply in addition to
   the Commercial Inland Marine Conditions, and the Common Policy Conditions:

    1. Valuation - Computer Hardware

       General Condition E. Valuation of the Commercial Inland Marine Conditions is replaced by the
       following:

       In the event of a “loss” we will determine the value of Covered Property as of the date of the
       “loss” as follows:

       a. Replacement Cost

          If the Valuation Basis shown in the Coverage Declarations applicable to this Covered
          Property is Replacement Cost:

          (1) We will determine the value of the lost or damaged property at Replacement Cost,
              except as provided below. Replacement Cost means the cost to replace with new
              property of comparable material and quality and used for the same purpose without
              deduction for depreciation.

          (2) You may make a claim for “loss” covered by this insurance on an Actual Cash Value
              basis instead of a Replacement Cost basis.

             In the event you elect to have the “loss” settled on an Actual Cash Value basis, you
             may still make a claim for the additional coverage which Replacement Cost provides if
             you notify us of your intent to do so within 180 days after the “loss”.

          (3) We will not pay on a Replacement Cost basis for any “loss”:

             (i) Until the lost or damaged property is actually repaired or replaced; and

             (ii) Unless the repairs or replacement are made as soon as reasonably possible after
                  the “loss”.

          (4) We will not pay more for “loss” on a Replacement Cost basis than the least of the
              following:

             (i) The Limit of Insurance applicable to the lost or damaged property;

             (ii) The cost to replace the lost or damaged property with other property of comparable
                   material and quality; and used for the same purpose; or

             (iii) The amount you actually spend that is necessary to repair or replace the lost or
                   damaged property.

       b. Actual Cash Value if the Valuation Basis shown in the Coverage Declarations is Actual
          Cash Value.

          (1) We will determine the value of lost or damaged property at Actual Cash Value as of the
              time of “loss”, including an allowance for depreciation.

                                          Page 9 of 13
                                                                                              PIIC POL 332
        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 333 of 386

                                                                              PI-CIM-053 (12/06)


     (2) We will not pay more for “loss” on a Actual Cash Value basis than the least of the
         following:

        (i) The Limit of Insurance applicable to the lost or damaged property;

        (ii) The cost to replace the lost or damaged property with other property of comparable
              material and quality; and used for the same purpose; or

        (iii) The amount you actually spend that is necessary to repair or replace the lost or
              damaged property.

  c. Operational Replacement Cost If the Valuation Basis shown in the Coverage Declaration is
     Operational Replacement Cost:

     (1) We will determine the value of the lost or damaged Property at Operational
         Replacement Cost, except as provided below. Operational Replacement Cost means
         the cost to replace the lost or damaged property with new property intended to perform
         the same function.

     (2) You may make a claim for “loss” covered by this insurance on an Actual Cash Value
         basis instead of an Operational Replacement Cost basis. In the event you elect to have
         “loss” settled on an Actual Cash Value basis, you may still make a claim for the
         additional coverage which Operational Replacement Cost provides if you notify us of
         your intent to do so within 180 days after the “loss”.

     (3) However, for Operational Replacement Cost to apply, there must be a total “loss” of
         the current item. If a partial “loss” occurs to an item covered for Operational
         Replacement Cost, we will pay as if the item were insured for Replacement Cost as
         explained under B.1 .a. of this Coverage Form.

     (4) We will not pay more for “loss” on an Operational Replacement Cost basis than the
         least of the following:

        (i) The Limit of Insurance applicable to the lost or damaged property;

        (ii) The cost to replace, on the same premises, the lost or damaged property with other
             property of comparable material and quality; and used to perform the same
             functions; or

        (iii)The amount you actually spend that is necessary to repair or replace the lost or
             damaged property.

2. Valuation - Computer “Data” and “Media”

  General Condition E. Valuation of the Commercial Inland Marine Conditions is replaced by
  the following:

   the event of a “loss” we will determine the value of Covered Property as of the date of the
  “loss” as follows:

  a. “Data” and “Media” not specifically listed by endorsement on this policy shall be valued
     as follows:

     (1) The actual cost of reproducing or replacing the lost or damaged “data” and “media”, if
         you actually reproduce or replace them; or



                                    Page 10 of 13
                                                                                          PIIC POL 333
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 334 of 386

                                                                                        PI-CIM-053 (12/06)


              (2) The cost to replace the blank “media” with substantially identical property.

           b. “Data” and “Media” that are listed by endorsement on this policy shall be valued as the
              amount per item specified on the endorsement. This listed amount shall be the agreed
              value for the purpose of this coverage.

    C. The following conditions are applicable to the Business Income with Extra Expense Section, and
       apply in addition to the Commercial Inland Marine Conditions, and the Common Policy Conditions:

        1. Applicable to Extra Expenses

           a. Salvage

              If you buy property to use temporarily until your “operations” return to “normal”, we will
              subtract its remaining value from the “extra expenses” you have.

           b. Resumption of Operations

                  You will resume all or part of your “operations” as quickly as possible. We will reduce
                  the amount of your loss to the extent you can return your “operations” to “normal” and
                  discontinue your “extra expenses”.

        2. Applicable to the Business Income

           a. Measure of Recovery

              In the event that direct physical “loss” to Covered Property causes a total shutdown of
              your “operations” the measure of recovery for each “work day” during the “period of
              restoration” will be the amount of “business income” your “operations” would have
              earned if no “loss” had occurred.

              In the event that direct physical “loss” to Covered Property causes a partial shutdown of
              your “operations” the measure of recovery for each “work day” during the “period of
              restoration” will be the proportion of the Limit of Insurance for each “work day” that the
              amount of your “business income” loss during the “period of restoration” bears to the
              amount of “business income” your “operations” would have earned if no “loss” had
              occurred.

           b. Resumption of Operations

              If you can reduce your “business income” loss:

              (1) By total or partial resumption of your “operations” at the premises where the “loss”
                  occurred; or

              (2) By using other property at other premises; you must do so.

              We will deduct the amount of such reduction from your adjusted “business income” loss.

VI. Definitions

    A. “Business Income” means the sum of the following amounts:

        1. Net Income (Net Profit or Loss before income taxes) that would have been earned or
           incurred; and


                                               Page 11 of 13
                                                                                            PIIC POL 334
        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 335 of 386

                                                                                   PI-CIM-053 (12/06)


    2. Continuing normal operating expenses incurred, including payroll.

B. “Computer Facility Property” means:

    1. Computer “hardware”, “data” and “media” used in your business which you own, or is
       property of others in your care, custody or control;

    2. The buildings or structure in which such “hardware”, “data” and “media” are located, if the
       “loss” prevents access to your computer facility; or

    3. The air conditioning system or electrical system needed to operate your computer
       “hardware”.

C. “Data” means facts, figures, concepts, or instructions that are in a form that can be
   communicated, interpreted, or processed by computer systems.

   This includes computer programs, but not “media”.

D. “Extra Expenses” means operating expenses over and above the costs you normally would have
   incurred if no “loss” had occurred. This includes expenses to rent or use other property, premises
   or facilities.

   It does not include:

    1. Loss of profits or earnings that result from a reduction of your “operations”;

    2. Any direct or indirect property damage that is insurable under a property damage policy; or

    3. The cost to repair or replace damaged property. However, we will pay expenses in excess of
       the usual cost to repair or replace such property if they are necessary in order to reduce your
       “extra expenses”. We will not pay more for such expenses to repair or replace damaged
       property than the amount by which they reduce your total “extra expenses” loss.

E. “Flood” means flood, surface water, waves, tides, tidal waves, overflow of any body of water, or
   their spray, all whether driven by wind or not.

F. “Hardware” means a network of equipment and components which accept information, process
   and analyze that information according to a plan and then produces the desired results. It includes
   disk and tape drives, printers, display screens, remote terminals, computers which control
   manufacturing or production equipment or machinery, and computerized telephone systems, but it
   does not include computer “media”.

G. “Loss” means accidental loss or damage.

H. “Maximum Period of Indemnity” means the maximum time period in number of consecutive
   days after a direct physical “loss” for which we will pay for “Business Income”, “Extra
   Expenses”, or any combination of “Business Income” and “Extra Expenses” resulting from
   one occurrence.

I. “Media” means materials on which “data” can be recorded, such as magnetic tapes, disk packs,
   paper tapes, and cards.

J. “Monthly Limit of Indemnity” means the maximum amount at any scheduled premises that we
   will pay for “Business Income”, “Extra Expenses”, or any combination of “Business Income”
   and “Extra Expenses” in each period of 30 consecutive days after a direct physical “loss”.


                                          Page 12 of 13
                                                                                           PIIC POL 335
        Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 336 of 386

                                                                                 PI-CIM-053 (12/06)


K. “Normal” means conditions that would have existed if no direct physical “loss” had occurred.

L. “Operations” means business activities you perform using the Covered Property at the described
   premises.

M. “Period of Restoration” means the period from the date the “loss” occurs until the Covered
   Property should be repaired, rebuilt, or replaced with reasonable speed and similar quality.

   The “Period of Restoration” is not limited by the expiration or termination of this Coverage Form.

N. “Pollutants” means any solid, liquid, gaseous or thermal irritant or contaminant, including
   smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste. Waste includes materials to be
   recycled, reconditioned or reclaimed.

O. ‘Valuable papers and records” means inscribed, printed or written documents, manuscripts or
   records, including abstracts, books, deeds, drawings, films, maps or mortgages.

   But “Valuable papers and records” does not mean money or securities, “data”, or “media”.

P. ‘Volcanic action” means direct “loss” resulting from the eruption of a volcano when the “loss”
   is caused by:

   1. Airborne volcanic blast or airborne shock waves;

   2. Ash, dust or particulate matter; or

   3. Lava flow.

Q. “Work day” means each period of 24 consecutive hours in which you would normally conduct
   your “operations”, beginning at 12:01 a.m. standard time at the premises where the “loss”
   occurs and ending at 12:00 a.m. standard time at the premises where the “loss” occurs.




                                            Page 13 of 13
                                                                                        PIIC POL 336
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 337 of 386

                                                                                           COMMERCIAL AUTO
                                                                                               CA 00 01 10 13

                    BUSINESS AUTO COVERAGE FORM
Various provisions in this policy restrict coverage.       SECTION I – COVERED AUTOS
Read the entire policy carefully to determine rights,      Item Two of the Declarations shows the "autos" that
duties and what is and is not covered.                     are covered "autos" for each of your coverages. The
Throughout this policy the words "you" and "your"          following numerical symbols describe the "autos" that
refer to the Named Insured shown in the Declarations.      may be covered "autos". The symbols entered next to
The words "we", "us" and "our" refer to the company        a coverage on the Declarations designate the only
providing this insurance.                                  "autos" that are covered "autos".
Other words and phrases that appear in quotation           A. Description Of Covered Auto Designation
marks have special meaning. Refer to Section V –              Symbols
Definitions.

 Symbol                           Description Of Covered Auto Designation Symbols
   1    Any "Auto"
   2    Owned "Autos"        Only those "autos" you own (and for Covered Autos Liability Coverage any
        Only                 "trailers" you don't own while attached to power units you own). This includes
                             those "autos" you acquire ownership of after the policy begins.
    3      Owned Private     Only the private passenger "autos" you own. This includes those private
           Passenger         passenger "autos" you acquire ownership of after the policy begins.
           "Autos" Only
    4      Owned             Only those "autos" you own that are not of the private passenger type (and for
           "Autos" Other     Covered Autos Liability Coverage any "trailers" you don't own while attached to
           Than Private      power units you own). This includes those "autos" not of the private passenger
           Passenger         type you acquire ownership of after the policy begins.
           "Autos" Only
    5      Owned "Autos"     Only those "autos" you own that are required to have no-fault benefits in the state
           Subject To        where they are licensed or principally garaged. This includes those "autos" you
           No-fault          acquire ownership of after the policy begins provided they are required to have no-
                             fault benefits in the state where they are licensed or principally garaged.
    6      Owned "Autos"     Only those "autos" you own that because of the law in the state where they are
           Subject To A      licensed or principally garaged are required to have and cannot reject Uninsured
           Compulsory        Motorists Coverage. This includes those "autos" you acquire ownership of after the
           Uninsured         policy begins provided they are subject to the same state uninsured motorists
           Motorists Law     requirement.
    7      Specifically      Only those "autos" described in Item Three of the Declarations for which a
           Described         premium charge is shown (and for Covered Autos Liability Coverage any "trailers"
           "Autos"           you don't own while attached to any power unit described in Item Three).
    8      Hired "Autos"     Only those "autos" you lease, hire, rent or borrow. This does not include any "auto"
           Only              you lease, hire, rent or borrow from any of your "employees", partners (if you are a
                             partnership), members (if you are a limited liability company) or members of their
                             households.
    9      Non-owned         Only those "autos" you do not own, lease, hire, rent or borrow that are used in
           "Autos" Only      connection with your business. This includes "autos" owned by your "employees",
                             partners (if you are a partnership), members (if you are a limited liability company)
                             or members of their households but only while used in your business or your
                             personal affairs.




CA 00 01 10 13                      © Insurance Services Office, Inc., 2011                          Page 1 of 12
                                                                                               PIIC POL 337
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 338 of 386


    19     Mobile             Only those "autos" that are land vehicles and that would qualify under the definition
           Equipment          of "mobile equipment" under this policy if they were not subject to a compulsory or
           Subject To         financial responsibility law or other motor vehicle insurance law where they are
           Compulsory Or      licensed or principally garaged.
           Financial
           Responsibility
           Or Other Motor
           Vehicle
           Insurance Law
           Only

B. Owned Autos You Acquire After The Policy                 SECTION II – COVERED AUTOS LIABILITY
   Begins                                                   COVERAGE
   1. If Symbols 1, 2, 3, 4, 5, 6 or 19 are entered         A. Coverage
      next to a coverage in Item Two of the                    We will pay all sums an "insured" legally must pay
      Declarations, then you have coverage for                 as damages because of "bodily injury" or "property
      "autos" that you acquire of the type described           damage" to which this insurance applies, caused
      for the remainder of the policy period.                  by an "accident" and resulting from the ownership,
   2. But, if Symbol 7 is entered next to a coverage           maintenance or use of a covered "auto".
      in Item Two of the Declarations, an "auto" you           We will also pay all sums an "insured" legally must
      acquire will be a covered "auto" for that                pay as a "covered pollution cost or expense" to
      coverage only if:                                        which this insurance applies, caused by an
      a. We already cover all "autos" that you own             "accident" and resulting from the ownership,
          for that coverage or it replaces an "auto"           maintenance or use of covered "autos". However,
          you previously owned that had that                   we will only pay for the "covered pollution cost or
          coverage; and                                        expense" if there is either "bodily injury" or
      b. You tell us within 30 days after you acquire          "property damage" to which this insurance applies
          it that you want us to cover it for that             that is caused by the same "accident".
          coverage.                                            We have the right and duty to defend any
C. Certain Trailers, Mobile Equipment And                      "insured" against a "suit" asking for such damages
   Temporary Substitute Autos                                  or a "covered pollution cost or expense". However,
                                                               we have no duty to defend any "insured" against a
   If Covered Autos Liability Coverage is provided by          "suit" seeking damages for "bodily injury" or
   this Coverage Form, the following types of                  "property damage" or a "covered pollution cost or
   vehicles are also covered "autos" for Covered               expense" to which this insurance does not apply.
   Autos Liability Coverage:                                   We may investigate and settle any claim or "suit"
   1. "Trailers" with a load capacity of 2,000 pounds          as we consider appropriate. Our duty to defend or
       or less designed primarily for travel on public         settle ends when the Covered Autos Liability
       roads.                                                  Coverage Limit of Insurance has been exhausted
   2. "Mobile equipment" while being carried or                by payment of judgments or settlements.
      towed by a covered "auto".                               1. Who Is An Insured
   3. Any "auto" you do not own while used with the                The following are "insureds":
      permission of its owner as a temporary                       a. You for any covered "auto".
      substitute for a covered "auto" you own that is
      out of service because of its:                               b. Anyone else while using with your
                                                                       permission a covered "auto" you own, hire
      a. Breakdown;                                                    or borrow except:
      b. Repair;                                                      (1) The owner or anyone else from whom
      c. Servicing;                                                        you hire or borrow a covered "auto".
      d. "Loss"; or                                                        This exception does not apply if the
      e. Destruction.                                                      covered "auto" is a "trailer" connected to
                                                                           a covered "auto" you own.




Page 2 of 12                         © Insurance Services Office, Inc., 2011                       CA 00 01 10 13


                                                                                                PIIC POL 338
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 339 of 386

        (2) Your "employee" if the covered "auto" is                 These payments will not reduce the Limit of
            owned by that "employee" or a member                     Insurance.
            of his or her household.                             b. Out-of-state Coverage Extensions
        (3) Someone using a covered "auto" while                     While a covered "auto" is away from the
            he or she is working in a business of                    state where it is licensed, we will:
            selling, servicing, repairing, parking or
            storing "autos" unless that business is                 (1) Increase the Limit of Insurance for
            yours.                                                       Covered Autos Liability Coverage to
                                                                         meet the limits specified by a
        (4) Anyone other than your "employees",                          compulsory or financial responsibility
            partners (if you are a partnership),                         law of the jurisdiction where the covered
            members (if you are a limited liability                      "auto" is being used. This extension
            company) or a lessee or borrower or                          does not apply to the limit or limits
            any of their "employees", while moving                       specified by any law governing motor
            property to or from a covered "auto".                        carriers of passengers or property.
        (5) A partner (if you are a partnership) or a               (2) Provide the minimum amounts and
            member (if you are a limited liability                       types of other coverages, such as no-
            company) for a covered "auto" owned by                       fault, required of out-of-state vehicles by
            him or her or a member of his or her                         the jurisdiction where the covered "auto"
            household.                                                   is being used.
      c. Anyone liable for the conduct of an                         We will not pay anyone more than once for
         "insured" described above but only to the                   the same elements of loss because of
         extent of that liability.                                   these extensions.
   2. Coverage Extensions                                 B. Exclusions
      a. Supplementary Payments                              This insurance does not apply to any of the
         We will pay for the "insured":                      following:
        (1) All expenses we incur.                           1. Expected Or Intended Injury
        (2) Up to $2,000 for cost of bail bonds                  "Bodily injury" or "property damage" expected
             (including bonds for related traffic law            or intended from the standpoint of the
             violations) required because of an                  "insured".
             "accident" we cover. We do not have to          2. Contractual
             furnish these bonds.
                                                                 Liability assumed under any contract or
        (3) The cost of bonds to release                         agreement.
            attachments in any "suit" against the
            "insured" we defend, but only for bond               But this exclusion does not apply to liability for
            amounts within our Limit of Insurance.               damages:
        (4) All reasonable expenses incurred by the             a. Assumed in a contract or agreement that is
            "insured" at our request, including actual              an "insured contract", provided the "bodily
            loss of earnings up to $250 a day                       injury" or "property damage" occurs
            because of time off from work.                          subsequent to the execution of the contract
                                                                    or agreement; or
        (5) All court costs taxed against the
            "insured" in any "suit" against the                 b. That the "insured" would have in the
            "insured" we defend. However, these                     absence of the contract or agreement.
            payments do not include attorneys' fees          3. Workers' Compensation
            or attorneys' expenses taxed against the
                                                                Any obligation for which the "insured" or the
            "insured".                                          "insured's" insurer may be held liable under
        (6) All interest on the full amount of any              any workers' compensation, disability benefits
            judgment that accrues after entry of the            or unemployment compensation law or any
            judgment in any "suit" against the                  similar law.
            "insured" we defend, but our duty to pay
            interest ends when we have paid,
            offered to pay or deposited in court the
            part of the judgment that is within our
            Limit of Insurance.




CA 00 01 10 13                      © Insurance Services Office, Inc., 2011                          Page 3 of 12

                                                                                               PIIC POL 339
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 340 of 386

   4. Employee Indemnification And Employer's                     b. After it is moved from the covered "auto" to
      Liability                                                      the place where it is finally delivered by the
      "Bodily injury" to:                                            "insured".
      a. An "employee" of the "insured" arising out            8. Movement Of Property By Mechanical
         of and in the course of:                                 Device
        (1) Employment by the "insured"; or                       "Bodily injury" or "property damage" resulting
                                                                  from the movement of property by a
        (2) Performing the duties related to the                  mechanical device (other than a hand truck)
             conduct of the "insured's" business; or              unless the device is attached to the covered
      b. The spouse, child, parent, brother or sister             "auto".
         of that "employee" as a consequence of                9. Operations
         Paragraph a. above.
                                                                  "Bodily injury" or "property damage" arising out
      This exclusion applies:                                     of the operation of:
        (1) Whether the "insured" may be liable as                a. Any equipment listed in Paragraphs 6.b.
             an employer or in any other capacity;                    and 6.c. of the definition of "mobile
             and                                                      equipment"; or
        (2) To any obligation to share damages with               b. Machinery or equipment that is on, attached
             or repay someone else who must pay                       to or part of a land vehicle that would
             damages because of the injury.                           qualify under the definition of "mobile
      But this exclusion does not apply to "bodily                    equipment" if it were not subject to a
      injury" to domestic "employees" not entitled to                 compulsory or financial responsibility law or
      workers' compensation benefits or to liability                  other motor vehicle insurance law where it
      assumed by the "insured" under an "insured                      is licensed or principally garaged.
      contract". For the purposes of the Coverage             10. Completed Operations
      Form, a domestic "employee" is a person
      engaged in household or domestic work                       "Bodily injury" or "property damage" arising out
      performed principally in connection with a                  of your work after that work has been
      residence premises.                                         completed or abandoned.
   5. Fellow Employee                                             In this exclusion, your work means:
      "Bodily injury" to:                                         a. Work or operations performed by you or on
                                                                      your behalf; and
      a. Any fellow "employee" of the "insured"
          arising out of and in the course of the fellow          b. Materials, parts or equipment furnished in
          "employee's"     employment       or     while              connection with such work or operations.
          performing duties related to the conduct of             Your       work      includes     warranties     or
          your business; or                                       representations made at any time with respect
      b. The spouse, child, parent, brother or sister             to the fitness, quality, durability or performance
          of that fellow "employee" as a consequence              of any of the items included in Paragraph a. or
          of Paragraph a. above.                                  b. above.
   6. Care, Custody Or Control                                    Your work will be deemed completed at the
                                                                  earliest of the following times:
      "Property damage" to or "covered pollution cost
      or expense" involving property owned or                        (1) When all of the work called for in your
      transported by the "insured" or in the                              contract has been completed;
      "insured's" care, custody or control. But this                 (2) When all of the work to be done at the
      exclusion does not apply to liability assumed                       site has been completed if your contract
      under a sidetrack agreement.                                        calls for work at more than one site; or
   7. Handling Of Property                                           (3) When that part of the work done at a job
      "Bodily injury" or "property damage" resulting                      site has been put to its intended use by
      from the handling of property:                                      any person or organization other than
                                                                          another contractor or subcontractor
      a. Before it is moved from the place where it is                    working on the same project.
          accepted by the "insured" for movement
          into or onto the covered "auto"; or




Page 4 of 12                          © Insurance Services Office, Inc., 2011                      CA 00 01 10 13

                                                                                                PIIC POL 340
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 341 of 386

      Work that may need service, maintenance,                    Paragraphs b. and c. above of this exclusion
      correction, repair or replacement, but which is             do not apply to "accidents" that occur away
      otherwise complete, will be treated as                      from premises owned by or rented to an
      completed.                                                  "insured" with respect to "pollutants" not in or
  11. Pollution                                                   upon a covered "auto" if:
      "Bodily injury" or "property damage" arising out                   (a) The "pollutants" or any property in
      of the actual, alleged or threatened discharge,                         which the "pollutants" are contained
      dispersal, seepage, migration, release or                               are upset, overturned or damaged as
      escape of "pollutants":                                                 a result of the maintenance or use of
                                                                              a covered "auto"; and
      a. That are, or that are contained in any
         property that is:                                               (b) The discharge, dispersal, seepage,
                                                                              migration, release or escape of the
        (1) Being transported or towed by, handled                            "pollutants" is caused directly by
            or handled for movement into, onto or                             such upset, overturn or damage.
            from the covered "auto";
                                                              12. War
         (2) Otherwise in the course of transit by or
             on behalf of the "insured"; or                       "Bodily injury" or "property damage" arising
                                                                  directly or indirectly out of:
         (3) Being stored, disposed of, treated or
             processed in or upon the covered                     a. War, including undeclared or civil war;
             "auto";                                              b. Warlike action by a military force, including
      b. Before the "pollutants" or any property in                  action in hindering or defending against an
           which the "pollutants" are contained are                  actual or expected attack, by any
           moved from the place where they are                       government, sovereign or other authority
           accepted by the "insured" for movement                    using military personnel or other agents; or
           into or onto the covered "auto"; or                    c. Insurrection, rebellion, revolution, usurped
      c. After the "pollutants" or any property in                   power or action taken by governmental
           which the "pollutants" are contained are                  authority in hindering or defending against
           moved from the covered "auto" to the place                any of these.
           where they are finally delivered, disposed of      13. Racing
           or abandoned by the "insured".                         Covered "autos" while used in any professional
      Paragraph a. above does not apply to fuels,                 or organized racing or demolition contest or
      lubricants, fluids, exhaust gases or other                  stunting activity, or while practicing for such
      similar "pollutants" that are needed for or result          contest or activity. This insurance also does
      from the normal electrical, hydraulic or                    not apply while that covered "auto" is being
      mechanical functioning of the covered "auto" or             prepared for such a contest or activity.
      its parts if:                                         C. Limit Of Insurance
          (1) The "pollutants" escape, seep, migrate           Regardless of the number of covered "autos",
               or are discharged, dispersed or released        "insureds", premiums paid, claims made or
               directly from an "auto" part designed by        vehicles involved in the "accident", the most we
               its manufacturer to hold, store, receive        will pay for the total of all damages and "covered
               or dispose of such "pollutants"; and            pollution cost or expense" combined resulting from
          (2) The "bodily injury", "property damage" or        any one "accident" is the Limit Of Insurance for
               "covered pollution cost or expense"             Covered Autos Liability Coverage shown in the
               does not arise out of the operation of          Declarations.
               any equipment listed in Paragraphs 6.b.
               and 6.c. of the definition of "mobile
               equipment".




CA 00 01 10 13                        © Insurance Services Office, Inc., 2011                        Page 5 of 12

                                                                                               PIIC POL 341
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 342 of 386

   All "bodily injury", "property damage" and "covered        3. Glass Breakage – Hitting A Bird Or Animal –
   pollution cost or expense" resulting from                     Falling Objects Or Missiles
   continuous or repeated exposure to substantially              If you carry Comprehensive Coverage for the
   the same conditions will be considered as                     damaged covered "auto", we will pay for the
   resulting from one "accident".                                following under Comprehensive Coverage:
   No one will be entitled to receive duplicate                  a. Glass breakage;
   payments for the same elements of "loss" under
   this Coverage Form and any Medical Payments                   b. "Loss" caused by hitting a bird or animal;
   Coverage endorsement, Uninsured Motorists                         and
   Coverage endorsement or Underinsured Motorists                c. "Loss" caused by falling objects or missiles.
   Coverage endorsement attached to this Coverage
                                                                 However, you have the option of having glass
   Part.
                                                                 breakage caused by a covered "auto's"
SECTION III – PHYSICAL DAMAGE COVERAGE                           collision or overturn considered a "loss" under
A. Coverage                                                      Collision Coverage.
   1. We will pay for "loss" to a covered "auto" or its       4. Coverage Extensions
       equipment under:                                          a. Transportation Expenses
       a. Comprehensive Coverage                                     We will pay up to $20 per day, to a
           From any cause except:                                    maximum       of     $600,     for  temporary
                                                                     transportation expense incurred by you
          (1) The covered "auto's" collision with                    because of the total theft of a covered
              another object; or                                     "auto" of the private passenger type. We
        (2) The covered "auto's" overturn.                           will pay only for those covered "autos" for
      b. Specified Causes Of Loss Coverage                           which you carry either Comprehensive or
                                                                     Specified Causes Of Loss Coverage. We
         Caused by:                                                  will pay for temporary transportation
        (1) Fire, lightning or explosion;                            expenses incurred during the period
        (2) Theft;                                                   beginning 48 hours after the theft and
                                                                     ending, regardless of the policy's expiration,
        (3) Windstorm, hail or earthquake;                           when the covered "auto" is returned to use
        (4) Flood;                                                   or we pay for its "loss".
        (5) Mischief or vandalism; or                            b. Loss Of Use Expenses
        (6) The sinking, burning, collision or                       For Hired Auto Physical Damage, we will
            derailment      of     any    conveyance                 pay expenses for which an "insured"
            transporting the covered "auto".                         becomes legally responsible to pay for loss
                                                                     of use of a vehicle rented or hired without a
      c. Collision Coverage
                                                                     driver under a written rental contract or
         Caused by:                                                  agreement. We will pay for loss of use
        (1) The covered "auto's" collision with                      expenses if caused by:
            another object; or                                      (1) Other than collision only if the
         (2) The covered "auto's" overturn.                              Declarations          indicates       that
                                                                         Comprehensive Coverage is provided
   2. Towing                                                             for any covered "auto";
      We will pay up to the limit shown in the                      (2) Specified Causes Of Loss only if the
      Declarations for towing and labor costs                            Declarations indicates that Specified
      incurred each time a covered "auto" of the                         Causes Of Loss Coverage is provided
      private passenger type is disabled. However,                       for any covered "auto"; or
      the labor must be performed at the place of
      disablement.




Page 6 of 12                         © Insurance Services Office, Inc., 2011                      CA 00 01 10 13

                                                                                              PIIC POL 342
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 343 of 386

         (3) Collision only if the Declarations                    b. Any device designed or used to detect
             indicates that Collision Coverage is                     speed-measuring equipment, such as radar
             provided for any covered "auto".                         or laser detectors, and any jamming
          However, the most we will pay for any                       apparatus intended to elude or disrupt
          expenses for loss of use is $20 per day, to                 speed-measuring equipment.
          a maximum of $600.                                       c. Any electronic equipment, without regard to
B. Exclusions                                                         whether this equipment is permanently
                                                                      installed, that reproduces, receives or
   1. We will not pay for "loss" caused by or resulting               transmits audio, visual or data signals.
      from any of the following. Such "loss" is
      excluded regardless of any other cause or                    d. Any accessories used with the electronic
      event that contributes concurrently or in any                   equipment described in Paragraph c.
      sequence to the "loss".                                         above.
      a. Nuclear Hazard                                         5. Exclusions 4.c. and 4.d. do not apply to
                                                                   equipment designed to be operated solely by
         (1) The explosion of any weapon employing                 use of the power from the "auto's" electrical
             atomic fission or fusion; or                          system that, at the time of "loss", is:
         (2) Nuclear reaction or radiation, or                     a. Permanently installed in or upon the
               radioactive contamination, however                     covered "auto";
               caused.
                                                                   b. Removable from a housing unit which is
      b. War Or Military Action                                       permanently installed in or upon the
         (1) War, including undeclared or civil war;                  covered "auto";
         (2) Warlike action by a military force,                   c. An integral part of the same unit housing
               including action in hindering or                       any electronic equipment described in
               defending against an actual or expected                Paragraphs a. and b. above; or
               attack, by any government, sovereign or             d. Necessary for the normal operation of the
               other authority using military personnel               covered "auto" or the monitoring of the
               or other agents; or                                    covered "auto's" operating system.
         (3) Insurrection,      rebellion,    revolution,       6. We will not pay for "loss" to a covered "auto"
               usurped power or action taken by                    due to "diminution in value".
               governmental authority in hindering or
               defending against any of these.               C. Limits Of Insurance
   2. We will not pay for "loss" to any covered "auto"          1. The most we will pay for:
      while used in any professional or organized                  a. "Loss" to any one covered "auto" is the
      racing or demolition contest or stunting activity,              lesser of:
      or while practicing for such contest or activity.              (1) The actual cash value of the damaged
      We will also not pay for "loss" to any covered                      or stolen property as of the time of the
      "auto" while that covered "auto" is being                           "loss"; or
      prepared for such a contest or activity.
                                                                     (2) The cost of repairing or replacing the
   3. We will not pay for "loss" due and confined to:                     damaged or stolen property with other
      a. Wear and tear, freezing, mechanical or                           property of like kind and quality.
          electrical breakdown.                                    b. All electronic equipment that reproduces,
      b. Blowouts, punctures or other road damage                     receives or transmits audio, visual or data
          to tires.                                                   signals in any one "loss" is $1,000, if, at the
      This exclusion does not apply to such "loss"                    time of "loss", such electronic equipment is:
      resulting from the total theft of a covered                    (1) Permanently installed in or upon the
      "auto".                                                             covered "auto" in a housing, opening or
   4. We will not pay for "loss" to any of the                            other location that is not normally used
      following:                                                          by the "auto" manufacturer for the
                                                                          installation of such equipment;
       a. Tapes, records, discs or other similar audio,
          visual or data electronic devices designed
          for use with audio, visual or data electronic
          equipment.




CA 00 01 10 13                         © Insurance Services Office, Inc., 2011                        Page 7 of 12

                                                                                                PIIC POL 343
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 344 of 386

        (2) Removable from a permanently installed                  (2) The "insured's" name and address; and
             housing unit as described in Paragraph                 (3) To the extent possible, the names and
             b.(1) above; or                                             addresses of any injured persons and
        (3) An integral part of such equipment as                        witnesses.
             described in Paragraphs b.(1) and b.(2)              b. Additionally, you and any other involved
             above.                                                  "insured" must:
   2. An adjustment for depreciation and physical                    (1) Assume no obligation, make no
      condition will be made in determining actual                       payment or incur no expense without
      cash value in the event of a total "loss".                         our consent, except at the "insured's"
   3. If a repair or replacement results in better than                  own cost.
       like kind or quality, we will not pay for the                 (2) Immediately send us copies of any
       amount of the betterment.                                         request,   demand,      order,  notice,
D. Deductible                                                            summons or legal paper received
   For each covered "auto", our obligation to pay for,                   concerning the claim or "suit".
   repair, return or replace damaged or stolen                       (3) Cooperate with us in the investigation or
   property will be reduced by the applicable                            settlement of the claim or defense
   deductible shown in the Declarations. Any                             against the "suit".
   Comprehensive Coverage deductible shown in the                    (4) Authorize us to obtain medical records
   Declarations does not apply to "loss" caused by                       or other pertinent information.
   fire or lightning.
                                                                    (5) Submit to examination, at our expense,
SECTION IV – BUSINESS AUTO CONDITIONS                                    by physicians of our choice, as often as
The following conditions apply in addition to the                        we reasonably require.
Common Policy Conditions:                                         c. If there is "loss" to a covered "auto" or its
A. Loss Conditions                                                   equipment, you must also do the following:
   1. Appraisal For Physical Damage Loss                             (1) Promptly notify the police if the covered
      If you and we disagree on the amount of "loss",                    "auto" or any of its equipment is stolen.
      either may demand an appraisal of the "loss".                  (2) Take all reasonable steps to protect the
      In this event, each party will select a competent                  covered "auto" from further damage.
      appraiser. The two appraisers will select a                        Also keep a record of your expenses for
      competent and impartial umpire. The                                consideration in the settlement of the
      appraisers will state separately the actual cash                   claim.
      value and amount of "loss". If they fail to agree,             (3) Permit us to inspect the covered "auto"
      they will submit their differences to the umpire.                  and records proving the "loss" before its
      A decision agreed to by any two will be                            repair or disposition.
      binding. Each party will:
                                                                     (4) Agree to examinations under oath at our
      a. Pay its chosen appraiser; and                                   request and give us a signed statement
      b. Bear the other expenses of the appraisal                        of your answers.
          and umpire equally.                                  3. Legal Action Against Us
      If we submit to an appraisal, we will still retain          No one may bring a legal action against us
      our right to deny the claim.                                under this Coverage Form until:
   2. Duties In The Event Of Accident, Claim, Suit                a. There has been full compliance with all the
      Or Loss                                                        terms of this Coverage Form; and
      We have no duty to provide coverage under                   b. Under Covered Autos Liability Coverage,
      this policy unless there has been full                         we agree in writing that the "insured" has an
      compliance with the following duties:                          obligation to pay or until the amount of that
      a. In the event of "accident", claim, "suit" or                obligation has finally been determined by
          "loss", you must give us or our authorized                 judgment after trial. No one has the right
          representative prompt notice of the                        under this policy to bring us into an action
          "accident" or "loss". Include:                             to determine the "insured's" liability.
         (1) How, when and where the "accident" or
              "loss" occurred;




Page 8 of 12                          © Insurance Services Office, Inc., 2011                    CA 00 01 10 13

                                                                                              PIIC POL 344
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 345 of 386

   4. Loss Payment – Physical Damage                          5. Other Insurance
      Coverages                                                  a. For any covered "auto" you own, this
      At our option, we may:                                        Coverage      Form      provides    primary
      a. Pay for, repair or replace damaged or                      insurance. For any covered "auto" you don't
         stolen property;                                           own, the insurance provided by this
                                                                    Coverage Form is excess over any other
      b. Return the stolen property, at our expense.                collectible insurance. However, while a
         We will pay for any damage that results to                 covered "auto" which is a "trailer" is
         the "auto" from the theft; or                              connected to another vehicle, the Covered
      c. Take all or any part of the damaged or                     Autos Liability Coverage this Coverage
         stolen property at an agreed or appraised                  Form provides for the "trailer" is:
         value.                                                    (1) Excess while it is connected to a motor
      If we pay for the "loss", our payment will                        vehicle you do not own; or
      include the applicable sales tax for the                     (2) Primary while it is connected to a
      damaged or stolen property.                                       covered "auto" you own.
   5. Transfer Of Rights Of Recovery Against                     b. For Hired Auto Physical Damage Coverage,
      Others To Us                                                  any covered "auto" you lease, hire, rent or
      If any person or organization to or for whom we               borrow is deemed to be a covered "auto"
      make payment under this Coverage Form has                     you own. However, any "auto" that is
      rights to recover damages from another, those                 leased, hired, rented or borrowed with a
      rights are transferred to us. That person or                  driver is not a covered "auto".
      organization must do everything necessary to               c. Regardless of the provisions of Paragraph
      secure our rights and must do nothing after                   a. above, this Coverage Form's Covered
      "accident" or "loss" to impair them.                          Autos Liability Coverage is primary for any
B. General Conditions                                               liability assumed under an "insured
   1. Bankruptcy                                                    contract".
      Bankruptcy or insolvency of the "insured" or the           d. When this Coverage Form and any other
      "insured's" estate will not relieve us of any                 Coverage Form or policy covers on the
      obligations under this Coverage Form.                         same basis, either excess or primary, we
                                                                    will pay only our share. Our share is the
   2. Concealment, Misrepresentation Or Fraud                       proportion that the Limit of Insurance of our
      This Coverage Form is void in any case of                     Coverage Form bears to the total of the
      fraud by you at any time as it relates to this                limits of all the Coverage Forms and
      Coverage Form. It is also void if you or any                  policies covering on the same basis.
      other "insured", at any time, intentionally             6. Premium Audit
      conceals or misrepresents a material fact
      concerning:                                                a. The estimated premium for this Coverage
                                                                    Form is based on the exposures you told us
      a. This Coverage Form;                                        you would have when this policy began. We
      b. The covered "auto";                                        will compute the final premium due when
                                                                    we determine your actual exposures. The
      c. Your interest in the covered "auto"; or
                                                                    estimated total premium will be credited
      d. A claim under this Coverage Form.                          against the final premium due and the first
   3. Liberalization                                                Named Insured will be billed for the
                                                                    balance, if any. The due date for the final
      If we revise this Coverage Form to provide                    premium or retrospective premium is the
      more coverage without additional premium                      date shown as the due date on the bill. If
      charge, your policy will automatically provide                the estimated total premium exceeds the
      the additional coverage as of the day the                     final premium due, the first Named Insured
      revision is effective in your state.                          will get a refund.
   4. No Benefit To Bailee – Physical Damage                     b. If this policy is issued for more than one
      Coverages                                                     year, the premium for this Coverage Form
      We will not recognize any assignment or grant                 will be computed annually based on our
      any coverage for the benefit of any person or                 rates or premiums in effect at the beginning
      organization holding, storing or transporting                 of each year of the policy.
      property for a fee regardless of any other
      provision of this Coverage Form.



CA 00 01 10 13                       © Insurance Services Office, Inc., 2011                       Page 9 of 12

                                                                                             PIIC POL 345
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 346 of 386

   7. Policy Period, Coverage Territory                       2. Any other land vehicle that is subject to a
      Under this Coverage Form, we cover                         compulsory or financial responsibility law or
      "accidents" and "losses" occurring:                        other motor vehicle insurance law where it is
                                                                 licensed or principally garaged.
      a. During the policy period shown in the
          Declarations; and                                   However, "auto" does not include "mobile
                                                              equipment".
      b. Within the coverage territory.
                                                           C. "Bodily injury" means bodily injury, sickness or
      The coverage territory is:                              disease sustained by a person, including death
         (1) The United States of America;                    resulting from any of these.
         (2) The territories and possessions of the        D. "Covered pollution cost or expense" means any
             United States of America;                        cost or expense arising out of:
         (3) Puerto Rico;                                     1. Any request, demand, order or statutory or
         (4) Canada; and                                         regulatory requirement that any "insured" or
                                                                 others test for, monitor, clean up, remove,
         (5) Anywhere in the world if a covered                  contain, treat, detoxify or neutralize, or in any
              "auto" of the private passenger type is            way respond to, or assess the effects of,
              leased, hired, rented or borrowed                  "pollutants"; or
              without a driver for a period of 30 days
              or less,                                        2. Any claim or "suit" by or on behalf of a
                                                                  governmental authority for damages because
      provided that the "insured's" responsibility to             of testing for, monitoring, cleaning up,
      pay damages is determined in a "suit" on the                removing, containing, treating, detoxifying or
      merits, in the United States of America, the                neutralizing, or in any way responding to, or
      territories and possessions of the United States            assessing the effects of, "pollutants".
      of America, Puerto Rico or Canada, or in a
      settlement we agree to.                                 "Covered pollution cost or expense" does not
                                                              include any cost or expense arising out of the
      We also cover "loss" to, or "accidents"                 actual, alleged or threatened discharge, dispersal,
      involving, a covered "auto" while being                 seepage, migration, release or escape of
      transported between any of these places.                "pollutants":
   8. Two Or More Coverage Forms Or Policies                      a. That are, or that are contained in any
      Issued By Us                                                   property that is:
      If this Coverage Form and any other Coverage                  (1) Being transported or towed by, handled
      Form or policy issued to you by us or any                         or handled for movement into, onto or
      company affiliated with us applies to the same                    from the covered "auto";
      "accident", the aggregate maximum Limit of
      Insurance under all the Coverage Forms or                    (2) Otherwise in the course of transit by or
      policies shall not exceed the highest applicable                  on behalf of the "insured"; or
      Limit of Insurance under any one Coverage                    (3) Being stored, disposed of, treated or
      Form or policy. This condition does not apply to                  processed in or upon the covered
      any Coverage Form or policy issued by us or                       "auto";
      an affiliated company specifically to apply as             b. Before the "pollutants" or any property in
      excess insurance over this Coverage Form.                     which the "pollutants" are contained are
SECTION V – DEFINITIONS                                             moved from the place where they are
                                                                    accepted by the "insured" for movement
A. "Accident" includes continuous or repeated
                                                                    into or onto the covered "auto"; or
   exposure to the same conditions resulting in
   "bodily injury" or "property damage".                         c. After the "pollutants" or any property in
                                                                    which the "pollutants" are contained are
B. "Auto" means:
                                                                    moved from the covered "auto" to the place
   1. A land motor vehicle, "trailer" or semitrailer                where they are finally delivered, disposed of
      designed for travel on public roads; or                       or abandoned by the "insured".




Page 10 of 12                        © Insurance Services Office, Inc., 2011                     CA 00 01 10 13

                                                                                              PIIC POL 346
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 347 of 386

       Paragraph a. above does not apply to fuels,              5. That part of any other contract or agreement
       lubricants, fluids, exhaust gases or other                   pertaining to your business (including an
       similar "pollutants" that are needed for or result           indemnification of a municipality in connection
       from the normal electrical, hydraulic or                     with work performed for a municipality) under
       mechanical functioning of the covered "auto" or              which you assume the tort liability of another to
       its parts, if:                                               pay for "bodily injury" or "property damage" to a
           (1) The "pollutants" escape, seep, migrate               third party or organization. Tort liability means
               or are discharged, dispersed or released             a liability that would be imposed by law in the
               directly from an "auto" part designed by             absence of any contract or agreement; or
               its manufacturer to hold, store, receive         6. That part of any contract or agreement entered
               or dispose of such "pollutants"; and                 into, as part of your business, pertaining to the
           (2) The "bodily injury", "property damage" or            rental or lease, by you or any of your
               "covered pollution cost or expense"                  "employees", of any "auto". However, such
               does not arise out of the operation of               contract or agreement shall not be considered
               any equipment listed in Paragraph 6.b.               an "insured contract" to the extent that it
               or 6.c. of the definition of "mobile                 obligates you or any of your "employees" to
               equipment".                                          pay for "property damage" to any "auto" rented
                                                                    or leased by you or any of your "employees".
       Paragraphs b. and c. above do not apply to
       "accidents" that occur away from premises                An "insured contract" does not include that part of
       owned by or rented to an "insured" with respect          any contract or agreement:
       to "pollutants" not in or upon a covered "auto"              a. That indemnifies a railroad for "bodily injury"
       if:                                                              or "property damage" arising out of
            (a) The "pollutants" or any property in                     construction or demolition operations, within
                 which the "pollutants" are contained                   50 feet of any railroad property and
                 are upset, overturned or damaged as                    affecting any railroad bridge or trestle,
                 a result of the maintenance or use of                  tracks, roadbeds, tunnel, underpass or
                 a covered "auto"; and                                  crossing;
            (b) The discharge, dispersal, seepage,                  b. That pertains to the loan, lease or rental of
                 migration, release or escape of the                    an "auto" to you or any of your
                 "pollutants" is caused directly by                     "employees", if the "auto" is loaned, leased
                 such upset, overturn or damage.                        or rented with a driver; or
E. "Diminution in value" means the actual or                        c. That holds a person or organization
   perceived loss in market value or resale value                       engaged in the business of transporting
   which results from a direct and accidental "loss".                   property by "auto" for hire harmless for your
                                                                        use of a covered "auto" over a route or
F. "Employee"      includes    a     "leased     worker".               territory that person or organization is
   "Employee" does not include a "temporary                             authorized to serve by public authority.
   worker".
                                                             I. "Leased worker" means a person leased to you by
G. "Insured" means any person or organization                   a labor leasing firm under an agreement between
   qualifying as an insured in the Who Is An Insured            you and the labor leasing firm to perform duties
   provision of the applicable coverage. Except with            related to the conduct of your business. "Leased
   respect to the Limit of Insurance, the coverage              worker" does not include a "temporary worker".
   afforded applies separately to each insured who is
   seeking coverage or against whom a claim or               J. "Loss" means direct and accidental loss or
   "suit" is brought.                                           damage.
H. "Insured contract" means:                                 K. "Mobile equipment" means any of the following
                                                                types of land vehicles, including any attached
   1. A lease of premises;                                      machinery or equipment:
   2. A sidetrack agreement;                                    1. Bulldozers, farm machinery, forklifts and other
   3. Any easement or license agreement, except in                 vehicles designed for use principally off public
       connection with construction or demolition                  roads;
       operations on or within 50 feet of a railroad;           2. Vehicles maintained for use solely on or next to
   4. An obligation, as required by ordinance, to                  premises you own or rent;
       indemnify a municipality, except in connection           3. Vehicles that travel on crawler treads;
       with work for a municipality;




CA 00 01 10 13                         © Insurance Services Office, Inc., 2011                        Page 11 of 12

                                                                                                 PIIC POL 347
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 348 of 386

   4. Vehicles, whether self-propelled or not,               However, "mobile equipment" does not include
      maintained primarily to provide mobility to            land vehicles that are subject to a compulsory or
      permanently mounted:                                   financial responsibility law or other motor vehicle
      a. Power cranes, shovels, loaders, diggers or          insurance law where it is licensed or principally
         drills; or                                          garaged. Land vehicles subject to a compulsory or
                                                             financial responsibility law or other motor vehicle
      b. Road construction or resurfacing equipment          insurance law are considered "autos".
          such as graders, scrapers or rollers;
                                                          L. "Pollutants" means any solid, liquid, gaseous or
   5. Vehicles not described in Paragraph 1., 2., 3.         thermal irritant or contaminant, including smoke,
      or 4. above that are not self-propelled and are        vapor, soot, fumes, acids, alkalis, chemicals and
      maintained primarily to provide mobility to            waste. Waste includes materials to be recycled,
      permanently attached equipment of the                  reconditioned or reclaimed.
      following types:
                                                          M. "Property damage" means damage to or loss of
      a. Air compressors, pumps and generators,              use of tangible property.
          including spraying, welding, building
          cleaning, geophysical exploration, lighting     N. "Suit" means a civil proceeding in which:
          and well-servicing equipment; or                   1. Damages because of "bodily injury" or
      b. Cherry pickers and similar devices used to             "property damage"; or
          raise or lower workers; or                         2. A "covered pollution cost or expense";
   6. Vehicles not described in Paragraph 1., 2., 3.         to which this insurance applies, are alleged.
      or 4. above maintained primarily for purposes          "Suit" includes:
      other than the transportation of persons or
      cargo. However, self-propelled vehicles with               a. An arbitration proceeding in which such
      the following types of permanently attached                    damages or "covered pollution costs or
      equipment are not "mobile equipment" but will                  expenses" are claimed and to which the
      be considered "autos":                                         "insured" must submit or does submit with
                                                                     our consent; or
      a. Equipment designed primarily for:
                                                                 b. Any other alternative dispute resolution
        (1) Snow removal;                                            proceeding in which such damages or
        (2) Road maintenance, but not construction                   "covered pollution costs or expenses" are
             or resurfacing; or                                      claimed and to which the insured submits
        (3) Street cleaning;                                         with our consent.
      b. Cherry pickers and similar devices mounted       O. "Temporary worker" means a person who is
         on automobile or truck chassis and used to          furnished to you to substitute for a permanent
         raise or lower workers; and                         "employee" on leave or to meet seasonal or short-
                                                             term workload conditions.
      c. Air compressors, pumps and generators,
         including spraying, welding, building            P. "Trailer" includes semitrailer.
         cleaning, geophysical exploration, lighting
         or well-servicing equipment.




Page 12 of 12                       © Insurance Services Office, Inc., 2011                    CA 00 01 10 13

                                                                                            PIIC POL 348
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 349 of 386

                                                                                          COMMERCIAL AUTO
                                                                                              CA 01 32 10 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 OKLAHOMA CHANGES
This endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

A. Changes In Covered Autos Liability Coverage               2. The Other Insurance Condition in the Auto
   1. Paragraph C. Limit Of Insurance in the                    Dealers and Business Auto Coverage Forms
      Business Auto and Motor Carrier Coverage                  and the Other Insurance – Primary And
      Forms and Paragraph D.5. Limit Of Insurance               Excess Insurance Provisions Condition in
      – Covered Autos Liability in the Auto Dealers             the Motor Carrier Coverage Form are changed
      Coverage Form are changed by adding the                   by adding the following:
      following:                                                When two policies providing liability coverage
      Covered Autos Liability Coverage is provided              apply to an "auto" and:
      in this Coverage Part in accordance with                  a. One provides coverage to a named insured
      coverage required by the Compulsory                          who is an authorized motor vehicle dealer;
      Insurance Law of Oklahoma.                                   and
   2. Paragraph 2.b.(4) of the Who Is An Insured                b. The other provides coverage to a person
      provision of the Auto Dealers Coverage Form                  not engaged in that business; and
      does not apply.                                           c. At the time of an "accident" a person
B. Changes In Conditions                                           described in b. is operating the "auto", then
   1. Paragraph c.(2) of the Duties In The Event Of                that person's liability insurance is primary
      Accident, Claim, Suit Or Loss Condition in                   and the dealer's liability insurance is excess
      the Business Auto and Motor Carrier Coverage                 over any insurance available to that person,
      Forms and Paragraph c.(2) of the Duties In                   provided:
      The Event Of Accident, Claim, Offense, Suit,                (1) The person is operating the "auto" with
      Loss Or Acts, Errors Or Omissions                               the permission of the dealer;
      Condition in the Auto Dealers Coverage Form                   (2) The change in financial responsibility is
      are replaced by the following:                                    evidenced by a release signed by the
          (2) Take all reasonable steps, at our                         person operating the "auto"; and
              expense, to protect the covered "auto"                (3) No fee or lease charge has been made
              from further damage. Also, keep a                         by the dealer for the use of the "auto".
              record    of    your   expenses     for
              consideration in the settlement of the
              claim.




CA 01 32 10 13                      © Insurance Services Office, Inc., 2012                         Page 1 of 1
                                                                                             PIIC POL 349
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 350 of 386

POLICY NUMBER: PHPK1972850                                                                 COMMERCIAL AUTO
                                                                                               CA 04 44 10 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
  AGAINST OTHERS TO US (WAIVER OF SUBROGATION)
This endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
below.

Named Insured: GOODWILL INDUSTRIES OF CENTRAL

Endorsement Effective Date: 05/01/2019


                                                   SCHEDULE

Name(s) Of Person(s) Or Organization(s):
Dell Marketing L.P. c/o Dell Legal




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


The Transfer Of Rights Of Recovery Against
Others To Us condition does not apply to the
person(s) or organization(s) shown in the Schedule,
but only to the extent that subrogation is waived prior
to the "accident" or the "loss" under a contract with
that person or organization.




CA 04 44 10 13                        © Insurance Services Office, Inc., 2011                        Page 1 of 1
                                                                                               PIIC POL 350
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 351 of 386

POLICY NUMBER: PHPK1972850                                                                 COMMERCIAL AUTO
                                                                                               CA 20 01 10 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     LESSOR – ADDITIONAL INSURED AND LOSS PAYEE
This endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM


With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
below.

Named Insured: GOODWILL INDUSTRIES OF CENTRAL

Endorsement Effective Date: 05/01/2019


                                                  SCHEDULE

Insurance Company:
 Philadelphia Indemnity Insurance Company
Policy Number:                                          Effective Date:
PHPK1972850                                             05/01/2019
Expiration Date:
05/01/2020
Named Insured: GOODWILL INDUSTRIES OF CENTRAL
               OKLAHOMA INC
Address: 316 S Blackwelder Ave
         Oklahoma City, OK 73108-1418
Additional Insured (Lessor): See Additional Insured Schedule Attached

Address: See Additional Insured Schedule Attached

Designation Or Description Of "Leased Autos":
 See Additional Insured Schedule Attached




CA 20 01 10 13                       © Insurance Services Office, Inc., 2011                         Page 1 of 2
                                                                                              PIIC POL 351
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 352 of 386


      Coverages                                              Limit Of Insurance
 Covered Autos Liability     $ See Vehicle Schedule                             Each "Accident"
                             Actual Cash Value Or Cost Of Repair, Whichever Is Less, Minus
     Comprehensive           $ See Vehicle Schedule         Deductible For Each Covered "Leased Auto"

                             Actual Cash Value Or Cost Of Repair, Whichever Is Less, Minus
         Collision           $ See Vehicle Schedule         Deductible For Each Covered "Leased Auto"

                             Actual Cash Value Or Cost Of Repair, Whichever Is Less, Minus
       Specified
                             $ See Vehicle Schedule         Deductible For Each Covered "Leased Auto"
     Causes Of Loss

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Coverage                                                    2. The insurance covers the interest of the lessor
   1. Any "leased auto" designated or described in                unless the "loss" results from fraudulent acts or
      the Schedule will be considered a covered                   omissions on your part.
      "auto" you own and not a covered "auto" you             3. If we make any payment to the lessor, we will
      hire or borrow.                                            obtain his or her rights against any other party.
   2. For a "leased auto" designated or described in       C. Cancellation
      the Schedule, the Who Is An Insured                     1. If we cancel the policy, we will mail notice to
      provision under Covered Autos Liability                    the lessor in accordance with the Cancellation
      Coverage is changed to include as an                       Common Policy Condition.
      "insured" the lessor named in the Schedule.
      However, the lessor is an "insured" only for            2. If you cancel the policy, we will mail notice to
      "bodily injury" or "property damage" resulting             the lessor.
      from the acts or omissions by:                          3. Cancellation ends this agreement.
      a. You;                                              D. The lessor is not liable for payment of your
      b. Any of your "employees" or agents; or                premiums.
      c. Any person, except the lessor or any              E. Additional Definition
          "employee" or agent of the lessor, operating        As used in this endorsement:
          a "leased auto" with the permission of any          "Leased auto" means an "auto" leased or rented to
          of the above.                                       you, including any substitute, replacement or extra
   3. The      coverages    provided     under    this        "auto" needed to meet seasonal or other needs,
      endorsement apply to any "leased auto"                  under a leasing or rental agreement that requires
      described in the Schedule until the expiration          you to provide direct primary insurance for the
      date shown in the Schedule, or when the                 lessor.
      lessor or his or her agent takes possession of
      the "leased auto", whichever occurs first.
B. Loss Payable Clause
   1. We will pay, as interest may appear, you and
      the lessor named in this endorsement for "loss"
      to a "leased auto".




Page 2 of 2                          © Insurance Services Office, Inc., 2011                      CA 20 01 10 13


                                                                                               PIIC POL 352
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 353 of 386

POLICY NUMBER: PHPK1972850                                                                 COMMERCIAL AUTO
                                                                                               CA 20 48 10 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     DESIGNATED INSURED FOR
                 COVERED AUTOS LIABILITY COVERAGE
This endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.
This endorsement identifies person(s) or organization(s) who are "insureds" for Covered Autos Liability Coverage
under the Who Is An Insured provision of the Coverage Form. This endorsement does not alter coverage
provided in the Coverage Form.
This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
below.

Named Insured: GOODWILL INDUSTRIES OF CENTRAL

Endorsement Effective Date: 05/01/2019


                                                    SCHEDULE

 Name Of Person(s) Or Organization(s): Buckners Leasing Company



 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

Each person or organization shown in the Schedule is
an "insured" for Covered Autos Liability Coverage, but
only to the extent that person or organization qualifies
as an "insured" under the Who Is An Insured
provision contained in Paragraph A.1. of Section II –
Covered Autos Liability Coverage in the Business
Auto and Motor Carrier Coverage Forms and
Paragraph D.2. of Section I – Covered Autos
Coverages of the Auto Dealers Coverage Form.




CA 20 48 10 13                        © Insurance Services Office, Inc., 2011                         Page 1 of 3
                                                                                               PIIC POL 353
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 354 of 386

POLICY NUMBER: PHPK1972850                                                                 COMMERCIAL AUTO
                                                                                               CA 20 48 10 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     DESIGNATED INSURED FOR
                 COVERED AUTOS LIABILITY COVERAGE
This endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.
This endorsement identifies person(s) or organization(s) who are "insureds" for Covered Autos Liability Coverage
under the Who Is An Insured provision of the Coverage Form. This endorsement does not alter coverage
provided in the Coverage Form.
This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
below.

Named Insured: GOODWILL INDUSTRIES OF CENTRAL

Endorsement Effective Date: 05/01/2019


                                                    SCHEDULE

 Name Of Person(s) Or Organization(s): Dell Marketing L.P.
                                       c/o Dell Legal


 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

Each person or organization shown in the Schedule is
an "insured" for Covered Autos Liability Coverage, but
only to the extent that person or organization qualifies
as an "insured" under the Who Is An Insured
provision contained in Paragraph A.1. of Section II –
Covered Autos Liability Coverage in the Business
Auto and Motor Carrier Coverage Forms and
Paragraph D.2. of Section I – Covered Autos
Coverages of the Auto Dealers Coverage Form.




CA 20 48 10 13                        © Insurance Services Office, Inc., 2011                         Page 2 of 3
                                                                                               PIIC POL 354
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 355 of 386

POLICY NUMBER: PHPK1972850                                                                 COMMERCIAL AUTO
                                                                                               CA 20 48 10 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     DESIGNATED INSURED FOR
                 COVERED AUTOS LIABILITY COVERAGE
This endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.
This endorsement identifies person(s) or organization(s) who are "insureds" for Covered Autos Liability Coverage
under the Who Is An Insured provision of the Coverage Form. This endorsement does not alter coverage
provided in the Coverage Form.
This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
below.

Named Insured: GOODWILL INDUSTRIES OF CENTRAL

Endorsement Effective Date: 05/01/2019


                                                    SCHEDULE

 Name Of Person(s) Or Organization(s): XTRA Leasing, LLC



 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

Each person or organization shown in the Schedule is
an "insured" for Covered Autos Liability Coverage, but
only to the extent that person or organization qualifies
as an "insured" under the Who Is An Insured
provision contained in Paragraph A.1. of Section II –
Covered Autos Liability Coverage in the Business
Auto and Motor Carrier Coverage Forms and
Paragraph D.2. of Section I – Covered Autos
Coverages of the Auto Dealers Coverage Form.




CA 20 48 10 13                        © Insurance Services Office, Inc., 2011                         Page 3 of 3
                                                                                               PIIC POL 355
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 356 of 386

                                                                                       COMMERCIAL AUTO
                                                                                           CA 20 54 10 01

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              EMPLOYEE HIRED AUTOS
This endorsement modifies insurance provided under the following:

   BUSINESS AUTO COVERAGE FORM
   BUSINESS AUTO PHYSICAL DAMAGE
   GARAGE COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM
   TRUCKERS COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless modi-
fied by the endorsement.

A. Changes In Liability Coverage                             For Hired Auto Physical Damage Coverage, the
   The following is added to the Who Is An Insured           following are deemed to be covered "autos" you
   Provision:                                                own:
   An "employee" of yours is an "insured" while oper-        1. Any covered "auto" you lease, hire, rent or
   ating an "auto" hired or rented under a contract or           borrow; and
   agreement in that "employee's" name, with your            2. Any covered "auto" hired or rented by your
   permission, while performing duties related to the            "employee" under a contract in that individual
   conduct of your business.                                     "employee's" name, with your permission,
B. Changes In General Conditions                                 while performing duties related to the conduct
                                                                 of your business.
   Paragraph 5.b. of the Other Insurance Condition
   in the Business Auto, Business Auto Physical              However, any "auto" that is leased, hired, rented
   Damage and Garage Coverage Forms, Paragraph               or borrowed with a driver is not a covered "auto".
   5.d. of the Other Insurance – Primary And Ex-
   cess Insurance Provisions Condition in the
   Truckers Coverage Form and Paragraph 5.f. of
   the Other Insurance – Primary And Excess In-
   surance Provisions in the Motor Carrier Cover-
   age Form are replaced by the following:




CA 20 54 10 01                            © ISO Properties, Inc., 2000                             Page 1 of 1    

                                                                                              PIIC POL 356
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 357 of 386

POLICY NUMBER: PHPK1972850                                                                 COMMERCIAL AUTO
                                                                                               CA 31 43 11 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     OKLAHOMA UNINSURED MOTORISTS COVERAGE –
                  NON-STACKED
For a covered "auto" licensed or principally garaged in, or "auto dealer operations" conducted in, Oklahoma, this
endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
This endorsement changes the Policy effective on the inception date of the Policy unless another date is indicated
below.

Named Insured: GOODWILL INDUSTRIES OF CENTRAL

Endorsement Effective Date: 05/01/2019


                                                    SCHEDULE


Limit Of Insurance: $          1,000,000                            Each "Accident"

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Coverage                                                       b. Anyone else "occupying" a covered "auto"
   We will pay, in accordance with Title 36,                         or a temporary substitute for a covered
   Oklahoma Statutes, all sums the "insured" is                      "auto". The covered "auto" must be out of
   legally entitled to recover as compensatory                       service because of its breakdown, repair,
   damages from the owner or driver of an                            servicing, "loss" or destruction.
   "uninsured motor vehicle". The damages must                    c. Anyone for damages he or she is entitled to
   result from "bodily injury" sustained by the                      recover because of "bodily injury" sustained
   "insured" caused by an "accident". The owner's or                 by another "insured".
   driver's liability for these damages must result from       2. A partnership, limited liability company,
   the ownership, maintenance or use of the                       corporation or any other form of organization,
   "uninsured motor vehicle".                                     then the following are "insureds":
B. Who Is An Insured                                              a. Anyone "occupying" a covered "auto" or a
   If the Named Insured is designated in the                         temporary substitute for a covered "auto".
   Declarations as:                                                  The covered "auto" must be out of service
   1. An individual, then the following are "insureds":              because of its breakdown, repair, servicing,
                                                                     "loss" or destruction.
      a. The Named Insured and any "family
         members".




CA 31 43 11 15                        © Insurance Services Office, Inc., 2015                        Page 1 of 4
                                                                                              PIIC POL 357
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 358 of 386

      b. Anyone for damages he or she is entitled to        D. Limit Of Insurance
          recover because of "bodily injury" sustained         1. Regardless of the number of covered "autos",
          by another "insured".                                   "insureds", premiums paid, claims made or
C. Exclusions                                                     vehicles involved in the "accident", the most we
   This insurance does not apply to:                              will pay for all damages resulting from any one
                                                                  "accident" is the Limit Of Insurance for
   1. "Bodily injury" sustained by:                               Uninsured Motorists Coverage shown in the
      a. Any person who is a "family member" while                Schedule or Declarations.
          "occupying", or when struck by, any motor            2. Any payment made by or on behalf of the
          vehicle owned by that person which is not               owner or operator of a vehicle described in
          insured for Uninsured Motorists Coverage                Paragraph F.3.b. of the definition of an
          at the time of the "accident" and to whom               "uninsured motor vehicle" shall not reduce or
          no other Uninsured Motorists Coverage is                be a credit against our limit of insurance.
          available.
                                                               3. No one will be entitled to receive duplicate
      b. Any "insured" while "occupying" an "auto":               payments for the same elements of "loss"
         (1) Owned by the Named Insured or any                    under this Coverage Form and any Liability
              person who is a "family member"; or                 Coverage Form or Medical Payments
         (2) Furnished or available for the regular               Coverage endorsement attached to this Policy.
              use of the Named Insured or any person              We will not make a duplicate payment under
              who is a "family member";                           this coverage for any element of "loss" for
          if such "auto" is not insured under a motor             which payment has been made by or for
          vehicle insurance policy at the time of the             anyone who is legally responsible.
          "accident".                                       E. Changes In Conditions
   2. The direct or indirect benefit of any insurer or         The Conditions of the Policy are changed for
      self-insurer under any workers' compensation,            Uninsured Motorists Coverage, as follows:
      disability benefits or similar law.                      1. Other Insurance in the Auto Dealers and
   3. Anyone using a vehicle without a reasonable                 Business Auto Coverage Forms and Other
      belief that the person is entitled to do so.                Insurance – Primary And Excess Insurance
   4. Punitive or exemplary damages.                              Provisions in the Motor Carrier Coverage
                                                                  Form are replaced by the following:
   5. "Bodily injury" arising directly or indirectly out
      of:                                                         If there is other applicable insurance available
                                                                  under one or more policies or provisions of
      a. War, including undeclared or civil war;                  coverage:
      b. Warlike action by a military force, including            a. The maximum recovery under all coverage
          action in hindering or defending against an                forms or policies combined may equal but
          actual or expected attack, by any                          not exceed the highest applicable limit for
          government, sovereign or other authority                   any one vehicle under any coverage form
          using military personnel or other agents; or               or policy providing coverage on either a
      c. Insurrection, rebellion, revolution, usurped                primary or excess basis.
         power or action taken by governmental                    b. Any insurance we provide with respect to a
         authority in hindering or defending against                 vehicle the Named Insured does not own
         any of these.                                               shall be excess over any other collectible
                                                                     uninsured motorists insurance providing
                                                                     coverage on a primary basis.




Page 2 of 4                           © Insurance Services Office, Inc., 2015                    CA 31 43 11 15

                                                                                              PIIC POL 358
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 359 of 386

      c. If the coverage under this Coverage Form                 Our rights do not apply under this provision
         is provided:                                             with regard to Uninsured Motorists Coverage if
        (1) On a primary basis, we will pay only our              we:
             share of the "loss" that must be paid                a. Have been given written notice of a
             under insurance providing coverage on                    tentative settlement between an "insured"
             a primary basis. Our share is the                        and the insurer of an "uninsured motor
             proportion that our limit of insurance                   vehicle"; and
             bears to the total of all applicable limits          b. Fail to advance payment to the "insured" in
             of insurance for coverage on a primary                   an amount equal to the tentative settlement
             basis.                                                   within 60 days after receipt of notification.
        (2) On an excess basis, we will pay only our              If we advance payment to the "insured" in an
             share of the "loss" that must be paid                amount equal to the tentative settlement within
             under insurance providing coverage on                60 days after receipt of notification:
             an excess basis. Our share is the
             proportion that our limit of insurance               a. That payment will be separate from any
             bears to the total of all applicable limits             amount an "insured" is entitled to recover
             of insurance for coverage on an excess                  under the provisions of Uninsured Motorists
             basis.                                                  Coverage; and
   2. Duties In The Event Of Accident, Claim, Suit                b. We also have the right to recover the
      Or Loss in the Business Auto and Motor                         advanced payment.
      Carrier Coverage Forms and Duties In The                 4. The following condition is added:
      Event Of Accident, Claim, Offense, Suit,
                                                                  Arbitration
      Loss Or Acts, Errors Or Omissions in the
      Auto Dealers Coverage Form are changed by                   a. If we and an "insured" disagree whether the
      adding the following:                                          "insured" is legally entitled to recover
                                                                     damages from the owner or driver of an
      a. Promptly notify the police if a hit-and-run
                                                                     "uninsured motor vehicle" or do not agree
         driver is involved; and
                                                                     as to the amount of damages that is
      b. Promptly send us copies of the legal papers                 recoverable by that "insured", then the
         if a suit is brought.                                       matter may be arbitrated. However,
      c. A person seeking Uninsured Motorists                        disputes concerning coverage under this
         Coverage must also notify us, in writing, of                endorsement may not be arbitrated. Either
         a tentative settlement between the "insured"                party may make a written demand for
         and the insurer of an "uninsured motor                      arbitration. In this event, each party will
         vehicle" and allow us 60 days to advance                    select an arbitrator. The two arbitrators will
         payment in an amount equal to the tentative                 select a third. If they cannot agree within 30
         settlement to preserve our rights against                   days, either may request that selection be
         the insurer, owner or operator of such                      made by a judge of a court having
         "uninsured motor vehicle". This notice must                 jurisdiction. Each party will pay the
         be sent by certified mail and must include:                 expenses it incurs and bear the expenses
                                                                     of the third arbitrator equally.
        (1) Written documentation of economic
              losses;                                             b. Unless both parties agree otherwise,
                                                                     arbitration will take place in the county in
          (2) Copies of all medical bills; and                       which the "insured" lives. Local rules of law
          (3) Written authorization or a court order                 as to arbitration procedure and evidence
              allowing us to obtain reports from any                 will apply.
              employers and medical providers.                    c. Any decision agreed to by the arbitrators
   3. Transfer Of Rights Of Recovery Against                         will not be binding.
      Others To Us is changed by adding the                       d. If agreement by arbitration is not reached
      following:                                                     within three months from the date of
      If we make any payment and the "insured"                       demand, the "insured" may bring an action
      recovers from another party, the "insured" shall               against anyone responsible for the use of a
      hold the proceeds in trust for us and pay us                   vehicle involved in the "accident".
      back the amount we have paid.




CA 31 43 11 15                        © Insurance Services Office, Inc., 2015                         Page 3 of 4

                                                                                               PIIC POL 359
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 360 of 386

F. Additional Definitions                                         c. For which an insuring or bonding company
   As used in this endorsement:                                      denies coverage or is or becomes
                                                                     insolvent; or
   1. "Family member" means a person related to an
      individual Named Insured by blood, marriage                 d. That is a hit-and-run vehicle and neither the
      or adoption who is a resident of such Named                    driver nor owner can be identified.
      Insured's household, including a ward or foster             However, "uninsured motor vehicle" does not
      child.                                                      include any vehicle:
   2. "Occupying" means in, upon, getting in, on, out             a. Owned or operated by a self-insurer under
      or off.                                                         any applicable motor vehicle law, except a
   3. "Uninsured motor vehicle" means a land motor                    self-insurer who is or becomes insolvent
      vehicle or "trailer":                                           and cannot provide the amounts required
                                                                      by that motor vehicle law; or
      a. For which no liability bond or policy at the
         time of an "accident" provides at least the              b. Designed for use mainly off public roads
         amounts required by the applicable law                       while not on public roads.
         where a covered "auto" is principally
         garaged;
      b. That is an underinsured motor vehicle. An
         underinsured motor vehicle is a motor
         vehicle or "trailer" for which there is a
         liability bond or policy at the time of an
         accident, the liability limits of which are less
         than the amount of the claim of the person
         or persons making such claim, regardless
         of the amount of coverage of either of the
         parties in relation to each other;




Page 4 of 4                           © Insurance Services Office, Inc., 2015                    CA 31 43 11 15

                                                                                              PIIC POL 360
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 361 of 386

                                                                                          COMMERCIAL AUTO
                                                                                              CA 99 03 10 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 AUTO MEDICAL PAYMENTS COVERAGE
This endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

A. Coverage                                                  3. "Bodily injury" sustained by any "family
   We will pay reasonable expenses incurred for                 member" while "occupying" or struck by any
   necessary medical and funeral services to or for             vehicle (other than a covered "auto") owned by
   an "insured" who sustains "bodily injury" caused             or furnished or available for the regular use of
   by "accident". We will pay only those expenses               any "family member".
   incurred, for services rendered within three years        4. "Bodily injury" to your "employee" arising out of
   from the date of the "accident".                             and in the course of employment by you.
B. Who Is An Insured                                            However, we will cover "bodily injury" to your
                                                                domestic "employees" if not entitled to workers'
   1. You while "occupying" or, while a pedestrian,             compensation benefits. For the purposes of
       when struck by any "auto".                               this endorsement, a domestic "employee" is a
   2. If you are an individual, any "family member"             person engaged in household or domestic
       while "occupying" or, while a pedestrian, when           work performed principally in connection with a
       struck by any "auto".                                    residence premises.
   3. Anyone else "occupying" a covered "auto" or a          5. "Bodily injury" to an "insured" while working in
       temporary substitute for a covered "auto". The           a business of selling, servicing, repairing or
       covered "auto" must be out of service because            parking "autos" unless that business is yours.
       of its breakdown, repair, servicing, loss or          6. "Bodily injury" arising directly or indirectly out
       destruction.                                             of:
C. Exclusions                                                   a. War, including undeclared or civil war;
   This insurance does not apply to any of the                  b. Warlike action by a military force, including
   following:                                                       action in hindering or defending against an
   1. "Bodily injury" sustained by an "insured" while               actual or expected attack, by any
      "occupying" a vehicle located for use as a                    government, sovereign or other authority
      premises.                                                     using military personnel or other agents; or
   2. "Bodily injury" sustained by you or any "family           c. Insurrection, rebellion, revolution, usurped
      member" while "occupying" or struck by any                   power, or action taken by governmental
      vehicle (other than a covered "auto") owned by               authority in hindering or defending against
      you or furnished or available for your regular               any of these.
      use.




CA 99 03 10 13                      © Insurance Services Office, Inc., 2011                          Page 1 of 2
                                                                                             PIIC POL 361
               Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 362 of 386

   7. "Bodily injury" to anyone using a vehicle               E. Changes In Conditions
      without a reasonable belief that the person is             The Conditions are changed for Auto Medical
      entitled to do so.                                         Payments Coverage as follows:
   8. "Bodily Injury" sustained by an "insured" while            1. The Transfer Of Rights Of Recovery Against
      "occupying" any covered "auto" while used in                  Others To Us Condition does not apply.
      any professional racing or demolition contest or
      stunting activity, or while practicing for such            2. The reference in Other Insurance in the Auto
      contest or activity. This insurance also does                 Dealers and Business Auto Coverage Forms
      not apply to any "bodily injury" sustained by an              and Other Insurance – Primary And Excess
      "insured" while the "auto" is being prepared for              Insurance Provisions in the Motor Carrier
      such a contest or activity.                                   Coverage Form to "other collectible insurance"
                                                                    applies only to other collectible auto medical
D. Limit Of Insurance                                               payments insurance.
   Regardless of the number of covered "autos",               F. Additional Definitions
   "insureds", premiums paid, claims made or
   vehicles involved in the "accident", the most we              As used in this endorsement:
   will pay for "bodily injury" for each "insured" injured       1. "Family member" means a person related to
   in any one "accident" is the Limit Of Insurance for              you by blood, marriage or adoption who is a
   Auto Medical Payments Coverage shown in the                      resident of your household, including a ward or
   Declarations.                                                    foster child.
   No one will be entitled to receive duplicate                  2. "Occupying" means in, upon, getting in, on, out
   payments for the same elements of "loss" under                   or off.
   this coverage and any Liability Coverage Form,
   Uninsured Motorists Coverage Endorsement or
   Underinsured Motorists Coverage Endorsement
   attached to this Coverage Part.




Page 2 of 2                             © Insurance Services Office, Inc., 2011                    CA 99 03 10 13

                                                                                                PIIC POL 362
              Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 363 of 386

                                                                                         COMMERCIAL AUTO
                                                                                             CA 99 34 12 93

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            SOCIAL SERVICE AGENCIES – VOLUNTEERS
                         AS INSUREDS
This endorsement modifies insurance provided under the following:

   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM
   TRUCKERS COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless modi-
fied by the endorsement.
The following is added to the LIABILITY COVERAGE WHO IS AN INSURED provision:
Anyone volunteering services to you is an "insured" while using a covered "auto" you don't own, hire or borrow to
transport your clients or other persons in activities necessary to your business. Anyone else who furnishes that
"auto" is also an "insured".




CA 99 34 12 93                 Copyright, Insurance Services Office, Inc., 1993                     Page 1 of 1     

                                                                                               PIIC POL 363
             Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 364 of 386

                                                                                           COMMERCIAL AUTO
                                                                                               CA 99 44 10 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               LOSS PAYABLE CLAUSE
This endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

A. We will pay, as interest may appear, you and the          Cancellation ends this agreement as to the loss
   loss payee named in the policy for "loss" to a            payee's interest. If we cancel the policy, we will
   covered "auto".                                           mail you and the loss payee the same advance
B. The insurance covers the interest of the loss             notice.
   payee unless the "loss" results from conversion,       D. If we make any payments to the loss payee, we
   secretion or embezzlement on your part.                   will obtain his or her rights against any other party.
C. We may cancel the policy as allowed by the
   Cancellation Common Policy Condition.




CA 99 44 10 13                      © Insurance Services Office, Inc., 2011                           Page 1 of 1
                                                                                              PIIC POL 364
           Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 365 of 386

                                                                                            PI-AUT-001 (01/16)



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

COMMERCIAL AUTO COVERAGE PART

We will pay for any injury or damage arising out of a “certified act of terrorism”.

"Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in accordance with
the provisions of the federal Terrorism Risk Act, to be an act of terrorism pursuant to such Act. The criteria
contained in the Terrorism Risk Act for a “certified act of terrorism” includes the following":


1. The act resulted in insured losses in excess of $5 million in the aggregate,
2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
   committed by an individual or individuals, as part of an effort to coerce the civilian population of the United
   States or to influence the policy or affect the conduct of the United States Government by coercion.


   The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism
   exclusion, do not serve to create coverage otherwise excluded under this Coverage Part.




PI-AUT-001 (01/16)
                                                Page 1 of 1
       Includes copyrighted material of the Insurance Services Office Inc., used with its permission.
                                                                                                 PIIC POL 365
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 366 of 386

                                                                                                                PI-ARB-2 (4/03)




 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  NON-BINDING ARBITRATION
Wherever, used in this endorsement: 1) “we”, “us”, “our”, and “insurer’ mean the insurance company
which issued this policy; and 2) “you”, “your”, “named insured”, “first named insured”, and “insured” mean
the Named Corporation, the Named Organization, Named Sponsor, Named Insured, or Insured stated in
the declarations page; and 3) “other insured(s)” means all other persons or entities afforded coverage
under this policy.

This endorsement modifies coverage provided under the Coverage Part to which it is attached.

If we and the insured do not agree whether coverage is provided under this Coverage Part for a claim
made against the insured, then either party may make a written demand for arbitration.

When this demand is made, each party will select an arbitrator. The two arbitrators will select a third. If
they cannot agree within 30 days, either may request that selection be made by a judge of a court having
jurisdiction. Each party will:

        1. Pay the expenses it incurs; and

        2. Bear the expenses of the third arbitrator equally.


Unless both parties agree otherwise, arbitration will take place in the county in which the address shown
in the Declarations is located. Local rules of law as to procedure and evidence will apply. Any decision
agreed to by the arbitrators may be appealed to a court of competent jurisdiction.




All other terms of the policy remain unchanged.




                 Includes copyright material of the Insurance Services Office, Inc. used with its permission.
                                                       Page 1 of 1


                                                                                                                 PIIC POL 366
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 367 of 386

                                                                                                                             PI-HS-003 (07/04)



              HUMAN SERVICES ORGANIZATION PROFESSIONAL LIABILITY
                               COVERAGE FORM
                                                                                       a. The “damages” result from a “professional
Various provisions in this policy restrict coverage. Read                                 incident” that takes place in the “coverage
the entire policy carefully to determine rights, duties and                               territory”; and
what is and is not covered.
                                                                                       b. The “professional incident” occurs during the
Throughout this policy the words “you” and “your” refer to                                policy period.
the Named Insured shown in the Declarations, and any
other person or organization qualifying as a Named                           B. Exclusions
Insured under this policy. The words “we”, “us” and “our”
refer to the company providing this insurance.                                    This insurance does not apply to “damages”:

The word “insured” means any person or organization                               1. Expected or intended from the standpoint of the
qualifying as such under SECTION II – WHO IS AN                                      insured.
INSURED.
                                                                                  2. For any actual or alleged breach of contract or
Other words and phrases that appear in quotation marks                               agreement. This exclusion does not apply to
have special meaning.      Refer to SECTION V –                                      liability for “damages” that the insured would have
DEFINITIONS.                                                                         in the absence of the contract or agreement.

SECTION I – COVERAGE                                                              3. Arising out of the operation of any hospital,
                                                                                     sanatorium, “medical clinic”, or any other medical
HUMAN SERVICES ORGANIZATION                                                          facility or laboratory.
PROFESSIONAL LIABILITY
                                                                                  4. Arising out of the ownership, maintenance, use or
                                                                                     entrustment to others of any aircraft, “auto”, or
A. Insuring Agreement
                                                                                     watercraft owned or operated by or rented or
                                                                                     loaned to any insured. Use includes operation
    1. We will pay those sums that the insured becomes
                                                                                     and “loading or unloading”.
       legally obligated to pay as “damages” arising out
       of a “professional incident” in the course of
                                                                                  5. Arising out of the prescription, utilization,
       performing professional services for, or on behalf
                                                                                     furnishing, or dispensing of drugs or medical,
       of, your human services organization to which this
                                                                                     dental, or nursing supplies or appliances, except
       insurance applies. We have the right and duty to
                                                                                     as directed by a physician, physician assistant,
       defend any “suit” seeking those “damages”. We
                                                                                     nurse, or a psychologist as permitted under state
       may at our discretion investigate and settle any
                                                                                     law, and in the normal practice as a human
       “professional incident”, subject to SECTION IV –
                                                                                     services organization provider.
       CONDITION K, any claim or “suit”. But:
                                                                                  6. Arising out of the professional services of any
        a. The amount we will pay for “damages” is
                                                                                     psychiatrist.
           limited as described in SECTION III – LIMITS
           OF INSURANCE; and                                                           However, with respect to you only, this exclusion
                                                                                       does not apply to services performed by a
        b. Our right and duty to defend ends when we                                   psychiatrist so long as you have written
           have used up our applicable limit of insurance                              confirmation of malpractice insurance covering
           in the payment of judgments or settlements.                                 such individual with limits of at least $1,000,000.
        No other obligation or liability to pay sums or                           7. Arising out of the furnishing or failure to furnish
        perform acts or services is covered unless                                   professional services by an attorney, architect,
        explicitly provided for under SUPPLEMENTARY                                  engineer, accountant, real estate or investment
        PAYMENTS set forth below.                                                    manager, physician,       dentist, anesthesiologist,
                                                                                     nurse anesthetist, nurse midwife, x-ray therapist,
    2. This insurance applies to “damages” only if:                                  radiologist, chiropodist, chiropractor, optometrist,


                                                                Page 1 of 9
                          Includes copyright material of the Insurance Services Office, Inc. used with its permission.
                                                                                                                         PIIC POL 367
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 368 of 386

                                                                                                                          PI-HS-003 (07/04)


    or veterinarian.                                                                     any of the employment-related practices
                                                                                         described in paragraphs (1), (2), or (3) above
    However, with respect to you and your                                                is directed.
    “employees” only, this exclusion does not apply to
    services performed by a physician, dentist, or                                       This exclusion applies:
    optometrist, provided that all of the following
    conditions are met:                                                                  (1) Whether the insured may be liable as an
                                                                                             employer or in any other capacity; and
    a. Such professional is not your “employee” or
       volunteer; and                                                                    (2) To any obligation to share “damages”
                                                                                             with or repay someone else who must
    b. You have current written confirmation of                                              pay “damages”.
       malpractice     insurance       covering    such
       professional with limits of at least $1,000,000.                        12. Arising out of “advertising injury” or “personal
                                                                                   injury”.
8. Arising out of membership in a formal
   accreditation or similar professional board or                                   However, this exclusion does not apply to
   committee or any hospital or professional society.                               “personal injury” when the offense is directly
                                                                                    resulting from a “professional incident” and the
9. Arising out of injury to any insured, or any                                     “personal injury” does not arise out of:
   consequential injury to the spouse, child, parent,
   brother or sister of that insured.                                               a. Oral or written publication of material, if done
                                                                                       by or at the direction of the insured with
   This exclusion applies:                                                             knowledge of its falsity;

    a. Whether the insured may be liable as an                                      b. Oral or written publication of material, whose
       employer or in any other capacity; and                                          first publication took place before the
                                                                                       beginning of the policy period; or
    b. To any obligation to share “damages” with or
       repay someone else who must pay “damages”                                    c.   The willful violation of a penal statute or
       because of the injury.                                                            ordinance committed by or with the consent
                                                                                         of the insured.
10. Arising out of any obligation of the insured under a
    workers compensation, disability benefits or                               13. Arising out of damage to property:
    unemployment compensation law or any similar
    law.                                                                            a. Owned, occupied or used by any insured;

11. Arising out of any claim made by:                                               b. Rented to, in the care, custody or control of,
                                                                                       or over which physical control is being
    a. A person because of any:                                                        exercised for any purpose by any insured;

        (1) Refusal to employ that person;                                          c.   Which is or was in the possession of any
                                                                                         insured or any person acting on behalf of
        (2) Termination of that person’s employment;                                     any insured; or
            or
                                                                                    d. That is real property on which you or any
        (3) Employment-related practices, policies,                                    contractors or subcontractors working
            acts or omissions, such as coercion,                                       directly or indirectly on your behalf are or
            demotion,     evaluation,   reassignment,                                  were performing operations.
            discipline,   defamation,     harassment,
            humiliation or discrimination directed at                          14. Arising out of any:
            that person; or
                                                                                    a. “Pollution hazard”;
    b. The spouse, child, parent, brother or sister of
       that person as a consequence of any                                          b. “Nuclear hazard”;
       “damages” or injury to that person at whom


                                                             Page 2 of 9
                       Includes copyright material of the Insurance Services Office, Inc. used with its permission.
                                                                                                                      PIIC POL 368
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 369 of 386

                                                                                                                            PI-HS-003 (07/04)


    c.   “Asbestos hazard”; or
                                                                                           of a person for whom any insured is or ever
    d. “Lead hazard”.                                                                      was legally responsible and whose conduct
                                                                                           would be excluded by a. above.
15. Arising out of actual or alleged discrimination.
                                                                                      c.   The negligent failure to provide professional
16. Arising out of unfair competition or violation of any                                  services or neglect of the therapeutic needs of
    anti-trust laws.                                                                       a client, patient or other person because of the
                                                                                           conduct which would be excluded by
17. Arising out of the inability or failure of the insured                                 paragraph a. above.
    or others to collect or pay money.
                                                                             SUPPLEMENTARY PAYMENTS
18. Arising out of an insured gaining any personal
    profit or advantage to which they are not legally                        A. We will pay, with respect to any claim or “suit” we
    entitled.                                                                   defend:

19. Arising out of liability under the Employment                                     1. All expenses we incur including defense costs.
    Retirement Income Security Act of 1974 and any
    amendments to that law, or any similar federal or                                 2. The cost of bonds to release attachments, but
    state law.                                                                           only for bond amounts within the applicable
                                                                                         limit of insurance. We do not have to furnish
20. Arising out of any criminal, dishonest, fraudulent                                   these bonds.
    or malicious act or omission. This exclusion does
    not apply to any insured who did not:                                             3. All reasonable expenses incurred by the
                                                                                         insured at our request to assist us in the
    a.   Personally participate in committing any such                                   investigation or defense of the claim or “suit”,
         act; or                                                                         including actual loss of earnings up to $750 a
                                                                                         day because of time off from work.
    b.   Remain passive after having personal
         knowledge of any such act or omission.                                       4. All costs taxed against the insured in the
                                                                                         “suit”.
21. Arising out of any claim made or “suit” brought
    against an insured by another insured.                                            5. Prejudgment interest awarded against the
                                                                                         insured on that part of the judgment we pay. If
22. Arising out of acts, errors or omissions of a                                        we make an offer to pay the applicable limit of
    managerial or administrative nature.                                                 insurance, we will not pay any prejudgment
                                                                                         interest based on that period of time after the
23. Arising out of:                                                                      offer.

    a. The actual or threatened physical or sexual                                    6. All interest on the full amount of any judgment
       abuse or molestation by anyone of any person                                      that accrues after entry of the judgment and
       while in the care, custody or control of any                                      before we have paid, offered to pay, or
       insured; or                                                                       deposited in court the part of the judgment
                                                                                         that is within the applicable limit of insurance.
    b. The negligent:
                                                                            B. We will reimburse you for reasonable legal services
         (1) employment;                                                       charged by a lawyer we agree to and other expenses
                                                                               you may incur in the investigation and defense of
         (2) investigation;                                                    “disciplinary proceeding(s)” brought against you arising
                                                                               out of a “professional incident” that is otherwise
         (3) supervision;                                                      covered by this policy. This Coverage is limited to
                                                                               $100,000 per “professional incident”.
         (4) reporting to the proper authorities, or
             failure to so report; or                                       C. We will reimburse you for reasonable legal services
                                                                               charged by a lawyer we agree to and other expenses
         (5) retention                                                         you may incur arising out of any act or omission in the


                                                               Page 3 of 9
                         Includes copyright material of the Insurance Services Office, Inc. used with its permission.
                                                                                                                        PIIC POL 369
                    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 370 of 386

                                                                                                                              PI-HS-003 (07/04)


    furnishing or failure to furnish services as a formal
    accreditation, standards review or similar board. This                         No person or organization is an insured with respect to
    Coverage is limited to $100,000 per incident.                                  the conduct of any current or past partnership or joint
                                                                                   venture that is not shown as a Named Insured in the
These payments will not reduce the limits of insurance.                            Declarations.

SECTION II – WHO IS AN INSURED                                                SECTION III – LIMITS OF INSURANCE

A. You are an insured. Your “executive officers” and                          A. The Limits of Insurance shown in the Declarations and
   directors are insureds, but only with respect to their                        the rules below fix the most we will pay regardless of
   duties as your officers or directors.                                         the number of:

B. Each of the following is also an insured:                                       1. Insureds;

    1. Your medical directors, board members and                                   2. Claims made or “suits” brought; or
       administrators, but only while acting within the
       scope of and during the course of their duties as                           3. Persons or organizations making claims or
       such. Such duties do not include the furnishing or                             bringing “suits”.
       failure to furnish professional services of any
       physician or psychiatrist in the treatment of a                        B. The Aggregate Limit is the most we will pay for all
       patient.                                                                  “damages” to which this insurance applies.

    2. Your “employees”, other than your “executive                           C. Subject to B. above, the Each Professional Incident
       officers”, but only for acts within the scope of their                    Limit is the most we will pay for the sum of all
       employment by you or while performing duties                              “damages” arising out of any one “professional
       related to the conduct of your organization.                              incident” to which this insurance applies.

    3. Your volunteers, but only for acts within the scope                         The Limits of Insurance of this Coverage Part apply
       of their duties related to the conduct of your                              separately to each consecutive annual period and to
       organization.                                                               any remaining period of less than 12 months, starting
                                                                                   with the beginning of the policy period shown in the
    4. Students in training, but only for acts within the                          Declarations, unless the policy period is extended after
       scope of their duties related to the conduct of your                        issuance for an additional period of less than 12
       organization.                                                               months. In that case, the additional period will be
                                                                                   deemed part of the last preceding period for purposes
    5. Any social workers and/or case managers, but                                of determining the Limits of Insurance.
       only for acts within the scope of their duties related
       to the conduct of your organization.                                   SECTION IV – CONDITIONS

    6. Any organization you newly acquire or form, other                      A. Bankruptcy
       than a partnership or joint venture, and over which
       you maintain ownership or majority interest, will be                        Bankruptcy or insolvency of the insured or of the
       deemed to be a Named Insured if there is no other                           insured’s estate will not relieve us of our obligations
       similar insurance available to that organization.                           under this Coverage Part.

        However:                                                              B. Your Authority And Duties

        a. Coverage under this provision is afforded only                          The first Named Insured shown in the Declarations
                       th
           until the 90 day after you acquire or form the                          agrees to act on behalf of all insureds with respect to
           organization or the end of the policy period,                           cancellation, notice of any “professional incident” claim
           whichever is earlier; and                                               or “suit”, payment or return of any premium, or
                                                                                   consent to a claim settlement that we recommend.
        b. Professional Liability Coverage does not apply                          Each insured, by accepting this insurance, agrees to:
           to a “professional incident” that occurred
           before you acquired or formed the                                       1. Have the first Named Insured act for them in such
           organization.                                                              matters; and


                                                                 Page 4 of 9
                           Includes copyright material of the Insurance Services Office, Inc. used with its permission.
                                                                                                                          PIIC POL 370
                   Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 371 of 386

                                                                                                                             PI-HS-003 (07/04)


                                                                                            insured because of injury or damage to which
   2. Promptly notify the first Named Insured, in writing,                                  this insurance may also apply; and
      of any “professional incident” which may result in a
      claim, or any claim or “suit” brought against them.                              e. In no way jeopardize our rights after a
                                                                                          “professional incident”.
C. Duties In The Event Of Professional Incident,
   Claim Or Suit                                                                  4. No insureds will, except at their own cost,
                                                                                     voluntarily make a payment, assume any
   1. You must see to it that we are notified as soon                                obligation, or incur any expense, other than for
      as practicable of a “professional incident” which                              first aid, without our consent.
      may result in a claim. To the extent possible,
      notice should include:                                                 D. Legal Action Against Us

       a. All available      information about   the                              No person or organization has a right under this
          circumstances concerning the “professional                              Coverage Part:
          incident” including:
                                                                                  1. To join us as a party or otherwise bring us into a
            (1) How, when and where it took place; and                               “suit” asking for “damages” from an insured; or

            (2) The names and           addresses       of any                    2. To sue us on this Coverage Part unless all of its
                witnesses    and        persons         seeking                      terms have been fully complied with.
                “damages”; and
                                                                                  A person or organization may sue us to recover on an
       b. What claim you think may result.                                        agreed settlement or on a final judgment against an
                                                                                  insured obtained after an actual trial; but we will not be
       However, even when you notify us of a                                      liable for “damages” that are not payable under the
       “professional incident”, this does not relieve you of                      terms of this Coverage Part or that are in excess of
       your obligation to also notify us of any resulting                         the applicable limit of insurance.           An agreed
       claim or “suit”.                                                           settlement means a settlement and release of liability
                                                                                  signed by us, the insured and the claimant or the
   2. If a claim is made or “suit” is brought against any                         claimant’s legal representative.
      insured, you must:
                                                                             E. Other Insurance
       a. Immediately record the specifics of the claim
          or “suit” and the date received; and                                    If other valid and collectible insurance is available to
                                                                                  the insured for a loss we cover under this Coverage
       b. Notify us as soon as practicable.                                       Part, our obligations are limited as follows:

       You must see to it that we receive written notice of                       1. Primary Insurance
       the claim or “suit” as soon as practicable.
                                                                                       This insurance is primary except when 2. below
   3. You and any other involved insured must:                                         applies.     If this insurance is primary, our
                                                                                       obligations are not affected unless any of the other
       a. Immediately send us copies of any demands,                                   insurance is also primary. Then, we will share
          notices, summonses or legal papers received                                  with all that other insurance by the method
          in connection with the claim or “suit”;                                      described in 3. below.

       b. Authorize us to obtain records and other                                2. Excess Insurance
          information;
                                                                                       This insurance is excess over any of the other
       c.   Cooperate with us in the investigation,                                    insurance, whether primary, excess, contingent or
            settlement or defense of the claim or “suit”;                              on any other basis if:

       d. Assist us, upon our request, in the                                          a. Your “employee” or volunteer has other
          enforcement of any right against any person                                     insurance covering his or her professional
          or organization which may be liable to the                                      liability.


                                                                Page 5 of 9
                          Includes copyright material of the Insurance Services Office, Inc. used with its permission.
                                                                                                                         PIIC POL 371
                  Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 372 of 386

                                                                                                                             PI-HS-003 (07/04)


                                                                                       premiums are due and payable on notice to the
      b. You have purchased insurance from a                                           first Named Insured. If the sum of the advance
         company other than us or a company affiliated                                 and audit premiums paid for the policy period is
         with us which is more specific than this                                      greater than the earned premium, we will return
         insurance.                                                                    the excess to the first Named Insured.

      When this insurance is excess, we will have no                              3. The first Named Insured must keep records of the
      duty to defend any claim or “suit” that any other                              information we need for premium computation,
      insurer has a duty to defend. If no other insurer                              and send us copies at such times as we may
      defends, we will undertake to do so, but we will be                            request.
      entitled to the insured’s rights against all those
      other insurers.                                                        G. Representations

      When this insurance is excess over other                                    By accepting this policy, you agree:
      insurance, we will pay only our share of the
      amount of the loss, if any, that exceeds the sum                            1. The statements in the Declarations are accurate
      of:                                                                            and complete;

      a. The total amount that all such other insurance                           2. Those statements are based upon representations
         would pay for the loss in the absence of this                               you made to us; and
         insurance; and
                                                                                  3. We have issued this policy in reliance upon your
      b. The total of all deductible and self-insured                                representations.
         amounts under all that other insurance.
                                                                             H. Separation Of Insureds
      We will share the remaining loss, if any, with any
      other insurance that is not described in this                               Except with respect to the Limits of Insurance, and any
      Excess Insurance provision and was not bought                               rights or duties specifically assigned in this Coverage
      specifically to apply in excess of the Limits of                            Part to the first Named Insured, this insurance applies:
      Insurance shown in the Declarations of this
      Coverage Part.                                                              1. As if each Named Insured were the only Named
                                                                                     Insured; and
   3. Method of Sharing
                                                                                  2. Separately to each insured against whom claim is
      If all of the other insurance permits contribution by                          made or “suit” is brought.
      equal shares, we will follow this method also.
      Under this approach each insurer contributes                           I.   Transfer of Rights Of Recovery Against Others To
      equal amounts until it has paid its applicable limit                        Us
      of insurance or none of the loss remains,
      whichever comes first.                                                      If the insured has rights to recover all or part of any
                                                                                  payment we have made under this Coverage Part,
      If the other insurance does not permit contribution                         those rights are transferred to us. The insured must
      by equal shares, we will continue by limits. Under                          do nothing after loss to impair them. At our request,
      this method, each insurer’s share is based on the                           the insured will bring “suit” or transfer those rights to
      ratio of its applicable limit of insurance to the total                     us and help us enforce them.
      applicable limits of insurance of all insurers.
                                                                             J. Governmental Immunity
F. Premium Audit
                                                                                  If you are a public institution, you may be entitled to
   1. We will compute all premiums for this Coverage                              Governmental Immunity. This Coverage Part does not
      Part in accordance with our rules and rates.                                constitute a waiver of any charitable or governmental
                                                                                  immunity to which you are entitled.
   2. Premium shown in this Coverage Part as advance
      premium is a deposit premium only. At the close                        K. Settlement
      of each audit period we have the right to compute
      the earned premium for that period.          Audit                          If the first Named Insured refuses to consent, within a


                                                                Page 6 of 9
                          Includes copyright material of the Insurance Services Office, Inc. used with its permission.
                                                                                                                         PIIC POL 372
                    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 373 of 386

                                                                                                                              PI-HS-003 (07/04)


    reasonable period of time, to any settlement offer we
    recommend and elects to contest the claim or                              B. “Asbestos hazard” means:
    continue any legal proceedings in connection with
    such claim then, subject to the provisions of SECTION                          1. a. Inhaling, ingesting or prolonged physical
    III – LIMITS OF INSURANCE, our liability for the claim                               exposure to asbestos or goods or products
    will not exceed the amount for which the claim could                                 containing asbestos;
    have been settled, plus the cost of defense incurred by
    us up to the date of such refusal.                                                  b. The use of asbestos in constructing or
                                                                                           manufacturing any good, product or structure;
L. Two or More Coverage Parts Or Policies Issued
   By Us                                                                                c.   The removal of asbestos from any good,
                                                                                             product or structure;
    It is our stated intention that the various coverage
    parts or policy issued to you by us, or any company                                 d. Any request, demand or order for the removal
    affiliated with us, do not provide any duplication or                                  of asbestos from any good, product or
    overlap of coverage for the same claim or “suit”. If this                              structure; or
    policy and any other coverage part or policy issued to
    you by us, or any company affiliated with us, apply to                              e. The manufacture, sale, transportation, storage
    the same “professional incident”, occurrence, offense,                                 or disposal of asbestos or goods or products
    wrongful act, accident or loss, the maximum Limit of                                   containing asbestos.
    Insurance under all such coverage parts or policies
    combined shall not exceed the highest applicable Limit                         2. The investigation, settlement or defense of any
    of Insurance under any one coverage part or policy.                               claim, “suit”, proceeding, “damages”, loss, cost or
                                                                                      expense excluded by 1. above.
    This condition does not apply to any Excess or
    Umbrella Policy issued by us specifically to apply as                     C. “Auto” means a land motor vehicle, trailer or
    excess insurance over this policy.                                           semitrailer designed for travel on public roads,
                                                                                 including any attached machinery or equipment.
M. When We Do Not Renew
                                                                              D. “Coverage territory” means:
    If we decide not to renew this Coverage Part, we will
    mail or deliver to the first Named Insured shown in the                        1. The United States of America (including its
    Declarations written notice of the nonrenewal not less                            territories and possessions), Puerto Rico, and
    than 30 days before the expiration date.                                          Canada;

    If notice is mailed, proof of mailing will be sufficient                       2. All parts of the world if:
    proof of notice.
                                                                                        a. The injury or damage arises out of the
SECTION V – DEFINITIONS                                                                    activities of a person whose home is in the
                                                                                           territory described in 1. above, but is away for
A. “Advertising injury” means injury arising out of one                                    a short time on your business; and
   or more of the following offenses committed in the
   course of advertising your goods, products or services:                              b. The insured’s responsibility to pay “damages”
                                                                                           is determined in a “suit” on the merits in the
    1. Oral or written publication of material that slanders                               territory described in 1. above or in a
       or libels a person or organization or disparages a                                  settlement we agree to.
       person’s or organization’s goods, products or
       services;
                                                                              E. “Damages” means a monetary:
    2. Oral or written publication of material that violates
       a person’s right of privacy;                                                1. Judgment;

    3. Misappropriation of advertising ideas or style of                           2. Award; or
       doing business; or
                                                                                   3. Settlement,
    4. Infringement of copyright, title or slogan.


                                                                 Page 7 of 9
                           Includes copyright material of the Insurance Services Office, Inc. used with its permission.
                                                                                                                          PIIC POL 373
                    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 374 of 386

                                                                                                                              PI-HS-003 (07/04)


     but does not include fines, sanctions, penalties,                             not include a “temporary worker”.
     punitive or exemplary damages or the multiple portion
     of any damages.                                                          K. “Loading or unloading” means the handling of
                                                                                 property:
F. “Disciplinary proceedings” means any proceeding
   brought against you by a state regulatory or                                    1. After it is moved from the place where it is
   disciplinary official or agency to investigate charges                             accepted for movement into or onto an aircraft,
   alleging professional misconduct.                                                  watercraft or “auto”;

G. “Employee” includes a “leased worker”. “Employee”                               2. While it is in or on an aircraft, watercraft or “auto”;
   does not include a “temporary worker”.                                             or

H. “Executive officer” means a person holding any of                               3. While it is being moved from an aircraft, watercraft
   the officer positions created by your charter,                                     or “auto” to the place where it is finally delivered;
   constitution, by-laws, or any other similar governing
   document.                                                                       but “loading or unloading” does not include the
                                                                                   movement of property by means of a mechanical
I.   “Lead hazard” means:                                                          device, other than a hand truck, that is not attached to
                                                                                   the aircraft, watercraft or “auto”.
     1. a. Exposure to or existence of lead, paint
           containing lead, or any other material or                          L. “Medical clinic” means any medical facility open to
           substance containing lead; or                                         the general public. A medical clinic does not include
                                                                                 facilities operated for the sole treatment of your
         b. Manufacture,     distribution,  sale,    resale,                     consumers, for whom you provide professional
            rebranding, installation, repair, removal,                           services.
            encapsulation, abatement, replacement, or
            handling of lead, paint containing lead, or any                   M. “Nuclear hazard” means the existence of any nuclear
            other material or substance containing lead;                         reactor or device, nuclear waste storage or disposal
                                                                                 site or any other nuclear facility, or the transportation
             whether or not the lead is or was at any time                       of nuclear material, or the hazardous properties of
             airborne as a particulate, contained in a                           nuclear material.
             product ingested, inhaled, transmitted in any
             faction, or found in any form whatsoever.                        N. “Personal injury” means injury, other than bodily
                                                                                 injury, arising out of one or more of the following
     2. a. Any testing for, monitoring, cleaning up,                             offenses:
           removing, abating, containing, treating or
           neutralizing lead, paint containing lead, or any                        1. False arrest, detention or imprisonment;
           other substance or material containing lead, or
           in any way responding to or assessing the                               2. Malicious prosecution;
           effects of lead; or
                                                                                   3. The wrongful eviction from, wrongful entry into, or
         b. Any request, demand, or order to test for,                                invasion of the right of private occupancy of a
            monitor, clean up, remove, abate, contain,                                room, dwelling or premises that a person occupies
            treat or neutralize lead, paint containing lead,                          by or on behalf of its owner, landlord or lessor;
            or any other substance or material containing
            lead, or in any way respond to or assess the                           4. Oral or written publication of material that slanders
            effects of lead.                                                          or libels a person or organization or disparages a
                                                                                      person’s or organization’s goods, products or
     3. The investigation, settlement, or defense of any                              services; or
        claim, “suit”, proceeding, “damages”, loss, cost or
        expense excluded by 1. and 2. above.                                       5. Oral or written publication of material that violates
                                                                                      a person’s right of privacy.
J. “Leased worker” means a person leased to you by a
   labor leasing firm under an agreement between you                          O. “Pollution hazard” means:
   and the labor leasing firm, to perform duties related to
   the conduct of your business. “Leased worker” does                              1. Any actual, alleged or threatened emission,


                                                                 Page 8 of 9
                           Includes copyright material of the Insurance Services Office, Inc. used with its permission.
                                                                                                                          PIIC POL 374
                    Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 375 of 386

                                                                                                                              PI-HS-003 (07/04)


        discharge, dispersal, seepage, mitigation, release                              submit or do submit with our consent; or
        or escape of pollutants at any time; or
                                                                                   2. Any    other   alternative    dispute  resolution
        a. Any clean up of pollutants; or                                             proceeding in which such “damages” are claimed
                                                                                      and to which you submit with our consent.
        b. Any request, demand or order for any clean
           up of pollutants.                                                  R. “Temporary worker” means a person who is
                                                                                 furnished to you to substitute for a permanent
    2. The investigation, settlement or defense of any                           “employee” on leave or to meet seasonal or short-term
       claim, “suit”, proceeding, “damages”, loss, cost or                       workload conditions.
       expense excluded by 1. above.

    Pollutants include any noise, solid, semi-solid, liquid,
    gaseous or thermal irritant or contaminant, including
    smoke, vapor, soot, fumes, mists, acids, alkalis,
    chemicals, biological and etiologic agents or materials,
    electromagnetic or ionizing radiation and energy,
    genetically      engineered    materials,   teratogenic,
    carcinogenic and mutagenic materials, waste and any
    other irritant or contaminant.

    Waste includes any materials to be disposed,
    recycled, reconditioned or reclaimed.

    Clean up of includes monitoring, removal,
    containment, treatment, detoxification or neutralization
    of, testing for or response in any way to, or
    assessment of the effects of pollutants.

P. “Professional incident” means any actual or alleged
   negligent:

        a. Act;

        b. Error; or

        c.   Omission

        in the actual rendering of professional services to
        others, including counseling services, in your
        capacity as a human services organization.
        Professional services include the furnishing of
        food, beverages, medications or appliances in
        connection therewith.

    Any or all “professional incidents” arising from
    interrelated or series of acts, errors or omissions shall
    be deemed to be one “professional incident” taking
    place at the time of the earliest “professional incident”.

Q. “Suit” means a civil proceeding in which “damages”
   are claimed and to which this insurance applies. “Suit”
   also includes:

    1. An arbitration proceeding in which such
       “damages” are claimed and to which you must


                                                                 Page 9 of 9
                           Includes copyright material of the Insurance Services Office, Inc. used with its permission.
                                                                                                                          PIIC POL 375
            Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 376 of 386

                               Philadelphia Indemnity Insurance Company
                                                                                           PI-HS-024 (04/18)



 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

AMENDMENT OF EXCLUSION – PRESCRIPTION/ NONPRESCRIPTION
           DRUGS, SUPPLIES OR APPLIANCES
This endorsement modifies insurance provided under the following:

HUMAN SERVICES ORGANIZATION PROFESSIONAL LIABILITY COVERAGE FORM
HUMAN SERVICES ORGANIZATION PROFESSIONAL LIABILITY CLAIMS-MADE COVERAGE
FORM

SECTION I – COVERAGE, B. Exclusions, Paragraph 5. is deleted in its entirety and replaced with the
following:

   5. Arising out of the prescription, utilization, furnishing, or dispensing of drugs or medical, dental, or
      nursing supplies or appliances, except:

       a. as directed by a physician, physician assistant, nurse, or a psychologist as permitted under
          state law, and in the normal practice as a human services organization provider,

       b. the dispensing of the drug Naloxone (or reasonably equivalent drug) used in response to an
          opioid overdose as permitted by applicable state or federal law, or

       c.    the dispensing of nonprescription drugs.




PI-HS-024 (04/18)
                                                Page 1 of 1
             Includes copyrighted material of Insurance Services Office, Inc., with permission.
                                                                                              PIIC POL 376
      Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 377 of 386

                                                                                                  PI-HS-OK-1 (07-04)



       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                          CAREFULLY.


                        OKLAHOMA CHANGES - CANCELLATION
                               AND NONRENEWAL

This endorsement modifies insurance provided under the following:

             Human Services Organization Professional Liability Coverage Part
        Human Services Organization Professional Liability Claims-Made Coverage Part

A. The following Insurance Services Office Inc. (ISO) endorsement is applicable to this coverage
   part:
                         IL 00 17 – COMMON POLICY CONDITIONS

B. Paragraph 2. of the Cancellation Common Policy Condition is replaced by the following:

  2. We may cancel this policy by mailing or delivering to the first Named Insured written notice
      of cancellation at least:
    a. 10 days before the effective date of cancellation if we cancel for nonpayment of premium;
       or
    b. 30 days before the effective date of cancellation if we cancel for any other reason, except
       we shall not cancel a policy based upon the insured exercising their right to request a
       hearing regarding a medical professional liability rate change application.

  After coverage has been in effect for more than 45 business days or after the effective date of a
  renewal of this policy, no notice of cancellation will be issued by us unless it is based on at
  least one of the following reasons:
    (1) Nonpayment of premium;
    (2) Discovery of fraud or material misrepresentation in the procurement of the insurance or
        with respect to any claims submitted under it;
    (3) Discovery of willful or reckless acts or omissions by you that increase any hazard insured
        against;
    (4) The occurrence of a change in the risk that substantially increases any hazard insured
        against after insurance coverage has been issued or renewed;
    (5) A violation of any local fire, health, safety, building, or construction regulation or
        ordinance with respect to any covered property or its occupancy that substantially
        increases any hazard insured against;
    (6) A determination by the Insurance Commissioner that the continuation of the policy would
        place us in violation of the insurance laws of this state;
    (7) Your conviction of a crime having as one of its necessary elements an act increasing any
        hazard insured against; or
    (8) Loss of or substantial changes in applicable reinsurance.



                                                          1 of 3

                Includes copyright material of the Insurance Services Office, Inc. used with its permission.

                                                                                                               PIIC POL 377
      Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 378 of 386

                                                                                                 PI-HS-OK-1 (07-04)

C. The following are added to the Common Policy Conditions and supersede any provisions to
   the contrary:

   1. Nonrenewal

       a. If we elect not to renew this policy, we will mail or deliver written notice of nonrenewal
          to the first Named Insured at least 45 days before:

            (1) The expiration date of this policy; or
            (2) An anniversary date of this policy, if it is written for a term longer than one year or
                with no fixed expiration date.

       b. Any notice of nonrenewal will be mailed or delivered to the first Named Insured at the
          last mailing address known to us.

       c.   If notice is mailed:

            (1) It will be considered to have been given to the first Named Insured on the day it
                is mailed.
            (2) Proof of mailing will be sufficient proof of notice.

       d. If notice of nonrenewal is not mailed or delivered at least 45 days before the
          expiration date or an anniversary date of this policy, coverage will remain in effect
          until 45 days after notice is given. Earned premium for such extended period of
          coverage will be calculated pro rata based on the rates applicable to the expiring
          policy.

       e. We will not provide notice of nonrenewal if:

            (1) We, or another company within the same insurance group, have offered to issue
                a renewal policy; or
            (2) You have obtained replacement coverage or have agreed in writing to obtain
                replacement coverage.

       f.   If we have provided the required notice of nonrenewal as described in B.1.a. above,
            and thereafter extend the policy for a period of 90 days or less, we will not provide
            an additional nonrenewal notice with respect to the period of extension.

       g. We shall not refuse to renew the policy based upon the insured exercising their right
          to request a hearing regarding a medical professional liability rate change
          application.

   2. Premium Or Coverage Changes At Renewal

       a. If we elect to renew this policy, we will give written notice of any premium increase,
          change in deductible, or reduction in limits or coverage, to the first Named Insured, at
          the last mailing
          address known to us.
       b. Any such notice will be mailed or delivered to the first Named
          Insured at least 45 days before:
            (1) The expiration date of this policy; or
            (2) An anniversary date of this policy, if it is written for a term longer than one year or
                with no fixed expiration date.


                                                         2 of 3

               Includes copyright material of the Insurance Services Office, Inc. used with its permission.

                                                                                                              PIIC POL 378
Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 379 of 386

                                                                                           PI-HS-OK-1 (07-04)


 c.   If notice is mailed:

      (1) It will be considered to have been given to the first Named Insured on the day it
          is mailed.
      (2) Proof of mailing will be sufficient proof of notice.

 d. If the first Named Insured accepts the renewal, the premium increase or coverage
    changes will be effective the day following the prior policy’s expiration or anniversary
    date.

 e. If notice is not mailed or delivered at least 45 days before the expiration date or
    anniversary date of this policy, the premium, deductible, limits and coverage in effect
    prior to the changes will remain in effect until:

      (1) 45 days after notice is given; or
      (2) The effective date of replacement coverage obtained by the insured; whichever
          occurs first.

 If the first Named Insured then elects not to renew, any earned premium for the resulting
 extended period of coverage will be calculated pro rata at the lower of the new rates or
 rates applicable to the expiring policy.

 f.   We will not provide notice of the following:

   (1) Changes in a rate or plan filed with or approved by the State Board for Property and
       Casualty Rates or filed pursuant to the Commercial Property and Casualty
       Competitive Loss Cost Rating Act and applicable to an entire class of business; or
  (2) Changes based upon the altered nature of extent of the risk insured; or
  (3) Changes in policy forms filed with or approved by the Insurance Commissioner and
       applicable to an entire class of business.




                                                   3 of 3

         Includes copyright material of the Insurance Services Office, Inc. used with its permission.

                                                                                                        PIIC POL 379
          Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 380 of 386

                                                                                                                PI-ARB-2 (4/03)




 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  NON-BINDING ARBITRATION
Wherever, used in this endorsement: 1) “we”, “us”, “our”, and “insurer’ mean the insurance company
which issued this policy; and 2) “you”, “your”, “named insured”, “first named insured”, and “insured” mean
the Named Corporation, the Named Organization, Named Sponsor, Named Insured, or Insured stated in
the declarations page; and 3) “other insured(s)” means all other persons or entities afforded coverage
under this policy.

This endorsement modifies coverage provided under the Coverage Part to which it is attached.

If we and the insured do not agree whether coverage is provided under this Coverage Part for a claim
made against the insured, then either party may make a written demand for arbitration.

When this demand is made, each party will select an arbitrator. The two arbitrators will select a third. If
they cannot agree within 30 days, either may request that selection be made by a judge of a court having
jurisdiction. Each party will:

        1. Pay the expenses it incurs; and

        2. Bear the expenses of the third arbitrator equally.


Unless both parties agree otherwise, arbitration will take place in the county in which the address shown
in the Declarations is located. Local rules of law as to procedure and evidence will apply. Any decision
agreed to by the arbitrators may be appealed to a court of competent jurisdiction.




All other terms of the policy remain unchanged.




                 Includes copyright material of the Insurance Services Office, Inc. used with its permission.
                                                       Page 1 of 1


                                                                                                                 PIIC POL 380
                     Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 381 of 386


                                                                                                         PI-SO-008 (1/99)

                              SEXUAL OR PHYSICAL ABUSE OR MOLESTATION
                                 VICARIOUS LIABILITY COVERAGE FORM
                                            OCCURRENCE

                               PLEASE READ THE ENTIRE FORM CAREFULLY.
Various provisions in this policy restrict coverage. Read                 (d) supervision;
the entire policy carefully to determine your rights, duties              (e) inspection; or
and what is and is not covered.                                           (f) investigation of prospective tenants; of
                                                                              your premises, premises in your control or
Throughout this policy the words "you" and "your" refer to                    premises you have leased to another; or
the Named Insured shown in the Declarations. The words
"we", "us" and "our" refer to the Company providing this              (3) the negligent failure to provide professional
insurance.                                                                services or neglect of the therapeutic needs of
                                                                          a client, patient or other person because of the
The word "insured" means any person or organization                       “abusive conduct”.
qualifying as such under SECTION II - WHO IS AN
INSURED.                                                              Subject to the above provisions, we have the right
                                                                      and duty to defend any “suit” seeking “damages”
Other words and phrases that appear in quotation marks                because of another person’s “abusive conduct".
have special meaning. Refer to SECTION V -                            However, we have no duty to defend the insured
DEFINITIONS.                                                          against any “suit” seeking “damages” to which this
                                                                      insurance does not apply. We may at our
SECTION I - COVERAGE                                                  discretion, investigate any "abusive conduct" and
SEXUAL OR PHYSICAL ABUSE OR MOLESTATION                               settle any claim or “suit” that may result. But
VICARIOUS LIABILITY
                                                                      (a) The amount we will pay for "damages" as
1. Insuring Agreement                                                     described in (Section III) LIMIT OF
                                                                          INSURANCE; and
    a. We will pay those sums that the insured is
       legally obligated to pay as “damages”                          (b) Our right and duty to defend end when we
       because of “bodily injury” to which this                           have used up our applicable limit of insurance
       insurance applies, if the insured is alleged                       in the payment of “damages”.
       to be liable for another person’s “abusive
       conduct”, by reason of :                                           We will pay, with respect to any claim or "suit"
                                                                          we defend, any "defense costs" we incur. No
        (1) the negligent:                                                other obligation or liability to pay sums or
            (a) employment;                                               perform acts or services is covered unless
            (b) selection;                                                explicitly provided for in ADDITIONAL POLICY
            (c) investigation;                                            BENEFITS.
            (d) supervision;
            (e) reporting to the proper authorities, or           b. This insurance applies to “damages” because of
                failure to so report; or                             “bodily injury” only if:
            (f) retention;
                of any “employee”, volunteer or any other             (1) The “bodily injury” is caused by “abusive
                person or persons for whom the insured is                 conduct that takes place in the “coverage
                or ever was legally responsible; or                       territory”;

        (2) the negligent:                                            (2) The “bodily injury” occurs during the policy
            (a) design;                                                   period.
            (b) control;
            (c) maintenance;                                   2. Exclusions

                                                                  This insurance does not apply to:



                                                                                                          1 of 5
                                                                                                    PIIC POL 381
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 382 of 386




   a. liability assumed by the insured under any contract    2. Each of the following is also an insured:
      or agreement;
                                                                 a. your directors, but only for liability arising from their
   b. any obligation for which an insured, or any                   duties as your directors;
      insurance carrier of the insured, may be held liable
      under a workers compensation, disability benefits          b. your "employees", but only for liability arising
      or unemployment compensation law or any similar               within the scope of their employment duties for
      law;                                                          you;

   c.   any claim arising out of matters which may be            c.   your volunteers, but only for liability arising within
        deemed uninsurable;                                           the scope of their volunteer duties related to the
                                                                      conduct of your organization; and
   d. any claim made against an insured by another
      insured except a claim made by an insured who is           d. students in training, but only for liability arising
      an “employee”, subject to exclusion (e.) below;               within the scope of their duties related to the
                                                                    conduct of your organization.
   e. any claim made by or on behalf of your “employee”
      except in the limited instance where that
      “employee” is also your client and receiving           SECTION III - LIMIT OF INSURANCE
      services falling within the official scope of the
      services which you provide and the claim arises        1. The limit of insurance shown in the Declarations and
      out of the provision of these services;                   the rules below fix the most we will pay “damages”
                                                                regardless of the number of:
   f.   to criminal defense costs associated with a
        criminal trial including appeals;                        a. Insureds;

   g. to the molestation of any person by the named              b. claims made or "suits" brought; or
      insured or family member of the named insured
      which predates the inception of this policy and            c.   persons or organizations making claims or bringing
      continues into the policy period;                               "suits".

ADDITIONAL POLICY BENEFITS                                   2. The limit of insurance shown in the Declarations for
                                                                each "abusive conduct" is the most we will pay for all
   EMPLOYEE INDEMNIFICATION DEFENSE                             “damages” incurred as the result of any claim of
   COVERAGE                                                     "abusive conduct". Two or more claims for "damages"
                                                                because of the same incident or interrelated incidents
   We will also pay on your behalf “defense costs” for an       of "abusive conduct" shall be:
   “employee” who is alleged to be directly involved in
   “abusive conduct” if you have entered into a written          a. considered a single claim.; and
   agreement with such “employee” where you agree to
   indemnify the “employee” for such “defense costs”             b. such claims, whenever made, shall be assigned to
   provided the agreement includes a provision for                  only one policy (whether issued by us or any other
   repayment of defense costs in the event of an adverse            insurer) and if that is this policy, only one limit of
   judgment.                                                        insurance shall apply.

   The most we will pay for any "employee" who is alleged    3. The aggregate limit shown in the Declaration is,
   to be directly involved in "abusive conduct" is $25,000      subject to paragraph 2. of this Section, the total limit of
   regardless of the number of employees, claims or             our liability for all “damages” to which this insurance
   "suits" brought or persons or organizations making           applies.
   claims or bringing "suits."


SECTION II - WHO IS AN INSURED

1. You are an insured.



                                                                                                            2 of 5
                                                                                                      PIIC POL 382
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 383 of 386




   The limits of this Coverage Part apply separately to       3. Legal Action Against Us
   each consecutive annual period; and to any remaining
   period of less than 12 months, starting with the               No person or organization has a right under this
   beginning of the policy period shown in the                    Coverage Part:
   Declarations; unless the policy period is extended after
   issuance for an additional period of less than 12              a. to join us as a party or otherwise bring us into a
   months. In that case, the additional period will be               "suit" asking for "damages" from an insured; or
   deemed part of the last preceding period for purposes
   of determining the limit of insurance.                         b. to sue us on this Coverage Part unless all of its
                                                                     terms have been fully complied with.

SECTION IV - SEXUAL OR PHYSICAL ABUSE OR                          A person or organization may sue us to recover as a
MOLESTATION VICARIOUS LIABILITY CONDITIONS                        result of an "agreed settlement" or on a final judgment
                                                                  against an insured obtained after an actual trial, but we
1. Bankruptcy                                                     will not be liable for “damages” that are not payable
                                                                  under the terms of this Coverage Part or that are in
   Bankruptcy or insolvency of the insured or of the              excess of the applicable limit of insurance.
   insured's estate will not relieve us of our obligations
   under this Coverage Part.                                  4. Other Insurance

2. Duties In the Event of an Incident, Claim or Suit              If other valid and collectible insurance is available to
                                                                  the insured for a loss we cover under this Coverage
   a. If a claim is made or "suit" is brought against any         Part, our obligations are limited as follows:
      insured, you must see to it that we receive written
      notice of the claim or "suit" as soon as practicable,       a.   Primary Insurance
      but no later than 60 days after the claim is made or
      “suit” is brought.                                               This insurance is primary except when b. below
                                                                       applies. If this insurance is primary, our
   b. You and any other involved insured must:                         obligations are not affected unless any of the other
                                                                       insurance is also primary. Then, we will share with
        (1) Immediately send us copies of any demands,                 all that other insurance by the method described in
            notices, summonses or legal papers received                c. below.
            in connection with the claim or "suit";
                                                                  b. Excess Insurance
        (2) Authorize us to obtain records and other
            information;                                               If any insured has other insurance providing
                                                                       coverage similar to this policy, then this insurance
        (3) Cooperate with us in the investigation,                    shall be excess over and above that other
            settlement or defense of the claim or "suit"               insurance except where such insurance is
            including the release of any personnel records             specifically designated as excess to this policy.
            of the person(s) allegedly involved in the        .
            abusive conduct; and                                       When this insurance is excess, we will have no
                                                                       duty to defend any claim or "suit" that any other
        (4) Assist us, upon our request, in the                        insurer has a duty to defend. If no other insurer
            enforcement of any right against any person or             defends, we will undertake to do so, but we will be
            organization which may be liable to the insured            entitled to the insured's rights against all those
            because of "abusive conduct" to which this                 other insurers.
            insurance may also apply.
                                                                       When this insurance is excess over other
   c.   No insureds will, except at their own cost, and                insurance, we will pay only our share of the
        without recourse to this policy, voluntarily make a            amount of the loss, if any, that exceeds the sum of:
        payment, assume any obligation, or incur any
        expense, other than for first aid, without our                 (1) The total amount that all such other insurance
        consent.                                                           would pay for the loss in the absence of this
                                                                           insurance; and



                                                                                                           3 of 5
                                                                                                      PIIC POL 383
                Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 384 of 386




        (2) The total of all deductible and self-insured
        amounts under all that other insurance.                 7. Transfer or Rights of Recovery Against Others To
                                                                   Us
        We will share the remaining loss, if any, with any
        other insurance that is not described in this Excess         If the insured has rights to recover all or part of any
        Insurance provision.                                         payment we have made under this Coverage Part,
                                                                     those rights are transferred to us. The insured must
   c.   Method of Sharing                                            do nothing after loss to impair them. At our request,
                                                                     the insured will bring "suit" or transfer those rights to
        If all of the other insurance permits contribution by        us and help us enforce them.
        equal shares, we will follow this method also.
        Under this approach each insurer contributes            8. Two Or More Coverage Parts Or Policies Issued By
        equal amounts until it has paid its applicable limit       Us
        of insurance or none of the loss remains,
        whichever comes first.                                       It is our stated intention that the various coverage
                                                                     parts or policy issued to you by us, or any company
        If any of the other insurance does not permit                affiliated with us, do not provide any duplication or
        contribution by equal shares, we will contribute by          overlap of coverage for the same claim or “suit”. We
        limits. Under this method, each insurer's share is           have exercised diligence to draft our coverage parts
        based on the ratio of its applicable limit of                or policies to reflect this intention, but should the
        insurance to the total applicable limit of insurance         circumstances of any claim or "suit" give rise to such
        of all insurers.                                             duplication or overlap of coverage then,
                                                                     notwithstanding the other insurance provision, if this
5. Premium Audit                                                     policy and any other coverage part or policy issued to
                                                                     you by us, or any company affiliated with us, apply to
   a. We will compute all premiums for this Coverage                 the same "abusive conduct" professional incident,
      Part in accordance with our rules and rates.                   occurrence, offense, wrongful act, accident or loss,
                                                                     the maximum limit of insurance under all such
   b. Premium shown in this Coverage Part as advance                 coverage parts or policies combined shall not exceed
      premium is a deposit premium only. At the close                the highest applicable limit of insurance under any
      of each audit period we will compute the earned                one coverage part or policy.
      premium for that period. Audit premiums are due
      and payable on notice to the first Named Insured.              This condition does not apply to any Excess or
      If the sum of the advance and audit premiums paid              Umbrella policy issued by us specifically to apply as
      for the policy term is greater than the earned                 excess insurance over this policy.
      premium, we will return the excess to the first
      Named Insured.                                            9. When We Do Not Renew

   c.   The first Named Insured must keep records of the             If we decide not to renew this Coverage Part, we will
        information we need for premium computation,                 mail or deliver to the first Named Insured shown in the
        and send us copies at such times as we may                   Declarations written notice of the nonrenewal not less
        request.                                                     than 30 days before the expiration date.

6. Representations                                                   If notice is mailed, proof of mailing will be sufficient
                                                                     proof of notice.
   By accepting this policy, the insured agrees:
                                                                SECTION V - DEFINITIONS
   a. the statements in the Declarations, and in the
      application for insurance are accurate and                1. "Agreed settlement" means a settlement and release
      complete;                                                    of liability signed by the insured and the claimant or the
                                                                   claimant's legal representative and approved by us.
   b. those statements are based upon representations
      made by the insureds; and                                 2. “Abusive conduct” means each, every and all actual,
                                                                   threatened or alleged acts of physical abuse, sexual
   c.   we have issued this policy in reliance upon those          abuse,
        representations.


                                                                                                               4 of 5
                                                                                                        PIIC POL 384
                 Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 385 of 386




    sexual molestation or sexual misconduct performed by      6. “Defense Costs” - Costs to defend any claim or “suit”
    one person or two or more people acting together.            seeking “damages.” These costs are outside the limit
    Each, every and all actual, threatened or alleged acts       of insurance.
    of physical abuse, sexual abuse, sexual molestation or
    sexual misconduct committed by, participated in by,       7. "Employee" includes a "leased worker" or a “temporary
    directed by, instigated by or knowingly allowed to           worker.”
    happen by one or more persons shall be considered
    to be one “abusive conduct” regardless of:                8. "Leased worker" means a person leased to you by a
                                                                 labor leasing firm under an agreement between you
    a. the number of injured parties;                            and the labor leasing firm, to perform duties related to
                                                                 the conduct of your business.
    b. the period of time over which the acts of physical
       abuse, sexual abuse, sexual molestation or sexual      9. "Suit" means a civil proceeding in which "damages" are
       misconduct took place; and                                sought for “abusive conduct” to which this insurance
                                                                 applies are alleged. "Suit" also includes:
    c.   the number of such acts or encounters.
                                                                  a. an arbitration proceeding in which such "damages"
    “Abusive conduct” consisting of or comprising more               are claimed and to which you must submit or do
    than one act of physical abuse, sexual abuse, sexual             submit with our consent; or
    molestation or sexual misconduct shall be deemed to
    take place, for all purposes within the scope of this         b. any other alternative dispute resolution proceeding
    policy, at the time of the first such act or encounter.          in which such "damages" are claimed and to which
                                                                     you submit with our consent.
3. “Bodily Injury” means bodily injury, sickness or disease
   including emotional distress or anguish including death    10. "Temporary worker" means a person who is furnished
   resulting therefrom.                                           to you to substitute for a permanent "employee" on
                                                                  leave or to meet seasonal or short-term workload
4. "Coverage territory" means the United States of                conditions.
   America (including its territories and possessions),
   Puerto Rico and Canada.

5. “Damages” means a monetary:

    a. judgment;
    b. award; or
    c. settlement,

    but does not include fines, sanctions, penalties,
    punitive or exemplary damages or the multiple portion
    of any damages.




                                                                                                         5 of 5
                                                                                                    PIIC POL 385
         Case 5:20-cv-00511-R Document 1-4 Filed 06/01/20 Page 386 of 386

                                                                                         PI-SO-013 (02/05)



   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                           EMPLOYEE DEFENSE COVERAGE
This endorsement modifies insurance provided under the following:

SEXUAL OR PHYSICAL ABUSE OR MOLESTATION VICARIOUS LIABILITY COVERAGE FORM
OCCURRENCE
SEXUAL OR PHYSICAL ABUSE OR MOLESTATION VICARIOUS LIABILITY COVERAGE FORM CLAIMS-
MADE COVERAGE



The section EMPLOYEE INDEMNIFICATION DEFENSE COVERAGE under SECTION I – COVERAGE,
ADDITIONAL POLICY BENEFITS is deleted and replaced with the following:


EMPLOYEE DEFENSE COVERAGE

We will also pay on your behalf “defense costs” for an “employee” who is alleged to be directly involved in
“abusive conduct” until such time as that individual is adjudicated to be a wrongdoer or enters a plea of no-
contest.




                                                Page 1 of 1

                                                                                           PIIC POL 386
